     Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 1 of 312. PageID #: 151



                                                                       Page 1

1                       IN THE UNITED STATES DISTRICT COURT
2                         FOR THE NORTHERN DISTRICT OF OHIO
3                                       EASTERN DIVISION
4                                    ~~~~~~~~~~~~~~~~~~~~
5               DEBORAH MOSS,
6                                 Plaintiff,
7                       vs.                      Case No. 1:18-cv-02257
8               UNIVERSITY HOSPITALS
9               AT PARMA MEDICAL CENTER,
10                                Defendant.
11                                   ~~~~~~~~~~~~~~~~~~~~
12                                        Deposition of
13                                      DEBORAH A. MOSS
14
15
16                                        April 8, 2019
17                                            10:00 a.m.
18
19                                            Taken at:
20                                     Giffen & Kaminski
21                        1300 East Ninth Street, Suite 1600
22                                      Cleveland, Ohio
23
24
25                                 Cynthia Sullivan, RPR

                                  Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 2 of 312. PageID #: 152



                                                                       Page 2

1        APPEARANCES:
2
3                  On behalf of the Plaintiff:
4                           Dann Law, by
5                           EMILY WHITE, ESQ.
6                           629 North High Street
7                           Fourth Floor
8                           Columbus, Ohio              43215
9                           (614) 500-3495
10                          ewhite@dannlaw.com
11
12                 On behalf of the Defendant:
13                          Giffen & Kaminski, by
14                          DONALD C. BULEA, ESQ.
15                          KERIN LYN KAMINSKI, ESQ.
16                          1300 East Ninth Street
17                          Suite 1600
18                          Cleveland, Ohio                  44114
19                          (216) 621-2399
20                          dbulea@thinkgk.com
21                          kkaminski@thinkgk.com
22
23                                     ~ ~ ~ ~ ~
24
25

                                  Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 3 of 312. PageID #: 153



                                                                       Page 3

1                                 TRANSCRIPT INDEX
2
3        APPEARANCES...............................                               2
4
5        INDEX OF EXHIBITS ........................                               4
6
7        EXAMINATION OF DEBORAH A. MOSS:
8        By Mr. Bulea..............................                               5
9
10       REPORTER'S CERTIFICATE....................                           169
11
12       EXHIBIT CUSTODY
13       EXHIBITS RETAINED BY COURT REPORTER
14
15
16
17
18
19
20
21
22
23
24
25

                                  Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 4 of 312. PageID #: 154



                                                                       Page 4

1                              INDEX OF EXHIBITS
2        NUMBER                  DESCRIPTION             MARKED
3       Exhibit 29          A Document Bates Labeled ..... 96
                            UH-MOSS 1361 through 1362
4
        Exhibit 30          A Document Bates Labeled ..... 103
5                           Moss Production 000262
                            through 000264
6
        Exhibit 31          An Email Bates Labeled ....... 118
7                           UH-MOSS 1392
8       Exhibit 32          A Document Bates Labeled ..... 121
                            Moss Production 000265
9
        Exhibit 33          A Letter of 9/6/17 from ......                  136
10                          Deborah Sheldon
11      Exhibit 34          A Document Bates Labeled .....                  144
                            Moss Production 000941
12                          through 000948
13      Exhibit 35          A Document Bates Labeled .....                  147
                            Moss Production 000793
14                          through 000879 and 000393
15      Exhibit 36          A Document Bates Labeled .....                  165
                            UH-MOSS 1388
16
                            AFTERNOON SESSION.............                    88
17
18
19
20
21
22
23
24
25

                                  Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 5 of 312. PageID #: 155



                                                                       Page 5

1                  DEBORAH A. MOSS, of lawful age, called
2        for examination, as provided by the Federal
3        Rules of Civil Procedure, being by me first
4        duly sworn, as hereinafter certified, deposed
5        and said as follows:
6                       EXAMINATION OF DEBORAH A. MOSS
7        BY MR. BULEA:
8                  Q.       Could you please state your name
9        for the record.
10                 A.       Deborah Ann Moss.
11                 Q.       How would you like me to address
12       you today?
13                 A.       Debbie.
14                 Q.       Debbie, is there any reason that
15       you are not able to answer my questions
16       truthfully today?
17                 A.       No.
18                 Q.       You have filed a lawsuit against
19       University Hospitals alleging disability
20       discrimination, correct?
21                 A.       Correct.
22                 Q.       The medical condition that forms
23       the basis for those claims is Stargardt
24       disease; is that correct?
25                 A.       Yes.

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 6 of 312. PageID #: 156



                                                                       Page 6

1                  Q.       The Stargardt disease manifests
2        itself primarily in the form of a vision
3        impairment; is that right?
4                  A.       Yes.
5                  Q.       Are there any other ways in which
6        it manifests itself?
7                  A.       No.
8                  Q.       Other than the vision impairment,
9        are there any other medical conditions or
10       impairments that form the basis of your claims
11       in this lawsuit?
12                 A.       No.
13                 Q.       When were you diagnosed with
14       Stargardt disease?
15                 A.       I believe when I was 18.
16                 Q.       Is that a progressive condition?
17                 A.       Correct.
18                 Q.       So if you could, describe for me
19       the progression of the vision impairment from
20       your diagnosis until today, please.
21                 A.       It's been a slow progression.                   It's
22       not to lead to total blindness.                      It's just the
23       loss of central vision.                  So, for example, I
24       guess, you know, initially being able to read
25       the old film strips, you know, on the wall and

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 7 of 312. PageID #: 157



                                                                       Page 7

1        then not being able to do that.
2                  Q.       Okay.
3                  A.       Having to write things in larger
4        print.         At one point being able to read larger
5        print books and then being no longer able to do
6        so.
7                  Q.       Is the vision impairment still
8        progressing?
9                  A.       I don't believe so.
10                 Q.       Around what time did the vision
11       impairment fully progress to the state it's in
12       now?
13                 A.       That's hard to say.
14                 Q.       A rough guess?             I mean, has it been
15       the same for the last year?                     Two years?      Five
16       years?
17                 A.       According to my doctor, there
18       hasn't been many changes over the last several
19       years.
20                 Q.       Who is your doctor for the
21       Stargardt disease?
22                 A.       Elias Traboulsi.
23                 Q.       When did you start treating with
24       Dr. Traboulsi?
25                 A.       I would say probably at least ten

                                  Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 8 of 312. PageID #: 158



                                                                       Page 8

1        years ago.
2                  Q.       I'm sorry.          I've already forgotten
3        your answer.          You said according to
4        Dr. Traboulsi there hasn't been any worsening
5        of the progression in the last few years did
6        you say?
7                  A.       At least the last five.
8                  Q.       Could you tell me then for the last
9        five years how the vision impairment, the loss
10       of central vision, has impacted your daily
11       life, and I guess first we'll start with your
12       life at home outside of the workplace.
13                 A.       Well, mine, it's pretty much been
14       the same.        I guess that's a very open or broad
15       question.
16                 Q.       Sure.      I guess what I'm looking for
17       is if you could tell me how the loss of central
18       vision limits you in any way.                       Are there
19       activities that you can't perform or you need
20       assistance with in your home life?
21                 A.       I mean, it's been the case, you
22       know, ever since I was young.                       You know, you
23       can't drive.
24                 Q.       Are you able to, for example, cook?
25                 A.       Oh, sure.         I do everything most

                                  Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 9 of 312. PageID #: 159



                                                                       Page 9

1        people do.
2                  Q.       Other than driving, any other
3        activities that you can think of that you're
4        unable to do at all?
5                  A.       No.
6                  Q.       I want to limit it to your life
7        outside of work, but are there any activities
8        at home as far as cooking or cleaning or
9        getting dressed or ready for the day that you
10       use accommodations or need help in completing?
11                 A.       No.
12                 Q.       I know you can't drive, so are
13       there other means of transportation that you
14       use to get from place to place?
15                 A.       Family or friends or hiring
16       drivers.
17                 Q.       Do you use public transportation?
18                 A.       It's not accessible to my area, but
19       if need be I would be able to.
20                 Q.       When you say not accessible, you
21       mean it's simply not offered?
22                 A.       I'm not on a route.              There are no
23       routes close.
24                 Q.       Where do you live?
25                 A.       Hinckley.         What routes used to be

                                  Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 10 of 312. PageID #: 160



                                                                      Page 10

1        closer are no longer in existence.
2                  Q.       Could you tell me, I know you said
3        there is a loss of central vision, but could
4        you describe for me in a little more detail
5        what you mean by that?
6                  A.       Well, I mean, it's hard to
7        describe.        I guess I often tell people if they
8        wear glasses and don't have them on, that's
9        probably how I see.               My eyes tend to shift over
10       so that I can see better utilizing the
11       peripheral vision.
12                 Q.       So am I correct then it's not a
13       total blindness, but it's blurriness in the
14       central vision; is that accurate?
15                 A.       I don't know if it's so much
16       blurriness.          It's just I guess the detail isn't
17       there.
18                 Q.       Are you able to see the detail in
19       your peripheral vision?
20                 A.       To an extent.
21                 Q.       The central vision impairment, is
22       it better or worse if you're looking at
23       something close up as opposed to far away, or
24       does it stay the same?
25                 A.       I guess it would be probably the

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 11 of 312. PageID #: 161



                                                                      Page 11

1        same.          I mean, if I'm closer I can see things
2        better than further away.
3                  Q.        But there is no point where if you
4        bring something close enough to you that you'll
5        be able to see it clearly; is that right?
6                  A.        I'd be able to see it better.
7                  Q.        So for the peripheral vision, and
8        I'm not sure how else to ask this, are you able
9        to see, for example, the court reporter better
10       than you could see me?
11                 A.        I can see bodies and, yeah, a
12       little bit of her face and head.
13                 Q.        Just so I can get an understanding,
14       would you be able to, for example, tell the
15       court reporter's facial expressions better than
16       mine or about the same?
17                           MS. WHITE:          For the clarity of the
18       record, can we state distances?
19                           MR. BULEA:          Sure.        The court
20       reporter is probably 5 feet to my left or your
21       right.
22                 A.        No.    I can't see her facial
23       expression.          It looks like she's just doing her
24       job.
25                 Q.        I'm just trying to get an

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 12 of 312. PageID #: 162



                                                                      Page 12

1        understanding of what central vision is as
2        opposed to peripheral.                  I guess I'm trying to
3        get an understanding of what from your
4        periphery could you see better than central,
5        and I don't know if I'm asking that question
6        very well.
7                  A.       Right.       It's just there is so much
8        to see that you can't really pinpoint it to
9        narrow it down.
10                 Q.       I know you said that you can't see
11       facial expressions.               Are you able to see
12       movement?
13                 A.       Yes.
14                 Q.       Are you able to discern whether
15       someone is moving their hands, arms, head, or
16       is it just general movement you can see?
17                 A.       It would depend on the distance,
18       but in most cases I would be able to.
19                 Q.       Are you currently employed?
20                 A.       Yes.
21                 Q.       Where are you currently employed?
22                 A.       Holy Family Daycare.
23                 Q.       How long have you worked there?
24                 A.       A year.
25                 Q.       Since April of 2018?

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 13 of 312. PageID #: 163



                                                                      Page 13

1                  A.       Correct.
2                  Q.       Who is your supervisor there?
3                  A.       Renee, and I can't think of her
4        last name off the top of my head.                      I know it
5        starts with a B.
6                  Q.       What is your job for Holy Family
7        Daycare?
8                  A.       Caring for infants under 18 months.
9                  Q.       What are your hours?
10                 A.       They vary.           If I get to work and
11       just lately they have gone from 8:00 to 2:00,
12       but previously it's been 9:30 to 1:00, and that
13       hasn't always been every day.
14                 Q.       Is the 8:00 to 2:00, and just for
15       the record, that's 8:00 a.m. to 2:00 p.m., is
16       that something you've been working every day?
17                 A.       For the most part for the last week
18       except for last Wednesday when they called me
19       off.      It depends on the number of kids.                      There
20       is a staff-to-kid ratio.
21                 Q.       What is the ratio?
22                 A.       It could be either one to four or
23       one to five.
24                 Q.       Where is Holy Family Daycare
25       located?

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 14 of 312. PageID #: 164



                                                                      Page 14

1                  A.       In Parma.
2                  Q.       I know you said your job was caring
3        for infants.          Do you have a job title?
4                  A.       Infant co-teacher.
5                  Q.       Does Holy Family have written job
6        descriptions?
7                  A.       I'm sure they do.
8                  Q.       Have you ever seen yours?
9                  A.       No.
10                 Q.       Have you ever been provided with a
11       job description?
12                 A.       No.
13                 Q.       Could you please describe for me a
14       typical 8:00 a.m. to 2:00 p.m. work shift at
15       Holy Family Daycare?
16                 A.       It can consist of feeding the kids
17       either bottles or food on a plate depending on
18       their age, playing with them, preparing them
19       for lunch, washing hands.                    Then if there is any
20       extracurricular activities, we do those with
21       the kids.        If there is like a trike-a-thon or
22       taking them out for a stroller ride or the
23       petting farm.
24                 Q.       Do you work in a classroom, or I
25       guess is there separate rooms for the groups?

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 15 of 312. PageID #: 165



                                                                      Page 15

1                  A.        Yes.
2                  Q.        I'm sorry.           Let me just start that
3        over.          Is there separate rooms for each group
4        of four to five infants under the age of
5        18 months that you care for?
6                  A.        No.     The young infants are in one
7        room, and the older infants are in another
8        room.
9                  Q.        Are you always in the young infants
10       room?
11                 A.        I was up until last week, and they
12       have had a change in their census, so they
13       moved me up to the older infants.
14                 Q.        So what is the age range of young
15       infants and old infants?
16                 A.        Young infants is six weeks to
17       generally a year, and older infants is
18       generally a year to 18 months.
19                 Q.        So up until a week ago you had
20       worked in the young infants room?
21                 A.        Correct.
22                 Q.        How many young infants are in that
23       room?
24                 A.        They can hold up to ten, but they
25       are now down to four.

                                    Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 16 of 312. PageID #: 166



                                                                      Page 16

1                  Q.       Is the move down to four, is that
2        why you've been moved over to the older infants
3        room?
4                  A.       Correct.
5                  Q.       Was there ever a time where you
6        were responsible for working the young infants
7        room by yourself?
8                  A.       It would only be for brief periods
9        of time.
10                 Q.       How brief?
11                 A.       Probably up to five or ten minutes.
12       I'm not the main teacher.
13                 Q.       Is there one main teacher for each
14       room?
15                 A.       Correct.         Yes.       There is a lead
16       teacher.
17                 Q.       So I take it then you're not the
18       lead teacher for the older infants, either?
19                 A.       Correct.
20                 Q.       You're doing a good job, but I
21       should have said this before.                        Just do your
22       best to let me finish my question before you
23       answer so that the court reporter can get it
24       down.
25                 A.       Sure.

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 17 of 312. PageID #: 167



                                                                      Page 17

1                  Q.       Are you receiving any
2        accommodations at Holy Family Daycare?
3                  A.       No.
4                  Q.       Do you have any responsibility for
5        documenting or reporting a child's daily
6        activities for the family?
7                  A.       No.     That's the lead teacher's
8        responsibility.
9                  Q.       For the older infants room, is
10       there also up to ten children at any given
11       time?
12                 A.       Up to eight.
13                 Q.       So are you and the lead teacher the
14       only two employees in that room?
15                 A.       No.     There could be others that
16       swap in and out, be there would only be two
17       people in there, one to two at a time.
18                 Q.       I know it's only been a short time,
19       but is it also the same that you would not be
20       working in the older infants room by yourself
21       other than for brief five- to ten-minute
22       periods at a time?
23                 A.       Correct.
24                 Q.       Is there only the lead teacher now
25       in the young infants room?

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 18 of 312. PageID #: 168



                                                                      Page 18

1                  A.       Yes.
2                  Q.       What is your rate of pay at Holy
3        Family?
4                  A.       $9.50.
5                  Q.       Do you receive any benefits?
6                  A.       No.
7                  Q.       Do you currently have health
8        insurance?
9                  A.       Yes.
10                 Q.       Where did you get that from?
11                 A.       My husband's.
12                 Q.       His employer?
13                 A.       Yes.
14                 Q.       What is your husband's name?
15                 A.       William.
16                 Q.       Same last name, Moss?
17                 A.       Correct.
18                 Q.       Where is he employed?
19                 A.       Parma City Schools.
20                 Q.       How long have you been on the
21       health insurance through the Parma City
22       Schools?
23                 A.       Since January of '18.
24                 Q.       You had health insurance through
25       University Hospitals through December of 2017;

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 19 of 312. PageID #: 169



                                                                      Page 19

1        is that correct?
2                  A.       Correct.         My husband's employer
3        states that if a spouse is offered it through
4        their company, they have to take it even though
5        it doesn't cost any more for me to go back on
6        his plan.
7                  Q.       So that was going to be my next
8        question, but I think you answered it.                         Is
9        there a cost out of pocket for you to be
10       covered under your husband's plan through
11       Parma?
12                 A.       No.
13                 Q.       No?
14                 A.       No.     It's the same cost whether I'm
15       on or off.
16                 Q.       Where was your last employment
17       prior to Holy Family?
18                 A.       University Hospitals at Parma.
19                 Q.       You were employed there as a
20       rehabilitation therapist?
21                 A.       Correct.
22                 Q.       You worked for UH Parma on a
23       geriatric psych floor; is that correct?
24                 A.       Yes.
25                 Q.       You were part of a team of

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 20 of 312. PageID #: 170



                                                                      Page 20

1        professionals treating individuals that were
2        experiencing some type of acute psychiatric
3        condition; is that right?
4                  A.       Yes.
5                  Q.       At any given time, there could be
6        14 patients in the department; is that right?
7                  A.       True.
8                  Q.       The staff in the department, other
9        than recreational therapists, there were what
10       other staff?
11                 A.       Generally, three nurses, the head
12       manager, the assistant manager, a social
13       worker, and the physician when he was there.
14                 Q.       From 2016 forward who were the
15       nurses that were working there?
16                 A.       There were several.               Marlene Kiel,
17       I believe, Daniela Magda, Corey Kramer, I
18       believe.        I know there was somebody else.
19       Let's see who else.               Jen English.         I know I had
20       a list of them.
21                 Q.       So Marlene, Daniela, Corey, Jen,
22       and you think maybe one or two others?
23                 A.       Yeah, at least.               Their names are
24       just escaping me at this time.
25                 Q.       In 2015-16 was there always three

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 21 of 312. PageID #: 171



                                                                      Page 21

1        nurses on duty?
2                  A.       I believe so.             Candace was another
3        nurse.
4                  Q.       You said there was a head manager?
5                  A.       Correct.
6                  Q.       Who was the head manager in 2016?
7                  A.       Kathy Holley.
8                  Q.       Who was the assistant manager?
9                  A.       Chrissy Rivera.
10                 Q.       Who was the social worker?
11                 A.       She was a newer social worker, so I
12       can't think of her name.
13                 Q.       There was a physician who oversaw
14       the patient care there; is that right?
15                 A.       Yes.
16                 Q.       Who was the physician?
17                 A.       Dr. John Sanitato.
18                 Q.       You would agree that one of the
19       objectives and requirements of all of the staff
20       collectively of the geriatric psych ward is to
21       ensure that patients receive appropriate
22       treatment and therapy to help address their
23       acute psychiatric condition that they are
24       experiencing, correct?
25                 A.       Yes.

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 22 of 312. PageID #: 172



                                                                      Page 22

1                  Q.       You would agree that UH as the
2        operator of the facility was obligated to
3        ensure that that therapy and treatment was
4        received in a safe environment, correct?
5                  A.       Yes.
6                  Q.       Did UH have policies or procedures
7        in place to ensure patient and staff safety?
8                  A.       Yes.
9                  Q.       Can you tell me a little bit about
10       those?
11                 A.       There would be a whole binder full,
12       but it's basically keeping the patients safe at
13       all times.         If they are at a risk for falls,
14       being aware of that, and making sure they don't
15       have any harmful items in their possession.
16                 Q.       If a patient in the example you
17       gave is at a risk for a fall, as an example,
18       how would that information be shared or
19       communicated among the staff?
20                 A.       The nurses would usually make it
21       aware.         In many cases it was kind of an
22       automatic precaution.
23                 Q.       What precaution would that be?
24                 A.       That the doctor's notes when they
25       write precautions would usually be for falls.

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 23 of 312. PageID #: 173



                                                                      Page 23

1        It could be for elopement.
2                  Q.       So if that precaution or note is in
3        a patient's record, how, if at all, would you
4        change the way, for example, you provided
5        therapy to those patients?
6                  A.       I would sit closer to them.
7                  Q.       Anything else other than sitting
8        closer to them?
9                  A.       If they needed to be seated at a
10       table for additional safety if we were in a
11       circle, that could be an option as well.
12                 Q.       When did you start your employment
13       at Parma?
14                 A.       In December of 1996.
15                 Q.       Were you always employed as a
16       rehabilitation therapist?
17                 A.       Correct.
18                 Q.       From December of 1996 until
19       sometime in 2014, was Parma a community
20       hospital of its own?
21                 A.       Yes.
22                 Q.       Are you aware that in 2014
23       University Hospitals acquired Parma?
24                 A.       Yes.
25                 Q.       So prior to UH's acquisition of

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 24 of 312. PageID #: 174



                                                                      Page 24

1        Parma, can you tell me how patients would come
2        to be seen on the geriatric psych unit?
3                  A.       Many came from the physicians
4        working on this unit, from their private
5        practice, nursing homes, the emergency room,
6        possibly outside referrals.
7                  Q.       Were there different physicians
8        other than Dr. John Sanitato?
9                  A.       Correct.
10                 Q.       Who were the physicians that were
11       overseeing the unit prior to UH's acquisition?
12                 A.       Over the years or --
13                 Q.       Sure.      Why don't we start with
14       right in 2014 moving back to whenever there was
15       a change.
16                 A.       Dr. David Fox, Daniel Polster, and
17       Robert Smitley.
18                 Q.       Do you know how to spell Daniel's
19       last name?
20                 A.       Polster?
21                 Q.       Is it just P-O-L-S-T-E-R?
22                 A.       I don't know if there is an E after
23       the L or not.
24                 Q.       How about Dr. Smitley?
25                 A.       Smitley, probably S-M-I-T-L-E-Y.

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 25 of 312. PageID #: 175



                                                                      Page 25

1                  Q.       So Drs. Fox, Polster, and Smitley,
2        they were all overseeing the unit at the same
3        time?
4                  A.       It was Dr. Fox initially, and then
5        Dr. Smitley joined his practice, and then
6        Dr. Smitley -- I think he still practiced when
7        Dr. Polster came on board, but eventually
8        Dr. Smitley left.
9                  Q.       Were Drs. Fox, Smitley, and then
10       eventually Polster all part of the same private
11       practice outside of Parma?
12                 A.       I believe so.             Oh, there was
13       another doctor in there, too, at one time, John
14       Maholik.
15                 Q.       You said, and again, this is prior
16       to the UH acquisition, the patients would come
17       from the doctors' private practice, correct?
18                 A.       Correct.
19                 Q.       And then you said nursing homes?
20                 A.       Correct.
21                 Q.       The nursing home patients would be
22       referred directly to Parma, or would the
23       referrals come in through the doctors, if you
24       know?
25                 A.       I'm not sure on the exact process.

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 26 of 312. PageID #: 176



                                                                      Page 26

1        It could be both.
2                  Q.       Was there an emergency room at
3        Parma?
4                  A.       Yes.
5                  Q.       When you said the emergency room,
6        is that the emergency room that would then lead
7        to the patients being seen?
8                  A.       Correct.         If they met that
9        criteria, yes.
10                 Q.       Prior to UH acquiring Parma in
11       2014, what were the most common diagnoses of
12       the patients that you would see or provide
13       therapy to?
14                 A.       Depression, dementia with
15       agitation, bipolar disorder, psychosis.
16                 Q.       Was there any one of those four
17       that one or two or more were more common, or
18       was that a pretty even spread of diagnoses
19       among the patients?
20                 A.       Probably even spread.               Maybe
21       dementia with agitation was the higher.
22                 Q.       I know it's a geriatric population,
23       but can you tell me in terms of age what the
24       most common age of patients was that you were
25       seeing prior to 2014?

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 27 of 312. PageID #: 177



                                                                      Page 27

1                  A.       Well, the unit is for 55 and older,
2        so it could be any number there, but probably
3        70s, 80s.
4                  Q.       Probably 70s and 80s was the most
5        common age of patients?
6                  A.       Yes.
7                  Q.       So I know the doctors were
8        different.         Once UH made the acquisition of
9        Parma in 2014, were there other staffing
10       changes on the psych unit, the geriatric psych
11       unit I should say?
12                 A.       I believe the assistant supervisor
13       was a new position.
14                 Q.       So you hadn't worked with Chrissy
15       Rivera before?
16                 A.       Not when I was at Parma, no.
17                 Q.       Was there a different person
18       holding that position?
19                 A.       No.
20                 Q.       Was there a head manager at Parma?
21                 A.       Yes.
22                 Q.       That person was not Kathy Holley,
23       correct?
24                 A.       Correct.
25                 Q.       Who was that?

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 28 of 312. PageID #: 178



                                                                      Page 28

1                  A.       Allison Fisher.               She got married,
2        so I'm not sure what her married name became.
3                  Q.       When did she stop working at the
4        Parma geriatric psych unit?
5                  A.       I believe it was sometime in the
6        summer or fall of 2015 when she stopped.
7        That's what you said, correct?
8                  Q.       Right.       Do you know why she stopped
9        working there?
10                 A.       She got her master's in nurse
11       practitioner.
12                 Q.       So she took a different job?
13                 A.       Correct.
14                 Q.       Who was the head manager after
15       Allison?
16                 A.       I believe that Chrissy Rivera was
17       an interim.
18                 Q.       How about after the interim, was
19       Kathy Holley the next head manager?
20                 A.       Correct.         Yes.
21                 Q.       Let me go back.               Were the nurses
22       the same both prior to UH's acquisition of
23       Parma and after?
24                 A.       Those have changed, too.                 I mean,
25       it's just kind of a transition of changes.

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 29 of 312. PageID #: 179



                                                                      Page 29

1        When Dr. Smitley and Polster left, a couple of
2        the other nurses followed them.
3                  Q.       Do you know where they went,
4        Drs. Smitley and Polster?
5                  A.       Southwest.
6                  Q.       Their move to Southwest, did that
7        coincide with UH's acquisition?
8                  A.       I'm not sure.
9                  Q.       Do you know Drs. Smitley and
10       Polster, are they working in the same capacity
11       at Southwest as they were at Parma in the sense
12       that they have a private practice and oversee
13       an acute geriatric psych unit?
14                 A.       Dr. Smitley didn't go over to
15       Southwest.         He had left Parma, and I'm not sure
16       where he went, but it was Fox and Polster.
17                 Q.       Okay.      So Drs. Fox and Polster, are
18       they operating, if you know, essentially in the
19       same manner with a private practice?
20                 A.       I believe so.
21                 Q.       And then kind of an acute geriatric
22       psych unit at Southwest?
23                 A.       Yes.
24                 Q.       Upon UH's acquisition of Parma,
25       were there any changes made to the way the

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 30 of 312. PageID #: 180



                                                                      Page 30

1        geriatric psych unit operated?
2                  A.       Probably gradual changes,
3        paperwork, documentation.
4                  Q.       Changes in paperwork and
5        documentation you said?
6                  A.       Yes.
7                  Q.       What kind of changes?
8                  A.       Moving over to what UH had already
9        in place for their other facilities, I'm
10       guessing.
11                 Q.       Are there other geriatric psych
12       units at UH that you're aware of?
13                 A.       Yes.
14                 Q.       Where?
15                 A.       Richmond for sure, I believe
16       Geauga, and possibly Elyria.
17                 Q.       Had you ever worked at any of those
18       locations?
19                 A.       I observed over at Richmond
20       Hospital one day.
21                 Q.       What was the purpose of that?
22                 A.       We were supposed to be mirroring
23       their facility, so they were encouraging staff
24       to go over there and see how they operate, so
25       it was on our own time.

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 31 of 312. PageID #: 181



                                                                      Page 31

1                  Q.       Did you say mirroring?
2                  A.       Mirroring, yes.
3                  Q.       So UH was, for lack of a better
4        term, wanting all the geriatric psych units to
5        operate in the same manner?
6                  A.       I believe so.
7                  Q.       Was there a change in patient
8        population after UH acquired Parma?
9                  A.       Yes.
10                 Q.       Can you describe that for me,
11       please?
12                 A.       Well, since UH is much larger, we
13       would get referrals from all over Northeast
14       Ohio.
15                 Q.       As opposed to?
16                 A.       As opposed to probably more local.
17                 Q.       More local meaning around Parma?
18                 A.       Correct, and the surrounding
19       suburbs.
20                 Q.       Did that result in an overall
21       younger patient population?
22                 A.       To some extent, yes.
23                 Q.       So I think you said geriatric age
24       ranges 55 and up, correct?
25                 A.       Correct.

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 32 of 312. PageID #: 182



                                                                      Page 32

1                  Q.       Prior to UH's acquisition, I think
2        you told me the lowest common age range was 70s
3        and 80s?
4                  A.       Yes.
5                  Q.       Were you seeing now after the UH
6        acquisition more patients in their late 50s and
7        60s?
8                  A.       At times.
9                  Q.       After the UH acquisition, was there
10       a more diverse set of diagnoses that the
11       patients were experiencing?
12                 A.       Probably.
13                 Q.       Was there an increase in patients
14       who were diagnosed with schizophrenia, for
15       example?
16                 A.       Statistic-wise I couldn't say.
17                 Q.       How about just in your general
18       observation do you believe that to be true?
19                 A.       A few more, yes.
20                 Q.       After UH's acquisition, was there
21       also an increase of patients with depression
22       with a suicide component, either ideation or
23       actual attempts?
24                 A.       There may have been.
25                 Q.       Is that something that you

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 33 of 312. PageID #: 183



                                                                      Page 33

1        observed?
2                  A.       It's hard to say, you know, how
3        much more, but slightly it increased.
4                  Q.       So there was an increase, but you
5        are not able to say with any specificity how
6        much more common that would be?
7                  A.       Right.       The unit kept statistics, I
8        would think.
9                  Q.       One of the terms I've seen in some
10       of the records is patient acuity.                      Can you tell
11       me what that term means, if you know?
12                 A.       Well, acute is usually short term.
13                 Q.       If someone says there is after the
14       UH acquisition patients with a higher acuity,
15       would you know what that phrase is referring
16       to?
17                 A.       Probably higher risk, I would
18       guess.
19                 Q.       Higher risk of either self-harm or
20       harm to others?
21                 A.       I think so.
22                 Q.       Would you agree that there was an
23       increase in patients with a higher level of
24       acuity after UH's acquisition?
25                 A.       To some degree, yes.

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 34 of 312. PageID #: 184



                                                                      Page 34

1                  Q.       After UH's acquisition, was there
2        an increase in patient events that would cause
3        the need for intervention, physical
4        intervention?
5                  A.       There may have been.
6                  Q.       Is that something that you
7        personally observed?
8                  A.       Possibly at times.
9                  Q.       Did you observe the need, for
10       example, I guess the increased need of either
11       security involvement or other staff intervening
12       physically with patients after UH's
13       acquisition?
14                 A.       Probably.
15                 Q.       Were there any changes in policies
16       or procedures after UH acquired Parma?
17                 A.       I would think so.
18                 Q.       Do you have a memory or
19       recollection of what any of those were?
20                 A.       I do not.
21                 Q.       When Parma became part of the UH
22       system, was there, for lack of a better term, a
23       general onboarding training process that you
24       went through?
25                 A.       Yes.

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 35 of 312. PageID #: 185



                                                                      Page 35

1                  Q.       That would have occurred sometime
2        in 2014 or 2015; is that right?
3                  A.       Probably.
4                  Q.       Do you have any recollection of the
5        topics covered or what was discussed during
6        that onboarding and training?
7                  A.       UH has an LMS which I believe is
8        like the continuing education items to
9        complete.
10                 Q.       LMS stands for learning management
11       system?
12                 A.       I believe so.
13                 Q.       That would require regular internal
14       kind of coursework or training?
15                 A.       Right.       Right.
16                 Q.       On whatever topics would be
17       necessary for you, for example, for working on
18       the geriatric psych unit?
19                 A.       Correct, or in the hospital in
20       general.
21                 Q.       That was different than the system
22       in place under Parma prior to UH?
23                 A.       Right.       Parma had their own system,
24       and UH had theirs.
25                 Q.       How did they differ?

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 36 of 312. PageID #: 186



                                                                      Page 36

1                  A.       Well, some of the change came with
2        the increase in technology, too, at one point.
3        You know, a lot of items at Parma were maybe
4        paperwork or set up where you walk through and
5        complete items like a safety fair they would
6        have, and you would go from table to table
7        answering questions, and then eventually that
8        stuff just moved on to on line to complete.
9                  Q.       Other than doing it in person or at
10       a safety fair, for example, versus on line, was
11       there a change in kind of the substance or the
12       volume of the training material?
13                 A.       The volume definitely increased as
14       well as the topics.
15                 Q.       So more topics and more often under
16       UH as opposed to Parma?
17                 A.       Correct.         Yes.
18                 Q.       That was something that everyone I
19       guess in your world, everyone at the geriatric
20       psych unit who was at Parma previously and then
21       continued at UH, was required to go through?
22                 A.       Yes.
23                          MR. BULEA:           We'll just take a
24       break.
25                                 (Brief recess.)

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 37 of 312. PageID #: 187



                                                                      Page 37

1                  A.       There was another doctor that I
2        could add for UH.
3                  Q.       Okay.
4                  A.       Dr. Fitzgerald.
5                  Q.       That was you said after --
6                  A.       Yes.      She was another UH
7        psychiatrist.            She was there for a short time,
8        and I couldn't tell you the dates.
9                  Q.       After the acquisition?
10                 A.       Correct.
11                 Q.       But prior to Dr. Sanitato?
12                 A.       No.     She did work with him.
13                 Q.       To your knowledge did
14       Dr. Fitzgerald and Dr. Sanitato maintain
15       private practices?
16                 A.       I believe so.
17                 Q.       Could you tell me what your
18       understanding of your job duties and
19       obligations were as a rehabilitation therapist?
20                 A.       To provide therapeutic groups to
21       the patients, work as a member of the
22       interdisciplinary team.
23                 Q.       Anything else?
24                 A.       Whatever else was required of the
25       job, you know, completing continuing education

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 38 of 312. PageID #: 188



                                                                      Page 38

1        or whatever learning.
2                  Q.       As part of providing therapeutic
3        groups for patients, was patient assessments
4        part of your job responsibilities?
5                  A.       Yes.
6                  Q.       That would include an assessment
7        upon the patient's initial arrival to the
8        geriatric psych unit, correct?
9                  A.       I believe within 24 hours.
10                 Q.       What was the purpose of that
11       assessment that you would complete?
12                 A.       To identify any specific issues to
13       address.
14                 Q.       How would you go about completing
15       those assessments?
16                 A.       Asking questions, observation in
17       group, other information from staff in the team
18       meetings, the chart.
19                 Q.       Your assessment was specifically
20       geared toward the functional and rehabilitative
21       needs of the patients; is that correct?
22                 A.       Generally their leisure interests.
23                 Q.       What does that mean, leisure
24       interests?
25                 A.       What they like to do for fun,

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 39 of 312. PageID #: 189



                                                                      Page 39

1        social, emotional, physical, cognitive.
2                  Q.       Was the goal to gain an
3        understanding of that so that you could gear
4        your therapy towards improving, for example,
5        their cognitive and emotional functioning?
6                  A.       Right, along with their diagnosis.
7                  Q.       So after the initial assessment,
8        you would then plan and implement and evaluate
9        the therapy for each patient; is that right?
10                 A.       Identify goals to work on with that
11       patient, yes.
12                 Q.       Was each therapeutic session
13       planned and implemented based on the different
14       goals of whatever patient population you were
15       serving at a given time?
16                 A.       Generally, yes.
17                 Q.       Then as part of your job you were
18       required to evaluate how the patients responded
19       to the therapy, correct?
20                 A.       Correct.
21                 Q.       You would then report on that
22       evaluation and outcome to the rest of the
23       treatment team to complete the patient's
24       assessment?
25                 A.       Each patient was documented on

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 40 of 312. PageID #: 190



                                                                      Page 40

1        after each group.             There were generally two
2        group sessions a day, so there were two group
3        notes that were written, and then adding any
4        information in the treatment team that occurred
5        on a daily basis in the morning.
6                  Q.       When you say two group notes per
7        day, that would be individual to the patient,
8        though, correct?
9                  A.       Correct.
10                 Q.       So how each individual patient
11       performed or responded to the group therapy?
12                 A.       Right.       Yes.       Each patient got a
13       note twice a day from the rehab therapist.
14                 Q.       What methods would you use to
15       perform your evaluation of how an individual
16       patient was performing or responding to the
17       therapy you were providing?
18                 A.       There was a standard note, and
19       often a check box for behaviors and their
20       participation, and then an area for a brief
21       summary, I believe.
22                 Q.       So you said there was a check box
23       for behaviors?
24                 A.       Correct.         Yeah.        We had a list of
25       various behaviors noted, and you would check

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 41 of 312. PageID #: 191



                                                                      Page 41

1        those off if any applied.
2                  Q.       What were those?
3                  A.       They could vary; calm, agitated,
4        probably hallucinating, affect.                      I'm sure there
5        is more.
6                  Q.       What methods would you use to
7        determine whether a patient was calm, agitated,
8        hallucinating, or to judge their affect?
9                  A.       Their observation and participation
10       in group.
11                 Q.       How did you observe and make an
12       assessment of their participation in group?
13                 A.       Through interaction, questioning,
14       getting up, moving around the room at times,
15       just, again, observing.
16                 Q.       When you say through interaction,
17       is that verbal communication with the patient?
18                 A.       Yes.
19                 Q.       Between you and the patient?
20                 A.       Yes.      It could be physical if we
21       were exercising.
22                 Q.       What type of physical interaction
23       as an example?
24                 A.       Like chair exercises, just moving
25       arms, legs, sometimes assisting a patient if

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 42 of 312. PageID #: 192



                                                                      Page 42

1        they weren't able to do it themselves, a pat on
2        the shoulder for doing a good job, or if they
3        need to wake up, you know, a pat on the knee or
4        the shoulder again, verbal cues, prompts.
5                  Q.       You said if they need to wake up?
6                  A.       Yeah.      They could fall asleep.
7                  Q.       Were these patients, I'm sure they
8        were all different, but in a general sense were
9        they being medicated while they were on the
10       unit?
11                 A.       If the doctor felt so, yes.
12                 Q.       Was that pretty typical, that the
13       patients you were doing group therapy with
14       would be on some type of medication?
15                 A.       Yes.      Yes.
16                 Q.       How would you identify, for
17       example, I think you said agitated, how would
18       you come to the conclusion that a patient was
19       agitated.
20                 A.       If they are very fidgety, restless,
21       sometimes verbal, if they are calling out or
22       starting to get a change in their tone of
23       voice.
24                 Q.       Did you ever have patients who were
25       non-verbal?

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 43 of 312. PageID #: 193



                                                                      Page 43

1                  A.        A few.
2                  Q.        In what ways did you change your
3        technique or your evaluation process to
4        complete the assessments of those patients?
5                  A.        More interactions with nursing.                       I
6        guess it would depend on the patient, asking
7        them questions, maybe if they nod their head
8        yes or no, writing things down if they are
9        able.          Sometimes I would write questions out
10       for them to read.              Again, they could agree or
11       disagree if able.
12                 Q.        Part of your job included you said
13       participating in interdisciplinary rounds on a
14       daily basis; is that right?
15                 A.        Yes.
16                 Q.        What did that entail?
17                 A.        Nursing, the physician, the
18       manager, myself, and a social worker met every
19       morning to go over the patients to review their
20       treatment plans if they were needing an update.
21                 Q.        So you would give daily updates of
22       the patients' performance in your group
23       therapy?          Is that how you contributed to that
24       discussion?
25                 A.        Yes.

                                    Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 44 of 312. PageID #: 194



                                                                      Page 44

1                  Q.       Were there any other ways that you
2        would participate in that discussion?
3                  A.       Not that I can think of.
4                  Q.       Were there call lights on the unit?
5                  A.       Yes.
6                  Q.       Can you tell me what those are?
7                  A.       If the patient is in their room and
8        needs assistance, they have a button that they
9        can press or that nursing can press if they
10       need additional assistance, and there were also
11       call lights in the group rooms and in the rest
12       rooms.
13                 Q.       Was it part of your
14       responsibilities to respond to those?
15                 A.       Yes.
16                 Q.       Is that a duty that everyone on the
17       unit has?
18                 A.       Yes.
19                 Q.       Is it also part of your job to
20       ensure that patients are in a safe environment
21       when they are, for example, in the group
22       therapy sessions?
23                 A.       Yes.
24                 Q.       For your therapy sessions, what
25       types of activities were included in those?

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 45 of 312. PageID #: 195



                                                                      Page 45

1                  A.       Generally, morning group started
2        with a community group where we would go over
3        orientation, maybe some trivia relating to the
4        day, asking -- we could do patient
5        introductions if it's a whole new group or if
6        we had a new person.
7                           Sometimes I'd ask them like a
8        question of the day, and everybody could go
9        around the circle.              Generally, we're set up in
10       a circle for that.              Maybe goal setting, how
11       they are feeling, and then we'd move into chair
12       exercises and then maybe some other type of
13       large motor skill activity, and then that
14       generally would go 45 minutes to an hour.
15                          Then we would rearrange back to
16       tables for the next activity.                        I'd give them a
17       snack or a beverage, and then the second
18       activity within -- because in the morning it
19       was like a two-hour time span that we had them
20       -- it could be a discussion maybe on depression
21       or self-awareness, self-esteem, depression,
22       just depending on whatever the need of the
23       group was.
24                 Q.       When you say chair exercises, can
25       you tell me what that entails?

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 46 of 312. PageID #: 196



                                                                      Page 46

1                  A.       Basically stretching while sitting
2        in a chair.          Some techniques are yoga.                 My
3        training came through the Arthritis Foundation.
4                  Q.       So stretching?              Yoga?
5                  A.       Deep breathing.
6                  Q.       Then you said large motor skill
7        activities?
8                  A.       Correct.
9                  Q.       What were some of those?
10                 A.       Those could be like throwing a ball
11       into a basket, horseshoes, bowling, balloon
12       volleyball.
13                 Q.       I take it, for example, horseshoes,
14       bowling, those would be set up in the group
15       therapy, right?            You weren't going outside of
16       the unit with these patients?
17                 A.       Correct.
18                 Q.       In fact, it was a locked unit,
19       right?
20                 A.       Yes.
21                 Q.       So that would be the morning
22       session, and then there was also an afternoon
23       session?
24                 A.       Correct.
25                 Q.       What happened at the afternoon

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 47 of 312. PageID #: 197



                                                                      Page 47

1        session?
2                  A.       Again, that could be more leisure
3        based or again for the diagnosis depending on
4        the group, but it could be Wheel of Fortune was
5        common, other cognitive activities, word games.
6                  Q.       Would you then complete a second
7        round of documentation in the afternoon after
8        that session for each patient?
9                  A.       Yes.
10                 Q.       When did you meet Kathy Holley?
11                 A.       Sometime in early January when she
12       started.
13                 Q.       Of what year?
14                 A.       2016.
15                 Q.       Was there a change in the way that
16       the treatment and therapy and operation of the
17       unit ran after Kathy became the head manager?
18                 A.       I think we were working on some
19       minor changes.
20                 Q.       Can you describe those?
21                 A.       Probably the times in which groups
22       started would be the biggest, and then, again,
23       like working on changing the documentation for
24       the groups.
25                 Q.       Did Kathy make it a point of

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 48 of 312. PageID #: 198



                                                                      Page 48

1        emphasis to increase the activity level for the
2        younger geriatric patients or patients with
3        higher acuity?
4                  A.       Well, the activities would gear
5        towards whatever population we had.
6                  Q.       You worked part time, correct?
7                  A.       Correct.
8                  Q.       When you were on duty, were you the
9        only recreational therapist on the unit?
10                 A.       Yes.
11                 Q.       Were you the one charged then with
12       operating both the morning and afternoon
13       groups?
14                 A.       Yes.
15                 Q.       Did you run those groups solo, on
16       your own?
17                 A.       Yes.
18                 Q.       In February or March of 2016, Kathy
19       Holley provided a performance review for you;
20       is that correct?
21                 A.       Yes, in March.
22                 Q.       Can you tell me everything you
23       recall about that discussion?
24                 A.       I believe there were no issues with
25       the evaluation.            She raised a concern that

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 49 of 312. PageID #: 199



                                                                      Page 49

1        there was, quote, nothing in my file, end
2        quote, and went on to elaborate in regards to
3        accommodations.            I had explained to her that,
4        you know, I have various accommodations, and a
5        lot of those I've done on my own or with
6        previous assistance with managers.
7                  Q.       Was the conversation more specific
8        than what you just relayed to me, or was that
9        just in a general sense?
10                 A.       I believe it was just general.
11                 Q.       What accommodations, if any, were
12       you receiving at the time, and, if so, did you
13       discuss those with Kathy at that time?
14                 A.       I had a closed circuit TV that I
15       came with upon day one of my employment with
16       Parma, and, you know, those may have changed
17       over the years if they stopped functioning or I
18       needed a new one.             It was the computer
19       technology, adaptive software, a larger
20       monitor, and keyboard.
21                 Q.       Did you discuss the closed circuit
22       TV, the adaptive software, larger monitor, and
23       keyboard with Kathy?
24                 A.       I may have.
25                 Q.       Did Kathy ever express any concern

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 50 of 312. PageID #: 200



                                                                      Page 50

1        or unwillingness to continue to provide those
2        accommodations?
3                  A.       I think she felt the need that
4        there needed to be some kind of record in my
5        file with documentation of accommodations.
6                  Q.       Okay.      Did she ever convey to you
7        that those accommodations would be stopped or
8        no longer provided or anything like that?
9                  A.       No.     No.
10                 Q.       What led you to believe that she
11       thought there needed to be documentation in
12       regard to those accommodations?
13                 A.       Well, the fact that she stated
14       there was nothing in my file.
15                 Q.       That's what she said, there is
16       nothing in your file?
17                 A.       Correct.
18                 Q.       Did she ask that you provide
19       information for the file?
20                 A.       I don't believe so.
21                 Q.       Between that conversation in March
22       of 2016 and when you made some additional
23       requests for accommodations later in October of
24       2016, did you provide any documentation to
25       Kathy or anyone at UH?

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 51 of 312. PageID #: 201



                                                                      Page 51

1                  A.       Yes.      I figured since she wanted
2        something in my file, I would request a new
3        closed circuit TV as the one I had was not
4        always functioning to par.                     I did not get to
5        choose that one when it was purchased for me,
6        and the contrast was fairly poor, and
7        oftentimes I would use it to write.                       So it's a
8        closed circuit TV.              You write, it comes up on
9        the screen, and oftentimes as I'm writing, it
10       would white out so I wouldn't necessarily see,
11       or depending on what the material was, it may
12       not show up in a distinct manner.
13                 Q.       Because of that you made a request
14       for a newer --
15                 A.       A new one, yes.
16                 Q.       When was that request made?
17                 A.       I believe October of '16.
18                 Q.       Between January of 2016 when you
19       first met Kathy and that request in October of
20       2016, was any documentation requested by Kathy
21       or anyone at UH for the accommodations that you
22       were currently receiving?
23                 A.       The process may have started
24       earlier from the point of the evaluation.                           I
25       believe I wrote Kathy Holley a letter

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 52 of 312. PageID #: 202



                                                                      Page 52

1        requesting the closed circuit TV and that she
2        had returned that to me stating I needed to go
3        through disability management services.
4                  Q.       Okay.      So before that, and I guess
5        maybe I'm not wording this correctly, before
6        you made the request for the new TV, was there
7        ever a time that Kathy or anyone from UH
8        required you to submit documentation to keep
9        receiving the accommodations that were
10       currently in place?
11                 A.       No.
12                 Q.       So other than this conversation in
13       March prior to your request for the new closed
14       circuit TV, were there any other discussions
15       that you had either with Kathy Holley or anyone
16       else at UH about accommodations that either you
17       had or that you needed?
18                 A.       I don't believe so.
19                 Q.       So in October of 2016, you
20       submitted a request to Kathy for this newer
21       closed circuit TV, and she returned it to you
22       and said you need to go to disability
23       management?
24                 A.       Correct.
25                 Q.       Is that what you did, did you go to

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 53 of 312. PageID #: 203



                                                                      Page 53

1        disability management?
2                  A.       Yes.
3                  Q.       Who at disability management did
4        you speak to?
5                  A.       I believe it was Kara.
6                  Q.       Is her last name Ladaika?
7                  A.       Yes.
8                  Q.       What conversation did you and Kara
9        have?
10                 A.       I don't recall if it was so much of
11       a conversation other than just getting the
12       motions in place and the request, and she
13       mailed out forms that had to be completed and
14       then submitted.
15                 Q.       What types of forms?
16                 A.       I believe information from a
17       physician for the need to validate the
18       reasoning.
19                 Q.       Did one of your physicians complete
20       that form?
21                 A.       Yes.
22                 Q.       Who was that?
23                 A.       I believe it was Dr. Traboulsi.
24                 Q.       Was there also a form for you to
25       complete?

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 54 of 312. PageID #: 204



                                                                      Page 54

1                  A.       Probably.
2                  Q.       Did you complete it?
3                  A.       Yes.
4                  Q.       Did Dr. Traboulsi provide his
5        completed form directly to UH, or did he give
6        it to; do you know?
7                  A.       Offhand I don't recall.
8                  Q.       Do you know when he completed his
9        portion of the forms?
10                 A.       I know it was in a timely manner.
11                 Q.       I think you said in October it was
12       submitted.
13                 A.       Right.
14                 Q.       Do you know whether the form
15       Dr. Traboulsi completed would have been
16       submitted around that time?
17                 A.       No, but that would be in whatever
18       records I've turned in.
19                 Q.       Did you complete your portion of
20       the form?
21                 A.       Yes.
22                 Q.       Around that same time?
23                 A.       Yes.
24                 Q.       When was the next time you had a
25       discussion with anyone from UH about any type

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 55 of 312. PageID #: 205



                                                                      Page 55

1        of accommodation request?
2                  A.       I don't recall.               It was --
3                  Q.       In your complaint in this case, you
4        stated that in October of 2016 Kathy Holley had
5        repeatedly asked you what job duties you
6        couldn't perform; is that correct?
7                  A.       I don't think it was October.                    I
8        thought it was January of '17.
9                  Q.       What did she ask you?
10                 A.       She had concerns over my ability to
11       complete the essential job functions.
12                 Q.       Is that what she told you, that she
13       had concerns over the ability you had to
14       complete your essential job functions?
15                 A.       Yes.
16                 Q.       Did she ever ask you what job
17       functions that you couldn't perform?
18                 A.       Yes.
19                 Q.       How did you respond?
20                 A.       I told her I could perform all of
21       them.
22                 Q.       Was that multiple conversations, or
23       did she ask that one time or many?
24                 A.       Maybe twice.            Once she arranged a
25       meeting with HR to go over that, and then I

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 56 of 312. PageID #: 206



                                                                      Page 56

1        think the second time may have been February on
2        the day that she told me that I was going on
3        mandatory medical leave.
4                  Q.       Another allegation in the complaint
5        is that after you made this request for a new
6        closed circuit TV in October of 2016 that Kathy
7        Holley increased her observation and scrutiny
8        of your work performance.                    Is that correct?
9                  A.       I agree.
10                 Q.       How did Kathy increase her
11       observation and scrutiny of your work
12       performance?
13                 A.       I believe she was present in the
14       group room more often.
15                 Q.       Was that something that was
16       atypical of her prior to that request?
17                 A.       Yes.
18                 Q.       So prior to October of 2016, it
19       wasn't her regular practice to observe at least
20       portions of the group therapy?
21                 A.       Correct.
22                 Q.       She was not in there at all?
23                 A.       She may have been here or there,
24       but not as often.
25                 Q.       How often was she in there

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 57 of 312. PageID #: 207



                                                                      Page 57

1        following your request in 2016?
2                  A.       I can't say.
3                  Q.       So what forms the basis for your
4        allegation that the scrutiny and observation
5        was increased?
6                  A.       Just whenever she had come in, I
7        guess.
8                  Q.       So her presence there; am I
9        understanding that testimony correctly?
10                 A.       Well, if we're thinking of the one
11       particular episode with the bingo incident.
12                 Q.       What is that you're referring to?
13                 A.       That's when she stated that I
14       wasn't able to assist a patient with the
15       activity and that nursing had to help.
16                 Q.       Let me just back up for a second.
17       This would have happened sometime in late 2016?
18                 A.       No.     I believe it was January of
19       '17.
20                 Q.       Bingo, I take it, was part of the
21       therapeutic activities that you were doing that
22       day?
23                 A.       Yes.
24                 Q.       So was it true then that you
25       weren't able to assist the patient with their

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 58 of 312. PageID #: 208



                                                                      Page 58

1        completion of the bingo activity?
2                  A.       I was taking a passive approach.
3                  Q.       What does that mean?
4                  A.       That patient in particular could
5        often monopolize group, so I was just being
6        more passive with him and just providing some
7        reassurance with maybe a yes or good job.
8                  Q.       What specifically was that patient
9        doing at the time?
10                 A.       Sitting at the table leaning in
11       towards me a little bit, no significant or bad
12       behaviors.
13                 Q.       So I take it then you disagreed
14       with Kathy's conclusion that there was
15       assistance needed and you didn't recognize it?
16                 A.       Correct.
17                 Q.       So was there, I guess for lack of a
18       better term, and you can describe it however
19       you want, but was this patient asking for
20       assistance or signaling for assistance in some
21       way?
22                 A.       Possibly.
23                 Q.       Do you know one way or the other?
24                 A.       No.
25                 Q.       Kathy was there that day?

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 59 of 312. PageID #: 209



                                                                      Page 59

1                  A.       Yes.
2                  Q.       It wasn't Kathy that stepped in,
3        correct?
4                  A.       No.
5                  Q.       Who did?
6                  A.       I don't know if there were other
7        nurses that may have, but they occasionally
8        have helped out in the past, and then other
9        patients help each other which is a therapeutic
10       technique in itself.
11                 Q.       In this specific instance, did one
12       of the nurses step in to help this patient?
13                 A.       They may have.
14                 Q.       Do you know?
15                 A.       I don't know for sure.
16                 Q.       Would that be upsetting to you if
17       they did?
18                 A.       No.
19                 Q.       If you were using a passive
20       technique, would you have redirected that nurse
21       and told them, hey, I'm working on a
22       therapeutic technique here, so please don't do
23       that?
24                 A.       No.
25                 Q.       Why not?

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 60 of 312. PageID #: 210



                                                                      Page 60

1                  A.       It wasn't necessary.
2                  Q.       So did you and Kathy discuss this
3        situation?
4                  A.       Not until her initiating the
5        meeting with HR.
6                  Q.       What was the discussion at that
7        time?
8                  A.       Again, based on being able to
9        perform my essential job functions and her
10       making the comment about that particular group
11       with the patient.
12                 Q.       What did you say?
13                 A.       I think I just was caught off
14       guard.
15                 Q.       Did you ever explain to Kathy that
16       you were using a passive approach on that
17       patient?
18                 A.       No.
19                 Q.       Did you disagree with her
20       conclusion that the patient was trying to
21       signal for help, and you didn't see it or
22       didn't recognize it?
23                 A.       I don't know that I agreed or
24       disagreed.
25                 Q.       Is that something that could

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 61 of 312. PageID #: 211



                                                                      Page 61

1        happen, that patients would be signaling for
2        help, and you wouldn't be able to recognize it?
3                  A.       It would depend on the situation.
4                  Q.       So sometimes that could happen, and
5        other times it wouldn't; is that what you're
6        saying?
7                  A.       It would probably depend on how
8        many people were in the group, what the group
9        activity was, who was needing my attention at
10       the time.
11                 Q.       Up to how many people are in a
12       group therapy session?
13                 A.       Up to 14.
14                 Q.       So a larger group, better chance
15       that perhaps the need would go unrecognized; am
16       I understanding your testimony correctly?
17                 A.       That could be.
18                 Q.       So after the conversation with
19       Kathy in October in which she referred you to
20       Kara in disability management, when was the
21       next time you had a discussion with Kathy about
22       any accommodation requests you had or concerns
23       that Kathy voiced about your ability to
24       complete your job functions?
25                 A.       I think, as I recall, it was

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 62 of 312. PageID #: 212



                                                                      Page 62

1        January of '17.
2                  Q.       Before we get to that other, I
3        asked you in which ways was Kathy's scrutiny or
4        observation of your job performance increased,
5        and you said she was in the group therapy room
6        more often, correct?
7                  A.       I believe so.
8                  Q.       Were there any other ways other
9        than her being in the group therapy room more
10       often that her scrutiny or observation of your
11       job performance increased?
12                 A.       I couldn't say if she was asking
13       other people what their thoughts of my group
14       leadership was.
15                 Q.       Who was she asking?
16                 A.       I don't know.             That's what I said.
17       I don't know if she was asking other people to
18       observe as well.
19                 Q.       So you don't know one way or
20       another whether that was happening?
21                 A.       I know that Kathy was present more
22       often it seemed after October.
23                 Q.       I get that.           I'm just trying to
24       understand the facts behind the allegation that
25       her scrutiny and observation increased.                          So she

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 63 of 312. PageID #: 213



                                                                      Page 63

1        was more present in the group therapy room.                               I
2        get that.        Is there any other way that you were
3        aware of or recognized her increasing scrutiny
4        of your work after October of 2016?
5                  A.       Not that I could think of.
6                  Q.       You said the next conversation with
7        Kathy about accommodations or performance
8        concerns took place in January of 2017,
9        correct?
10                 A.       I believe so.
11                 Q.       Tell me what happened in that
12       conversation.
13                 A.       She approached me one afternoon and
14       said we had a 3:00 meeting in HR, so I believe
15       we went down together and met with Deb Sheldon,
16       and that was also when again she brought up the
17       ability to perform the essential job functions.
18                 Q.       So in January you met with Deb
19       Sheldon who is an HR generalist, correct?
20                 A.       Correct.
21                 Q.       And Kathy Holley, your manager?
22                 A.       Yes.
23                 Q.       During that meeting they voiced
24       concerns about you being able to complete your
25       job duties?

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 64 of 312. PageID #: 214



                                                                      Page 64

1                  A.       Correct.
2                  Q.       What specifically did they say?
3                  A.       Well, they -- Deb Sheldon mentioned
4        that the accommodations for a closed circuit TV
5        were not an issue, but that, again, being able
6        to perform the essential job functions which,
7        you know, we went over the list, and Kathy said
8        what her -- what she thought I could not do,
9        and I disagreed with her because I feel I could
10       do all those job functions.
11                 Q.       So in this meeting you said that
12       there was discussion about the closed circuit
13       TV accommodation request, and Deb Sheldon told
14       you that was not an issue?
15                 A.       Correct.
16                 Q.       Did you take that to mean that that
17       was not part of their concerns in regard to you
18       performing your job functions?
19                 A.       Right.       I felt by her response that
20       them providing the closed circuit TV would not
21       be a problem.
22                 Q.       Certainly no one at UH ever stated
23       that your use of a closed circuit TV was
24       worrisome or caused them concern about your
25       ability to do the job, right?

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 65 of 312. PageID #: 215



                                                                      Page 65

1                  A.       Correct.
2                  Q.       You said the other part of the
3        discussion was, I am paraphrasing what you
4        said, but more detail about specific job
5        functions that Kathy didn't believe that you
6        could perform?
7                  A.       Yes.
8                  Q.       This was in January; is that right?
9                  A.       I believe so.
10                 Q.       So this is separate and apart from
11       the meeting where you were referred for a
12       fitness for duty evaluation?
13                 A.       Right.       That would have been the
14       next meeting.
15                 Q.       Do you have a recollection of what
16       specific job functions Kathy Holley raised
17       concern about in that January meeting?
18                 A.       Not off the top of my head.
19                 Q.       Were they the same ones that were
20       raised a couple weeks later in the fitness for
21       duty meeting?
22                 A.       Probably.
23                 Q.       Did you have any discussions with
24       anyone at UH between the January meeting you
25       had with Deb Sheldon and Kathy Holley and then

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 66 of 312. PageID #: 216



                                                                      Page 66

1        the subsequent meeting in February where you
2        were referred to a fitness for duty evaluation
3        about either your accommodations or their
4        concerns about your ability to perform the job
5        functions?
6                  A.       Can you repeat that again, please?
7                  Q.       Sure.      Maybe I'll lay a little bit
8        more clear foundation.                  I understand there was
9        two conversations, one in January and one in
10       February, about Kathy's concerns in regard to
11       your ability to do the job, right?
12                 A.       Uh-huh.        Yes.
13                 Q.       Between the January meeting and the
14       February meeting in which you were referred for
15       a fitness for duty examination, did you discuss
16       those concerns or any accommodation request you
17       had with anyone else at UH?
18                 A.       I don't think so.
19                 Q.       So the next time you had discussion
20       about it was in February, specifically
21       February 14th, 2017; is that right?
22                 A.       I believe so.
23                 Q.       Who was at that meeting?
24                 A.       Again, the same, Deb Sheldon and
25       Kathy Holley.

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 67 of 312. PageID #: 217



                                                                      Page 67

1                  Q.       What transpired during that
2        meeting?
3                  A.       I believe they said that again they
4        had concerns that I was not able to perform the
5        essential job functions, that they had safety
6        concerns for myself as well as the patients and
7        staff, and that they were placing me on a
8        mandatory medical leave, and they had arranged
9        an appointment for the next day to go down to
10       the main campus and meet with the EAP staff.
11                 Q.       Between those two meetings, was
12       there a non-violent crisis intervention
13       training that took place?
14                 A.       Whether it was in between I'm not
15       sure.
16                 Q.       Sometime in early February?
17                 A.       Yes.
18                 Q.       What is non-violent crisis
19       intervention training?
20                 A.       It's where the staff learn
21       techniques to deal with patients' behaviors,
22       aggressive behaviors.
23                 Q.       What types of aggressive behaviors?
24                 A.       Hitting, kicking.
25                 Q.       Violent outbursts?

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 68 of 312. PageID #: 218



                                                                      Page 68

1                  A.       Yes.
2                  Q.       Is patient self-harm included in
3        that as well?
4                  A.       Offhand I can't say.
5                  Q.       In February of 2017, was that the
6        first time you went through the non-violent
7        crisis intervention training since UH had
8        acquired Parma?
9                  A.       I don't think so.                 I think it was
10       the second.
11                 Q.       When was the first?
12                 A.       It probably would have been two
13       years prior.
14                 Q.       So sometime in early 2015?
15                 A.       I think so.
16                 Q.       You had been through non-violent
17       crisis intervention training prior to UH's
18       acquisition of Parma, right?
19                 A.       Yes.
20                 Q.       Was the training in 2015 the same
21       or very similar to the training, the
22       non-violent crisis intervention training, that
23       was done prior to UH's acquisition of Parma?
24                 A.       And then there were some things
25       that were similar, but it had changed over the

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 69 of 312. PageID #: 219



                                                                      Page 69

1        20 years that I was there.                     I would say the one
2        in '15 was fairly similar to the one in '17.
3        Maybe the way in which the techniques were
4        performed may have changed a little bit.
5                  Q.       Was there a written component to
6        the 2015 training?
7                  A.       I don't believe so.               I believe that
8        was in the past.
9                  Q.       In 2015 had you received written
10       materials about the training ahead of time?
11                 A.       I don't believe so.
12                 Q.       In 2015 did you work with a partner
13       to complete the physical portion to the
14       training?
15                 A.       Like everybody else, yes.
16                 Q.       That was going to be my next
17       question.        That would be true for everyone in
18       the training?
19                 A.       Yes.
20                 Q.       In 2015 there was no written test
21       following the training, correct?
22                 A.       No.
23                 Q.       I'm sorry?
24                 A.       No.
25                 Q.       So, no, there was not?

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 70 of 312. PageID #: 220



                                                                      Page 70

1                  A.       There was no test.
2                  Q.       Prior to UH's acquisition that was
3        part of the training if I understand the
4        documents that I've received in this case; is
5        that right?
6                  A.       I know initially when I started
7        there was a written.                I don't remember when
8        that stopped.
9                  Q.       So in 2017, the crisis intervention
10       training, how large was the group that you
11       participated in for that training?
12                 A.       Maybe 12 to 14.
13                 Q.       Was it on the unit?
14                 A.       No.     It was a separate facility.
15                 Q.       Where was it?
16                 A.       It was at the State Road
17       educational building.
18                 Q.       Prior to that training, did you
19       have any communications with anyone at UH about
20       either concerns you had about completing the
21       training or any accommodations you needed or
22       were going to request for the training?
23                 A.       No.     I've never had an issue in the
24       past.
25                 Q.       Did you have an issue in 2017?

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 71 of 312. PageID #: 221



                                                                      Page 71

1                  A.       Nope.
2                  Q.       I guess just describe it for me.
3        You show up at the State Road facility.                          What
4        happens to complete the training?
5                  A.       The presenter talks about different
6        things.        Then you go into practicing the
7        routines.        He'll demonstrate often with
8        somebody else, and then you and your partner
9        demonstrate both as the perpetrator and as the
10       victim.        I guess you can put it that way.
11                 Q.       So you take turns.                For lack of
12       better terminology, I'll use a different term
13       than perpetrator.             You take turns as the
14       patient with the violent outburst, so to speak?
15                 A.       Yes.
16                 Q.       The other end of that would be?
17                 A.       Right.       You're the staff versus the
18       patient.
19                 Q.       What types of I guess physical
20       techniques were provided for training that day
21       in 2017?
22                 A.       Well, there is the hair grab, the
23       choking, punching, grabbing, kicking.
24                 Q.       So there would be techniques on how
25       to deescalate or stop that type of behavior?

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 72 of 312. PageID #: 222



                                                                      Page 72

1                  A.       Yes.
2                  Q.       Who was your partner that you
3        worked with in 2017?
4                  A.       Joy Rivera.
5                  Q.       Would your central vision
6        impairment inhibit or prevent you from seeing a
7        potential patient experiencing a violent
8        outburst, grabbing for either your hair or some
9        other patient's hair?
10                 A.       It would depend.
11                 Q.       On what?
12                 A.       I guess on the situation and the
13       distance.
14                 Q.       So if it was happening I guess
15       further away than a couple of feet, would that
16       make it more difficult for you to recognize and
17       appreciate what was going on?
18                 A.       Again, it's hard to say.                 It would
19       depend on what they were doing.
20                 Q.       How about if a patient approached
21       you directly to try and choke you, for example,
22       would the vision impairment prevent any
23       difficulty in observing or appreciating that
24       situation?
25                 A.       I don't think so.

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 73 of 312. PageID #: 223



                                                                      Page 73

1                  Q.       Have you ever had a patient
2        experience a violent outburst toward you during
3        your employment?
4                  A.       No.
5                  Q.       The group therapy session, I guess
6        in a typical session, how far away are you from
7        the patients that you're providing therapy to?
8                  A.       It can vary depending on what the
9        group is.        If there is a circle, depending on
10       how many people are in the circle, it could be
11       at least 10 feet, I would say.
12                 Q.       So at a distance of 10 feet, would
13       your vision impairment prevent you from seeing
14       one patient who might be experiencing a violent
15       outburst trying to reach out to grab the person
16       next to them to choke them or hit them?
17                 A.       Again, it would depend.
18                 Q.       On what?
19                 A.       Probably the point at which the
20       behavior is occurring.
21                 Q.       So, for example, if a patient was
22       reaching over to the person seated next to
23       them, given your vision impairment, would you
24       be able to tell whether or distinguish between
25       whether that patient is reaching over to pat

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 74 of 312. PageID #: 224



                                                                      Page 74

1        the patient next to them on the shoulder?
2                  A.       I would probably get up to
3        intervene just to see, you know, what was going
4        on, you know, redirect, you know, is there
5        something you need, you know, or we need to
6        keep our hands to ourselves.
7                  Q.       So nothing about your vision
8        impairment would prevent you from seeing what a
9        patient is doing 10 feet away from you?
10                 A.       Again, it's hard to say.
11                 Q.       So what methods or techniques would
12       you use to determine whether, for example,
13       someone is reaching over to give another
14       patient help with their bingo as opposed to
15       reaching over to grab them or hit them or pull
16       their hair?
17                 A.       Just their general mood, their
18       current participation, voice.                        I mean, there is
19       many ways to determine, auditory.
20                 Q.       If hypothetically, I mean, the mood
21       was fine and there was no, you know, auditory
22       warning beforehand, are there any other
23       techniques that you would utilize to recognize
24       a violent outburst?
25                 A.       Probably just ongoing interaction

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 75 of 312. PageID #: 225



                                                                      Page 75

1        with everybody.
2                  Q.       You would agree there is certainly
3        a point that a violent outburst could occur
4        from one of the psych patients on the unit at
5        any given time, right?                  I mean, there is at
6        least a small chance that could happen?
7                  A.       Right.
8                  Q.       In the non-violent crisis
9        intervention training, when Joy was performing,
10       for example, the hair grabbing or the punches
11       as a violent patient, were you able to complete
12       all the techniques that you were being trained
13       on?
14                 A.       Yes, uh-huh.
15                 Q.       To your knowledge was Joy Rivera
16       providing any auditory or physical prompts in a
17       way different than any of the other
18       participants?
19                 A.       I don't believe so.
20                 Q.       Was Joy Rivera someone you had
21       completed that training with as a partner in
22       the past?
23                 A.       I don't believe so.
24                 Q.       At the conclusion of the training
25       or at any time during it, did either Joy or

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 76 of 312. PageID #: 226



                                                                      Page 76

1        anyone else in the room including the trainer
2        express any concern to you about the way that
3        you were completing the training?
4                  A.       Not at all.           I was very surprised
5        when that was brought up as an issue.
6                  Q.       Did you yourself ever have concern
7        about being able to react in a crisis situation
8        that could potentially involve a violent
9        patient outburst?
10                 A.       No.
11                 Q.       So I want to get back to the
12       February meeting you had, and I think you said
13       it was with Deb and Kathy Holley again; is that
14       right?
15                 A.       Yes.
16                 Q.       In that meeting you said there was
17       a number of concerns that were raised, and you
18       had disagreed with all of them; is that right?
19                 A.       Correct.
20                 Q.       Was one of their concerns your
21       signing of treatment plan documents outside of
22       your office or when you otherwise wouldn't have
23       access to a closed circuit TV?
24                 A.       I believe that was one of their
25       concerns, yes.

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 77 of 312. PageID #: 227



                                                                      Page 77

1                  Q.       Is that something that you ever
2        did?
3                  A.       There were different methods and
4        procedures over the years in which I've signed
5        the documents.           Sometimes I did have them in my
6        office.        Other times, you know, we just passed
7        them around the room and signed them then as a
8        team.
9                  Q.       Had you ever completed or signed
10       off on a treatment plan document without a full
11       understanding of what was in that document?
12                 A.       No.
13                 Q.       If you weren't in your office or
14       near your closed circuit television, how would
15       you determine what was in the documentation
16       that you were signing?
17                 A.       Through the discussion of the team
18       and from previous completion of my portion of
19       the treatment plan.
20                 Q.       Did Kathy and Deb convey concerns
21       about your ability to complete assessments on
22       patients and how they were progressing through
23       therapy?
24                 A.       I believe that was one of their
25       concerns.

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 78 of 312. PageID #: 228



                                                                      Page 78

1                  Q.       When they conveyed that concern,
2        how did you react?              What did you say?
3                  A.       Again, I was surprised.                It's never
4        been brought to my attention that there were
5        any issues about my assessments.
6                  Q.       Did they express their concern that
7        with a younger patient population and higher
8        levels of acuity, the inability to see facial
9        expressions and determine kind of mood through
10       expression was something that they had concerns
11       about?
12                 A.       That was their concern, yes.
13                 Q.       That's not something that you were
14       concerned about?
15                 A.       No.
16                 Q.       How would you complete assessments,
17       both initially and as therapy continued, to
18       determine the person's emotional response to
19       the therapy?
20                 A.       Generally, the initial assessment
21       was completed either bedside or at a table, and
22       then other information may have been gathered
23       through participation in group.                      Again,
24       information from the treatment team, the chart.
25                 Q.       In your group therapy sessions,

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 79 of 312. PageID #: 229



                                                                      Page 79

1        would you be able to tell whether a patient is,
2        for example, smiling or looking upset if they
3        weren't speaking?
4                  A.       Yes.
5                  Q.       How?
6                  A.       Again, it just depends on what the
7        activity was and their level of participation,
8        and if I wasn't sure, then I would ask the
9        nurse that was present in the room if she
10       agreed with my observation.
11                 Q.       What if there was not a nurse
12       present?
13                 A.       Then I just based it on what I
14       observed and how they participated.
15                 Q.       There wasn't always a nurse
16       present, correct?
17                 A.       Intermittently there was not.
18                 Q.       So if there was no nurse present
19       and the patient wasn't responding verbally,
20       would you be able to tell, for example, whether
21       they were experiencing an active hallucination?
22                 A.       I believe so.
23                 Q.       How would you do that?
24                 A.       Again, through how they are
25       participating, reacting.

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 80 of 312. PageID #: 230



                                                                      Page 80

1                  Q.       So when you say how they are
2        reacting, how would you assess how they are
3        reacting?
4                  A.       If they are restless, fidgety,
5        calm, in a daze, asleep.
6                  Q.       How do you differentiate, for
7        example, whether someone is in a daze or asleep
8        or experiencing some type of hallucination?
9                  A.       Probably through my verbal cues to
10       them, and, again, maybe a pat on the shoulder
11       or the knee.
12                 Q.       So if you give a verbal cue to a
13       patient and they don't respond to it, are you
14       able to assess that patient's reaction or
15       emotions at that time?
16                 A.       Yes.
17                 Q.       You would do that through what
18       technique?
19                 A.       Just noting that they were a
20       passive participant and not actively engaging.
21                 Q.       So how do you determine what the
22       cause of their non-participation is in that
23       situation?
24                 A.       Observation, lack of interaction
25       physically if they are non-verbal.

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 81 of 312. PageID #: 231



                                                                      Page 81

1                  Q.       Right.       So if they are non-verbal
2        or they are choosing not to respond to your
3        verbal cues, how is their emotional state
4        determined?          How would you make that
5        determination?
6                  A.       Again, through my observation of
7        what they are doing at that time.
8                  Q.       So their movements or lack thereof?
9                  A.       Right.
10                 Q.       If someone is not moving, you would
11       agree that they could still be experiencing a
12       number of different reactions to the therapy,
13       right?
14                 A.       Possibly, yes.
15                 Q.       If they are not moving and not
16       responding, what methods would you use to
17       determine their response to the therapy or
18       their current emotional state?
19                 A.       Well, again, just trying to get
20       them to engage, and, like I said, physical
21       touch.
22                 Q.       Was one of the concerns that was
23       raised in that February meeting that you were
24       unable to respond to patients' needs in group
25       therapy?

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 82 of 312. PageID #: 232



                                                                      Page 82

1                  A.       That's what Kathy Holley said.
2                  Q.       Was there ever a time that you were
3        unable to respond to a patient's needs?
4                  A.       I don't believe so.
5                  Q.       I think you said earlier other
6        patients assisting each other is sometimes part
7        of the therapeutic process?
8                  A.       Yes.
9                  Q.       Is that something that is always
10       encouraged or something that you determined
11       based on each group of patients and how they
12       are individually performing or their diagnosis
13       or whatever their individual characteristics
14       are?
15                 A.       Right.       I mean, it's the dynamic of
16       the group, you know, and some people are
17       wanting to be more helpful and assist, and
18       sometimes those people need redirection as
19       well.
20                 Q.       Are there times where you make a
21       choice that patients should not be interacting
22       with one another during the therapy?
23                 A.       Correct.         Yeah.        Depending on the
24       activity, right.
25                 Q.       Has there ever been a time where

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 83 of 312. PageID #: 233



                                                                      Page 83

1        you were unable to identify unwanted patient
2        interactions?
3                  A.       No.
4                  Q.       If patients are, for example,
5        reaching over and taking items from one
6        another, is that something that you'd be able
7        to recognize?
8                  A.       Possibly.
9                  Q.       Is it possible that you would not
10       recognize it?
11                 A.       Again, it could depend on the whole
12       situation, what's going on.
13                 Q.       Certainly, it's possible, right?
14       There is the possibility that someone could be,
15       for example, taking items from another person,
16       and you wouldn't see it, right?
17                 A.       Correct.
18                 Q.       Was one of the concerns that Kathy
19       and Deb raised with you that other staff was
20       worried or would not be willing to leave you
21       alone in group therapy because of their
22       concerns for your or the patient's safety?
23                 A.       It was brought up, yes.
24                 Q.       Was that something that you ever
25       discussed with any other staff members?

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 84 of 312. PageID #: 234



                                                                      Page 84

1                  A.       Nope.
2                  Q.       No one other than Kathy and Deb in
3        this meeting ever expressed concern for you or
4        about your safety or the patients' safety in
5        the group therapy room?
6                  A.       Right.       No, I just thought we
7        worked well as a team.
8                  Q.       Did you believe that concern was
9        unfounded as well?
10                 A.       Yes.
11                 Q.       Were there times that you would be
12       in the group therapy room by yourself?
13                 A.       Yes.
14                 Q.       And you would be leading the
15       therapy and assessing the patients and
16       evaluating them on how they were doing?
17                 A.       Right.
18                 Q.       So another concern raised I think
19       was a physical walking into other staff members
20       in hallways; is that right?
21                 A.       Correct.
22                 Q.       Is that something that had ever
23       happened?
24                 A.       A few times.
25                 Q.       Was that of concern to you?

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 85 of 312. PageID #: 235



                                                                      Page 85

1                  A.       No.
2                  Q.       Did you ever have concern about
3        running into either a patient or someone else
4        in the group therapy room that could put you in
5        an unsafe situation?
6                  A.       No.
7                  Q.       I guess tell me.                  You said it
8        happened a couple of times.                      Describe for me
9        the incidents which you can recall which were
10       you walking into other people or other staff in
11       the hallway.
12                 A.       I think there was one instance in
13       the group room.            I mean, it's hard to recall.
14                 Q.       When it happened did the other
15       staff apologize or converse with you about it?
16                 A.       They both said, oops, sorry.
17                 Q.       So were there any other concerns
18       that were raised by Deb or Kathy at that
19       February 14th meeting?
20                 A.       Not that I can think of.
21                 Q.       So they raised these concerns with
22       you.      I take it during this February 14th
23       meeting you voiced your disagreement with their
24       concerns?
25                 A.       I believe I did.

                                   Veritext Legal Solutions
     www.veritext.com                                                       888-391-3376
     Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 86 of 312. PageID #: 236



                                                                      Page 86

1                  Q.       What did you tell them?
2                  A.       Well, that -- I mean, I just
3        followed their -- what they were telling me to
4        do.
5                  Q.       Did you then go to EAP, employee
6        assistance, the following day?
7                  A.       Yes.
8                  Q.       Was it your understanding the
9        reason you were sent there was because there
10       was a concern about patient and personnel
11       safety and your ability to perform the
12       essential duties of your job?
13                 A.       That's what they said.
14                 Q.       Were there any other reasons that
15       they provided you other than that on why you
16       were being referred to the fitness for duty
17       evaluation?
18                 A.       I don't think so.
19                 Q.       Is there anything else that you can
20       recall about that February conversation with
21       Deb and Kathy that we haven't already talked
22       about?
23                 A.       No.
24                 Q.       Did you acknowledge in that meeting
25       that their concerns about patient safety were

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 87 of 312. PageID #: 237



                                                                      Page 87

1        valid?
2                  A.       I may have agreed that patient
3        safety is important.
4                  Q.       Did you tell Deb and Kathy that you
5        understood why they were concerned?
6                  A.       Sure.      Yes.
7                  Q.       Why would you make that statement?
8                  A.       Well, I mean, I can see how a
9        person not being in my shoes can have concerns.
10                 Q.       What do you mean by that?
11                 A.       Well, if they are aware that I have
12       visual limitations, I can see how their
13       concerns are that I wouldn't be able to do the
14       job, but they don't realize the extent to what
15       I can and cannot see.
16                          MR. BULEA:           Let's take a brief
17       break.
18                          MS. WHITE:           Would this be a good
19       point to take a lunch break?                         It's 12:30.
20                          MR. BULEA:           Yes.         Sure.
21                          (Luncheon recess taken.)
22                                     - - - - -
23
24
25

                                   Veritext Legal Solutions
     www.veritext.com                                                       888-391-3376
     Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 88 of 312. PageID #: 238



                                                                      Page 88

1                                AFTERNOON SESSION
2               CONTINUED EXAMINATION OF DEBORAH A. MOSS
3        BY MR. BULEA:
4                  Q.       Before the lunch break, we had just
5        talked about the meeting you had with Deb
6        Sheldon and Kathy Holley that resulted in your
7        referral to the EAP department for a fit for
8        duty process.
9                           So is it your understanding that as
10       a result of that meeting and the concerns that
11       Kathy and Deb expressed in that meeting that
12       you received what's called a mandatory referral
13       to a fit for duty process?
14                 A.       Right.       Yes.
15                 Q.       Then you went the following day,
16       February 15th, to the EAP department to start
17       that process?
18                 A.       Correct.
19                 Q.       Who did you meet there?
20                 A.       Georgene Kohlbacher.
21                 Q.       How long did that meeting last?
22                 A.       Well, I met with her initially, and
23       we just kind of socialized before Karen Farley,
24       the nurse, was ready to meet, but the overall
25       meeting probably close to two hours I would

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 89 of 312. PageID #: 239



                                                                      Page 89

1        think.
2                  Q.       As part of that meeting, were you
3        required to complete some intake forms and
4        questionnaires?
5                  A.       Yes.
6                  Q.       Did you have any difficulty
7        completing those?
8                  A.       No.     They read them and wrote their
9        answers in.
10                 Q.       What did Georgene and Karen Farley
11       explain to you about the process?
12                 A.       Goodness.          Well, Georgene explained
13       her role as, you know, gathering information
14       and kind of, I believe, as an employee
15       advocate, I could be wrong, like the liaison,
16       and, you know, that she would be the contact
17       person for information if I had any questions,
18       and then Karen Farley was the RN that gathered
19       her medical piece.
20                 Q.       Did they advise you what you would
21       need to do in order to return to work or what
22       needed to happen, I should say, before you
23       could return to work?
24                 A.       Yes, the completion of paperwork by
25       physicians, which they did not give me any.

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 90 of 312. PageID #: 240



                                                                      Page 90

1        Apparently, it was sent directly to those
2        doctors.
3                  Q.       What doctors?             Where were they sent
4        at least to your knowledge?
5                  A.       Initially, it was to be my general
6        physician that I had just seen within I think
7        the last couple weeks of that visit, and then
8        my eye doctor, Dr. Traboulsi.
9                  Q.       So was it explained to you that in
10       order to have you return to work your doctors
11       would have to complete forms or advise in
12       writing to UH that they felt you could return
13       to work and perform the essential functions of
14       your job either with or without accommodations?
15                 A.       Yes.
16                 Q.       Your doctors, you said initially
17       they asked for information from a primary care
18       doctor?
19                 A.       Right.
20                 Q.       That would be Dr. Bures; is that
21       right?
22                 A.       Yes.
23                 Q.       And Dr. Traboulsi?
24                 A.       Correct.
25                 Q.       Did you also undergo a drug and

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 91 of 312. PageID #: 241



                                                                      Page 91

1        alcohol screen?
2                  A.       Yes.
3                  Q.       Did you ask any questions about why
4        that was necessary?
5                  A.       I believe so, or just like, really?
6                  Q.       What was the response that you got?
7                  A.       It was just part of the testing.
8                  Q.       What did that entail from your end?
9        What did you have to do to complete that drug
10       and alcohol screening?
11                 A.       A urine sample.
12                 Q.       Was that done that day?
13                 A.       Yes.
14                 Q.       In the EAP facility?
15                 A.       Yes.
16                 Q.       Did you have to complete some forms
17       associated with that?
18                 A.       Specifically to the drug test?
19                 Q.       Yes.
20                 A.       There may have been questions.
21                 Q.       Did you have any difficulty
22       completing those or further accommodations that
23       you would have needed to complete those?
24                 A.       No.     Again, they just read them
25       off, which I'm assuming they would probably do

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 92 of 312. PageID #: 242



                                                                      Page 92

1        with anybody else.
2                  Q.       Good.      Did EAP or Karen Farley or
3        anyone else from UH provide you with any
4        documents that day?
5                  A.       They may have.              I'm guessing they
6        probably did.
7                  Q.       Do you know what those documents
8        were?
9                  A.       Part of it could be just the
10       general policy of the process itself.                        I don't
11       think there was anything that I needed to
12       complete to fill out to return.
13                 Q.       Did you contact your doctors,
14       Dr. Bures or Dr. Traboulsi, about the fit for
15       duty process?
16                 A.       Right away.
17                 Q.       What did you tell them?                I guess
18       that's not a real fair question.                      Let's start
19       with Dr. Bures.            What did you tell Dr. Bures?
20                 A.       I scheduled that appointment and
21       went in, and he's like, What are you here for?
22       I'm like, Well, I was put on mandatory medical
23       leave, and apparently there is some papers you
24       need to fill out.             He told me that he had done
25       everything, and I think I got a bill for like

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 93 of 312. PageID #: 243



                                                                      Page 93

1        $95, and that was it.                 So it was like very
2        minimal.
3                  Q.       Dr. Bures returned you to work
4        without any restrictions?
5                  A.       Yes.
6                  Q.       How about Dr. Traboulsi, what was
7        the discussion you had with him?
8                  A.       It was a phone call, and he was not
9        under my insurance, so that was an issue as to
10       how that would be covered.                     Again, I don't
11       recall when I had last -- let's see.                        I would
12       have last have seen him right before I went on
13       UH's insurance, so either like December of '14
14       or December of '15.               Prior to that I would have
15       seen him within those years.
16                          So I think he may have already had
17       the paperwork, I'm not sure, but he referred me
18       to the Cleveland Sight Center and said they
19       would be a better judge.
20                 Q.       Okay.      Did you go to the Cleveland
21       Sight Center?
22                 A.       Yes.
23                 Q.       Who did you see there?
24                 A.       Dr. Balciunas.
25                 Q.       Was that the first time you had

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 94 of 312. PageID #: 244



                                                                      Page 94

1        seen Dr. Balciunas?
2                  A.       No.
3                  Q.       When were the previous times?
4                  A.       Offhand I don't recall.                Certainly
5        not on an annual basis, so maybe three to five
6        years if that.
7                  Q.       So sometime between the 2012 to
8        2014 time frame would have been the time
9        previous to this 2017 visit?
10                 A.       Possibly.          They would have their
11       records.
12                 Q.       What would have been the purpose
13       for the prior visit to Dr. Balciunas?
14                 A.       Probably just to go over if there
15       were any new devices to utilize with the job or
16       at home.
17                 Q.       Was Dr. Balciunas ever a treating
18       physician of yours?
19                 A.       No.
20                 Q.       So you were just there for --
21                 A.       It's their low vision clinic.
22                 Q.       So for vocational assessments?
23                 A.       More or less, yes.
24                 Q.       When did see Dr. Balciunas in 2017
25       as part of the fit for duty process?

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 95 of 312. PageID #: 245



                                                                      Page 95

1                  A.       I believe it was April.
2                  Q.       What happened at that meeting or
3        visit, I should say?
4                  A.       She did an eye exam, I believe, and
5        then obviously discussed the job duties in
6        detail, went over the essential job functions.
7        She may have had some adaptive devices that we
8        tried out to see if they could be helpful for
9        different situations.
10                 Q.       Did you report to Dr. Balciunas
11       that you had difficulty seeing patient facial
12       expressions?
13                 A.       I may have.
14                 Q.       Did you report that sometimes
15       you're not aware if a patient is getting out of
16       their seat to Dr. Balciunas?
17                 A.       I may have.
18                 Q.       Did you report that sometimes you
19       had difficulty identifying whether individuals
20       were leaving or entering the room?
21                 A.       Possibly.
22                 Q.       Were those all things that are true
23       that you sometimes have difficulty with?
24                 A.       At times.          Again, it depends on the
25       situation.

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 96 of 312. PageID #: 246



                                                                      Page 96

1                  Q.      Did Dr. Balciunas complete the
2        return to work paperwork from UH that was part
3        of the fit for duty process?
4                  A.      I believe so.
5                  Q.      Were you aware that Dr. Balciunas
6        in those forms indicated that you were unable
7        to perform some of the functions of your job
8        due to your vision impairment?
9                  A.      I think there were a few notes.
10                 Q.      So is that a yes, you were aware of
11       that, or is that news to you?
12                 A.      Yes, that there maybe would be
13       limitations with some of the job functions.
14                         MR. BULEA:             We can go off for a
15       second.
16                         (Discussion off record.)
17                                 -    -     -     -   -
18                         (Thereupon, Deposition Exhibit 29, a
19                         Document Bates Labeled UH-MOSS 1361
20                         through 1362, was marked for
21                         purposes of identification.)
22                                 -    -     -     -   -
23                 Q.      I'm putting in front of you,
24       Debbie, what's been marked as Defendant's
25       Exhibit 29, and we just had a discussion off

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 97 of 312. PageID #: 247



                                                                      Page 97

1        the record, but certainly I want to give your
2        counsel a chance to weigh in.                        I'll represent
3        to you that this is the UH return to work form
4        that Dr. Balciunas completed after her visit
5        with you and returned to UH, and I have a
6        couple of questions about it.
7                           Dr. Balciunas indicated, and I'll
8        read this in the middle of the page.                        I'm going
9        to read it out loud.                The question is, "Is the
10       employee unable to perform any of his/her job
11       functions due to the condition?"                        Dr. Balciunas
12       put a checkmark next to yes.
13                          The form continues, "If so,
14       identify the job functions the employee is
15       unable to perform," after which Dr. Balciunas
16       hand wrote, "Facial recognition and
17       expressions, signing treatment plans when not
18       near CCTV, seeing in poor contrast
19       environments, may not always have visual
20       awareness of everything going on in a room,
21       uses other cues to gather information."
22                          MR. BULEA:           Do you want to confirm,
23       Emily, that's read correctly?
24                          MS. WHITE:           There is just a lot of
25       other information on the page, so I'd just like

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 98 of 312. PageID #: 248



                                                                      Page 98

1        to note at the bottom of the page, it's not
2        clear which question this is attached to, it
3        says, "With appropriate adaptations including
4        access to Topaz CCTV, her specialized glasses,
5        plus Zoom Text talking software, Ms. Moss may
6        be able to continue working part time with
7        support from other staff members when needed.
8        All of the employment related variables and
9        necessary factors cannot be determined/fully
10       assessed.        By my assessment visual acuity is
11       severely reduced, but Ms. Moss has been working
12       with this condition for many years in her
13       current capacity."
14                 Q.       Okay.      As I read and then your
15       counsel finished, is that consistent with your
16       recollection of the discussion you had with
17       Dr. Balciunas as part of the fit for duty
18       process?
19                 A.       Yes.
20                 Q.       To the best of your knowledge, is
21       that the information that Dr. Balciunas
22       forwarded on to UH as part of the fit for duty
23       process?
24                 A.       I believe so.
25                 Q.       Would you disagree with any of the

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 99 of 312. PageID #: 249



                                                                      Page 99

1        statements that Dr. Balciunas made which we
2        just read to you?
3                  A.       No.
4                  Q.       After your visit with
5        Dr. Balciunas, did you have further discussion
6        with anyone from the Cleveland Sight Center?
7                  A.       She referred me to the occupational
8        therapist and thought that would be a good
9        source for further assistance in the workplace.
10                 Q.       Okay.      Was the reason for that, as
11       indicated on this form that we just read, that
12       Dr. Balciunas was of the opinion that she
13       couldn't complete a full assessment of your
14       ability to perform the job functions?
15                 A.       I would agree.
16                 Q.       If we just go to the second page of
17       Exhibit 29, I'll give your counsel a chance to
18       see whether or not this is read accurately.
19                          In the middle of that second page
20       of Exhibit 29, there is a question that says,
21       "Will the condition intermittently prevent the
22       employee from performing some or all of his/her
23       essential job functions?"                    Then there is a
24       space for checking yes or no, neither of which
25       are checked.

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 100 of 312. PageID #: 250



                                                                     Page 100

1                            Instead Dr. Balciunas hand wrote,
2         "As noted certain job functions are challenging
3         due to loss of central vision such as facial
4         recognition and expressions interpretation."
5                            MR. BULEA:           I just want to make
6         sure, Emily, that I read that correctly.
7                            MS. WHITE:           Sure.        Just to note
8         that there is another line that says, "I am
9         unable to complete this portion in the manner
10        requested by Dr. Balciunas."
11                           MR. BULEA:           Okay.
12                 Q.        Again, the question for you,
13        Debbie, would be is that consistent with your
14        recollection of the meeting and discussion you
15        had with Dr. Balciunas as part of the fit for
16        duty process?
17                 A.        Yes.
18                 Q.        Again, do you have any disagreement
19        with that comment or statements by
20        Dr. Balciunas?
21                 A.        No.
22                 Q.        I'm sorry?
23                 A.        No.
24                 Q.        Did you discuss with anyone from UH
25        your visit with Dr. Balciunas?

                                    Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 101 of 312. PageID #: 251



                                                                     Page 101

1                  A.        Such as.
2                  Q.        Georgene Kohlbacher or Deb Sheldon
3         or Karen Farley or anyone else from the EAP
4         department.
5                  A.        Possibly through phone calls to say
6         that I've made the appointments.
7                  Q.        Was it your expectation that
8         Dr. Balciunas would be providing the comments
9         and the form directly to UH?
10                 A.        Yes.
11                 Q.        You had provided authorization for
12        Dr. Balciunas to do that?
13                 A.        Yes.
14                 Q.        After seeing Dr. Balciunas, you
15        said you were referred to an occupational
16        therapist at the Sight Center; is that right?
17                 A.        Yes.
18                 Q.        Is that Erin St. Denis?
19                 A.        Yes.
20                 Q.        Did you meet with Erin?
21                 A.        Yes.
22                 Q.        What was the purpose of that
23        meeting?
24                 A.        To go over ways in which I would be
25        able to perform my essential job functions,

                                    Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 102 of 312. PageID #: 252



                                                                     Page 102

1         different techniques to try out.
2                  Q.        Where did you meet with Erin?
3                  A.        At the Sight Center.
4                  Q.        How long was that meeting?
5                  A.        Probably about two hours.
6                  Q.        Were you able to answer all the
7         questions Erin had about your job and the
8         duties you were charged with performing?
9                  A.        Yes.
10                 Q.        Was there any information that Erin
11        requested from you that you weren't able to
12        provide?
13                 A.        No.
14                 Q.        Did you report to Erin that there
15        had been changes in the population served at
16        the geriatric psych center?
17                 A.        It may have come up in
18        conversation.
19                 Q.        What did you tell her about the
20        change in population?
21                 A.        Offhand I would guess that it was
22        younger, more psychiatric diagnoses.
23                 Q.        What do you mean by more
24        psychiatric diagnoses for somebody who is not
25        in the field?

                                    Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 103 of 312. PageID #: 253



                                                                     Page 103

1                  A.       Right.      Probably more psychosis
2         which includes hallucinations.
3                  Q.       Were there any other ways that you
4         would have conveyed to Erin the change in
5         population?
6                  A.       I don't think so.
7                  Q.       Is this the first time you saw Erin
8         St. Denis?
9                  A.       Yes.
10                 Q.       In her report, which we certainly
11        don't need to read the whole thing, but which
12        I'm going to mark so it's attached to the
13        transcript as Defendant's Exhibit 30.
14                                  -   -     -    -    -
15                          (Thereupon, Deposition Exhibit 30, a
16                          Document Bates Labeled Moss
17                          Production 000262 through 000264,
18                          was marked for purposes of
19                          identification.)
20                                  -   -     -    -    -
21                 Q.       She noted that while you were
22        previously assessed and accommodation
23        recommendations were made, there are some
24        continued concerns.               Do you know what previous
25        assessment and accommodation recommendations

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 104 of 312. PageID #: 254



                                                                     Page 104

1         Erin is referencing in that statement?
2                  A.        I would only presume Dr. Balciunas'
3         report.
4                  Q.        Okay.      You had mentioned earlier in
5         your testimony that you and Erin discussed some
6         techniques that could be used or implemented to
7         assist you in performing your job functions.
8         What techniques were those?
9                  A.        Well, a lot of the issues that she
10        brought up were a surprise to me, but I would
11        start with I guess an iPad for some
12        documentation, whiteboards that were not in
13        use, gridding off those for scheduling.                         We had
14        used those back in the Parma days, and
15        apparently they were looking to doing that in
16        the future.
17                 Q.        Okay.
18                 A.        What else?          A tool for being able
19        to sign treatment plans.
20                 Q.        Did you discuss with Erin St. Denis
21        and go through with her some exercises using
22        the closed circuit television, the Topaz unit?
23                 A.        I think so.
24                 Q.        Well, not the Topaz, but the closed
25        circuit television was something that you had

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 105 of 312. PageID #: 255



                                                                     Page 105

1         been using since the start of your employment,
2         correct?
3                  A.        Correct.
4                  Q.        Did you discuss with Erin St. Denis
5         the Zoom Text software in conjunction with a
6         larger monitor and adaptive keyboard that was
7         present at your workstation at UH?
8                  A.        Yes.
9                  Q.        Jumping back to the CCTV, the Topaz
10        model that you were looking to upgrade to, did
11        anyone at UH ever tell you that that was going
12        to be an issue or problem to provide to you?
13                 A.        No.
14                 Q.        I understand the Zoom Tech software
15        was having some compatibility issues with some
16        of the UH systems; is that right?
17                 A.        Yes.
18                 Q.        Did anyone from UH ever indicate to
19        you that that would be an issue or a problem to
20        have fixed through the IT department or
21        otherwise?
22                 A.        No.
23                 Q.        According to Erin St. Denis'
24        report, you and her also discussed copiers at
25        the workplace at UH having a flat touch screen

                                    Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 106 of 312. PageID #: 256



                                                                     Page 106

1         making them difficult for you to use; is that
2         right?
3                  A.        Correct.         They were just in the
4         process of making everything uniform, so we got
5         a new copier, and it had a flat screen.
6                  Q.        Did you have to use the copier as
7         part of your job?
8                  A.        Yes.
9                  Q.        From the time that this copier was
10        in place until you went out for the fit for
11        duty, were you able to make copies by asking
12        others for assistance or in some other ways?
13                 A.        Correct.         Yes.
14                 Q.        Is that how you did it?
15                 A.        Yes.      I'd have to ask somebody for
16        help.
17                 Q.        Did anyone at UH ever convey to you
18        that providing bump dots on the copier would be
19        an issue or that they wouldn't be provided?
20                 A.        Again, I think it was just one of
21        those things that like just came up in the
22        conversation that it was a concern, so I don't
23        know that it ever went beyond what can we do to
24        fix it.
25                 Q.        Certainly, no one said they are not

                                    Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 107 of 312. PageID #: 257



                                                                     Page 107

1         willing to work with you or provide some kind
2         of solution so you'd be able to access the
3         copier?
4                  A.        There was no -- I would say no
5         response.
6                  Q.        Who did you talk with at UH about
7         the modifications you'd like made to the flat
8         screen copier?
9                  A.        I probably mentioned it to Jeri
10        Novicky, the secretary on the unit.
11                 Q.        What did she say?
12                 A.        Offhand I don't know.               I just -- I
13        remember at one point I needed something taken
14        care of, and she said to basically do it
15        myself, and I said, Well, I can't read the
16        screen to do it.
17                 Q.        Did she respond to your statement?
18                 A.        I don't think so.
19                 Q.        Were you able to get what you
20        needed done that day?
21                 A.        Yes.
22                 Q.        Completed?
23                 A.        Yes.
24                 Q.        Did you speak with anyone other
25        than her about the copier at UH?

                                    Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 108 of 312. PageID #: 258



                                                                     Page 108

1                  A.        Again, I would say no because it
2         was just everything coming up at one time and
3         within a short time frame.
4                  Q.        Did you and Erin St. Denis discuss
5         the fact that you had other coworkers reading
6         emails for you at work?
7                  A.        Yes.
8                  Q.        Did anyone at UH ever indicate to
9         you that that was a problem or something that
10        wouldn't be permitted to continue?
11                 A.        No.
12                 Q.        Erin mentions in here that one of
13        the things that could be beneficial is a
14        typoscope; is that right?
15                 A.        I believe, yes.
16                 Q.        Can you tell me what that is?
17                 A.        I don't know.             I don't recall
18        offhand.
19                           MS. WHITE:           For the record, it says
20        typoscope/signature guide.
21                 A.        So a signature guide, I know what
22        that is.
23                 Q.        What is that?
24                 A.        It's generally they can come
25        probably in different forms, but basically it's

                                    Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 109 of 312. PageID #: 259



                                                                     Page 109

1         a credit card size with a cutout for where you
2         could place your signature, and you would just
3         line it up on the line where you need to sign.
4                  Q.        Prior to this meeting with Erin St.
5         Denis, was that something you had ever
6         discussed or asked for from anyone at UH?
7                  A.        No.
8                  Q.        Did anyone at UH ever indicate that
9         that wouldn't be provided had you returned to
10        work?
11                 A.        No.
12                 Q.        I think we talked about the
13        whiteboard being something that was mentioned
14        as possibly being used in the future?
15                 A.        Right, and I had used it in the
16        past with no issues.
17                 Q.        I think Erin suggested the use of
18        contrasting electrical tape to grid off the
19        whiteboard as a technique?
20                 A.        That's how it already was, yes.
21                 Q.        Again, no one from UH ever
22        discussed any problem or issues with that setup
23        with you, correct?
24                 A.        Again, no, I wasn't aware that was
25        their plans until the evaluation.

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 110 of 312. PageID #: 260



                                                                     Page 110

1                  Q.        Did you and Erin St. Denis discuss
2         the I guess several occasions in which you had
3         bumped into staff on the unit?
4                  A.        That's a question?
5                  Q.        Yes.      Did you and Erin St. Denis
6         discuss that?
7                  A.        Yes.
8                  Q.        Did you report to Erin that that
9         was a mild concern of yours?
10                 A.        Yes.
11                 Q.        Do you recall any suggestions or
12        techniques that Erin would have discussed with
13        you or recommended to address that concern of
14        yours?
15                 A.        Offhand I don't recall, but she
16        probably did.          She had quite a lengthy report
17        with suggestions.
18                 Q.        Was one of the suggestions verbal
19        cues from staff?
20                 A.        Yes.
21                 Q.        That was also her suggestion in
22        regard to entering patient rooms if there is
23        something else going on in that room that you
24        need to be aware of, correct?
25                 A.        Right.

                                    Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 111 of 312. PageID #: 261



                                                                     Page 111

1                  Q.        Did anyone at UH indicate that
2         providing those types of verbal cues would be
3         an issue or a problem?
4                  A.        I would say that all these
5         solutions were done while I was on leave, and I
6         was never given the opportunity to return to
7         work to implement them.
8                  Q.        Is that something you were already
9         taking advantage of, the verbal cues from
10        staff?
11                 A.        Oh, definitely.
12                 Q.        No one ever said don't ask for
13        those or don't provide them to Debbie or
14        anything like that, right?
15                 A.        No.
16                 Q.        Did you and Erin discuss the crisis
17        intervention training that was required by UH?
18                 A.        Yes.
19                 Q.        Can you tell me what that
20        discussion consisted of?
21                 A.        Again, it was either her or
22        Dr. Balciunas that brought it up of being a
23        concern of UH.            Again, it was a total surprise
24        to me because I thought I had no issues with
25        performing the tasks and was very surprised

                                    Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 112 of 312. PageID #: 262



                                                                     Page 112

1         when they came back saying I was unable to
2         participate which was totally false.
3                  Q.        Did Kathy or Deb mention to you
4         that their concern centered around your ability
5         to respond to an actual crisis should it happen
6         on the unit in real life as opposed to the
7         training?
8                  A.        Repeat that again, please.
9                  Q.        Sure.      Did Kathy or Deb ever
10        express to you that their concern was your
11        ability to respond to an actual crisis should
12        it happen as opposed to completing the
13        training?
14                 A.        They had concerns that a potential
15        situation could arise and that I would not be
16        able to react.
17                 Q.        Was there any discussion between
18        you and Erin about how to address that
19        situation or whether there was any recommended
20        techniques to help you respond in that
21        situation?
22                 A.        I'm guessing there probably was.
23                 Q.        I'm just asking if you can recall
24        what that was.
25                 A.        Yeah, off the top of my head, I

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 113 of 312. PageID #: 263



                                                                     Page 113

1         don't remember.
2                  Q.        She says here, Erin that is, having
3         materials ahead of time for review and
4         partnering with a staff member or trainer who
5         is aware of the need for verbal and touch
6         prompts to motor Ms. Moss through any physical
7         components would be beneficial, and that would
8         have to do with the training, correct?
9                  A.        Correct.
10                 Q.        I don't see anything in the report
11        about an actual crisis, and I'm just wondering
12        if you have any recollection of discussing what
13        may or could be done in an actual crisis.
14                 A.        Well, utilizing those techniques
15        that I've learned, and if there is a crisis,
16        there is other team members there.                      You know,
17        the nurses take lead and charge and give
18        direction as to what they need done.                       There
19        have been plenty of situations where we've had
20        patients get agitated, and we have needed to
21        what we call table them and get them into a
22        reclining chair and up against the table where
23        I've assisted.
24                 Q.        Erin St. Denis also noted that, "It
25        was reported that Ms. Moss has difficulty

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 114 of 312. PageID #: 264



                                                                     Page 114

1         noticing when patients get up from their seats,
2         need assistance, i.e., during bingo, or reading
3         patients' facial expressions."
4                            Is that what you reported to her,
5         or is that someone else's report?
6                  A.        That sounds like the report from
7         Kathy Holley.
8                  Q.        Would you disagree that you would
9         sometimes have difficulty noticing when
10        patients get up from their seats?
11                 A.        Again, it would depend on the
12        situation, how far away they are.
13                 Q.        So how far away would they need to
14        be for you to have difficulty seeing them get
15        up out of their seats?
16                 A.        It's just a guesstimate; 10,
17        15 feet.
18                 Q.        So inside of 10, 15 feet you'd be
19        able to see it?
20                 A.        I would think so.
21                 Q.        You would think.                 I mean, judging
22        by that answer, are you uncertain, or are you
23        able to say whether or not with certainty you
24        would be able to?
25                 A.        I mean, I would think I would be

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 115 of 312. PageID #: 265



                                                                     Page 115

1         able to.       Again, it's the situation.                   I mean,
2         like Kerin just got up.                  The environment makes
3         a big difference.
4                  Q.        Okay.      In her report Erin noted
5         that you use auditory compensation strategies
6         to listen for tone of voice or responsiveness
7         when you're initiating a question or
8         interaction.          Is that accurate?
9                  A.        Yes.
10                 Q.        Can you give me an example of how
11        you would use auditory compensation strategies?
12                 A.        Again, just, you know, listening
13        for the tone of voice.                  I can generally tell
14        when somebody is starting to escalate.                        Their
15        speech can become more rapid.                        They can be more
16        repetitive.         They can be asking for help.
17                 Q.        Are there ever times where auditory
18        compensation strategies could not be used or
19        that you wouldn't be able to use those in your
20        daily activities?
21                 A.        Not that I can think of.
22                 Q.        What about patients on mood control
23        medication, for example, who are sedated?
24                 A.        Well, if they are that sedated,
25        they are probably in bed.

                                    Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 116 of 312. PageID #: 266



                                                                     Page 116

1                  Q.        How about in determining a
2         patient's affect?
3                  A.        Again, just, you know, being closer
4         to them, watching how they are partaking in the
5         activity.
6                  Q.        How would you confirm that the
7         patients who are speaking to you are accurately
8         relaying what their experience is?
9                  A.        Well, I can only assume if they are
10        saying that's what they are feeling that that's
11        what the case is, and it would probably be
12        based on previous group participation, just
13        historically their behavior and if it's totally
14        out of the norm or typical.
15                 Q.        Erin St. Denis also notes in her
16        report that you would ask other staff/nurses
17        for feedback regarding patient behavior or
18        affect.       Otherwise, Ms. Moss is unable to see
19        faces or expressions.                Is that correct?
20                 A.        At times I would ask nursing to
21        verify.       I would offer what I felt was going on
22        and see if they validated that, but there is
23        not ever a case where I can't see anything at
24        all, I mean.
25                 Q.        The report from Erin St. Denis then

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 117 of 312. PageID #: 267



                                                                     Page 117

1         concludes with a set of ten recommendations.
2         Are you aware of whether or not those were
3         discussed with UH as part of the EAP process?
4                  A.        I would presume they were
5         discussed, but, again, I was never given the
6         opportunity to go back to work to utilize them.
7                  Q.        Well, you knew that Erin St. Denis'
8         report was going to be provided to the EAP --
9                  A.        Right.
10                 Q.        -- counselor at UH, correct?
11                 A.        Right.
12                 Q.        Again, you had authorized release
13        of all that information, right?
14                 A.        Correct.
15                 Q.        Do you know Allison Evans?
16                 A.        I do not.
17                 Q.        You never met her?
18                 A.        Never.
19                 Q.        Do you know what her job at UH is?
20                 A.        Only from Deb Sheldon's deposition,
21        that she's the occupational therapy supervisor,
22        I guess.
23                 Q.        During the EAP process, were you
24        aware that Allison Evans was going to be
25        completing a functional capacity assessment of

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 118 of 312. PageID #: 268



                                                                     Page 118

1         your work environment?
2                  A.       I was not aware.
3                  Q.       As we sit here today, you're aware
4         that Allison Evans did submit some findings and
5         conclusions to the EAP counselor, Georgene
6         Kohlbacher, in regard to your fit for duty
7         process, correct?
8                  A.       Yes.
9                           MS. WHITE:            Can we go off the
10        record for just a second?
11                          MR. BULEA:            Sure.
12                          (Discussion off record.)
13                                  -   -     -     -     -
14                          (Thereupon, Deposition Exhibit 31,
15                          an Email Bates Labeled UH-MOSS 1392,
16                          was marked for purposes of
17                          identification.)
18                                  -   -     -     -     -
19                 Q.       I just want to state for the
20        record, I guess I'll just ask, that you had the
21        chance to listen to your counsel read you what
22        has now been marked as Exhibit 31 which is an
23        assessment that Allison Evans completed as part
24        of a fit for duty process, correct?
25                 A.       Correct.

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 119 of 312. PageID #: 269



                                                                     Page 119

1                  Q.        Would you agree with Allison's
2         conclusion that the geriatric psych unit is a
3         dynamic environment?
4                  A.        It is, yes.
5                  Q.        It's continuously changing day to
6         day with new patients, right?
7                  A.        It can.
8                  Q.        Patients themselves also have
9         differing behavior in and of themselves,
10        correct?
11                 A.        They can, yes.
12                 Q.        That can be from day to day or even
13        maybe within group sessions, right?
14                 A.        Yes.
15                 Q.        Would you agree that your job as a
16        rehabilitation therapist requires excellent
17        situational awareness as Allison concluded?
18                 A.        Yes.
19                 Q.        Do you agree that you have to
20        determine the affect of multiple patients at
21        once as part of a group therapy session?
22                 A.        That you have to be able to be
23        aware of each patient, yes.
24                 Q.        And perceive and report on how each
25        individual patient is responding and behaving

                                    Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 120 of 312. PageID #: 270



                                                                     Page 120

1         in the therapy, correct?
2                  A.        Yes.
3                  Q.        I think you and your counsel were
4         discussing that the groups can be up to 14
5         patients at a time, correct?
6                  A.        Correct.
7                  Q.        Do you agree with Allison that you
8         have to be able to respond to patients
9         experiencing internal stimuli?
10                 A.        Yes.
11                 Q.        Do you agree that you would have to
12        assess and respond to patients even if they had
13        communication or behavioral issues that could
14        pose a safety risk or threat?
15                 A.        Yes.
16                 Q.        Do you agree with Allison's
17        conclusion that it's necessary to track patient
18        movements and interactions with one another?
19                 A.        Right.       It's important to be aware
20        of what they are doing.
21                 Q.        Her ultimate conclusion is that
22        there is little that can be done to accommodate
23        for the variability of a psychiatric patient
24        population for someone with such significant
25        vision deficits.             Do you agree with that?

                                    Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 121 of 312. PageID #: 271



                                                                     Page 121

1                  A.       Not necessarily.
2                  Q.       Why not?
3                  A.       Because I believe that there are
4         reasonable accommodations.
5                  Q.       Such as?
6                  A.       Again, another staff person
7         present, you know, still being able to pick up
8         on different behaviors, different signs that
9         the patients are showing.
10                 Q.       Through means other than visually,
11        you mean?
12                 A.       Correct.
13                 Q.       Did you as part of the fit for duty
14        process ultimately end up meeting with
15        Dr. Traboulsi?
16                 A.       I do not believe so.
17                 Q.       Are you aware that he submitted a
18        report to UH as part of the EAP process?
19                 A.       Yes.
20                 Q.       Again, that would have been
21        something that you authorized disclosure of to
22        UH?
23                 A.       Correct.
24                                  -   -     -    -    -
25                          (Thereupon, Deposition Exhibit 32, a

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 122 of 312. PageID #: 272



                                                                     Page 122

1                            Document Bates Labeled Moss
2                            Production 000265, was marked for
3                            purposes of identification.)
4                                    -    -     -     -    -
5                            MS. WHITE:             Do you want me to take
6         a minute and read this one, too, this letter?
7                            MR. BULEA:             We can do that, too,
8         certainly.         It's not long at all.
9                            (Discussion off record.)
10                 Q.        Ms. Moss, Debbie, did you have the
11        opportunity just now to hear the report of
12        Dr. Traboulsi as your counsel just read which
13        is marked as Exhibit 32?
14                 A.        Yes.
15                 Q.        As you heard, one of the things
16        that Dr. Traboulsi noted is that your ability
17        to see details and small targets from a
18        distance and even near is -- strike that.                          Let
19        me start over.
20                           Dr. Traboulsi noted that you've
21        lost your central vision that provides you with
22        the ability to see details and small targets
23        from a distance and even near.                       Do you agree
24        with his assessment?
25                 A.        That can be true, yes.

                                    Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 123 of 312. PageID #: 273



                                                                     Page 123

1                  Q.        When you say it can be true, is
2         that a distance kind of issue for you again?
3                  A.        Right.       Again, yes, situational.
4                  Q.        Dr. Traboulsi also says that you're
5         not able to provide or that he's not able to
6         provide the impact of the poor central vision
7         on your ability to perform your job tasks,
8         correct?
9                  A.        I believe.
10                 Q.        He also reiterates here that from a
11        distance you would not be able to recognize
12        faces or expressions on faces, correct?
13                 A.        In some cases.
14                 Q.        And you agree with that?
15                 A.        Yes.
16                 Q.        He also indicates that his hope is
17        that you would receive appropriate training.
18        Did you hear that?
19                 A.        Yes.
20                 Q.        Do you know what training he's
21        referring to?
22                 A.        I again would be presuming.                  It
23        would be up to the professional in that area
24        providing that particular training, but ways
25        again to make things accessible and easy to do.

                                    Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 124 of 312. PageID #: 274



                                                                     Page 124

1                  Q.        You're aware that this report from
2         Dr. Traboulsi was provided to UH in May,
3         specifically May 23rd of 2017, as part of the
4         EAP process?
5                  A.        Yes.
6                  Q.        After your meeting with Kathy
7         Holley and Deb Sheldon in February, when was
8         the next time you met with either Deb Sheldon
9         or Kathy Holley to discuss the fit for duty
10        process?
11                 A.        I believe it was June 1st.
12                 Q.        Between February 15th and June 1st
13        of 2017, did you have discussions with anyone
14        at UH?
15                 A.        There were some phone calls.
16                 Q.        Who did you have phone calls with?
17                 A.        There were some with Deb Sheldon
18        and Kathy Holley, some with Georgene, Kara, and
19        possibly Karen Farley from EAP.
20                 Q.        What was discussed on those phone
21        calls?
22                 A.        There were various things.                 I'm
23        guessing a lot was just follow-up status,
24        questions on some forms and what was going on,
25        just trying to keep up to date and making sure

                                    Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 125 of 312. PageID #: 275



                                                                     Page 125

1         I'm getting everything completed.
2                  Q.        At some point in the fit for duty
3         process, did you go to your chiropractor to use
4         the fax machine to provide UH information?
5                  A.        Yes.
6                  Q.        What's the name of your
7         chiropractor?
8                  A.        Tom Ormsby.
9                  Q.        Did anyone from UH request from you
10        information from Tom Ormsby?
11                 A.        One of the forms in the fit for
12        duty was to evaluate squatting, standing,
13        sitting, and Dr. Traboulsi said he's in no --
14        that's not his area of expertise for him to
15        assess, and it was not done with Paul Bures, so
16        I figured my chiropractor would be the next
17        best person to evaluate that.
18                 Q.        That's a discussion you had with
19        Dr. Traboulsi about the squatting, standing,
20        sitting?
21                 A.        He said somebody else would need to
22        evaluate that.
23                 Q.        Was, if you know, Dr. Traboulsi
24        asking those questions because that information
25        was on a return to work form that UH had

                                    Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 126 of 312. PageID #: 276



                                                                     Page 126

1         provided?
2                  A.        Right, I believe so, and he said he
3         wasn't qualified to do that.
4                  Q.        Did you discuss with Georgene
5         Kohlbacher or anyone else at UH whether they
6         needed that information about squatting,
7         standing, or sitting?
8                  A.        No.    It was part of the packet, and
9         I just presumed it had to be completed.
10                 Q.        Did anyone from UH ever discuss
11        with you, either before or after Tom Ormsby
12        provided that information, any restrictions or
13        limitations you would have on squatting,
14        standing, or sitting?
15                 A.        No.
16                 Q.        Did anyone ever ask you questions
17        about that at all?
18                 A.        I don't believe so.
19                 Q.        What, if anything, did you fax to
20        UH from Tom Ormsby's office?
21                 A.        Well, it would be whatever
22        information you have.                Offhand I don't recall.
23        It was probably information that they needed,
24        and that was the easiest way to get it to UH.
25                 Q.        So you used Tom Ormsby's fax

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 127 of 312. PageID #: 277



                                                                     Page 127

1         machine to provide information beyond Tom
2         Ormsby's assessment of your squatting,
3         standing, sitting; is that correct?
4                  A.        I'm not sure what else was included
5         in the information he would have faxed over.
6                  Q.        While you were on the fit for duty
7         process, were you continuing to be paid?
8                  A.        I was on administrative leave, yes.
9                  Q.        What was your understanding of
10        administrative leave?                 What did that mean?
11                 A.        That they would pay me up to
12        30 working days which for me was ten weeks
13        because I only worked three days a week.
14                 Q.        Did you continue to receive your
15        regular pay while you were on administrative
16        leave from the initial fit for duty referral in
17        February 2017 through the end of that process
18        in June of 2017?
19                 A.        Yes.
20                 Q.        There was never a time where you
21        weren't getting paid in that process?
22                 A.        I don't believe so.
23                 Q.        What benefits were you receiving at
24        the time from UH in February of 2017?
25                 A.        There was the medical, the 401(k),

                                    Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 128 of 312. PageID #: 278



                                                                      Page 128

1         the HSA.       Those are the main ones I can think
2         of.
3                  Q.        You continued to receive those
4         benefits from the time you were referred to the
5         fitness for duty evaluation until June of 2017;
6         is that right?
7                  A.        I believe so.
8                  Q.        I think you said on June 1st you
9         had a meeting with Kathy Holley and Deb
10        Sheldon; is that right?
11                 A.        Yes.
12                 Q.        Was there anyone else present for
13        that meeting?
14                 A.        Georgene Kohlbacher.
15                 Q.        Can you tell me everything that you
16        recall about that meeting?
17                 A.        Basically, that I think they had
18        received all the paperwork, but they still have
19        not come up with a decision.                         They hope to have
20        one within the week, but they could
21        basically -- I could resign, be terminated, or
22        they can bring me back on a trial basis were
23        the three options that came up.
24                 Q.        Did you express any desire or have
25        the option to make a choice of one of those

                                    Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 129 of 312. PageID #: 279



                                                                     Page 129

1         three, or was that just what they told you?
2                  A.        Well, it was thrown out there.                     I
3         certainly wasn't going to resign.
4                  Q.        Was there a discussion about the
5         findings of Dr. Balciunas, Erin St. Denis, and
6         Dr. Traboulsi during that June 1st meeting?
7                  A.        They may have been reviewed.                   I
8         don't recall offhand.
9                  Q.        Do you recall in that meeting on
10        June 1st being told that having another staff
11        member in the group therapy room was not a
12        reasonable accommodation at least in UH's
13        belief?
14                 A.        Yes, even though at Richmond there
15        is two staff to lead groups.
16                 Q.        In that June 1st, 2017, meeting,
17        was it mentioned to you that Kathy and Deb
18        Sheldon continued to have concerns about safety
19        both for you and the patients?
20                 A.        Yes.
21                 Q.        And that they didn't believe any of
22        the recommendations from either the physicians
23        or occupational therapist would address those?
24                 A.        That's what they said.
25                 Q.        So is there anything else about the

                                    Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 130 of 312. PageID #: 280



                                                                     Page 130

1         June 1st meeting that you can recall?
2                  A.        I did inquire about other jobs
3         within the hospital.
4                  Q.        What were you told?
5                  A.        That, yes, I could look for other
6         positions that I would qualify for.
7                  Q.        Were you referred to a Career
8         Pathways coach named Faye Naftzger?
9                  A.        Yes.
10                 Q.        Did you contact Faye?
11                 A.        Not initially.
12                 Q.        At what point did you contact Faye?
13                 A.        In March of this year.
14                 Q.        Why didn't you contact Faye between
15        June of 2017 and March of 2019?
16                 A.        I wasn't sure in what way she might
17        be able to help, and I was upset over the whole
18        situation, and that I just was seeking
19        assistance with Ohioans With Disabilities with
20        my counselor there that I've worked with for
21        numerous years.
22                 Q.        Is that Tim Sullivan?
23                 A.        Correct.
24                 Q.        Was Tim helping you look at the job
25        postings at UH or discussing potential jobs at

                                    Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 131 of 312. PageID #: 281



                                                                     Page 131

1         UH Parma?
2                  A.        There may have been a few that
3         we've looked up.
4                  Q.        Did you reach out to Deb Sheldon or
5         Faye or anyone else at UH about those jobs?
6                  A.        I had asked Deb Sheldon if she
7         would be able to send me openings or postings,
8         and she said, no, I would need to go onto the
9         website and look that up myself.
10                 Q.        Is that something that you were
11        able to do?
12                 A.        With great difficulty.
13                 Q.        Do you know whether or not that is
14        something that Faye Naftzger would be able to
15        do is send you new job postings at Parma?
16                 A.        After having met with her last
17        month, yes.
18                 Q.        Do you have any reason to believe
19        she wouldn't have been able to do that for you
20        in June of 2017?
21                 A.        No.
22                 Q.        You mentioned that one of the
23        topics discussed in the June 2017 meeting was
24        the potential to bring you back on a trial
25        basis; is that right?

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 132 of 312. PageID #: 282



                                                                     Page 132

1                  A.        Correct.
2                  Q.        Bring you back meaning put you back
3         as a rehabilitation therapist on the geriatric
4         psych unit?
5                  A.        Yes.
6                  Q.        Was that something that you were
7         open to or requested?
8                  A.        I did not request it, and I would
9         not be comfortable resuming that position after
10        the issues with Kathryn Holley and the whole
11        situation.
12                 Q.        Why not?
13                 A.        Because I believe I would be
14        scrutinized even further.                    It's just a very
15        awkward situation.
16                 Q.        Is that what you conveyed to Kathy
17        and Deb during that meeting?
18                 A.        No, because they basically just
19        laid out that that was what they were thinking,
20        that there were the three options, and I may
21        have said that I wouldn't resign, so that just
22        left the other two, and nothing further was
23        said.         They would have their decision hopefully
24        in another week.
25                 Q.        Is there anything else about that

                                    Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 133 of 312. PageID #: 283



                                                                     Page 133

1         June meeting that you can recall?
2                  A.        No.
3                  Q.        When is the next time you had
4         discussions with either Kathy or Deb or anyone
5         from UH about the fit for duty process or your
6         employment?
7                  A.        It was probably the following week
8         or two.
9                  Q.        Who was the conversation with?
10                 A.        I want to say it was probably a
11        phone call from Deb Sheldon stating that they
12        were not going to bring me back, that my
13        position as a rehabilitation therapist was not
14        an option to resume.
15                 Q.        Is there anything else you can
16        recall about that conversation?
17                 A.        Not that I recall.
18                 Q.        Did Deb advise you again at that
19        time to reach out to Faye, the Career Pathways
20        coach?
21                 A.        That I do not recall.               I only seem
22        to remember her name coming up in a letter in
23        September of '17 when they gave me all the
24        final details.
25                 Q.        How did you respond to Deb when she

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 134 of 312. PageID #: 284



                                                                     Page 134

1         told you you wouldn't be permitted to come back
2         to your job?
3                  A.        I can't really recall.               I guess,
4         you know, it was just left at, all right,
5         that's how they feel, you know.                      She said I
6         could still continue to look for jobs, that
7         they would again let me use my PTO time which
8         would end in September.
9                            I don't think until September did
10        they decide then that once that PTO time ran
11        out, I figured that would be the end, but they
12        did send a letter then stating that they would
13        keep me employed until December 31st without
14        pay.
15                 Q.        Did you and Deb discuss on that
16        phone call in June of 2017 the potential for
17        you to be put on a medical leave of absence?
18                 A.        Yes.      That did come up.
19                 Q.        Was that an option that you
20        explored at all?
21                 A.        I looked at it and decided it was
22        not beneficial to me.                 The wording in the
23        letter asks for the doctor's reason for putting
24        you on disability, and it would totally
25        contradict that the doctors had all just stated

                                    Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 135 of 312. PageID #: 285



                                                                     Page 135

1         that I was fine to return to work.
2                  Q.        Which doctors had stated that you
3         were fine to return to work?
4                  A.        I believe it was all of them;
5         Traboulsi, Balciunas, and Bures.
6                  Q.        After that phone conversation with
7         Deb Sheldon in June of 2017, when was the next
8         time you had any discussion with anyone from UH
9         about your employment?
10                 A.        There is probably a note somewhere.
11        Offhand I don't recall.
12                 Q.        After the in-person meeting in June
13        of 2017, was there any further discussion that
14        you had at any time with anyone from UH about
15        potential reasonable accommodations that would
16        allow you to continue to perform your job?
17                 A.        No.
18                 Q.        You said in September you received
19        a letter from Deb Sheldon; is that right?
20                 A.        I believe so.
21                           MS. WHITE:          I can go ahead and read
22        that letter to you.
23                           MR. BULEA:          Let me just take a
24        minute to look at it and see if I want to ask
25        anything about it, but you can do that if you

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 136 of 312. PageID #: 286



                                                                      Page 136

1         want.
2                           MS. WHITE:            Yes.       I'll go ahead and
3         start the process.
4                           (Discussion off record.)
5                                   -   -     -     -    -
6                           (Thereupon, Deposition Exhibit 33, a
7                           Letter of 9/6/17 from Deborah
8                           Sheldon, was marked for purposes of
9                           identification.)
10                                  -   -     -     -    -
11                 Q.       Debbie, just while we were off the
12        record, I just wanted to confirm that your
13        counsel read to you and you heard and
14        understood the letter that's dated
15        September 6th, 2017, from Deb Sheldon to you
16        that's now been marked as Defendant's
17        Exhibit 33.
18                 A.       Correct.
19                 Q.       You received that letter sometime
20        in early September 2017?
21                 A.       Yes.
22                 Q.       In this letter, as your counsel
23        just read to you, Deb Sheldon stated that,
24        "During the June 1st, 2017, meeting, you
25        acknowledged the legitimacy of our safety

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 137 of 312. PageID #: 287



                                                                     Page 137

1         concerns, the increase in patient acuity, the
2         increased severity of psychiatric issues, the
3         change in patient demographics, increased code
4         violets, and fewer staff to monitor patient
5         activities and to deliver assistance during
6         patient outbursts."
7                            Did you acknowledge those things in
8         the June 1st meeting?
9                  A.        Yes.
10                 Q.        In accordance with the letter, all
11        of the PTO that you had was paid out by
12        September 21st of 2017 or thereabouts; is that
13        right?
14                 A.        Yes.
15                 Q.        You remained on as an employee of
16        UH on a personal leave until the end of 2017;
17        is that correct?
18                 A.        Yes.
19                 Q.        During that time you would have not
20        been getting paid, but you would have received
21        your medical benefits; is that right?
22                 A.        Correct.
23                 Q.        Between June of 2017 and the end of
24        2017, did you apply for any other positions at
25        UH?

                                    Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 138 of 312. PageID #: 288



                                                                     Page 138

1                  A.        No.     There were none that were a
2         fit as far as being part time, a day's shift,
3         and something that I was qualified to do.
4                  Q.        Were you also engaging in efforts
5         to find employment outside of UH during that
6         time?
7                  A.        Yes.
8                  Q.        Were there other jobs that you
9         actually put in applications for during that
10        time?
11                 A.        Yes.
12                 Q.        What were those?
13                 A.        There were numerous jobs, nursing
14        homes, assisted livings, customer service,
15        daycare.
16                 Q.        Did you receive any job interviews
17        for any of those positions?
18                 A.        I had an interview for a
19        receptionist job at an assisted living facility
20        that was going to be opening up.
21                 Q.        Any other interviews?
22                 A.        There may have been one or two
23        other phone or in-person interviews.
24                 Q.        Were you offered any positions?
25                 A.        No.

                                    Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 139 of 312. PageID #: 289



                                                                     Page 139

1                  Q.        Was the first job you were offered
2         the one with Holy Family Daycare that you
3         currently have?
4                  A.        I was offered another job at
5         another daycare, but I turned that one down
6         because I had already visited Holy Family, I
7         believe, and that was a better fit.
8                  Q.        What was the pay at the other job
9         that you turned down?
10                 A.        I think it was less pay for more
11        work.
12                 Q.        More hours you mean?
13                 A.        No.
14                 Q.        Just like --
15                 A.        Just more duties.                I know another
16        nursing home that I had contacted, you know,
17        right away they asked, you know, my hourly
18        rate, and they said, you know, there is no way
19        they can come close to that, and I brought up
20        another number, and that was $15 an hour, and
21        she said we can't even do that, you know.                          I
22        tried to call back and, you know, negotiate
23        further, but I never got any responses.
24                           I'm trying to think.                I believe
25        there was another interview, too, at another

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 140 of 312. PageID #: 290



                                                                     Page 140

1         nursing facility that I never heard back from
2         and also again tried to reach out and never got
3         any calls back.
4                  Q.        Did you ever apply I guess between
5         June of 2017 and any time thereafter for Social
6         Security disability benefits?
7                  A.        No.
8                  Q.        Were you receiving unemployment?
9                  A.        Yes.
10                 Q.        When did that start?
11                 A.        That kicked in at the end of
12        September.
13                 Q.        After the PTO from UH ended?
14                 A.        Correct.
15                           MR. BULEA:           I'm just going to take
16        a quick break.
17                                  (Brief recess.)
18                 Q.        In your earlier testimony, Debbie,
19        you indicated that you believe that there were
20        two recreational therapists that run the group
21        therapy sessions at Richmond; is that right?
22                 A.        Correct.
23                 Q.        How did you come to learn that?
24                 A.        When I went there for my
25        observation and spent the day with them and

                                    Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 141 of 312. PageID #: 291



                                                                     Page 141

1         asked them questions.
2                  Q.        Remind me, when was that?
3                  A.        June of probably '15 or '16.
4                  Q.        Are you aware of whether or not two
5         recreational therapists continuing to operate
6         the group therapy together as of June 2017?
7                  A.        I am not.
8                  Q.        During your time at Parma Medical
9         Center after the acquisition by UH, at least in
10        the Parma geriatric unit there was always only
11        one recreational therapist on duty at a time,
12        correct?
13                 A.        Initially when I started, I would
14        say yes, there was only one.                        Sometimes we
15        cotreated with OT or nursing, and then I think
16        somewhere down the road there were two of us at
17        times that would overlap, but then it basically
18        came down to just one person at a time.
19                 Q.        When you say when I started, are
20        you referring back to the late '90s?
21                 A.        Correct.
22                 Q.        So from the time that UH took over
23        and acquired Parma sometime in 2014 forward,
24        was it always that there was one recreational
25        therapist on the geriatric psych unit at any

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 142 of 312. PageID #: 292



                                                                     Page 142

1         given time?
2                  A.        I believe so.
3                  Q.        You mentioned that you recently I
4         guess met with Faye you said in March of 2019,
5         Faye Naftzger?
6                  A.        Correct.
7                  Q.        What happened during that meeting?
8                  A.        We took an inventory survey to find
9         out what my interests might be, and then I
10        believe that feeds into UH jobs, so a few were
11        identified there.             I think one was a patient
12        concierge, and one was another, I don't know
13        what it was called, another patient like maybe
14        rights, and then the daycare position came up
15        there as well.           So I did apply for that, and
16        that also was one of the jobs that was sent by
17        UH, one of four jobs that I said I'd be
18        interested in and that I actually qualified for
19        because the other three jobs sent by UH
20        required education and training.
21                 Q.        Is the daycare position the only
22        one you've applied for as of today?
23                 A.        Yes, because, again, it was the
24        only one that fit my qualifications.
25                 Q.        Okay.      The patient concierge or

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 143 of 312. PageID #: 293



                                                                     Page 143

1         patient rights positions, those were --
2                  A.        There were no openings at Parma.
3                  Q.        Are you going to continue to work
4         with Faye such that she would notify you if any
5         of those positions become available?
6                  A.        We didn't discuss any follow-up,
7         but I could very well do that.
8                            MS. WHITE:          I haven't objected yet,
9         but we're getting kind of close to that
10        language.
11                           MR. BULEA:          Yes.         That's fine.     Let
12        me ask it another way.
13                 A.        Maybe another thing I can add, too,
14        is when you were asking about Tim Sullivan, I
15        was working with Amy Rumrill, a vocational
16        specialist, for jobs.
17                 Q.        After your meeting with Faye, when
18        you left that meeting were there any further
19        activities that you and she agreed to undertake
20        either separately or together?
21                 A.        No.     She just told me that I could
22        go home and apply for that job.
23                 Q.        Have you received any response to
24        that job application?
25                 A.        None.      Again, that was one that was

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 144 of 312. PageID #: 294



                                                                     Page 144

1         sent initially to Emily and then forwarded to
2         me, and I went back to Emily stating that the
3         daycare job would be the most suitable, and we
4         never heard back.
5                  Q.       When did you apply for that?
6                  A.       March 3rd or, I'm sorry, March 11th
7         I believe it was.              Did you want to know other
8         results of jobs like from this year if I had
9         interviews?         I know you had asked.
10                 Q.       Yes.        Are you still actively
11        looking for work outside of the daycare?
12                 A.       Yes.
13                 Q.       Where have you looked?
14                 A.       It was Royalton Woods Assisted
15        Living.       I had an interview there.                They chose
16        somebody else.           I interviewed at another
17        daycare that was closer to home, and, again,
18        they chose somebody else.
19                 Q.       Are there any other jobs that
20        you've currently applied for but are still
21        waiting to hear back from other than the one at
22        UH?
23                 A.       No.
24                                  -     -   -    -    -
25                          (Thereupon, Deposition Exhibit 34, a

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 145 of 312. PageID #: 295



                                                                     Page 145

1                            Document Bates Labeled Moss
2                            Production 000941 through 000948,
3                            was marked for purposes of
4                            identification.)
5                                   -    -     -     -    -
6                  Q.        I'm going to hand to your counsel
7         what I've marked as Defendant's Exhibit 34.
8         Again, I certainly don't need you to read the
9         whole thing, so I'll direct you to the page
10        that I have specific questions about, and
11        hopefully we can speed things up.                      The Bates
12        number is Moss Production 946.
13                           Generally, I'll just say this is a
14        document that was produced to me in this
15        litigation by your counsel, so I know that,
16        Debbie, you probably don't have the equipment
17        needed to identify it.
18                           MR. BULEA:            But, Emily, if you're
19        able to identify it for the record, that would
20        be helpful.
21                           MS. WHITE:            So which part were you
22        going to ask her about because I'd be happy to
23        read that section.
24                           MR. BULEA:            The first question
25        would be to identify it, and the second

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 146 of 312. PageID #: 296



                                                                     Page 146

1         question is going to be about the top portion
2         of Bates number 946 under the other comments
3         section.
4                            MS. WHITE:          Okay.
5                            (Discussion off record.)
6                  Q.        So the first question I have about
7         Defendant's Exhibit 34, which I understand is
8         an application that you made in January of 2017
9         with Opportunities for Ohioans with
10        Disabilities, is I guess, first, do you recall
11        making such an application in or around January
12        of 2017?
13                 A.        I believe so.
14                 Q.        Was this application in conjunction
15        with your efforts to obtain an updated closed
16        circuit television?
17                 A.        I'm not sure if it was for that or
18        something else needed for the computer,
19        possibly a new computer keyboard.                      I don't
20        recall specifically.
21                 Q.        As to the specific page 946, there
22        is a comment here that your vision is getting
23        worse and vision now requires bigger and darker
24        (more contrast) than before.
25                           My question, if you know, is what

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 147 of 312. PageID #: 297



                                                                     Page 147

1         the reference point for that comment would be,
2         and if you know whether that comment refers to
3         some previous point in time comparing your
4         vision getting worse.
5                  A.       I would write out in large print
6         things that I would discuss with the patients,
7         and over 20 years that's changed.
8                  Q.       So my question is really as of
9         January 2017, is your vision still getting
10        worse at that point?
11                 A.       From 1996 it had.
12                 Q.       Okay.       How about from 2015?
13                 A.       I can't say.
14                 Q.       Do you believe your vision is still
15        getting worse as we move forward to today?
16                          MS. WHITE:            I'll object, asked and
17        answered.       You can answer.
18                 A.       I mean, aging issues?              I don't
19        know.     I would say for the most part it seems
20        to be the same.
21                                  -    -    -     -   -
22                          (Thereupon, Deposition Exhibit 35, a
23                          Document Bates Labeled Moss
24                          Production 000793 through 000879 and
25                          000393, was marked for purposes of

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 148 of 312. PageID #: 298



                                                                     Page 148

1                            identification.)
2                                    -    -     -     -    -
3                  Q.        I'm handing you what's been marked
4         as Defendant's Exhibit 35, and I believe this,
5         and I'll let your counsel comment as well, this
6         to be the case notes for you from Opportunities
7         for Ohioans With Disabilities that were
8         maintained by Tim Sullivan and provided to me
9         in this litigation.
10                           (Discussion off record.)
11                 Q.        So I'm going to ask you a few
12        questions about some specific pages now,
13        Debbie, in the case notes from Tim Sullivan
14        which I know you haven't seen.                       The first Bates
15        number that I have questions about is Moss
16        Production 808.            It's really the question I
17        have is about Section 2, the note summary.
18                           MS. WHITE:             Off the record.
19                           (Discussion off record.)
20                 Q.        Debbie, I just want to confirm that
21        you had the opportunity to listen to your
22        counsel read the Section 2, note summary, from
23        document Bates numbered Moss Production 808 of
24        Exhibit 35.
25                 A.        Yes.

                                    Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 149 of 312. PageID #: 299



                                                                     Page 149

1                  Q.        Is that summary that your counsel
2         just read to you a synopsis of a voicemail that
3         you left for Mr. Sullivan in February of 2017?
4                  A.        It appears to be.
5                  Q.        Is that what you told Mr. Sullivan,
6         that you were initially okay with this referral
7         because you thought of it as a way to get the
8         items you needed?
9                  A.        I don't recall that particularly,
10        but Tim has always been helpful in being able
11        to get what I need for work.
12                 Q.        It's also noted here by Tim that
13        you conveyed your belief that this all, meaning
14        the mandatory fit for duty process, came about
15        when University Hospitals absorbed Parma
16        Hospital where you work.                  Is that still your
17        belief?
18                 A.        More particularly with Kathy Holley
19        in 2016.
20                 Q.        The next page I have a question
21        about is Bates numbered 810.                        Again, it's under
22        Section 2, notes, and it appears to be an email
23        from Debbie Moss to Tim Sullivan.
24                           MS. WHITE:          If we can go off the
25        record for a second.

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 150 of 312. PageID #: 300



                                                                     Page 150

1                            (Discussion off record.)
2                  Q.        Debbie, did you have the chance to
3         read the email that you sent on or around
4         March 9th, 2017, to Tim Sullivan as just read
5         by your counsel and conveyed on document Bates
6         numbered 810 as part of Exhibit 35?
7                  A.        Yes.
8                  Q.        Is that an email that you would
9         have sent to Tim at that time?
10                 A.        Yes.
11                 Q.        A couple of questions.               Do you know
12        which coworker it was that called?
13                 A.        Possibly Joy Rivera.
14                 Q.        Do you know what questions she had
15        for you or what you discussed?
16                 A.        I believe she just reached out to
17        me to see what was going on, why I wasn't at
18        work.
19                 Q.        Was Joy conveying some it sounds
20        like stress she was having with conversion to
21        the UH computer system?
22                 A.        That's what it sounds like.
23                 Q.        You say, "I am enjoying my 20-year
24        sabbatical."          What did you mean by that?
25                 A.        It's a good question because I

                                    Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 151 of 312. PageID #: 301



                                                                     Page 151

1         don't really recall that, but I guess after
2         having worked for 20 years and just getting a
3         little bit of time off.
4                  Q.        You also stated that your eye
5         doctor referred you to the low vision clinic at
6         the Sight Center, and they are certainly all on
7         the wrong pages.            What did you mean by that?
8                  A.        There was a lot of
9         miscommunication, and specifically I don't
10        recall offhand, but I had called -- I know the
11        referral was made to see Erin, the OT, and it
12        was just the Sight Center not passing the
13        information on to the right person initially
14        and waiting on phone calls, so that eventually
15        that process got cleared up, but it took a
16        couple weeks to figure out what was going on.
17                 Q.        Okay.      This is not something you
18        are blaming or attributing to UH?
19                 A.        No, not at all.
20                 Q.        You're not conveying here that you
21        think anyone either at the Sight Center or
22        Dr. Traboulsi or any of the other physicians
23        made any mistakes in their assessments or
24        anything like that?
25                 A.        No.

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 152 of 312. PageID #: 302



                                                                     Page 152

1                  Q.        Did Tim Sullivan refer you to
2         anyone to help you with your job search?
3                  A.        Yes.      He gave me a couple
4         vocational specialists to interview and decide
5         which one I'd like to work with.
6                  Q.        Who were those people?
7                  A.        Well, I chose Amy Rumrill.                 I don't
8         know who the other one was offhand.
9                  Q.        Did you I don't know if engage is
10        the right word, but did you work with Amy to
11        get her assistance in trying to locate a
12        position?
13                 A.        A position?
14                 Q.        A new job.
15                 A.        Yes.
16                 Q.        Was she able to help you?
17                 A.        Yes.
18                 Q.        How did she help?
19                 A.        We worked on updating my resume,
20        which didn't need too much updating as Kathryn
21        Holley had needed a new one, I believe, as of
22        January '17, looking for jobs, applying for
23        jobs.
24                 Q.        Are you still working with Amy?
25                 A.        No.

                                    Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 153 of 312. PageID #: 303



                                                                     Page 153

1                  Q.        When did you stop?
2                  A.        Maybe, I don't know, January,
3         February of '18 maybe.
4                  Q.        What caused you to stop working
5         with Amy?
6                  A.        At that time a lot of the jobs that
7         we were applying for were very low paying jobs,
8         and I was still on unemployment, so it wouldn't
9         have been -- I would have taken a significant
10        cut in pay to take a job at lower pay versus
11        collecting my unemployment.
12                 Q.        Okay.      So if I'm understanding you
13        correctly, the jobs Amy was finding were all
14        lower paying than the amount you were receiving
15        from unemployment; is that right?
16                 A.        Correct.
17                 Q.        As a result of that, did Amy
18        basically say I'm not able to find a job that's
19        going to fit your requirements, or how did that
20        end?
21                 A.        It ended that we would resume once
22        my unemployment ran out if I still needed
23        assistance.
24                 Q.        Okay.      When did your unemployment
25        run out?

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 154 of 312. PageID #: 304



                                                                     Page 154

1                  A.        The end of March, I believe, of
2         '18.
3                  Q.        Did you reach back out to Amy at
4         that time?
5                  A.        I had not because I had gotten the
6         job at Holy Family, was offered the job there.
7         What I was able to do versus what Amy was able
8         to do, you know, I could still look for work on
9         my own and not to have OOD having to spend the
10        money for her to somewhat do the same thing
11        because pretty much the only job market that
12        would pay what I was making would be another
13        hospital.
14                 Q.        Did you contact Dr. Fox or
15        Dr. Polster at Southwest about potentially
16        working with them?
17                 A.        No.
18                 Q.        Is there any specific reason why
19        you wouldn't have done that?
20                 A.        Accessibility to get to Southwest.
21                 Q.        Where do they work?              What's their
22        location for Southwest?
23                 A.        It's in Middleburg Heights.
24                 Q.        So you're not able to get
25        transportation there?

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 155 of 312. PageID #: 305



                                                                     Page 155

1                  A.        Correct.
2                  Q.        How were you getting to and from
3         Parma Medical Center?
4                  A.        To the hospital?
5                  Q.        Yes, when you were working for UH
6         at Parma.
7                  A.        Well, at one point it was some
8         neighbors would take me to the bus stop and
9         then the bus in.            Then that transportation was
10        cut off.       So then it was RTA had a contract
11        with another Provide-a-Ride service, so, again,
12        a neighbor or family member to that location,
13        and then they would take me to work.
14                           Then just through some
15        advertisements I was able to find a person that
16        worked in the general vicinity that could pick
17        me up from home and take me, and coming home
18        was always usually my husband.
19                 Q.        Did you not believe you could make
20        a similar arrangement to Middleburg Heights if
21        you were to work at Southwest, or have you even
22        explored the possibility?
23                 A.        No.    It's much further out, and
24        that would require more assistance in both
25        directions.

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 156 of 312. PageID #: 306



                                                                     Page 156

1                  Q.        Do you recall completing responses
2         to some written questions that were asked by UH
3         in the course of this litigation?                      They are
4         called interrogatories.
5                  A.        Yes.
6                  Q.        I'm going to ask you some questions
7         about those.          One of the interrogatories asked
8         you to identify people who you believe have
9         knowledge of the facts in your complaint or the
10        damages that you suffered as alleged in this
11        case, and I'm just going to ask you what
12        knowledge you think some of these people have.
13                           It looks like a good number of them
14        we already covered including Marlene Kiel,
15        Lindsay Kingery, Corey Kramer, Daniela Magda,
16        Nicolette Mullinax.               Those would be the nurses
17        at Parma; is that right?
18                 A.        Yes.
19                 Q.        Would they have any specific
20        knowledge of the facts of your claim other than
21        being present in the workplace?
22                 A.        Not that I communicated with them,
23        no.
24                 Q.        Have you talked with any of them
25        about the case?

                                    Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 157 of 312. PageID #: 307



                                                                     Page 157

1                  A.        I have not.
2                  Q.        Who is Jessica DiMassa?
3                  A.        She's a nursing assistant, PCA.
4                  Q.        At Parma?
5                  A.        Yes.
6                  Q.        Have you spoken with her about the
7         case?
8                  A.        No.
9                  Q.        Is she listed here because she
10        would have general knowledge of the work
11        environment?
12                 A.        Yes.
13                 Q.        Anything more specific than that?
14                 A.        No.
15                 Q.        How about Jennifer English?
16                 A.        The same.
17                 Q.        Courtney Holbrook?
18                 A.        The same.
19                 Q.        Vanessa McCoy?
20                 A.        The same.
21                 Q.        Candace Miles?
22                 A.        The same.
23                 Q.        Kathryn Holley I know.               Allison
24        Henton-Fisher, that would be your prior
25        supervisor?

                                    Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 158 of 312. PageID #: 308



                                                                     Page 158

1                  A.        Correct.
2                  Q.        Have you spoken with her about the
3         lawsuit?
4                  A.        I have not.
5                  Q.        Chrissy Rivera, she was the
6         assistant?
7                  A.        Yes.
8                  Q.        And Joy Rivera?
9                  A.        Is my coworker.
10                 Q.        She's a recreational therapist?
11                 A.        She's a music therapist.
12                 Q.        Have you spoken with her about the
13        lawsuit?
14                 A.        I don't know specifically if I
15        mentioned that I was suing.
16                 Q.        Are you still in regular contact
17        with her?
18                 A.        No.
19                 Q.        When is the last time you spoke
20        with her?
21                 A.        Maybe, I'm not sure when I cleaned
22        out my office, June of '18.
23                 Q.        Okay.      Carol Biernacki, who is
24        that?
25                 A.        She's an occupational therapist.

                                    Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 159 of 312. PageID #: 309



                                                                     Page 159

1                  Q.        At UH Parma?
2                  A.        Yes.
3                  Q.        Is there any specific knowledge she
4         would have?
5                  A.        She's just a coworker.
6                  Q.        No specific knowledge she would
7         have about the case?
8                  A.        No.
9                  Q.        Katie Metzger, who is that?
10                 A.        Another former coworker, and she
11        had been filling in prn once they let me go.
12                 Q.        Filling in meaning performing the
13        duties you used to perform?
14                 A.        Correct, just like maybe once a
15        month.        I don't know what her schedule was.
16                 Q.        Have you spoken with her about the
17        lawsuit?
18                 A.        I'm not sure if I mentioned that to
19        her or not.
20                 Q.        When is the last time you spoke
21        with Katie?
22                 A.        I ran into her at a function in
23        October of '18.
24                 Q.        Did you discuss the lawsuit?
25                 A.        I don't recall.

                                    Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 160 of 312. PageID #: 310



                                                                     Page 160

1                  Q.        How about Mike Wagner, who is he?
2                  A.        A former supervisor before Allison.
3                  Q.        Have you spoken with him about the
4         lawsuit?
5                  A.        No.
6                  Q.        Who is Linda Roberts?
7                  A.        A retired social worker from the
8         unit.
9                  Q.        When did she retire?
10                 A.        Probably sometime in maybe the
11        summer of '16.
12                 Q.        How about Ella Wagner?
13                 A.        A former coworker, no
14        communication.
15                 Q.        Dr. Sanitato, who is he or she?
16                 A.        He's the psychiatrist.
17                 Q.        The psychiatrist?
18                 A.        The current psychiatrist at UH.
19                 Q.        Is that different than Sanitato?
20                 A.        It's the same.
21                 Q.        They are just spelled differently
22        here, so it's the same person?
23                           MS. WHITE:          That's on me.         Sorry.
24                 Q.        But it's the same person?
25                 A.        No.    Correct.

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 161 of 312. PageID #: 311



                                                                     Page 161

1                  Q.        There is only one of them however
2         they spell their name?
3                  A.        Yes.
4                  Q.        Jeri Novicky, I think she was
5         someone you talked to about the copier?
6                  A.        She's the secretary at UH, the
7         secretary to the unit.
8                  Q.        Other than the conversation about
9         the copier, is there any other specific
10        information she would have about the lawsuit?
11                 A.        No.
12                 Q.        Have you spoken with her about the
13        lawsuit?
14                 A.        No.
15                 Q.        Diane Levi, who is she?
16                 A.        She's a former public relations
17        person on the unit.               Again, I have had no
18        communication with her.
19                 Q.        So just general knowledge of the
20        unit's operation?
21                 A.        Yes.
22                 Q.        You have listed here your husband,
23        William Moss, and two children, Kyle and Tyler?
24                 A.        Correct.         Yes.
25                 Q.        I assume they would have knowledge

                                    Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 162 of 312. PageID #: 312



                                                                     Page 162

1         of how this has impacted your life; is that
2         right?
3                  A.        Yes.
4                  Q.        I know it's not the easiest topic,
5         but if you can, just tell me how this has
6         impacted your life.
7                  A.        Well, I mean, huge.                 I mean,
8         financially is number one.                     Not being able to
9         do a job that I went to school for and figured
10        I'd be doing until I retired.                        Self-esteem,
11        anxiety, just, I mean, all the things that come
12        with a drastic change in lifestyle.                        I mean,
13        going from a structured schedule to not so much
14        structured or going from working three days a
15        week to sometimes five days a week for less
16        money.        You know, the decrease in contributions
17        to my 401(k) for preparing for retirement.                              My
18        traveling, vacations are limited to little.
19                 Q.        Have you sought -- I'm sorry.                    I
20        don't mean to cut you off.                     Did you have
21        anything else?
22                 A.        Not that I can think of.
23                 Q.        Have you sought any treatment,
24        either mental health or otherwise, for any of
25        the anxiety or other issues you just described?

                                    Veritext Legal Solutions
     www.veritext.com                                                      888-391-3376
     Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 163 of 312. PageID #: 313



                                                                     Page 163

1                  A.        No.
2                  Q.        You have I think a couple people
3         here you referenced as longtime friends,
4         Patricia Kimnach and Connie King.                      Would their
5         testimony be the same as to the impact on your
6         life?
7                  A.        Yes.
8                  Q.        Anything beyond that?
9                  A.        No.
10                 Q.        Renee Buchtel, the current
11        employer, is that the Renee who is your
12        supervisor at Holy Family?
13                 A.        Yes.      She doesn't know I'm involved
14        in a lawsuit.
15                 Q.        We did receive some voided pay
16        stubs.        Did you receive a W-2 or end-of-year
17        tax statement from Holy Family Daycare for
18        2018?
19                 A.        That's this current year?
20                 Q.        Last year.
21                 A.        Right, but would be received for
22        this year.         I'm not sure.             My husband does all
23        the taxes.
24                 Q.        Okay.      I would imagine you probably
25        did.

                                    Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 164 of 312. PageID #: 314



                                                                      Page 164

1                            MR. BULEA:           If it's not too much
2         trouble --
3                            MS. WHITE:           We'll follow up.
4                            MR. BULEA:           -- if you could provide
5         it rather than having a bunch of different
6         checks, that would be great.                         Thank you.
7                            THE WITNESS:            Did you just need
8         that emailed to you then?
9                            MS. WHITE:           We'll discuss it when
10        we get off the record.
11                 Q.        In one of your interrogatory
12        responses, you indicate that in September
13        someone from UH HR called and asked you how you
14        were planning to pay for health benefits
15        through the end of 2017.                   Were you charged for
16        your health benefits through the end of 2017 by
17        UH?
18                 A.        I do not believe so.                  Whoever it
19        was that called, I told them I would not be
20        paying.
21                 Q.        And they --
22                 A.        There was never a response back.
23                 Q.        Certainly, the health care remained
24        in place, correct?
25                 A.        Yes.

                                    Veritext Legal Solutions
     www.veritext.com                                                       888-391-3376
     Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 165 of 312. PageID #: 315



                                                                     Page 165

1                  Q.       Did you have a conversation with
2         anyone from UH in January of 2018 about the end
3         of your employment?
4                  A.       I don't believe so.
5                  Q.       Did you receive a letter from Deb
6         Sheldon that notified you that you would be no
7         longer employed by UH?
8                  A.       I know that letter came in
9         September.        I don't know about after January of
10        '18.
11                                  -   -     -    -    -
12                          (Thereupon, Deposition Exhibit 36, a
13                          Document Bates Labeled UH-MOSS 1388,
14                          was marked for purposes of
15                          identification.)
16                                  -   -     -    -    -
17                          (Discussion off record.)
18                 Q.       Back on.        Debbie, were you able to
19        listen to the letter that's now been marked as
20        Defendant's Exhibit 36 which your counsel just
21        read for you?
22                 A.       Yes.
23                 Q.       The letter is dated January 28th,
24        2018.     Do you recall receiving this letter
25        around that time?

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 166 of 312. PageID #: 316



                                                                     Page 166

1                  A.        Yes.
2                  Q.        As you heard, there was a phone
3         call sometime in early January that you had
4         with Deb Sheldon.             Do you remember that call?
5                  A.        I do not.
6                  Q.        Did Kathy Holley or anyone else
7         employed by UH ever make any derogatory
8         statements to or towards you about your
9         disability?
10                 A.        I don't believe so.
11                 Q.        Did you ever hear, even if it's
12        secondhand or a rumor, that any such comments
13        were made by Kathy or anyone else at UH?
14                 A.        I don't believe so.
15                 Q.        I know we've talked today about the
16        referral for the fitness for duty process,
17        going through and ultimately not being
18        permitted to return to your position as a
19        rehabilitation therapist, and I know that forms
20        the basis for your claims in the lawsuit.
21                           Are there any other employment
22        related decisions that UH made that you believe
23        were discriminatory based on your disability or
24        vision impairment?
25                 A.        Not that I can think of.

                                    Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 167 of 312. PageID #: 317



                                                                     Page 167

1                            MR. BULEA:           We'll take about five
2         minutes.        I'm going to look through my notes.
3                                   (Brief recess.)
4                            MR. BULEA:           I think we're done.
5                            MS. WHITE:           We will be reading.
6                  (Deposition concluded at 3:54 p.m.)
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 168 of 312. PageID #: 318



                                                                     Page 168

1         Whereupon, counsel was requested to give
2         instruction regarding the witness's review of
3         the transcript pursuant to the Civil Rules.
4
5                                       SIGNATURE:
6         Transcript review was requested pursuant to the
7         applicable Rules of Civil Procedure.
8
9                               TRANSCRIPT DELIVERY:
10        Counsel was requested to give instruction
11        regarding delivery date of transcript.
12                           Mr. Bulea ordered the original
13        transcript for expedited delivery on 4/12/19.
14                           Ms. White did not order a copy at
15        this time.
16
17
18
19
20
21
22
23
24
25

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 169 of 312. PageID #: 319



                                                                     Page 169

1                             REPORTER'S CERTIFICATE
2         The State of Ohio,               )
3                                                         SS:
4         County of Cuyahoga.              )
5
6                            I, Cynthia Sullivan, a Notary
7         Public within and for the State of Ohio, duly
8         commissioned and qualified, do hereby certify
9         that the within named witness, DEBORAH A. MOSS,
10        was by me first duly sworn to testify the
11        truth, the whole truth and nothing but the
12        truth in the cause aforesaid; that the
13        testimony then given by the above-referenced
14        witness was by me reduced to stenotypy in the
15        presence of said witness; afterwards
16        transcribed, and that the foregoing is a true
17        and correct transcription of the testimony so
18        given by the above-referenced witness.
19                           I do further certify that this
20        deposition was taken at the time and place in
21        the foregoing caption specified and was
22        completed without adjournment.
23
24
25

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 170 of 312. PageID #: 320



                                                                     Page 170

1                            I do further certify that I am not
2         a relative, counsel or attorney for either
3         party, or otherwise interested in the event of
4         this action.
5                            IN WITNESS WHEREOF, I have hereunto
6         set my hand and affixed my seal of office at
7         Cleveland, Ohio, on this 12th day of
8         April, 2019.
9
10
11
12
13                           <%2231,Signature%>
14                           Cynthia Sullivan, Notary Public
15                           within and for the State of Ohio
16
17        My commission expires October 17, 2021.
18
19
20
21
22
23
24
25

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 171 of 312. PageID #: 321



                                                                       Page 171

1                                    Veritext Legal Solutions
                                        1100 Superior Ave
2                                          Suite 1820
                                      Cleveland, Ohio 44114
3                                      Phone: 216-523-1313
4       April 12, 2019
5       To: Ms. White
6       Case Name: Moss, Deborah v. University Hospitals at Parma Medical
        Center
7
        Veritext Reference Number: 3282489
8
        Witness:     Deborah A. Moss             Deposition Date:    4/8/2019
9
        Dear Sir/Madam:
10
        The deposition transcript taken in the above-referenced
11
        matter, with the reading and signing having not been
12
        expressly waived, has been completed and is available
13
        for review and signature.       Please call our office to
14
        make arrangements for a convenient location to
15
        accomplish this or if you prefer a certified transcript
16
        can be purchased.
17
        If the errata is not returned within thirty days of your
18
        receipt of this letter, the reading and signing will be
19
        deemed waived.
20
21      Sincerely,
22
23      Production Department
24
25      NO NOTARY REQUIRED IN CA

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 172 of 312. PageID #: 322



                                                                        Page 172

1                            DEPOSITION REVIEW
                         CERTIFICATION OF WITNESS
2
                  ASSIGNMENT REFERENCE NO: 3282489
3                 CASE NAME: Moss, Deborah v. University Hospitals at Parma
        Medical Center
                  DATE OF DEPOSITION: 4/8/2019
4                 WITNESS' NAME: Deborah A. Moss
5                 In accordance with the Rules of Civil
           Procedure, I have read the entire transcript of
6          my testimony or it has been read to me.
7                 I have made no changes to the testimony
           as transcribed by the court reporter.
8
           _______________           ________________________
9          Date                      Deborah A. Moss
10                Sworn to and subscribed before me, a
           Notary Public in and for the State and County,
11         the referenced witness did personally appear
           and acknowledge that:
12
                  They have read the transcript;
13                They signed the foregoing Sworn
                         Statement; and
14                Their execution of this Statement is of
                         their free act and deed.
15
                  I have affixed my name and official seal
16
           this ______ day of_____________________, 20____.
17
                         ___________________________________
18                       Notary Public
19                       ___________________________________
                         Commission Expiration Date
20
21
22
23
24
25

                                    Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 173 of 312. PageID #: 323



                                                                        Page 173

1                            DEPOSITION REVIEW
                         CERTIFICATION OF WITNESS
2
                  ASSIGNMENT REFERENCE NO: 3282489
3                 CASE NAME: Moss, Deborah v. University Hospitals at Parma
        Medical Center
                  DATE OF DEPOSITION: 4/8/2019
4                 WITNESS' NAME: Deborah A. Moss
5                 In accordance with the Rules of Civil
           Procedure, I have read the entire transcript of
6          my testimony or it has been read to me.
7                 I have listed my changes on the attached
           Errata Sheet, listing page and line numbers as
8          well as the reason(s) for the change(s).
9                 I request that these changes be entered
           as part of the record of my testimony.
10
                  I have executed the Errata Sheet, as well
11         as this Certificate, and request and authorize
           that both be appended to the transcript of my
12         testimony and be incorporated therein.
13         _______________           ________________________
           Date                      Deborah A. Moss
14
                  Sworn to and subscribed before me, a
15         Notary Public in and for the State and County,
           the referenced witness did personally appear
16         and acknowledge that:
17                They have read the transcript;
                  They have listed all of their corrections
18                       in the appended Errata Sheet;
                  They signed the foregoing Sworn
19                       Statement; and
                  Their execution of this Statement is of
20                       their free act and deed.
21                I have affixed my name and official seal
22         this ______ day of_____________________, 20____.
23                       ___________________________________
                         Notary Public
24
                         ___________________________________
25                       Commission Expiration Date

                                    Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 174 of 312. PageID #: 324



                                                                     Page 174

1                                   ERRATA SHEET
                        VERITEXT LEGAL SOLUTIONS MIDWEST
2                           ASSIGNMENT NO: 3282489
3         PAGE/LINE(S) /                 CHANGE                /REASON
4         ___________________________________________________
5         ___________________________________________________
6         ___________________________________________________
7         ___________________________________________________
8         ___________________________________________________
9         ___________________________________________________
10        ___________________________________________________
11        ___________________________________________________
12        ___________________________________________________
13        ___________________________________________________
14        ___________________________________________________
15        ___________________________________________________
16        ___________________________________________________
17        ___________________________________________________
18        ___________________________________________________
19
          _______________                  ________________________
20        Date                             Deborah A. Moss
21        SUBSCRIBED AND SWORN TO BEFORE ME THIS ________
22        DAY OF ________________________, 20______ .
23                         ___________________________________
                           Notary Public
24
                           ___________________________________
25                         Commission Expiration Date

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 175 of 312. PageID #: 325


[& - 6th]                                                                        Page 1

          &            15 69:2 93:14          2015-16 20:25                  3
 & 1:20 2:13             114:17,18 139:20     2016 20:14 21:6       30 4:4 103:13,15
                         141:3                  47:14 48:18 50:22     127:12
          0
                       15th 88:16 124:12        50:24 51:18,20      31 4:6 118:14,22
 000262 4:5 103:17     16 51:17 141:3           52:19 55:4 56:6     31st 134:13
 000264 4:5 103:17       160:11                 56:18 57:1,17       32 4:8 121:25
 000265 4:8 122:2      1600 1:21 2:17           63:4 149:19           122:13
 000393 4:14           165 4:15               2017 18:25 63:8       3282489 171:7
   147:25              169 3:10                 66:21 68:5 70:9       172:2 173:2 174:2
 000793 4:13           17 55:8 57:19 62:1       70:25 71:21 72:3    33 4:9 136:6,17
   147:24                69:2 133:23            94:9,24 124:3,13    34 4:11 144:25
 000879 4:14             152:22 170:17          127:17,18,24          145:7 146:7
   147:24              18 6:15 13:8 15:5        128:5 129:16        35 4:13 147:22
 000941 4:11 145:2       15:18 18:23 153:3      130:15 131:20,23      148:4,24 150:6
 000948 4:12 145:2       154:2 158:22           134:16 135:7,13     36 4:15 165:12,20
 02257 1:7               159:23 165:10          136:15,20,24        3:00 63:14
          1            1820 171:2               137:12,16,23,24     3:54 167:6
 10 73:11,12 74:9      1996 23:14,18            140:5 141:6 146:8   3rd 144:6
   114:16,18             147:11                 146:12 147:9
                                                                             4
 103 4:4               1:00 13:12               149:3 150:4
                       1:18 1:7                 164:15,16           4 3:5
 10:00 1:17
                       1st 124:11,12          2018 12:25 163:18     4/12/19 168:13
 1100 171:1
                         128:8 129:6,10,16      165:2,24            4/8/2019 171:8
 118 4:6
                         130:1 136:24         2019 1:16 130:15        172:3 173:3
 11th 144:6
                         137:8                  142:4 170:8 171:4   401 127:25 162:17
 12 70:12 171:4
                                2             2021 170:17           43215 2:8
 121 4:8
                                              216 2:19              44114 2:18 171:2
 12:30 87:19           2 3:3 148:17,22
                                              216-523-1313          45 45:14
 12th 170:7              149:22 163:16
 1300 1:21 2:16                                 171:3                        5
                       20 69:1 147:7
 136 4:9                                      21st 137:12           5 3:8 11:20
                         150:23 151:2
 1361 4:3 96:19                               2231 170:13           500-3495 2:9
                         172:16 173:22
 1362 4:3 96:20                               23rd 124:3            50s 32:6
                         174:22
 1388 4:15 165:13                             24 38:9               55 27:1 31:24
                       2012 94:7
 1392 4:7 118:15                              28th 165:23
                       2014 23:19,22                                         6
 14 20:6 61:13                                29 4:3 96:18,25
                         24:14 26:11,25                             60s 32:7
   70:12 93:13 120:4                            99:17,20
                         27:9 35:2 94:8                             614 2:9
 144 4:11                                     2:00 13:11,14,15
                         141:23                                     621-2399 2:19
 147 4:13                                       14:14
                       2015 28:6 35:2                               629 2:6
 14th 66:21 85:19        68:14,20 69:6,9,12                         6th 136:15
   85:22                 69:20 147:12

                                 Veritext Legal Solutions
 www.veritext.com                                                          888-391-3376
Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 176 of 312. PageID #: 326


[70s - agree]                                                                  Page 2

           7             102:11 104:18         172:11 173:16       additional 23:10
 70s 27:3,4 32:2         106:11 107:2,19     acknowledged            44:10 50:22
                         112:16 114:19,23      136:25              address 5:11
           8
                         114:24 115:1,19     acquired 23:23          21:22 38:13
 8 1:16                  119:22 120:8          31:8 34:16 68:8       110:13 112:18
 808 148:16,23           121:7 123:5,5,11      141:23                129:23
 80s 27:3,4 32:3         130:17 131:7,11     acquiring 26:10       adjournment
 810 149:21 150:6        131:14,19 145:19    acquisition 23:25       169:22
 88 4:16                 149:10 152:16         24:11 25:16 27:8    administrative
 8:00 13:11,14,15        153:18 154:7,7,24     28:22 29:7,24         127:8,10,15
   14:14                 155:15 162:8          32:1,6,9,20 33:14   advantage 111:9
           9             165:18                33:24 34:1,13       advertisements
 9.50. 18:4            absence 134:17          37:9 68:18,23         155:15
 9/6/17 4:9 136:7      absorbed 149:15         70:2 141:9          advise 89:20 90:11
 90s 141:20            access 76:23 98:4     act 172:14 173:20       133:18
 946 145:12 146:2        107:2               action 170:4          advocate 89:15
   146:21              accessibility         active 79:21          affect 41:4,8 116:2
 95 93:1                 154:20              actively 80:20          116:18 119:20
 96 4:3                accessible 9:18,20      144:10              affixed 170:6
 9:30 13:12              123:25              activities 8:19 9:3     172:15 173:21
 9th 150:4             accommodate             9:7 14:20 17:6      aforesaid 169:12
                         120:22                44:25 46:7 47:5     afternoon 4:16
           a
                       accommodation           48:4 57:21 115:20     46:22,25 47:7
 a.m. 1:17 13:15         55:1 61:22 64:13      137:5 143:19          48:12 63:13 88:1
   14:14                 66:16 103:22,25     activity 45:13,16     age 5:1 14:18 15:4
 ability 55:10,13        129:12                45:18 48:1 57:15      15:14 26:23,24
   61:23 63:17 64:25   accommodations          58:1 61:9 79:7        27:5 31:23 32:2
   66:4,11 77:21         9:10 17:2 49:3,4      82:24 116:5         aggressive 67:22
   86:11 99:14 112:4     49:11 50:2,5,7,12   actual 32:23 112:5      67:23
   112:11 122:16,22      50:23 51:21 52:9      112:11 113:11,13    aging 147:18
   123:7                 52:16 63:7 64:4     acuity 33:10,14,24    agitated 41:3,7
 able 5:15 6:24 7:1      66:3 70:21 90:14      48:3 78:8 98:10       42:17,19 113:20
   7:4,5 8:24 9:19       91:22 121:4           137:1               agitation 26:15,21
   10:18 11:5,6,8,14     135:15              acute 20:2 21:23      ago 8:1 15:19
   12:11,14,18 33:5    accomplish 171:15       29:13,21 33:12      agree 21:18 22:1
   42:1 43:9,11        accurate 10:14        adaptations 98:3        33:22 43:10 56:9
   57:14,25 60:8         115:8               adaptive 49:19,22       75:2 81:11 99:15
   61:2 63:24 64:5     accurately 99:18        95:7 105:6            119:1,15,19 120:7
   67:4 73:24 75:11      116:7               add 37:2 143:13         120:11,16,25
   76:7 79:1,20        acknowledge           adding 40:3             122:23 123:14
   80:14 83:6 87:13      86:24 137:7
   98:6 101:25 102:6
                                Veritext Legal Solutions
 www.veritext.com                                                         888-391-3376
Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 177 of 312. PageID #: 327


[agreed - awkward]                                                             Page 3

agreed 60:23          appears 149:4,22      asked 55:5 62:3         158:6
  79:10 87:2 143:19   appended 173:11         90:17 109:6 131:6   assisted 113:23
ahead 69:10 113:3       173:18                139:17 141:1          138:14,19 144:14
  135:21 136:2        applicable 168:7        144:9 147:16        assisting 41:25
alcohol 91:1,10       application 143:24      156:2,7 164:13        82:6
allegation 56:4         146:8,11,14         asking 12:5 38:16     associated 91:17
  57:4 62:24          applications 138:9      43:6 45:4 58:19     assume 116:9
alleged 156:10        applied 41:1            62:12,15,17           161:25
alleging 5:19           142:22 144:20         106:11 112:23       assuming 91:25
allison 28:1,15       apply 137:24            115:16 125:24       attached 98:2
  117:15,24 118:4       140:4 142:15          143:14                103:12 173:7
  118:23 119:17         143:22 144:5        asks 134:23           attempts 32:23
  120:7 157:23        applying 152:22       asleep 42:6 80:5,7    attention 61:9
  160:2                 153:7               assess 80:2,14          78:4
allison's 119:1       appointment 67:9        120:12 125:15       attorney 170:2
  120:16                92:20               assessed 98:10        attributing 151:18
allow 135:16          appointments            103:22              atypical 56:16
amount 153:14           101:6               assessing 84:15       auditory 74:19,21
amy 143:15 152:7      appreciate 72:17      assessment 38:6         75:16 115:5,11,17
  152:10,24 153:5     appreciating            38:11,19 39:7,24    authorization
  153:13,17 154:3,7     72:23                 41:12 78:20 98:10     101:11
ann 5:10              approach 58:2           99:13 103:25        authorize 173:11
annual 94:5             60:16                 117:25 118:23       authorized 117:12
answer 5:15 8:3       approached 63:13        122:24 127:2          121:21
  16:23 102:6           72:20               assessments 38:3      automatic 22:22
  114:22 147:17       appropriate 21:21       38:15 43:4 77:21    available 143:5
answered 19:8           98:3 123:17           78:5,16 94:22         171:12
  147:17              april 1:16 12:25        151:23              ave 171:1
answering 36:7          95:1 170:8 171:4    assignment 172:2      aware 22:14,21
answers 89:9          area 9:18 40:20         173:2 174:2           23:22 30:12 63:3
anxiety 162:11,25       123:23 125:14       assist 57:14,25         87:11 95:15 96:5
anybody 92:1          arms 12:15 41:25        82:17 104:7           96:10 109:24
apart 65:10           arranged 55:24        assistance 8:20         110:24 113:5
apologize 85:15         67:8                  44:8,10 49:6          117:2,24 118:2,3
apparently 90:1       arrangement             58:15,20,20 86:6      119:23 120:19
  92:23 104:15          155:20                99:9 106:12 114:2     121:17 124:1
appear 172:11         arrangements            130:19 137:5          141:4
  173:15                171:14                152:11 153:23       awareness 45:21
appearances 2:1       arrival 38:7            155:24                97:20 119:17
  3:3                 arthritis 46:3        assistant 20:12       awkward 132:15
                                              21:8 27:12 157:3

                               Veritext Legal Solutions
www.veritext.com                                                         888-391-3376
Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 178 of 312. PageID #: 328


[b - button]                                                                   Page 4

          b            146:2 147:23           148:4 150:16        books 7:5
 b 13:5                148:14,23 149:21       152:21 154:1        bottles 14:17
 back 19:5 24:14       150:5 165:13           155:19 156:8        bottom 98:1
  28:21 45:15 57:16 bed 115:25                164:18 165:4        bowling 46:11,14
  76:11 104:14       bedside 78:21            166:10,14,22        box 40:19,22
  105:9 112:1 117:6 behalf 2:3,12           beneficial 108:13     break 36:24 87:17
  128:22 131:24      behaving 119:25          113:7 134:22          87:19 88:4 140:16
  132:2,2 133:12     behavior 71:25         benefits 18:5         breathing 46:5
  134:1 139:22         73:20 116:13,17        127:23 128:4        brief 16:8,10
  140:1,3 141:20       119:9                  137:21 140:6          17:21 36:25 40:20
  144:2,4,21 154:3   behavioral 120:13        164:14,16             87:16 140:17
  164:22 165:18      behaviors 40:19        best 16:22 98:20        167:3
 bad 58:11             40:23,25 58:12         125:17              bring 11:4 128:22
 balciunas 93:24       67:21,22,23 121:8    better 10:10,22         131:24 132:2
  94:1,13,17,24      belief 129:13            11:2,6,9,15 12:4      133:12
  95:10,16 96:1,5      149:13,17              31:3 34:22 58:18    broad 8:14
  97:4,7,11,15 98:17 believe 6:15 7:9         61:14 71:12 93:19   brought 63:16
  98:21 99:1,5,12      20:17,18 21:2          139:7                 76:5 78:4 83:23
  100:1,10,15,20,25    25:12 27:12 28:5     beverage 45:17          104:10 111:22
  101:8,12,14 104:2    28:16 29:20 30:15    beyond 106:23           139:19
  111:22 129:5         31:6 32:18 35:7        127:1 163:8         buchtel 163:10
  135:5                35:12 37:16 38:9     biernacki 158:23      building 70:17
 ball 46:10            40:21 48:24 49:10    big 115:3             bulea 2:14 3:8 5:7
 balloon 46:11         50:10,20 51:17,25    bigger 146:23           11:19 36:23 87:16
 based 39:13 47:3      52:18 53:5,16,23     biggest 47:22           87:20 88:3 96:14
  60:8 79:13 82:11     56:13 57:18 62:7     bill 92:25              97:22 100:5,11
  116:12 166:23        63:10,14 65:5,9      binder 22:11            118:11 122:7
 basically 22:12       66:22 67:3 69:7,7    bingo 57:11,20          135:23 140:15
  46:1 107:14          69:11 75:19,23         58:1 74:14 114:2      143:11 145:18,24
  108:25 128:17,21     76:24 77:24 79:22    bipolar 26:15           164:1,4 167:1,4
  132:18 141:17        82:4 84:8 85:25      bit 11:12 22:9          168:12
  153:18               89:14 91:5 95:1,4      58:11 66:7 69:4     bump 106:18
 basis 5:23 6:10       96:4 98:24 108:15      151:3               bumped 110:3
  40:5 43:14 57:3      121:3,16 123:9       blaming 151:18        bunch 164:5
  94:5 128:22          124:11 126:2,18      blindness 6:22        bures 90:20 92:14
  131:25 166:20        127:22 128:7           10:13                 92:19,19 93:3
 basket 46:11          129:21 131:18        blurriness 10:13        125:15 135:5
 bates 4:3,4,6,8,11    132:13 135:4,20        10:16               bus 155:8,9
  4:13,15 96:19        139:7,24 140:19      board 25:7            button 44:8
  103:16 118:15        142:2,10 144:7       bodies 11:11
  122:1 145:1,11       146:13 147:14

                               Veritext Legal Solutions
 www.veritext.com                                                        888-391-3376
Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 179 of 312. PageID #: 329


[c - collecting]                                                                Page 5

           c           caused 64:24            103:4 137:3         circuit 49:14,21
 c 2:14                  153:4                 162:12 173:8          51:3,8 52:1,14,21
 ca 171:25             cctv 97:18 98:4         174:3                 56:6 64:4,12,20,23
 call 44:4,11 93:8       105:9               changed 28:24           76:23 77:14
   113:21 133:11       census 15:12            49:16 68:25 69:4      104:22,25 146:16
   134:16 139:22       center 1:9 93:18        147:7               city 18:19,21
   166:3,4 171:13        93:21 99:6 101:16   changes 7:18          civil 5:3 168:3,7
 called 5:1 13:18        102:3,16 141:9        27:10 28:25 29:25     172:5 173:5
   88:12 142:13          151:6,12,21 155:3     30:2,4,7 34:15      claim 156:20
   150:12 151:10         171:6 172:3 173:3     47:19 102:15        claims 5:23 6:10
   156:4 164:13,19     centered 112:4          172:7 173:7,9         166:20
 calling 42:21         central 6:23 8:10     changing 47:23        clarity 11:17
 calls 101:5 124:15      8:17 10:3,14,21       119:5               classroom 14:24
   124:16,21 140:3       12:1,4 72:5 100:3   characteristics       cleaned 158:21
   151:14                122:21 123:6          82:13               cleaning 9:8
 calm 41:3,7 80:5      certain 100:2         charge 113:17         clear 66:8 98:2
 campus 67:10          certainly 64:22       charged 48:11         cleared 151:15
 candace 21:2            75:2 83:13 94:4       102:8 164:15        clearly 11:5
   157:21                97:1 103:10         chart 38:18 78:24     cleveland 1:22
 capacity 29:10          106:25 122:8        check 40:19,22,25       2:18 93:18,20
   98:13 117:25          129:3 145:8 151:6   checked 99:25           99:6 170:7 171:2
 caption 169:21          164:23              checking 99:24        clinic 94:21 151:5
 card 109:1            certainty 114:23      checkmark 97:12       close 9:23 10:23
 care 15:5 21:14       certificate 3:10      checks 164:6            11:4 88:25 139:19
   90:17 107:14          169:1 173:11        child's 17:5            143:9
   164:23              certification 172:1   children 17:10        closed 49:14,21
 career 130:7            173:1                 161:23                51:3,8 52:1,13,21
   133:19              certified 5:4         chiropractor            56:6 64:4,12,20,23
 caring 13:8 14:2        171:15                125:3,7,16            76:23 77:14
 carol 158:23          certify 169:8,19      choice 82:21            104:22,24 146:15
 case 1:7 8:21 55:3      170:1                 128:25              closer 10:1 11:1
   70:4 116:11,23      chair 41:24 45:11     choke 72:21 73:16       23:6,8 116:3
   148:6,13 156:11       45:24 46:2 113:22   choking 71:23           144:17
   156:25 157:7        challenging 100:2     choose 51:5           coach 130:8
   159:7 171:6 172:3   chance 61:14 75:6     choosing 81:2           133:20
   173:3                 97:2 99:17 118:21   chose 144:15,18       code 137:3
 cases 12:18 22:21       150:2                 152:7               cognitive 39:1,5
   123:13              change 15:12 23:4     chrissy 21:9 27:14      47:5
 caught 60:13            24:15 31:7 36:1       28:16 158:5         coincide 29:7
 cause 34:2 80:22        36:11 42:22 43:2    circle 23:11 45:9     collecting 153:11
   169:12                47:15 102:20          45:10 73:9,10

                                Veritext Legal Solutions
 www.veritext.com                                                         888-391-3376
Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 180 of 312. PageID #: 330


[collectively - copier]                                                            Page 6

 collectively 21:20       complaint 55:3          64:17 66:4,10,16    continued 36:21
 columbus 2:8               56:4 156:9            67:4,6 70:20          78:17 88:2 103:24
 come 24:1 25:16          complete 35:9           76:17,20,25 77:20     128:3 129:18
   25:23 42:18 57:6         36:5,8 38:11          77:25 78:10 81:22   continues 97:13
   102:17 108:24            39:23 43:4 47:6       83:18,22 85:17,21   continuing 35:8
   128:19 134:1,18          53:19,25 54:2,19      85:24 86:25 87:9      37:25 127:7 141:5
   139:19 140:23            55:11,14 61:24        87:13 88:10         continuously
   162:11                   63:24 69:13 71:4      103:24 112:14         119:5
 comes 51:8                 75:11 77:21 78:16     129:18 137:1        contract 155:10
 comfortable 132:9          89:3 90:11 91:9     concierge 142:12      contradict 134:25
 coming 108:2               91:16,23 92:12        142:25              contrast 51:6
   133:22 155:17            96:1 99:13 100:9    concluded 119:17        97:18 146:24
 comment 60:10            completed 53:13         167:6               contrasting
   100:19 146:22            54:5,8,15 75:21     concludes 117:1         109:18
   147:1,2 148:5            77:9 78:21 97:4     conclusion 42:18      contributed 43:23
 comments 101:8             107:22 118:23         58:14 60:20 75:24   contributions
   146:2 166:12             125:1 126:9           119:2 120:17,21       162:16
 commission                 169:22 171:12       conclusions 118:5     control 115:22
   170:17 172:19          completing 9:10       condition 5:22        convenient 171:14
   173:25 174:25            37:25 38:14 70:20     6:16 20:3 21:23     conversation 49:7
 commissioned               76:3 89:7 91:22       97:11 98:12 99:21     50:21 52:12 53:8
   169:8                    112:12 117:25       conditions 6:9          53:11 61:18 63:6
 common 26:11,17            156:1               confirm 97:22           63:12 86:20
   26:24 27:5 32:2        completion 58:1         116:6 136:12          102:18 106:22
   33:6 47:5                77:18 89:24           148:20                133:9,16 135:6
 communicated             component 32:22       conjunction 105:5       161:8 165:1
   22:19 156:22             69:5                  146:14              conversations
 communication            components 113:7      connie 163:4            55:22 66:9
   41:17 120:13           computer 49:18        consist 14:16         converse 85:15
   160:14 161:18            146:18,19 150:21    consisted 111:20      conversion 150:20
 communications           concern 48:25         consistent 98:15      convey 50:6 77:20
   70:19                    49:25 64:24 65:17     100:13                106:17
 community 23:19            76:2,6 78:1,6,12    contact 89:16         conveyed 78:1
   45:2                     84:3,8,18,25 85:2     92:13 130:10,12       103:4 132:16
 company 19:4               86:10 106:22          130:14 154:14         149:13 150:5
 comparing 147:3            110:9,13 111:23       158:16              conveying 150:19
 compatibility              112:4,10            contacted 139:16        151:20
   105:15                 concerned 78:14       continue 50:1 98:6    cook 8:24
 compensation               87:5                  108:10 127:14       cooking 9:8
   115:5,11,18            concerns 55:10,13       134:6 135:16        copier 106:5,6,9
                            61:22 63:8,24         143:3                 106:18 107:3,8,25

                                   Veritext Legal Solutions
 www.veritext.com                                                            888-391-3376
Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 181 of 312. PageID #: 331


[copier - debbie]                                                                Page 7

   161:5,9                169:17                113:13,15           dates 37:8
 copiers 105:24         corrections 173:17    criteria 26:9         david 24:16
 copies 106:11          correctly 52:5        cue 80:12             day 9:9 13:13,16
 copy 168:14              57:9 61:16 97:23    cues 42:4 80:9          30:20 40:2,7,13
 corey 20:17,21           100:6 153:13          81:3 97:21 110:19     45:4,8 49:15 56:2
   156:15               cost 19:5,9,14          111:2,9               57:22 58:25 67:9
 correct 5:20,21,24     cotreated 141:15      current 74:18           71:20 86:6 88:15
   6:17 10:12 13:1      counsel 97:2 98:15      81:18 98:13           91:12 92:4 107:20
   15:21 16:4,15,19       99:17 118:21          160:18 163:10,19      119:5,6,12,12
   17:23 18:17 19:1       120:3 122:12        currently 12:19,21      140:25 170:7
   19:2,21,23 21:5,24     136:13,22 145:6       18:7 51:22 52:10      172:16 173:22
   22:4 23:17 24:9        145:15 148:5,22       139:3 144:20          174:22
   25:17,18,20 26:8       149:1 150:5         custody 3:12          day's 138:2
   27:23,24 28:7,13       165:20 168:1,10     customer 138:14       daycare 12:22
   28:20 31:18,24,25      170:2               cut 153:10 155:10       13:7,24 14:15
   35:19 36:17 37:10    counselor 117:10        162:20                17:2 138:15 139:2
   38:8,21 39:19,20       118:5 130:20        cutout 109:1            139:5 142:14,21
   40:8,9,24 46:8,17    county 169:4          cuyahoga 169:4          144:3,11,17
   46:24 48:6,7,20        172:10 173:15       cv 1:7                  163:17
   50:17 52:24 55:6     couple 29:1 65:20     cynthia 1:25 169:6    days 104:14
   56:8,21 58:16          72:15 85:8 90:7       170:14                127:12,13 162:14
   59:3 62:6 63:9,19      97:6 150:11                   d             162:15 171:17
   63:20 64:1,15          151:16 152:3                              daze 80:5,7
                                              daily 8:10 17:5
   65:1 69:21 76:19       163:2                                     dbulea 2:20
                                                40:5 43:14,21
   79:16 82:23 83:17    course 156:3                                deal 67:21
                                                115:20
   84:21 88:18 90:24    coursework 35:14                            dear 171:9
                                              damages 156:10
   105:2,3 106:3,13     court 1:1 3:13                              deb 63:15,18 64:3
                                              daniel 24:16
   109:23 110:24          11:9,15,19 16:23                            64:13 65:25 66:24
                                              daniel's 24:18
   113:8,9 116:19         172:7                                       76:13 77:20 83:19
                                              daniela 20:17,21
   117:10,14 118:7      courtney 157:17                               84:2 85:18 86:21
                                                156:15
   118:24,25 119:10     covered 19:10                                 87:4 88:5,11
                                              dann 2:4
   120:1,5,6 121:12       35:5 93:10 156:14                           101:2 112:3,9
                                              dannlaw.com 2:10
   121:23 123:8,12      coworker 150:12                               117:20 124:7,8,17
                                              darker 146:23
   127:3 130:23           158:9 159:5,10                              128:9 129:17
                                              date 124:25
   132:1 136:18           160:13                                      131:4,6 132:17
                                                168:11 171:8
   137:17,22 140:14     coworkers 108:5                               133:4,11,18,25
                                                172:3,9,19 173:3
   140:22 141:12,21     credit 109:1                                  134:15 135:7,19
                                                173:13,25 174:20
   142:6 153:16         crisis 67:12,18                               136:15,23 165:5
                                                174:25
   155:1 158:1            68:7,17,22 70:9                             166:4
                                              dated 136:14
   159:14 160:25          75:8 76:7 111:16                          debbie 5:13,14
                                                165:23
   161:24 164:24          112:5,11 113:11                             96:24 100:13

                                 Veritext Legal Solutions
 www.veritext.com                                                          888-391-3376
Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 182 of 312. PageID #: 332


[debbie - discussing]                                                            Page 8

   111:13 122:10        demonstrate 71:7      desire 128:24         dimassa 157:2
   136:11 140:18          71:9                detail 10:4,16,18     direct 145:9
   145:16 148:13,20     denis 101:18 103:8      65:4 95:6           direction 113:18
   149:23 150:2           104:20 105:4,23     details 122:17,22     directions 155:25
   165:18                 108:4 109:5 110:1     133:24              directly 25:22
 deborah 1:5,13           110:5 113:24        determination           54:5 72:21 90:1
   3:7 4:10 5:1,6,10      116:15,25 117:7       81:5                  101:9
   88:2 136:7 169:9       129:5               determine 41:7        disabilities 130:19
   171:6,8 172:3,4,9    department 20:6,8       74:12,19 77:15        146:10 148:7
   173:3,4,13 174:20      88:7,16 101:4         78:9,18 80:21       disability 5:19
 december 18:25           105:20 171:23         81:17 119:20          52:3,22 53:1,3
   23:14,18 93:13,14    depend 12:17 43:6     determined 81:4         61:20 134:24
   134:13                 61:3,7 72:10,19       82:10 98:9            140:6 166:9,23
 decide 134:10            73:17 83:11         determining 116:1     disagree 43:11
   152:4                  114:11              devices 94:15 95:7      60:19 98:25 114:8
 decided 134:21         depending 14:17       diagnosed 6:13        disagreed 58:13
 decision 128:19          45:22 47:3 51:11      32:14                 60:24 64:9 76:18
   132:23                 73:8,9 82:23        diagnoses 26:11       disagreement
 decisions 166:22       depends 13:19           26:18 32:10           85:23 100:18
 decrease 162:16          79:6 95:24            102:22,24           discern 12:14
 deed 172:14            deposed 5:4           diagnosis 6:20        disclosure 121:21
   173:20               deposition 1:12         39:6 47:3 82:12     discrimination
 deemed 171:19            96:18 103:15        diane 161:15            5:20
 deep 46:5                117:20 118:14       differ 35:25          discriminatory
 deescalate 71:25         121:25 136:6        difference 115:3        166:23
 defendant 1:10           144:25 147:22       different 24:7 27:8   discuss 49:13,21
   2:12                   165:12 167:6          27:17 28:12 35:21     60:2 66:15 100:24
 defendant's 96:24        169:20 171:8,10       39:13 42:8 71:5       104:20 105:4
   103:13 136:16          172:1,3 173:1,3       71:12 75:17 77:3      108:4 110:1,6
   145:7 146:7 148:4    depression 26:14        81:12 95:9 102:1      111:16 124:9
   165:20                 32:21 45:20,21        108:25 121:8,8        126:4,10 134:15
 deficits 120:25        derogatory 166:7        160:19 164:5          143:6 147:6
 definitely 36:13       describe 6:18 10:4    differentiate 80:6      159:24 164:9
   111:11                 10:7 14:13 31:10    differently 160:21    discussed 35:5
 degree 33:25             47:20 58:18 71:2    differing 119:9         83:25 95:5 104:5
 deliver 137:5            85:8                difficult 72:16         105:24 109:6,22
 delivery 168:9,11      described 162:25        106:1                 110:12 117:3,5
   168:13               description 4:2       difficulty 72:23        124:20 131:23
 dementia 26:14,21        14:11                 89:6 91:21 95:11      150:15
 demographics           descriptions 14:6       95:19,23 113:25     discussing 113:12
   137:3                                        114:9,14 131:12       120:4 130:25

                                 Veritext Legal Solutions
 www.veritext.com                                                          888-391-3376
Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 183 of 312. PageID #: 333


[discussion - emotional]                                                         Page 9

 discussion 43:24        103:16 122:1         drastic 162:12          166:3
   44:2 45:20 48:23      145:1,14 147:23      dressed 9:9           easiest 126:24
   54:25 60:6 61:21      148:23 150:5         drive 8:23 9:12         162:4
   64:12 65:3 66:19      165:13               drivers 9:16          east 1:21 2:16
   77:17 93:7 96:16    documentation          driving 9:2           eastern 1:3
   96:25 98:16 99:5      30:3,5 47:7,23       drs 25:1,9 29:4,9     easy 123:25
   100:14 111:20         50:5,11,24 51:20       29:17               education 35:8
   112:17 118:12         52:8 77:15 104:12    drug 90:25 91:9         37:25 142:20
   122:9 125:18        documented 39:25         91:18               educational 70:17
   129:4 135:8,13      documenting 17:5       due 96:8 97:11        efforts 138:4
   136:4 146:5         documents 70:4           100:3                 146:15
   148:10,19 150:1       76:21 77:5 92:4,7    duly 5:4 169:7,10     eight 17:12
   165:17              doing 11:23 16:20      duties 37:18 55:5     either 13:22 14:17
 discussions 52:14       36:9 42:2,13           63:25 86:12 95:5      16:18 32:22 33:19
   65:23 124:13          57:21 58:9 72:19       102:8 139:15          34:10 52:15,16
   133:4                 74:9 81:7 84:16        159:13                66:3 70:20 72:8
 disease 5:24 6:1,14     104:15 120:20        duty 21:1 44:16         75:25 78:21 85:3
   7:21                  162:10                 48:8 65:12,21         90:14 93:13
 disorder 26:15        donald 2:14              66:2,15 86:16         111:21 124:8
 distance 12:17        dots 106:18              88:8,13 92:15         126:11 129:22
   72:13 73:12         dr 7:24 8:4 21:17        94:25 96:3 98:17      133:4 143:20
   122:18,23 123:2       24:8,16,24 25:4,5      98:22 100:16          151:21 162:24
   123:11                25:6,7,8 29:1,14       106:11 118:6,24       170:2
 distances 11:18         37:4,11,14,14          121:13 124:9        elaborate 49:2
 distinct 51:12          53:23 54:4,15          125:2,12 127:6,16   electrical 109:18
 distinguish 73:24       90:8,20,23 92:14       128:5 133:5         elias 7:22
 district 1:1,2          92:14,19,19 93:3,6     141:11 149:14       ella 160:12
 diverse 32:10           93:24 94:1,13,17       166:16              elopement 23:1
 division 1:3            94:24 95:10,16       dynamic 82:15         else's 114:5
 doctor 7:17,20          96:1,5 97:4,7,11       119:3               elyria 30:16
   25:13 37:1 42:11      97:15 98:17,21                 e           email 4:6 118:15
   90:8,18 151:5         99:1,5,12 100:1,10                           149:22 150:3,8
                                              e 24:21,22,25
 doctor's 22:24          100:15,20,25                               emailed 164:8
                                              eap 67:10 86:5
   134:23                101:8,12,14 104:2                          emails 108:6
                                                88:7,16 91:14
 doctors 25:17,23        111:22 121:15                              emergency 24:5
                                                92:2 101:3 117:3
   27:7 90:2,3,10,16     122:12,16,20                                 26:2,5,6
                                                117:8,23 118:5
   92:13 134:25          123:4 124:2                                emily 2:5 97:23
                                                121:18 124:4,19
   135:2                 125:13,19,23                                 100:6 144:1,2
                                              earlier 51:24 82:5
 document 4:3,4,8        129:5,6 151:22                               145:18
                                                104:4 140:18
   4:11,13,15 77:10      154:14,15 160:15                           emotional 39:1,5
                                              early 47:11 67:16
   77:11 96:19                                                        78:18 81:3,18
                                                68:14 136:20
                                 Veritext Legal Solutions
 www.veritext.com                                                          888-391-3376
Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 184 of 312. PageID #: 334


[emotions - facility]                                                           Page 10

 emotions 80:15         episode 57:11          ewhite 2:10           expertise 125:14
 emphasis 48:1          equipment 145:16       exact 25:25           expiration 172:19
 employed 12:19         erin 101:18,20         exam 95:4               173:25 174:25
   12:21 18:18 19:19      102:2,7,10,14        examination 3:7       expires 170:17
   23:15 134:13           103:4,7 104:1,5,20     5:2,6 66:15 88:2    explain 60:15
   165:7 166:7            105:4,23 108:4,12    example 6:23 8:24       89:11
 employee 86:5            109:4,17 110:1,5,8     11:9,14 22:16,17    explained 49:3
   89:14 97:10,14         110:12 111:16          23:4 32:15 34:10      89:12 90:9
   99:22 137:15           112:18 113:2,24        35:17 36:10 39:4    explored 134:20
 employees 17:14          115:4 116:15,25        41:23 42:17 44:21     155:22
 employer 18:12           117:7 129:5            46:13 72:21 73:21   express 49:25 76:2
   19:2 163:11            151:11                 74:12 75:10 79:2      78:6 112:10
 employment 19:16       errata 171:17            79:20 80:7 83:4       128:24
   23:12 49:15 73:3       173:7,10,18 174:1      83:15 115:10,23     expressed 84:3
   98:8 105:1 133:6     escalate 115:14        excellent 119:16        88:11
   135:9 138:5 165:3    escaping 20:24         executed 173:10       expression 11:23
   166:21               esq 2:5,14,15          execution 172:14        78:10
 encouraged 82:10       essential 55:11,14       173:19              expressions 11:15
 encouraging 30:23        60:9 63:17 64:6      exercises 41:24         12:11 78:9 95:12
 ended 140:13             67:5 86:12 90:13       45:12,24 104:21       97:17 100:4 114:3
   153:21                 95:6 99:23 101:25    exercising 41:21        116:19 123:12
 engage 81:20           essentially 29:18      exhibit 3:12 4:3,4    expressly 171:12
   152:9                esteem 45:21             4:6,8,9,11,13,15    extent 10:20 31:22
 engaging 80:20           162:10                 96:18,25 99:17,20     87:14
   138:4                evaluate 39:8,18         103:13,15 118:14    extracurricular
 english 20:19            125:12,17,22           118:22 121:25         14:20
   157:15               evaluating 84:16         122:13 136:6,17     eye 90:8 95:4
 enjoying 150:23        evaluation 39:22         144:25 145:7          151:4
 ensure 21:21 22:3        40:15 43:3 48:25       146:7 147:22        eyes 10:9
   22:7 44:20             51:24 65:12 66:2       148:4,24 150:6                 f
 entail 43:16 91:8        86:17 109:25           165:12,20
                                                                     face 11:12
 entails 45:25            128:5                exhibits 3:5,13 4:1
                                                                     faces 116:19
 entered 173:9          evans 117:15,24        existence 10:1
                                                                       123:12,12
 entering 95:20           118:4,23             expectation 101:7
                                                                     facial 11:15,22
   110:22               event 170:3            expedited 168:13
                                                                       12:11 78:8 95:11
 entire 172:5 173:5     events 34:2            experience 73:2
                                                                       97:16 100:3 114:3
 environment 22:4       eventually 25:7,10       116:8
                                                                     facilities 30:9
   44:20 115:2 118:1      36:7 151:14          experiencing 20:2
                                                                     facility 22:2 30:23
   119:3 157:11         everybody 45:8           21:24 32:11 72:7
                                                                       70:14 71:3 91:14
 environments             69:15 75:1             73:14 79:21 80:8
                                                                       138:19 140:1
   97:19                                         81:11 120:9

                                  Veritext Legal Solutions
 www.veritext.com                                                           888-391-3376
Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 185 of 312. PageID #: 335


[fact - further]                                                                 Page 11

 fact 46:18 50:13       feeds 142:10           fit 88:7,13 92:14      forms 5:22 53:13
   108:5                feel 64:9 134:5           94:25 96:3 98:17      53:15 54:9 57:3
 factors 98:9           feeling 45:11             98:22 100:15          89:3 90:11 91:16
 facts 62:24 156:9         116:10                 106:10 118:6,24       96:6 108:25
   156:20               feet 11:20 72:15          121:13 124:9          124:24 125:11
 fair 36:5,10 92:18        73:11,12 74:9          125:2,11 127:6,16     166:19
 fairly 51:6 69:2          114:17,18              133:5 138:2 139:7   fortune 47:4
 fall 22:17 28:6        felt 42:11 50:3           142:24 149:14       forward 20:14
   42:6                    64:19 90:12            153:19                141:23 147:15
 falls 22:13,25            116:21              fitness 65:12,20       forwarded 98:22
 false 112:2            fewer 137:4               66:2,15 86:16         144:1
 family 9:15 12:22      fidgety 42:20 80:4        128:5 166:16        foundation 46:3
   13:6,24 14:5,15      field 102:25           fitzgerald 37:4,14       66:8
   17:2,6 18:3 19:17    figure 151:16          five 7:15 8:7,9        four 13:22 15:4,25
   139:2,6 154:6        figured 51:1              13:23 15:4 16:11      16:1 26:16 142:17
   155:12 163:12,17        125:16 134:11          17:21 94:5 162:15   fourth 2:7
 far 9:8 10:23 73:6        162:9                  167:1               fox 24:16 25:1,4,9
   114:12,13 138:2      file 49:1 50:5,14      fix 106:24               29:16,17 154:14
 farley 88:23 89:10        50:16,19 51:2       fixed 105:20           frame 94:8 108:3
   89:18 92:2 101:3     filed 5:18             flat 105:25 106:5      free 172:14 173:20
   124:19               fill 92:12,24             107:7               friends 9:15 163:3
 farm 14:23             filling 159:11,12      floor 2:7 19:23        front 96:23
 fax 125:4 126:19       film 6:25              follow 124:23          full 22:11 77:10
   126:25               final 133:24              143:6 164:3           99:13
 faxed 127:5            financially 162:8      followed 29:2 86:3     fully 7:11 98:9
 faye 130:8,10,12       find 138:5 142:8       following 57:1         fun 38:25
   130:14 131:5,14         153:18 155:15          69:21 86:6 88:15    function 159:22
   133:19 142:4,5       finding 153:13            133:7               functional 38:20
   143:4,17             findings 118:4         follows 5:5              117:25
 february 48:18            129:5               food 14:17             functioning 39:5
   56:1 66:1,10,14,20   fine 74:21 135:1,3     foregoing 169:16         49:17 51:4
   66:21 67:16 68:5        143:11                 169:21 172:13       functions 55:11,14
   76:12 81:23 85:19    finish 16:22              173:18                55:17 60:9 61:24
   85:22 86:20 88:16    finished 98:15         forgotten 8:2            63:17 64:6,10,18
   124:7,12 127:17      first 5:3 8:11         form 6:2,10 53:20        65:5,16 66:5 67:5
   127:24 149:3            51:19 68:6,11          53:24 54:5,14,20      90:13 95:6 96:7
   153:3                   93:25 103:7 139:1      97:3,13 99:11         96:13 97:11,14
 federal 5:2               145:24 146:6,10        101:9 125:25          99:14,23 100:2
 feedback 116:17           148:14 169:10       former 159:10            101:25 104:7
 feeding 14:16          fisher 28:1 157:24        160:2,13 161:16     further 11:2 72:15
                                                                        91:22 99:5,9

                                  Veritext Legal Solutions
 www.veritext.com                                                            888-391-3376
Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 186 of 312. PageID #: 336


[further - happened]                                                            Page 12

   132:14,22 135:13    getting 9:9 41:14       145:6,22 146:1       guess 6:24 7:14
   139:23 143:18         53:11 95:15 125:1     148:11 150:17          8:11,14,16 10:7,16
   155:23 169:19         127:21 137:20         151:16 153:19          10:25 12:2 14:25
   170:1                 143:9 146:22          156:6,11 162:13        33:18 34:10 36:19
 future 104:16           147:4,9,15 151:2      162:14 166:17          43:6 52:4 57:7
   109:14                155:2                 167:2                  58:17 71:2,10,19
          g            giffen 1:20 2:13      good 16:20 42:2          72:12,14 73:5
                       give 43:21 45:16        58:7 87:18 92:2        85:7 92:17 102:21
 gain 39:2
                         54:5 74:13 80:12      99:8 150:25            104:11 110:2
 games 47:5
                         89:25 97:1 99:17      156:13                 117:22 118:20
 gather 97:21
                         113:17 115:10       goodness 89:12           134:3 140:4 142:4
 gathered 78:22
                         168:1,10            gotten 154:5             146:10 151:1
   89:18
                       given 17:10 20:5      grab 71:22 73:15       guessing 30:10
 gathering 89:13
                         39:15 73:23 75:5      74:15                  92:5 112:22
 gear 39:3 48:4
                         111:6 117:5 142:1   grabbing 71:23           124:23
 geared 38:20
                         169:13,18             72:8 75:10           guesstimate
 geauga 30:16
                       glasses 10:8 98:4     gradual 30:2             114:16
 general 12:16
                       go 19:5 28:21         great 131:12 164:6     guide 108:20,21
   32:17 34:23 35:20
                         29:14 30:24 36:6    grid 109:18                     h
   42:8 49:9,10
                         36:21 38:14 43:19   gridding 104:13
   74:17 90:5 92:10                                                 hair 71:22 72:8,9
                         45:2,8,14 52:2,22   group 15:3 38:17
   155:16 157:10                                                      74:16 75:10
                         52:25 55:25 61:15     40:1,2,2,6,11
   161:19                                                           hallucinating 41:4
                         67:9 71:6 86:5        41:10,12 42:13
 generalist 63:19                                                     41:8
                         93:20 94:14 96:14     43:22 44:11,21
 generally 15:17,18                                                 hallucination
                         99:16 101:24          45:1,2,5,23 46:14
   20:11 38:22 39:16                                                  79:21 80:8
                         104:21 117:6          47:4 56:14,20
   40:1 45:1,9,14                                                   hallucinations
                         118:9 125:3 131:8     58:5 60:10 61:8,8
   78:20 108:24                                                       103:2
                         135:21 136:2          61:12,14 62:5,9,13
   115:13 145:13                                                    hallway 85:11
                         143:22 149:24         63:1 70:10 73:5,9
 georgene 88:20                                                     hallways 84:20
                         159:11                78:23,25 81:24
   89:10,12 101:2                                                   hand 97:16 100:1
                       goal 39:2 45:10         82:11,16 83:21
   118:5 124:18                                                       145:6 170:6
                       goals 39:10,14          84:5,12 85:4,13
   126:4 128:14                                                     handing 148:3
                       going 19:7 46:15        116:12 119:13,21
 geriatric 19:23                                                    hands 12:15 14:19
                         56:2 69:16 70:22      129:11 140:20
   21:20 24:2 26:22                                                   74:6
                         72:17 74:3 83:12      141:6
   27:10 28:4 29:13                                                 happen 61:1,4
                         97:8,20 103:12      groups 14:25
   29:21 30:1,11                                                      75:6 89:22 112:5
                         105:11 110:23         37:20 38:3 47:21
   31:4,23 35:18                                                      112:12
                         116:21 117:8,24       47:24 48:13,15
   36:19 38:8 48:2                                                  happened 46:25
                         124:24 129:3          120:4 129:15
   102:16 119:2                                                       57:17 63:11 84:23
                         133:12 138:20       guard 60:14
   132:3 141:10,25                                                    85:8,14 95:2
                         140:15 143:3
                                                                      142:7
                                Veritext Legal Solutions
 www.veritext.com                                                          888-391-3376
Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 187 of 312. PageID #: 337


[happening - indicate]                                                            Page 13

 happening 62:20         hey 59:21             hospital 23:20         impact 123:6
   72:14                 high 2:6                 30:20 35:19 130:3     163:5
 happens 71:4            higher 26:21             149:16 154:13       impacted 8:10
 happy 145:22              33:14,17,19,23         155:4                 162:1,6
 hard 7:13 10:6            48:3 78:7           hospitals 1:8 5:19     impairment 6:3,8
   33:2 72:18 74:10      hinckley 9:25            18:25 19:18 23:23     6:19 7:7,11 8:9
   85:13                 hiring 9:15              149:15 171:6          10:21 72:6,22
 harm 33:19,20           historically             172:3 173:3           73:13,23 74:8
   68:2                    116:13              hour 45:14,19            96:8 166:24
 harmful 22:15           hit 73:16 74:15          139:20              impairments 6:10
 he'll 71:7              hitting 67:24         hourly 139:17          implement 39:8
 head 11:12 12:15        holbrook 157:17       hours 13:9 38:9          111:7
   13:4 20:11 21:4,6     hold 15:24               88:25 102:5         implemented
   27:20 28:14,19        holding 27:18            139:12                39:13 104:6
   43:7 47:17 65:18      holley 21:7 27:22     hr 55:25 60:5          important 87:3
   112:25                  28:19 47:10 48:19      63:14,19 164:13       120:19
 health 18:7,21,24         51:25 52:15 55:4    hsa 128:1              improving 39:4
   162:24 164:14,16        56:7 63:21 65:16    huge 162:7             inability 78:8
   164:23                  65:25 66:25 76:13   huh 66:12 75:14        incident 57:11
 hear 122:11               82:1 88:6 114:7     husband 155:18         incidents 85:9
   123:18 144:21           124:7,9,18 128:9       161:22 163:22       include 38:6
   166:11                  132:10 149:18       husband's 18:11        included 43:12
 heard 122:15              152:21 157:23          18:14 19:2,10         44:25 68:2 127:4
   136:13 140:1            166:6               hypothetically         includes 103:2
   144:4 166:2           holy 12:22 13:6,24       74:20               including 76:1
 heights 154:23            14:5,15 17:2 18:2             i              98:3 156:14
   155:20                  19:17 139:2,6                              incorporated
                                               i.e. 114:2
 help 9:10 21:22           154:6 163:12,17                              173:12
                                               ideation 32:22
   57:15 59:9,12         home 8:12,20 9:8                             increase 32:13,21
                                               identification
   60:21 61:2 74:14        25:21 94:16                                  33:4,23 34:2 36:2
                                                  96:21 103:19
   106:16 112:20           139:16 143:22                                48:1 56:10 137:1
                                                  118:17 122:3
   115:16 130:17           144:17 155:17,17                           increased 33:3
                                                  136:9 145:4 148:1
   152:2,16,18           homes 24:5 25:19                               34:10 36:13 56:7
                                                  165:15
 helped 59:8               138:14                                       57:5 62:4,11,25
                                               identified 142:11
 helpful 82:17 95:8      hope 123:16                                    137:2,3
                                               identify 38:12
   145:20 149:10           128:19                                     increasing 63:3
                                                  39:10 42:16 83:1
 helping 130:24          hopefully 132:23                             index 3:1,5 4:1
                                                  97:14 145:17,19
 henton 157:24             145:11                                     indicate 105:18
                                                  145:25 156:8
 hereinafter 5:4         horseshoes 46:11                               108:8 109:8 111:1
                                               identifying 95:19
 hereunto 170:5            46:13                                        164:12
                                               imagine 163:24

                                  Veritext Legal Solutions
 www.veritext.com                                                            888-391-3376
Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 188 of 312. PageID #: 338


[indicated - june]                                                              Page 14

 indicated 96:6        insurance 18:8,21     inventory 142:8          65:16 66:4,11
   97:7 99:11 140:19     18:24 93:9,13       involve 76:8             67:5 86:12 87:14
 indicates 123:16      intake 89:3           involved 163:13          90:14 94:15 95:5
 individual 40:7,10    interacting 82:21     involvement 34:11        95:6 96:7,13
   40:15 82:13         interaction 41:13     ipad 104:11              97:10,14 99:14,23
   119:25                41:16,22 74:25      issue 64:5,14            100:2 101:25
 individually 82:12      80:24 115:8           70:23,25 76:5          102:7 104:7 106:7
 individuals 20:1      interactions 43:5       93:9 105:12,19         117:19 119:15
   95:19                 83:2 120:18           106:19 111:3           123:7 130:24
 infant 14:4           interdisciplinary       123:2                  131:15 134:2
 infants 13:8 14:3       37:22 43:13         issues 38:12 48:24       135:16 138:16,19
   15:4,6,7,9,13,15    interested 142:18       78:5 104:9 105:15      139:1,4,8 143:22
   15:15,16,17,20,22     170:3                 109:16,22 111:24       143:24 144:3
   16:2,6,18 17:9,20   interests 38:22,24      120:13 132:10          152:2,14 153:10
   17:25                 142:9                 137:2 147:18           153:18 154:6,6,11
 information 22:18     interim 28:17,18        162:25                 162:9
   38:17 40:4 50:19    intermittently        items 22:15 35:8       jobs 130:2,25
   53:16 78:22,24        79:17 99:21           36:3,5 83:5,15         131:5 134:6 138:8
   89:13,17 90:17      internal 35:13          149:8                  138:13 142:10,16
   97:21,25 98:21        120:9                         j              142:17,19 143:16
   102:10 117:13       interpretation                                 144:8,19 152:22
                                             january 18:23
   125:4,10,24 126:6     100:4                                        152:23 153:6,7,13
                                               47:11 51:18 55:8
   126:12,22,23        interrogatories                              john 21:17 24:8
                                               57:18 62:1 63:8
   127:1,5 151:13        156:4,7                                      25:13
                                               63:18 65:8,17,24
   161:10              interrogatory                                joined 25:5
                                               66:9,13 146:8,11
 inhibit 72:6            164:11                                     joy 72:4 75:9,15
                                               147:9 152:22
 initial 38:7 39:7     intervene 74:3                                 75:20,25 150:13
                                               153:2 165:2,9,23
   78:20 127:16        intervening 34:11                              150:19 158:8
                                               166:3
 initially 6:24 25:4   intervention 34:3                            judge 41:8 93:19
                                             jen 20:19,21
   70:6 78:17 88:22      34:4 67:12,19                              judging 114:21
                                             jennifer 157:15
   90:5,16 130:11        68:7,17,22 70:9                            jumping 105:9
                                             jeri 107:9 161:4
   141:13 144:1          75:9 111:17                                june 124:11,12
                                             jessica 157:2
   149:6 151:13        interview 138:18                               127:18 128:5,8
                                             job 11:24 13:6
 initiating 60:4         139:25 144:15                                129:6,10,16 130:1
                                               14:2,3,5,11 16:20
   115:7                 152:4                                        130:15 131:20,23
                                               28:12 37:18,25
 inquire 130:2         interviewed                                    133:1 134:16
                                               38:4 39:17 42:2
 inside 114:18           144:16                                       135:7,12 136:24
                                               43:12 44:19 55:5
 instance 59:11        interviews 138:16                              137:8,23 140:5
                                               55:11,14,16 58:7
   85:12                 138:21,23 144:9                              141:3,6 158:22
                                               60:9 61:24 62:4
 instruction 168:2     introductions 45:5
                                               62:11 63:17,25
   168:10
                                               64:6,10,18,25 65:4
                                Veritext Legal Solutions
 www.veritext.com                                                          888-391-3376
Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 189 of 312. PageID #: 339


[k - letter]                                                                   Page 15

           k           kicked 140:11            139:21,22 142:12    lately 13:11
 k 127:25 162:17       kicking 67:24            144:7,9 145:15      law 2:4
 kaminski 1:20           71:23                  146:25 147:2,19     lawful 5:1
   2:13,15             kid 13:20                148:14 150:11,14    lawsuit 5:18 6:11
 kara 53:5,8 61:20     kids 13:19 14:16         151:10 152:8,9        158:3,13 159:17
   124:18                14:21                  153:2 154:8           159:24 160:4
 karen 88:23 89:10     kiel 20:16 156:14        157:23 158:14         161:10,13 163:14
   89:18 92:2 101:3    kimnach 163:4            159:15 162:4,16       166:20
   124:19              kind 22:21 28:25         163:13 165:8,9      lay 66:7
 kathryn 132:10          29:21 30:7 35:14       166:15,19           lead 6:22 16:15,18
   152:20 157:23         36:11 50:4 78:9      knowledge 37:13         17:7,13,24 26:6
 kathy 21:7 27:22        88:23 89:14 107:1      75:15 90:4 98:20      113:17 129:15
   28:19 47:10,17,25     123:2 143:9            156:9,12,20         leadership 62:14
   48:18 49:13,23,25   king 163:4               157:10 159:3,6      leading 84:14
   50:25 51:19,20,25   kingery 156:15           161:19,25           leaning 58:10
   52:7,15,20 55:4     kkaminski 2:21         kohlbacher 88:20      learn 67:20 140:23
   56:6,10 58:25       knee 42:3 80:11          101:2 118:6 126:5   learned 113:15
   59:2 60:2,15        knew 117:7               128:14              learning 35:10
   61:19,21,23 62:21   know 6:24,25 8:22      kramer 20:17            38:1
   63:7,21 64:7 65:5     8:22 9:12 10:2,15      156:15              leave 56:3 67:8
   65:16,25 66:25        12:5,10 13:4 14:2    kyle 161:23             83:20 92:23 111:5
   76:13 77:20 82:1      17:18 20:18,19                 l             127:8,10,16
   83:18 84:2 85:18      24:18,22 25:24                               134:17 137:16
                                              l 24:21,23,25
   86:21 87:4 88:6       26:22 27:7 28:8                            leaving 95:20
                                              labeled 4:3,4,6,8
   88:11 112:3,9         29:3,9,18 33:2,11                          led 50:10
                                                4:11,13,15 96:19
   114:7 124:6,9,18      33:15 36:3 37:25                           left 11:20 25:8
                                                103:16 118:15
   128:9 129:17          42:3 49:4,16 54:6                            29:1,15 132:22
                                                122:1 145:1
   132:16 133:4          54:8,10,14 58:23                             134:4 143:18
                                                147:23 165:13
   149:18 166:6,13       59:6,14,15 60:23                             149:3
                                              lack 31:3 34:22
 kathy's 58:14 62:3      62:16,17,19,21                             legal 171:1 174:1
                                                58:17 71:11 80:24
   66:10                 64:7 70:6 74:3,4,4                         legitimacy 136:25
                                                81:8
 katie 159:9,21          74:5,21 77:6                               legs 41:25
                                              ladaika 53:6
 keep 52:8 74:6          82:16 89:13,16                             leisure 38:22,23
                                              laid 132:19
   124:25 134:13         92:7 103:24                                  47:2
                                              language 143:10
 keeping 22:12           106:23 107:12                              lengthy 110:16
                                              large 45:13 46:6
 kept 33:7               108:17,21 113:16                           letter 4:9 51:25
                                                70:10 147:5
 kerin 2:15 115:2        115:12 116:3                                 122:6 133:22
                                              larger 7:3,4 31:12
 keyboard 49:20          117:15,19 121:7                              134:12,23 135:19
                                                49:19,22 61:14
   49:23 105:6           123:20 125:23                                135:22 136:7,14
                                                105:6
   146:19                131:13 134:4,5                               136:19,22 137:10
                                              late 32:6 57:17
                         139:15,16,17,18                              165:5,8,19,23,24
                                                141:20
                                 Veritext Legal Solutions
 www.veritext.com                                                          888-391-3376
Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 190 of 312. PageID #: 340


[letter - medication]                                                        Page 16

    171:18              lms 35:7,10                   m            122:13 136:8,16
 level 33:23 48:1       local 31:16,17        m 24:25              145:3,7 147:25
    79:7                locate 152:11         machine 125:4        148:3 165:14,19
 levels 78:8            located 13:25          127:1              market 154:11
 levi 161:15            location 154:22       madam 171:9         marlene 20:16,21
 liaison 89:15            155:12 171:14       magda 20:17          156:14
 life 8:11,12,20 9:6    locations 30:18        156:15             married 28:1,2
    112:6 162:1,6       locked 46:18          maholik 25:14       master's 28:10
    163:6               long 12:23 18:20      mailed 53:13        material 36:12
 lifestyle 162:12         88:21 102:4 122:8   main 16:12,13        51:11
 lights 44:4,11         longer 7:5 10:1        67:10 128:1        materials 69:10
 limit 9:6                50:8 165:7          maintain 37:14       113:3
 limitations 87:12      longtime 163:3        maintained 148:8    matter 171:11
    96:13 126:13        look 130:5,24         making 22:14        mccoy 157:19
 limited 162:18           131:9 134:6          60:10 106:1,4      mean 7:14 8:21
 limits 8:18              135:24 154:8         124:25 146:11       9:21 10:5,6 11:1
 linda 160:6              167:2                154:12              28:24 38:23 58:3
 lindsay 156:15         looked 131:3          management           64:16 74:18,20
 line 36:8,10 100:8       134:21 144:13        35:10 52:3,23       75:5 82:15 85:13
    109:3,3 173:7       looking 8:16 10:22     53:1,3 61:20        86:2 87:8,10
    174:3                 79:2 104:15         manager 20:12,12     102:23 114:21,25
 list 20:20 40:24         105:10 144:11        21:4,6,8 27:20      115:1 116:24
    64:7                  152:22               28:14,19 43:18      121:11 127:10
 listed 157:9           looks 11:23 156:13     47:17 63:21         139:12 147:18
    161:22 173:7,17     loss 6:23 8:9,17      managers 49:6        150:24 151:7
 listen 115:6             10:3 100:3          mandatory 56:3       162:7,7,11,12,20
    118:21 148:21       lost 122:21            67:8 88:12 92:22   meaning 31:17
    165:19              lot 36:3 49:5 97:24    149:14              132:2 149:13
 listening 115:12         104:9 124:23        manifests 6:1,6      159:12
 listing 173:7            151:8 153:6         manner 29:19        means 9:13 33:11
 litigation 145:15      loud 97:9              31:5 51:12 54:10    121:10
    148:9 156:3         low 94:21 151:5        100:9              medical 1:9 5:22
 little 10:4 11:12        153:7               march 48:18,21       6:9 56:3 67:8
    22:9 58:11 66:7     lower 153:10,14        50:21 52:13         89:19 92:22
    69:4 120:22 151:3   lowest 32:2            130:13,15 142:4     127:25 134:17
    162:18              lunch 14:19 87:19      144:6,6 150:4       137:21 141:8
 live 9:24                88:4                 154:1               155:3 171:6 172:3
 living 138:19          luncheon 87:21        mark 103:12          173:3
    144:15              lyn 2:15              marked 4:2 96:20    medicated 42:9
 livings 138:14                                96:24 103:18       medication 42:14
                                               118:16,22 122:2     115:23

                                 Veritext Legal Solutions
 www.veritext.com                                                       888-391-3376
Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 191 of 312. PageID #: 341


[meet - never]                                                               Page 17

 meet 47:10 67:10      142:4               moss 1:5,13 3:7       named 130:8
  88:19,24 101:20     methods 40:14         4:3,5,7,8,11,13,15     169:9
  102:2                41:6 74:11 77:3      5:1,6,10 18:16       names 20:23
 meeting 55:25         81:16                88:2 96:19 98:5      narrow 12:9
  60:5 63:14,23       metzger 159:9         98:11 103:16         near 77:14 97:18
  64:11 65:11,14,17   middle 97:8 99:19     113:6,25 116:18        122:18,23
  65:21,24 66:1,13    middleburg            118:15 122:1,10      necessarily 51:10
  66:14,23 67:2        154:23 155:20        145:1,12 147:23        121:1
  76:12,16 81:23      midwest 174:1         148:15,23 149:23     necessary 35:17
  84:3 85:19,23       mike 160:1            161:23 165:13          60:1 91:4 98:9
  86:24 88:5,10,11    mild 110:9            169:9 171:6,8          120:17
  88:21,25 89:2       miles 157:21          172:3,4,9 173:3,4    need 8:19 9:10,19
  95:2 100:14         mine 8:13 11:16       173:13 174:20          34:3,9,10 42:3,5
  101:23 102:4        minimal 93:2         motions 53:12           44:10 45:22 50:3
  109:4 121:14        minor 47:19          motor 45:13 46:6        52:22 53:17 61:15
  124:6 128:9,13,16   minute 17:21          113:6                  74:5,5 82:18
  129:6,9,16 130:1     122:6 135:24        move 16:1 29:6          89:21 92:24
  131:23 132:17       minutes 16:11         45:11 147:15           103:11 109:3
  133:1 135:12         45:14 167:2         moved 15:13 16:2        110:24 113:5,18
  136:24 137:8        mirroring 30:22       36:8                   114:2,13 125:21
  142:7 143:17,18      31:1,2              movement 12:12          131:8 145:8
 meetings 38:18       miscommunicati...     12:16                  149:11 152:20
  67:11                151:9               movements 81:8          164:7
 member 37:21         mistakes 151:23       120:18               needed 23:9 49:18
  113:4 129:11        model 105:10         moving 12:15            50:4,11 52:2,17
  155:12              modifications         24:14 30:8 41:14       58:15 70:21 89:22
 members 83:25         107:7                41:24 81:10,15         91:23 92:11 98:7
  84:19 98:7 113:16   money 154:10         mullinax 156:16         107:13,20 113:20
 memory 34:18          162:16              multiple 55:22          126:6,23 145:17
 mental 162:24        monitor 49:20,22      119:20                 146:18 149:8
 mention 112:3         105:6 137:4         music 158:11            152:21 153:22
 mentioned 64:3       monopolize 58:5               n            needing 43:20
  104:4 107:9         month 131:17                                 61:9
                                           naftzger 130:8
  109:13 129:17        159:15                                    needs 38:21 44:8
                                            131:14 142:5
  131:22 142:3        months 13:8 15:5                             81:24 82:3
                                           name 5:8 13:4
  158:15 159:18        15:18                                     negotiate 139:22
                                            18:14,16 21:12
 mentions 108:12      mood 74:17,20                              neighbor 155:12
                                            24:19 28:2 53:6
 met 26:8 43:18        78:9 115:22                               neighbors 155:8
                                            125:6 133:22
  51:19 63:15,18      morning 40:5                               neither 99:24
                                            161:2 171:6 172:3
  88:22 117:17         43:19 45:1,18                             never 70:23 78:3
                                            172:4,15 173:3,4
  124:8 131:16         46:21 48:12                                 111:6 117:5,17,18
                                            173:21
                              Veritext Legal Solutions
 www.veritext.com                                                       888-391-3376
Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 192 of 312. PageID #: 342


[never - operation]                                                           Page 18

   127:20 139:23       notified 165:6          80:24 81:6 140:25   oftentimes 51:7,9
   140:1,2 144:4       notify 143:4          observe 34:9          oh 8:25 25:12
   164:22              noting 80:19            41:11 56:19 62:18     111:11
 new 27:13 45:5,6      novicky 107:10        observed 30:19        ohio 1:2,22 2:8,18
   49:18 51:2,15         161:4                 33:1 34:7 79:14       31:14 169:2,7
   52:6,13 56:5        number 4:2 13:19      observing 41:15         170:7,15 171:2
   94:15 106:5 119:6     27:2 76:17 81:12      72:23               ohioans 130:19
   131:15 146:19         139:20 145:12       obtain 146:15           146:9 148:7
   152:14,21             146:2 148:15        obviously 95:5        okay 7:2 29:17
 newer 21:11 51:14       156:13 162:8        occasionally 59:7       37:3 50:6 52:4
   52:20                 171:7               occasions 110:2         93:20 98:14 99:10
 news 96:11            numbered 148:23       occupational 99:7       100:11 104:4,17
 nicolette 156:16        149:21 150:6          101:15 117:21         115:4 142:25
 ninth 1:21 2:16       numbers 173:7           129:23 158:25         146:4 147:12
 nod 43:7              numerous 130:21       occur 75:3              149:6 151:17
 non 42:25 67:12         138:13              occurred 35:1           153:12,24 158:23
   67:18 68:6,16,22    nurse 21:3 28:10        40:4                  163:24
   75:8 80:22,25         59:20 79:9,11,15    occurring 73:20       old 6:25 15:15
   81:1                  79:18 88:24         october 50:23         older 15:7,13,17
 nope 71:1 84:1        nurses 20:11,15         51:17,19 52:19        16:2,18 17:9,20
 norm 116:14             21:1 22:20 28:21      54:11 55:4,7 56:6     27:1
 north 2:6               29:2 59:7,12          56:18 61:19 62:22   onboarding 34:23
 northeast 31:13         113:17 116:16         63:4 159:23           35:6
 northern 1:2            156:16                170:17              once 27:8 55:24
 notary 169:6          nursing 24:5          offer 116:21            119:21 134:10
   170:14 171:25         25:19,21 43:5,17    offered 9:21 19:3       153:21 159:11,14
   172:10,18 173:15      44:9 57:15 116:20     138:24 139:1,4      ones 65:19 128:1
   173:23 174:23         138:13 139:16         154:6               ongoing 74:25
 note 23:2 40:13,18      140:1 141:15        offhand 54:7 68:4     ood 154:9
   98:1 100:7 135:10     157:3                 94:4 102:21         oops 85:16
   148:17,22                    o              107:12 108:18       open 8:14 132:7
 noted 40:25 100:2                             110:15 126:22       opening 138:20
                       o 24:21
   103:21 113:24                               129:8 135:11        openings 131:7
                       object 147:16
   115:4 122:16,20                             151:10 152:8          143:2
                       objected 143:8
   149:12                                    office 76:22 77:6     operate 30:24 31:5
                       objectives 21:19
 notes 22:24 40:3,6                            77:13 126:20          141:5
                       obligated 22:2
   96:9 116:15 148:6                           158:22 170:6        operated 30:1
                       obligations 37:19
   148:13 149:22                               171:13              operating 29:18
                       observation 32:18
   167:2                                     official 172:15         48:12
                         38:16 41:9 56:7
 noticing 114:1,9                              173:21              operation 47:16
                         56:11 57:4 62:4
                                                                     161:20
                         62:10,25 79:10
                                Veritext Legal Solutions
 www.veritext.com                                                         888-391-3376
Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 193 of 312. PageID #: 343


[operator - patients]                                                         Page 19

 operator 22:2          oversee 29:12           44:13,19 48:6     patient 21:14 22:7
 opinion 99:12          overseeing 24:11        57:20 64:17 65:2   22:16 31:7,21
 opportunities            25:2                  70:3 82:6 89:2     33:10 34:2 38:3
   146:9 148:6                   p              91:7 92:9 94:25    39:9,11,14,25 40:7
 opportunity 111:6                              96:2 98:6,17,22    40:10,12,16 41:7
                        p 24:21
   117:6 122:11                                 100:15 106:7       41:17,19,25 42:18
                        p.m. 13:15 14:14
   148:21                                       117:3 118:23       43:6 44:7 45:4
                          167:6
 opposed 10:23                                  119:21 121:13,18   47:8 57:14,25
                        packet 126:8
   12:2 31:15,16                                124:3 126:8 138:2  58:4,8,19 59:12
                        page 97:8,25 98:1
   36:16 74:14 112:6                            145:21 147:19      60:11,17,20 68:2
                          99:16,19 145:9
   112:12                                       150:6 173:9        71:14,18 72:7,20
                          146:21 149:20
 option 23:11                                  partaking 116:4     73:1,14,21,25 74:1
                          173:7 174:3
   128:25 133:14                               participant 80:20   74:9,14 75:11
                        pages 148:12
   134:19                                      participants 75:18  76:9 78:7 79:1,19
                          151:7
 options 128:23                                participate 44:2    80:13 83:1 85:3
                        paid 127:7,21
   132:20                                       112:2              86:10,25 87:2
                          137:11,20
 order 89:21 90:10                             participated 70:11  95:11,15 110:22
                        papers 92:23
   168:14                                       79:14              116:17 119:23,25
                        paperwork 30:3,4
 ordered 168:12                                participating       120:17,23 137:1,3
                          36:4 89:24 93:17
 orientation 45:3                               43:13 79:25        137:4,6 142:11,13
                          96:2 128:18
 original 168:12                               participation       142:25 143:1
                        par 51:4
 ormsby 125:8,10                                40:20 41:9,12     patient's 23:3 38:7
                        paraphrasing 65:3
   126:11                                       74:18 78:23 79:7   39:23 72:9 80:14
                        parma 1:9 14:1
 ormsby's 126:20                                80:22 116:12       82:3 83:22 116:2
                          18:19,21 19:11,18
   126:25 127:2                                particular 57:11   patients 20:6
                          19:22 23:13,19,23
 ot 141:15 151:11                               58:4 60:10 123:24  21:21 22:12 23:5
                          24:1 25:11,22
 outburst 71:14                                particularly 149:9  24:1 25:16,21
                          26:3,10 27:9,16,20
   72:8 73:2,15                                 149:18             26:7,12,19,24 27:5
                          28:4,23 29:11,15
   74:24 75:3 76:9                             partner 69:12       32:6,11,13,21
                          29:24 31:8,17
 outbursts 67:25                                71:8 72:2 75:21    33:14,23 34:12
                          34:16,21 35:22,23
   137:6                                       partnering 113:4    37:21 38:3,21
                          36:3,16,20 49:16
 outcome 39:22                                 party 170:3         39:18 42:7,13,24
                          68:8,18,23 104:14
 outside 8:12 9:7                              passed 77:6         43:4,19,22 44:20
                          131:1,15 141:8,10
   24:6 25:11 46:15                            passing 151:12      46:16 48:2,2 59:9
                          141:23 143:2
   76:21 138:5                                 passive 58:2,6      61:1 67:6,21 73:7
                          149:15 155:3,6
   144:11                                       59:19 60:16 80:20  75:4 77:22 81:24
                          156:17 157:4
 overall 31:20                                 pat 42:1,3 73:25    82:6,11,21 83:4
                          159:1 171:6 172:3
   88:24                                        80:10              84:4,15 113:20
                          173:3
 overlap 141:17                                pathways 130:8      114:1,3,10 115:22
                        part 13:17 19:25
 oversaw 21:13                                  133:19             116:7 119:6,8,20
                          25:10 34:21 38:2
                                                                   120:5,8,12 121:9
                          38:4 39:17 43:12
                                  Veritext Legal Solutions
 www.veritext.com                                                        888-391-3376
Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 194 of 312. PageID #: 344


[patients - preparing]                                                          Page 20

   129:19 147:6          permitted 108:10      place 9:14,14 22:7      146:1
 patricia 163:4            134:1 166:18          30:9 35:22 52:10    portions 56:20
 paul 125:15             perpetrator 71:9        53:12 63:8 67:13    pose 120:14
 pay 18:2 127:11           71:13                 106:10 109:2        position 27:13,18
   127:15 134:14         person 27:17,22         164:24 169:20         132:9 133:13
   139:8,10 153:10         36:9 45:6 73:15     placing 67:7            142:14,21 152:12
   153:10 154:12           73:22 83:15 87:9    plaintiff 1:6 2:3       152:13 166:18
   163:15 164:14           89:17 121:6         plan 19:6,10 39:8     positions 130:6
 paying 153:7,14           125:17 135:12         76:21 77:10,19        137:24 138:17,24
   164:20                  138:23 141:18       planned 39:13           143:1,5
 pca 157:3                 151:13 155:15       planning 164:14       possession 22:15
 people 9:1 10:7           160:22,24 161:17    plans 43:20 97:17     possibility 83:14
   17:17 61:8,11         person's 78:18          104:19 109:25         155:22
   62:13,17 73:10        personal 137:16       plate 14:17           possible 83:9,13
   82:16,18 85:10        personally 34:7       playing 14:18         possibly 24:6
   152:6 156:8,12          172:11 173:15       please 5:8 6:20         30:16 34:8 58:22
   163:2                 personnel 86:10         14:13 31:11 59:22     81:14 83:8 94:10
 perceive 119:24         petting 14:23           66:6 112:8 171:13     95:21 101:5
 perform 8:19            phone 93:8 101:5      plenty 113:19           109:14 124:19
   40:15 55:6,17,20        124:15,16,20        plus 98:5               146:19 150:13
   60:9 63:17 64:6         133:11 134:16       pocket 19:9           postings 130:25
   65:6 66:4 67:4          135:6 138:23        point 7:4 11:3 36:2     131:7,15
   86:11 90:13 96:7        151:14 166:2          47:25 51:24 73:19   potential 72:7
   97:10,15 99:14          171:3                 75:3 87:19 107:13     112:14 130:25
   101:25 123:7          phrase 33:15            125:2 130:12          131:24 134:16
   135:16 159:13         physical 34:3 39:1      147:1,3,10 155:7      135:15
 performance               41:20,22 69:13      policies 22:6 34:15   potentially 76:8
   43:22 48:19 56:8        71:19 75:16 81:20   policy 92:10            154:15
   56:12 62:4,11           84:19 113:6         polster 24:16,20      practice 24:5 25:5
   63:7                  physically 34:12        25:1,7,10 29:1,4      25:11,17 29:12,19
 performed 40:11           80:25                 29:10,16,17           56:19
   69:4                  physician 20:13         154:15              practiced 25:6
 performing 40:16          21:13,16 43:17      poor 51:6 97:18       practices 37:15
   64:18 75:9 82:12        53:17 90:6 94:18      123:6               practicing 71:6
   99:22 102:8 104:7     physicians 24:3,7     population 26:22      practitioner 28:11
   111:25 159:12           24:10 53:19 89:25     31:8,21 39:14       precaution 22:22
 periods 16:8 17:22        129:22 151:22         48:5 78:7 102:15      22:23 23:2
 peripheral 10:11        pick 121:7 155:16       102:20 103:5        precautions 22:25
   10:19 11:7 12:2       piece 89:19             120:24              prefer 171:15
 periphery 12:4          pinpoint 12:8         portion 54:9,19       preparing 14:18
                                                 69:13 77:18 100:9     162:17

                                  Veritext Legal Solutions
 www.veritext.com                                                           888-391-3376
Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 195 of 312. PageID #: 345


[presence - question]                                                          Page 21

 presence 57:8            27:2,4 30:2 31:16   professional          psychiatrist 37:7
   169:15                 32:12 33:17 34:14     123:23                160:16,17,18
 present 56:13            35:3 41:4 47:21     professionals 20:1    psychosis 26:15
   62:21 63:1 79:9        54:1 61:7 65:22     progress 7:11           103:1
   79:12,16,18 105:7      68:12 73:19 74:2    progressing 7:8       pto 134:7,10
   121:7 128:12           74:25 80:9 88:25      77:22                 137:11 140:13
   156:21                 91:25 92:6 94:14    progression 6:19      public 9:17 161:16
 presenter 71:5           102:5 103:1 107:9     6:21 8:5              169:7 170:14
 press 44:9,9             108:25 110:16       progressive 6:16        172:10,18 173:15
 presume 104:2            112:22 115:25       prompts 42:4            173:23 174:23
   117:4                  116:11 126:23         75:16 113:6         pull 74:15
 presumed 126:9           133:7,10 135:10     provide 26:12         punches 75:10
 presuming 123:22         141:3 145:16          37:20 50:1,18,24    punching 71:23
 pretty 8:13 26:18        160:10 163:24         54:4 92:3 102:12    purchased 51:5
   42:12 154:11         problem 64:21           105:12 107:1          171:16
 prevent 72:6,22          105:12,19 108:9       111:13 123:5,6      purpose 30:21
   73:13 74:8 99:21       109:22 111:3          125:4 127:1           38:10 94:12
 previous 49:6          procedure 5:3           155:11 164:4          101:22
   77:18 94:3,9           168:7 172:5 173:5   provided 5:2          purposes 96:21
   103:24 116:12        procedures 22:6         14:10 23:4 48:19      103:18 118:16
   147:3                  34:16 77:4            50:8 71:20 86:15      122:3 136:8 145:3
 previously 13:12       process 25:25           101:11 106:19         147:25 165:14
   36:20 103:22           34:23 43:3 51:23      109:9 117:8 124:2   pursuant 168:3,6
 primarily 6:2            82:7 88:8,13,17       126:1,12 148:8      put 71:10 85:4
 primary 90:17            89:11 92:10,15      provides 122:21         92:22 97:12 132:2
 print 7:4,5 147:5        94:25 96:3 98:18    providing 38:2          134:17 138:9
 prior 19:17 23:25        98:23 100:16          40:17 58:6 64:20    putting 96:23
   24:11 25:15 26:10      106:4 117:3,23        73:7 75:16 101:8      134:23
   26:25 28:22 32:1       118:7,24 121:14       106:18 111:2                 q
   35:22 37:11 52:13      121:18 124:4,10       123:24
                                                                    qualifications
   56:16,18 68:13,17      125:3 127:7,17,21   psych 19:23 21:20
                                                                      142:24
   68:23 70:2,18          133:5 136:3           24:2 27:10,10
                                                                    qualified 126:3
   93:14 94:13 109:4      149:14 151:15         28:4 29:13,22
                                                                      138:3 142:18
   157:24                 166:16                30:1,11 31:4
                                                                      169:8
 private 24:4 25:10     produced 145:14         35:18 36:20 38:8
                                                                    qualify 130:6
   25:17 29:12,19       production 4:5,8        75:4 102:16 119:2
                                                                    question 8:15 12:5
   37:15                  4:11,13 103:17        132:4 141:25
                                                                      16:22 19:8 45:8
 prn 159:11               122:2 145:2,12      psychiatric 20:2
                                                                      69:17 92:18 97:9
 probably 7:25            147:24 148:16,23      21:23 102:22,24
                                                                      98:2 99:20 100:12
   10:9,25 11:20          171:23                120:23 137:2
                                                                      110:4 115:7
   16:11 24:25 26:20
                                                                      145:24 146:1,6,25
                                 Veritext Legal Solutions
 www.veritext.com                                                          888-391-3376
Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 196 of 312. PageID #: 346


[question - regarding]                                                           Page 22

   147:8 148:16          reactions 81:12         151:1,10 156:1        145:19 146:5
   149:20 150:25         read 6:24 7:4           159:25 165:24         148:10,18,19
 questioning 41:13         43:10 89:8 91:24    receipt 171:18          149:25 150:1
 questionnaires            97:8,9,23 98:14     receive 18:5 21:21      164:10 165:17
   89:4                    99:2,11,18 100:6      123:17 127:14         173:9
 questions 5:15            103:11 107:15         128:3 138:16        records 33:10
   36:7 38:16 43:7,9       118:21 122:6,12       163:15,16 165:5       54:18 94:11
   89:17 91:3,20           135:21 136:13,23    received 22:4 69:9    recreational 20:9
   97:6 102:7 124:24       145:8,23 148:22       70:4 88:12 128:18     48:9 140:20 141:5
   125:24 126:16           149:2 150:3,4         135:18 136:19         141:11,24 158:10
   141:1 145:10            165:21 172:5,6,12     137:20 143:23       redirect 74:4
   148:12,15 150:11        173:5,6,17            163:21              redirected 59:20
   150:14 156:2,6        reading 108:5         receiving 17:1        redirection 82:18
 quick 140:16              114:2 167:5           49:12 51:22 52:9    reduced 98:11
 quite 110:16              171:11,18             127:23 140:8          169:14
 quote 49:1,2            ready 9:9 88:24         153:14 165:24       refer 152:1
          r              real 92:18 112:6      receptionist          reference 147:1
                         realize 87:14           138:19                171:7 172:2 173:2
 r 24:21
                         really 12:8 91:5      recess 36:25 87:21    referenced 163:3
 raised 48:25 65:16
                           134:3 147:8           140:17 167:3          169:13,18 171:10
   65:20 76:17 81:23
                           148:16 151:1        reclining 113:22        172:11 173:15
   83:19 84:18 85:18
                         rearrange 45:15       recognition 97:16     referencing 104:1
   85:21
                         reason 5:14 86:9        100:4               referral 88:7,12
 ran 47:17 134:10
                           99:10 131:18        recognize 58:15         127:16 149:6
   153:22 159:22
                           134:23 154:18         60:22 61:2 72:16      151:11 166:16
 range 15:14 32:2
                           173:8 174:3           74:23 83:7,10       referrals 24:6
 ranges 31:24
                         reasonable 121:4        123:11                25:23 31:13
 rapid 115:15
                           129:12 135:15       recognized 63:3       referred 25:22
 rate 18:2 139:18
                         reasoning 53:18       recollection 34:19      61:19 65:11 66:2
 ratio 13:20,21
                         reasons 86:14           35:4 65:15 98:16      66:14 86:16 93:17
 reach 73:15 131:4
                         reassurance 58:7        100:14 113:12         99:7 101:15 128:4
   133:19 140:2
                         recall 48:23 53:10    recommendations         130:7 151:5
   154:3
                           54:7 55:2 61:25       103:23,25 117:1     referring 33:15
 reached 150:16
                           85:9,13 86:20         129:22                57:12 123:21
 reaching 73:22,25
                           93:11 94:4 108:17   recommended             141:20
   74:13,15 83:5
                           110:11,15 112:23      110:13 112:19       refers 147:2
 react 76:7 78:2
                           126:22 128:16       record 5:9 11:18      regard 50:12
   112:16
                           129:8,9 130:1         13:15 23:3 50:4       64:17 66:10
 reacting 79:25
                           133:1,16,17,21        96:16 97:1 108:19     110:22 118:6
   80:2,3
                           134:3 135:11          118:10,12,20        regarding 116:17
 reaction 80:14
                           146:10,20 149:9       122:9 136:4,12        168:2,11

                                  Veritext Legal Solutions
 www.veritext.com                                                           888-391-3376
Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 197 of 312. PageID #: 347


[regards - rivera]                                                             Page 23

 regards 49:2          reported 113:25         119:25                172:1 173:1
 regular 35:13           114:4               response 64:19        reviewed 129:7
   56:19 127:15        reporter 3:13 11:9      78:18 81:17 91:6    richmond 30:15
   158:16                11:20 16:23 172:7     107:5 143:23          30:19 129:14
 rehab 40:13           reporter's 3:10         164:22                140:21
 rehabilitation          11:15 169:1         responses 139:23      ride 14:22 155:11
   19:20 23:16 37:19   reporting 17:5          156:1 164:12        right 6:3 11:5,21
   119:16 132:3        represent 97:2        responsibilities        12:7 20:3,6 21:14
   133:13 166:19       request 51:2,13,16      38:4 44:14            24:14 28:8 33:7
 rehabilitative          51:19 52:6,13,20    responsibility          35:2,15,15,23 39:6
   38:20                 53:12 55:1 56:5       17:4,8                39:9 40:12 43:14
 reiterates 123:10       56:16 57:1 64:13    responsible 16:6        46:15,19 54:13
 related 98:8            66:16 70:22 125:9   responsiveness          64:19,25 65:8,13
   166:22                132:8 173:9,11        115:6                 66:11,21 68:18
 relating 45:3         requested 51:20       rest 39:22 44:11        70:5 71:17 75:5,7
 relations 161:16        100:10 102:11       restless 42:20 80:4     76:14,18 81:1,9,13
 relative 170:2          132:7 168:1,6,10    restrictions 93:4       82:15,24 83:13,16
 relayed 49:8          requesting 52:1         126:12                84:6,17,20 88:14
 relaying 116:8        requests 50:23        result 31:20 88:10      90:19,21 92:16
 release 117:12          61:22                 153:17                93:12 101:16
 remained 137:15       require 35:13         resulted 88:6           103:1 105:16
   164:23                155:24              results 144:8           106:2 108:14
 remember 70:7         required 36:21        resume 133:14           109:15 110:25
   107:13 113:1          37:24 39:18 52:8      152:19 153:21         111:14 117:9,11
   133:22 166:4          89:3 111:17         resuming 132:9          117:13 119:6,13
 remind 141:2            142:20 171:25       retained 3:13           120:19 123:3
 renee 13:3 163:10     requirements          retire 160:9            126:2 128:6,10
   163:11                21:19 153:19        retired 160:7           131:25 134:4
 repeat 66:6 112:8     requires 119:16         162:10                135:19 137:13,21
 repeatedly 55:5         146:23              retirement 162:17       139:17 140:21
 repetitive 115:16     resign 128:21         return 89:21,23         151:13 152:10
 report 39:21 95:10      129:3 132:21          90:10,12 92:12        153:15 156:17
   95:14,18 102:14     respond 44:14           96:2 97:3 111:6       162:2 163:21
   103:10 104:3          55:19 80:13 81:2      125:25 135:1,3      rights 142:14
   105:24 110:8,16       81:24 82:3 107:17     166:18                143:1
   113:10 114:5,6        112:5,11,20 120:8   returned 52:2,21      risk 22:13,17
   115:4 116:16,25       120:12 133:25         93:3 97:5 109:9       33:17,19 120:14
   117:8 119:24        responded 39:18         171:17              rivera 21:9 27:15
   121:18 122:11         40:11               review 43:19            28:16 72:4 75:15
   124:1               responding 40:16        48:19 113:3 168:2     75:20 150:13
                         79:19 81:16           168:6 171:13          158:5,8

                                Veritext Legal Solutions
 www.veritext.com                                                         888-391-3376
Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 198 of 312. PageID #: 348


[rn - sheldon's]                                                                Page 24

 rn 89:18                 83:22 84:4,4          149:25                 150:3,9
 road 70:16 71:3          86:11,25 87:3       secondhand             separate 14:25
   141:16                 120:14 129:18         166:12                 15:3 65:10 70:14
 robert 24:17             136:25              secretary 107:10       separately 143:20
 roberts 160:6          sample 91:11            161:6,7              september 133:23
 role 89:13             sanitato 21:17        section 145:23           134:8,9 135:18
 room 15:7,8,10,20        24:8 37:11,14         146:3 148:17,22        136:15,20 137:12
   15:23 16:3,7,14        160:15,19             149:22                 140:12 164:12
   17:9,14,20,25 24:5   saw 103:7             security 34:11           165:9
   26:2,5,6 41:14       saying 61:6 112:1       140:6                served 102:15
   44:7 56:14 62:5,9      116:10              sedated 115:23,24      service 138:14
   63:1 76:1 77:7       says 33:13 98:3       see 10:9,10,18           155:11
   79:9 84:5,12 85:4      99:20 100:8           11:1,5,6,9,10,11     services 52:3
   85:13 95:20 97:20      108:19 113:2          11:22 12:4,8,10,11   serving 39:15
   110:23 129:11          123:4                 12:16 20:19 26:12    session 4:16 39:12
 rooms 14:25 15:3       schedule 159:15         30:24 51:10 60:21      46:22,23 47:1,8
   44:11,12 110:22        162:13                74:3 78:8 83:16        61:12 73:5,6 88:1
 rough 7:14             scheduled 92:20         87:8,12,15 93:11       119:21
 round 47:7             scheduling 104:13       93:23 94:24 95:8     sessions 40:2
 rounds 43:13           schizophrenia           99:18 113:10           44:22,24 78:25
 route 9:22               32:14                 114:19 116:18,22       119:13 140:21
 routes 9:23,25         school 162:9            116:23 122:17,22     set 32:10 36:4 45:9
 routines 71:7          schools 18:19,22        135:24 150:17          46:14 117:1 170:6
 royalton 144:14        screen 51:9 91:1        151:11               setting 45:10
 rpr 1:25                 105:25 106:5        seeing 26:25 32:5      setup 109:22
 rta 155:10               107:8,16              72:6 73:13 74:8      severely 98:11
 rules 5:3 168:3,7      screening 91:10         95:11 97:18          severity 137:2
   172:5 173:5          scrutinized 132:14      101:14 114:14        shared 22:18
 rumor 166:12           scrutiny 56:7,11      seeking 130:18         sheet 173:7,10,18
 rumrill 143:15           57:4 62:3,10,25     seen 14:8 24:2           174:1
   152:7                  63:3                  26:7 33:9 90:6       sheldon 4:10
 run 48:15 140:20       seal 170:6 172:15       93:12,15 94:1          63:15,19 64:3,13
   153:25                 173:21                148:14                 65:25 66:24 88:6
 running 85:3           search 152:2          self 33:19 45:21,21      101:2 124:7,8,17
           s            seat 95:16              68:2 162:10            128:10 129:18
                        seated 23:9 73:22     send 131:7,15            131:4,6 133:11
 s 24:21,25 173:8,8
                        seats 114:1,10,15       134:12                 135:7,19 136:8,15
   174:3
                        second 45:17 47:6     sense 29:11 42:8         136:23 165:6
 sabbatical 150:24
                          56:1 57:16 68:10      49:9                   166:4
 safe 22:4,12 44:20
                          96:15 99:16,19      sent 86:9 90:1,3       sheldon's 117:20
 safety 22:7 23:10
                          118:10 145:25         142:16,19 144:1
   36:5,10 67:5
                                 Veritext Legal Solutions
 www.veritext.com                                                           888-391-3376
Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 199 of 312. PageID #: 349


[shift - starts]                                                               Page 25

 shift 10:9 14:14        112:21 114:12        source 99:9           squatting 125:12
   138:2                 115:1 130:18         southwest 29:5,6        125:19 126:6,13
 shoes 87:9              132:11,15              29:11,15,22           127:2
 short 17:18 33:12     situational 119:17       154:15,20,22        ss 169:3
   37:7 108:3            123:3                  155:21              st 101:18 103:8
 shoulder 42:2,4       situations 95:9        space 99:24             104:20 105:4,23
   74:1 80:10            113:19               span 45:19              108:4 109:4 110:1
 show 51:12 71:3       six 15:16              speak 53:4 71:14        110:5 113:24
 showing 121:9         size 109:1               107:24                116:15,25 117:7
 sight 93:18,21        skill 45:13 46:6       speaking 79:3           129:5
   99:6 101:16 102:3   slightly 33:3            116:7               staff 13:20 20:8,10
   151:6,12,21         slow 6:21              specialist 143:16       21:19 22:7,19
 sign 104:19 109:3     small 75:6 122:17      specialists 152:4       30:23 34:11 38:17
 signal 60:21            122:22               specialized 98:4        67:7,10,20 71:17
 signaling 58:20       smiling 79:2           specific 38:12 49:7     83:19,25 84:19
   61:1                smitley 24:17,24         59:11 65:4,16         85:10,15 98:7
 signature 108:20        24:25 25:1,5,6,8,9     145:10 146:21         110:3,19 111:10
   108:21 109:2          29:1,4,9,14            148:12 154:18         113:4 116:16
   168:5 170:13        snack 45:17              156:19 157:13         121:6 129:10,15
   171:13              social 20:12 21:10       159:3,6 161:9         137:4
 signed 77:4,7,9         21:11 39:1 43:18     specifically 38:19    staffing 27:9
   172:13 173:18         140:5 160:7            58:8 64:2 66:20     standard 40:18
 significant 58:11     socialized 88:23         91:18 124:3         standing 125:12
   120:24 153:9        software 49:19,22        146:20 151:9          125:19 126:7,14
 signing 76:21           98:5 105:5,14          158:14                127:3
   77:16 97:17         solo 48:15             specificity 33:5      stands 35:10
   171:11,18           solution 107:2         specified 169:21      stargardt 5:23 6:1
 signs 121:8           solutions 111:5        speech 115:15           6:14 7:21
 similar 68:21,25        171:1 174:1          speed 145:11          start 7:23 8:11
   69:2 155:20         somebody 20:18         spell 24:18 161:2       15:2 23:12 24:13
 simply 9:21             71:8 102:24          spelled 160:21          88:16 92:18
 sincerely 171:21        106:15 115:14        spend 154:9             104:11 105:1
 sir 171:9               125:21 144:16,18     spent 140:25            122:19 136:3
 sit 23:6 118:3        somewhat 154:10        spoke 158:19            140:10
 sitting 23:7 46:1     sorry 8:2 15:2           159:20              started 45:1 47:12
   58:10 125:13,20       69:23 85:16          spoken 157:6            47:22 51:23 70:6
   126:7,14 127:3        100:22 144:6           158:2,12 159:16       141:13,19
 situation 60:3 61:3     160:23 162:19          160:3 161:12        starting 42:22
   72:12,24 76:7       sought 162:19,23       spouse 19:3             115:14
   80:23 83:12 85:5    sounds 114:6           spread 26:18,20       starts 13:5
   95:25 112:15,19       150:19,22

                                 Veritext Legal Solutions
 www.veritext.com                                                          888-391-3376
Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 200 of 312. PageID #: 350


[state - tell]                                                               Page 26

 state 5:8 7:11       stubs 163:16            28:2 29:8,15        taken 1:19 87:21
   11:18 70:16 71:3   stuff 36:8              30:15 41:4 42:7       107:13 153:9
   81:3,18 118:19     submit 52:8 118:4       59:15 66:7 67:15      169:20 171:10
   169:2,7 170:15     submitted 52:20         79:8 87:6,20        talk 107:6
   172:10 173:15        53:14 54:12,16        93:17 100:6,7       talked 86:21 88:5
 stated 50:13 55:4      121:17                112:9 118:11          109:12 156:24
   57:13 64:22        subscribed 172:10       124:25 127:4          161:5 166:15
   134:25 135:2         173:14 174:21         130:16 146:17       talking 98:5
   136:23 151:4       subsequent 66:1         158:21 159:18       talks 71:5
 statement 87:7       substance 36:11         163:22              tape 109:18
   104:1 107:17       suburbs 31:19         surprise 104:10       targets 122:17,22
   163:17 172:13,14   suffered 156:10         111:23              tasks 111:25 123:7
   173:19,19          suggested 109:17      surprised 76:4        tax 163:17
 statements 99:1      suggestion 110:21       78:3 111:25         taxes 163:23
   100:19 166:8       suggestions           surrounding           teacher 14:4 16:12
 states 1:1 19:3        110:11,17,18          31:18                 16:13,16,18 17:13
 stating 52:2         suicide 32:22         survey 142:8            17:24
   133:11 134:12      suing 158:15          swap 17:16            teacher's 17:7
   144:2              suitable 144:3        sworn 5:4 169:10      team 19:25 37:22
 statistic 32:16      suite 1:21 2:17         172:10,13 173:14      38:17 39:23 40:4
 statistics 33:7        171:2                 173:18 174:21         77:8,17 78:24
 status 124:23        sullivan 1:25         synopsis 149:2          84:7 113:16
 stay 10:24             130:22 143:14       system 34:22          tech 105:14
 stenotypy 169:14       148:8,13 149:3,5      35:11,21,23         technique 43:3
 step 59:12             149:23 150:4          150:21                59:10,20,22 80:18
 stepped 59:2           152:1 169:6         systems 105:16          109:19
 stimuli 120:9          170:14                        t           techniques 46:2
 stop 28:3 71:25      summary 40:21                                 67:21 69:3 71:20
                                            t 24:21,25
   153:1,4 155:8        148:17,22 149:1                             71:24 74:11,23
                                            table 23:10 36:6,6
 stopped 28:6,8       summer 28:6                                   75:12 102:1 104:6
                                              58:10 78:21
   49:17 50:7 70:8      160:11                                      104:8 110:12
                                              113:21,22
 strategies 115:5     superior 171:1                                112:20 113:14
                                            tables 45:16
   115:11,18          supervisor 13:2                             technology 36:2
                                            take 16:17 19:4
 street 1:21 2:6,16     27:12 117:21                                49:19
                                              36:23 46:13 57:20
 stress 150:20          157:25 160:2                              television 77:14
                                              58:13 64:16 71:11
 stretching 46:1,4      163:12                                      104:22,25 146:16
                                              71:13 85:22 87:16
 strike 122:18        support 98:7                                tell 8:8,17 10:2,7
                                              87:19 113:17
 strips 6:25          supposed 30:22                                11:14 22:9 24:1
                                              122:5 135:23
 stroller 14:22       sure 8:16,25 11:8                             26:23 33:10 37:8
                                              140:15 153:10
 structured 162:13      11:19 14:7 16:25                            37:17 44:6 45:25
                                              155:8,13,17 167:1
   162:14               22:14 24:13 25:25                           48:22 63:11 73:24

                               Veritext Legal Solutions
 www.veritext.com                                                        888-391-3376
Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 201 of 312. PageID #: 351


[tell - top]                                                                    Page 27

   79:1,20 85:7 86:1   therapy 21:22            107:18 109:12,17       75:25 80:15 81:7
   87:4 92:17,19         22:3 23:5 26:13        114:20,21,25           82:2,25 93:25
   102:19 105:11         39:4,9,19 40:11,17     115:21 120:3           94:8,8 98:6 103:7
   108:16 111:19         42:13 43:23 44:22      128:1,8,17 134:9       106:9 108:2,3
   115:13 128:15         44:24 46:15 47:16      139:10,24 141:15       113:3 120:5 124:8
   162:5                 56:20 61:12 62:5       142:11 151:21          127:20,24 128:4
 telling 86:3            62:9 63:1 73:5,7       156:12 161:4           133:3,19 134:7,10
 ten 7:25 15:24          77:23 78:17,19,25      162:22 163:2           135:8,14 137:19
   16:11 17:10,21        81:12,17,25 82:22      166:25 167:4           138:2,6,10 140:5
   117:1 127:12          83:21 84:5,12,15     thinkgk.com 2:20         141:8,11,18,22
 tend 10:9               85:4 117:21            2:21                   142:1 147:3 150:9
 term 31:4 33:11         119:21 120:1         thinking 57:10           151:3 153:6 154:4
   33:12 34:22 58:18     129:11 140:21          132:19                 158:19 159:20
   71:12                 141:6                thirty 171:17            165:25 168:15
 terminated 128:21     thereabouts            thon 14:21               169:20
 terminology 71:12       137:12               thought 50:11         timely 54:10
 terms 26:23 33:9      thereof 81:8             55:8 64:8 84:6      times 22:13 32:8
 test 69:20 70:1       thing 103:11             99:8 111:24 149:7      34:8 41:14 47:21
   91:18                 143:13 145:9         thoughts 62:13           61:5 77:6 82:20
 testify 169:10          154:10               threat 120:14            84:11,24 85:8
 testimony 57:9        things 7:3 11:1        three 20:11,25           94:3 95:24 115:17
   61:16 104:5           43:8 68:24 71:6        94:5 127:13            116:20 141:17
   140:18 163:5          95:22 106:21           128:23 129:1        title 14:3
   169:13,17 172:6,7     108:13 122:15          132:20 142:19       today 5:12,16 6:20
   173:6,9,12            123:25 124:22          162:14                 118:3 142:22
 testing 91:7            137:7 145:11         throwing 46:10           147:15 166:15
 text 98:5 105:5         147:6 162:11         thrown 129:2          told 32:2 55:12,20
 thank 164:6           think 9:3 13:3         tim 130:22,24            56:2 59:21 64:13
 theirs 35:24            19:8 20:22 21:12       143:14 148:8,13        92:24 129:1,10
 therapeutic 37:20       25:6 31:23 32:1        149:10,12,23           130:4 134:1
   38:2 39:12 57:21      33:8,21 34:17          150:4,9 152:1          143:21 149:5
   59:9,22 82:7          42:17 44:3 47:18     time 7:10 16:5,9         164:19
 therapist 19:20         50:3 54:11 55:7        17:11,17,18,22      tom 125:8,10
   23:16 37:19 40:13     56:1 60:13 61:25       20:5,24 25:3,13        126:11,20,25
   48:9 99:8 101:16      63:5 66:18 68:9,9      30:25 37:7 39:15       127:1
   119:16 129:23         68:15 72:25 76:12      45:19 48:6 49:12    tone 42:22 115:6
   132:3 133:13          82:5 84:18 85:12       49:13 52:7 54:16       115:13
   141:11,25 158:10      85:20 86:18 89:1       54:22,24 55:23      tool 104:18
   158:11,25 166:19      90:6 92:11,25          56:1 58:9 60:7      top 13:4 65:18
 therapists 20:9         93:16 96:9 103:6       61:10,21 66:19         112:25 146:1
   140:20 141:5          104:23 106:20          68:6 69:10 75:5

                                 Veritext Legal Solutions
 www.veritext.com                                                          888-391-3376
Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 202 of 312. PageID #: 352


[topaz - understood]                                                           Page 28

 topaz 98:4 104:22     transcription         twice 40:13 55:24       117:10,19 118:15
   104:24 105:9          169:17              two 7:15 17:14,16       121:18,22 124:2
 topic 162:4           transition 28:25        17:17 20:22 26:17     124:14 125:4,9,25
 topics 35:5,16        transpired 67:1         40:1,2,6 45:19        126:5,10,20,24
   36:14,15 131:23     transportation          66:9 67:11 68:12      127:24 130:25
 total 6:22 10:13        9:13,17 154:25        88:25 102:5           131:1,5 133:5
   111:23                155:9                 129:15 132:22         135:8,14 137:16
 totally 112:2         traveling 162:18        133:8 138:22          137:25 138:5
   116:13 134:24       treating 7:23 20:1      140:20 141:4,16       140:13 141:9,22
 touch 81:21             94:17                 161:23                142:10,17,19
   105:25 113:5        treatment 21:22       tyler 161:23            144:22 150:21
 traboulsi 7:22,24       22:3 39:23 40:4     type 20:2 41:22         151:18 155:5
   8:4 53:23 54:4,15     43:20 47:16 76:21     42:14 45:12 54:25     156:2 159:1
   90:8,23 92:14         77:10,19 78:24        71:25 80:8            160:18 161:6
   93:6 121:15           97:17 104:19        types 44:25 53:15       164:13,17 165:2,7
   122:12,16,20          162:23                67:23 71:19 111:2     165:13 166:7,13
   123:4 124:2         trial 128:22          typical 14:14           166:22
   125:13,19,23          131:24                42:12 73:6 116:14   uh's 23:25 24:11
   129:6 135:5         tried 95:8 139:22     typoscope 108:14        28:22 29:7,24
   151:22                140:2                 108:20                32:1,20 33:24
 track 120:17          trike 14:21                     u             34:1,12 68:17,23
 trained 75:12         trivia 45:3                                   70:2 93:13 129:12
                                             uh 4:3,7,15 19:22
 trainer 76:1 113:4    trouble 164:2                               ultimate 120:21
                                               22:1,6 25:16
 training 34:23        true 20:7 32:18                             ultimately 121:14
                                               26:10 27:8 30:8
   35:6,14 36:12         57:24 69:17 95:22                           166:17
                                               30:12 31:3,8,12
   46:3 67:13,19         122:25 123:1                              unable 9:4 81:24
                                               32:5,9 33:14
   68:7,17,20,21,22      169:16                                      82:3 83:1 96:6
                                               34:16,21 35:7,22
   69:6,10,14,18,21    truth 169:11,11,12                            97:10,15 100:9
                                               35:24 36:16,21
   70:3,10,11,18,21    truthfully 5:16                               112:1 116:18
                                               37:2,6 50:25
   70:22 71:4,20       try 72:21 102:1                             uncertain 114:22
                                               51:21 52:7,16
   75:9,21,24 76:3     trying 11:25 12:2                           undergo 90:25
                                               54:5,25 64:22
   111:17 112:7,13       60:20 62:23 73:15                         understand 62:24
                                               65:24 66:12,17
   113:8 123:17,20       81:19 124:25                                66:8 70:3 105:14
                                               68:7 70:19 75:14
   123:24 142:20         139:24 152:11                               146:7
                                               90:12 92:3 96:2
 transcribed           turned 54:18                                understanding
                                               96:19 97:3,5
   169:16 172:7          139:5,9                                     11:13 12:1,3
                                               98:22 100:24
 transcript 3:1        turns 71:11,13                                37:18 39:3 57:9
                                               101:9 105:7,11,16
   103:13 168:3,6,9    tv 49:14,22 51:3,8                            61:16 77:11 86:8
                                               105:18,25 106:17
   168:11,13 171:10      52:1,6,14,21 56:6                           88:9 127:9 153:12
                                               107:6,25 108:8
   171:15 172:5,12       64:4,13,20,23                             understood 87:5
                                               109:6,8,21 111:1
   173:5,11,17           76:23                                       136:14
                                               111:17,23 117:3
                                Veritext Legal Solutions
 www.veritext.com                                                         888-391-3376
Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 203 of 312. PageID #: 353


[undertake - week]                                                            Page 29

 undertake 143:19      use 9:10,14,17        victim 71:10          waived 171:12,19
 unemployment            40:14 41:6 51:7     violent 67:12,18      wake 42:3,5
   140:8 153:8,11,15     64:23 71:12 74:12     67:25 68:6,16,22    walk 36:4
   153:22,24             81:16 104:13          71:14 72:7 73:2     walking 84:19
 unfounded 84:9          106:1,6 109:17        73:14 74:24 75:3     85:10
 uniform 106:4           115:5,11,19 125:3     75:8,11 76:8        wall 6:25
 unit 24:2,4,11 25:2     134:7               violets 137:4         want 9:6 58:19
   27:1,10,11 28:4     uses 97:21            vision 6:2,8,19,23     76:11 97:1,22
   29:13,22 30:1       usually 22:20,25        7:7,10 8:9,10,18     100:5 118:19
   33:7 35:18 36:20      33:12 155:18          10:3,11,14,19,21     122:5 133:10
   38:8 42:10 44:4     utilize 74:23 94:15     11:7 12:1 72:5,22    135:24 136:1
   44:17 46:16,18        117:6                 73:13,23 74:7        144:7 148:20
   47:17 48:9 70:13    utilizing 10:10         94:21 96:8 100:3    wanted 51:1
   75:4 104:22           113:14                120:25 122:21        136:12
   107:10 110:3                  v             123:6 146:22,23     wanting 31:4
   112:6 119:2 132:4                           147:4,9,14 151:5     82:17
                       v 171:6 172:3
   141:10,25 160:8                             166:24              ward 21:20
                         173:3
   161:7,17                                  visit 90:7 94:9,13    warning 74:22
                       vacations 162:18
 unit's 161:20                                 95:3 97:4 99:4      washing 14:19
                       valid 87:1
 united 1:1                                    100:25              watching 116:4
                       validate 53:17
 units 30:12 31:4                            visited 139:6         way 8:18 23:4
                       validated 116:22
 university 1:8                              visual 87:12 97:19     29:25 47:15 58:21
                       vanessa 157:19
   5:19 18:25 19:18                            98:10                58:23 62:19 63:2
                       variability 120:23
   23:23 149:15                              visually 121:10        69:3 71:10 75:17
                       variables 98:8
   171:6 172:3 173:3                         vocational 94:22       76:2 126:24
                       various 40:25 49:4
 unrecognized                                  143:15 152:4         130:16 139:18
                         124:22
   61:15                                     voice 42:23 74:18      143:12 149:7
                       vary 13:10 41:3
 unsafe 85:5                                   115:6,13            ways 6:5 43:2 44:1
                         73:8
 unwanted 83:1                               voiced 61:23 63:23     62:3,8 74:19
                       verbal 41:17 42:4
 unwillingness                                 85:23                101:24 103:3
                         42:21,25 80:9,12
   50:1                                      voicemail 149:2        106:12 123:24
                         80:25 81:1,3
 update 43:20                                voided 163:15         we've 113:19
                         110:18 111:2,9
 updated 146:15                              volleyball 46:12       131:3 166:15
                         113:5
 updates 43:21                               volume 36:12,13       wear 10:8
                       verbally 79:19
 updating 152:19                             vs 1:7                website 131:9
                       verify 116:21
   152:20                                             w            wednesday 13:18
                       veritext 171:1,7
 upgrade 105:10                                                    week 13:17 15:11
                         174:1               w 163:16
 upset 79:2 130:17                                                  15:19 127:13
                       versus 36:10 71:17    wagner 160:1,12
 upsetting 59:16                                                    128:20 132:24
                         153:10 154:7        waiting 144:21
 urine 91:11                                                        133:7 162:15,15
                       vicinity 155:16         151:14

                                Veritext Legal Solutions
 www.veritext.com                                                        888-391-3376
Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 204 of 312. PageID #: 354


[weeks - zoom]                                                            Page 30

weeks 15:16 65:20    word 47:5 152:10      world 36:19                  z
 90:7 127:12         wording 52:5          worried 83:20       zoom 98:5 105:5
 151:16               134:22               worrisome 64:24       105:14
weigh 97:2           work 9:7 13:10        worse 10:22
went 29:3,16          14:14,24 37:12,21      146:23 147:4,10
 34:24 49:2 63:15     39:10 56:8,11          147:15
 64:7 68:6 88:15      63:4 69:12 89:21     worsening 8:4
 92:21 93:12 95:6     89:23 90:10,13       write 7:3 22:25
 106:10,23 140:24     93:3 96:2 97:3         43:9 51:7,8 147:5
 144:2 162:9          107:1 108:6          writing 43:8 51:9
wheel 47:4            109:10 111:7           90:12
whereof 170:5         117:6 118:1          written 14:5 40:3
white 2:5 11:17       125:25 135:1,3         69:5,9,20 70:7
 51:10 87:18 97:24    139:11 143:3           156:2
 100:7 108:19         144:11 149:11,16     wrong 89:15 151:7
 118:9 122:5          150:18 152:5,10      wrote 51:25 89:8
 135:21 136:2         154:8,21 155:13        97:16 100:1
 143:8 145:21         155:21 157:10                  y
 146:4 147:16        worked 12:23
                                           y 24:25
 148:18 149:24        15:20 19:22 27:14
                                           yeah 11:11 20:23
 160:23 164:3,9       30:17 48:6 72:3
                                             40:24 42:6 82:23
 167:5 168:14         84:7 127:13
                                             112:25
 171:5                130:20 151:2
                                           year 7:15 12:24
whiteboard            152:19 155:16
                                             15:17,18 47:13
 109:13,19           worker 20:13
                                             130:13 144:8
whiteboards           21:10,11 43:18
                                             150:23 163:16,19
 104:12               160:7
                                             163:20,22
william 18:15        working 13:16
                                           years 7:15,16,19
 161:23               16:6 17:20 20:15
                                             8:1,5,9 24:12
willing 83:20         24:4 28:3,9 29:10
                                             49:17 68:13 69:1
 107:1                35:17 47:18,23
                                             77:4 93:15 94:6
wise 32:16            59:21 98:6,11
                                             98:12 130:21
witness 164:7         127:12 143:15
                                             147:7 151:2
 169:9,14,15,18       152:24 153:4
                                           yoga 46:2,4
 170:5 171:8 172:1    154:16 155:5
                                           young 8:22 15:6,9
 172:4,11 173:1,4     162:14
                                             15:14,16,20,22
 173:15              workplace 8:12
                                             16:6 17:25
witness's 168:2       99:9 105:25
                                           younger 31:21
wondering 113:11      156:21
                                             48:2 78:7 102:22
woods 144:14         workstation 105:7


                              Veritext Legal Solutions
www.veritext.com                                                     888-391-3376
       
Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 205 of 312. PageID #: 355



                    )HGHUDO5XOHVRI&LYLO3URFHGXUH

                                      5XOH



        H 5HYLHZ%\WKH:LWQHVV&KDQJHV

         5HYLHZ6WDWHPHQWRI&KDQJHV2QUHTXHVWE\WKH

       GHSRQHQWRUDSDUW\EHIRUHWKHGHSRVLWLRQLV

       FRPSOHWHGWKHGHSRQHQWPXVWEHDOORZHGGD\V

       DIWHUEHLQJQRWLILHGE\WKHRIILFHUWKDWWKH

       WUDQVFULSWRUUHFRUGLQJLVDYDLODEOHLQZKLFK

        $ WRUHYLHZWKHWUDQVFULSWRUUHFRUGLQJDQG

        % LIWKHUHDUHFKDQJHVLQIRUPRUVXEVWDQFHWR

       VLJQDVWDWHPHQWOLVWLQJWKHFKDQJHVDQGWKH

       UHDVRQVIRUPDNLQJWKHP

         &KDQJHV,QGLFDWHGLQWKH2IILFHU V&HUWLILFDWH

       7KHRIILFHUPXVWQRWHLQWKHFHUWLILFDWHSUHVFULEHG

       E\5XOH I        ZKHWKHUDUHYLHZZDVUHTXHVWHG

       DQGLIVRPXVWDWWDFKDQ\FKDQJHVWKHGHSRQHQW

       PDNHVGXULQJWKHGD\SHULRG




       ',6&/$,0(57+()25(*2,1*)('(5$/352&('85(58/(6

       $5(3529,'(')25,1)250$7,21$/385326(621/<

       7+($%29(58/(6$5(&855(17$62)6(37(0%(5

       3/($6(5()(5727+($33/,&$%/()('(5$/58/(6

       2)&,9,/352&('85()258372'$7(,1)250$7,21
Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 206 of 312. PageID #: 356

                 VERITEXT LEGAL SOLUTIONS
       COMPANY CERTIFICATE AND DISCLOSURE STATEMENT

  Veritext Legal Solutions represents that the
  foregoing transcript is a true, correct and complete
  transcript of the colloquies, questions and answers
  as submitted by the court reporter. Veritext Legal
  Solutions further represents that the attached
  exhibits, if any, are true, correct and complete
  documents as submitted by the court reporter and/or
  attorneys in relation to this deposition and that
  the documents were processed in accordance with
  our litigation support and production standards.

  Veritext Legal Solutions is committed to maintaining
  the confidentiality of client and witness information,
  in accordance with the regulations promulgated under
  the Health Insurance Portability and Accountability
  Act (HIPAA), as amended with respect to protected
  health information and the Gramm-Leach-Bliley Act, as
  amended, with respect to Personally Identifiable
  Information (PII). Physical transcripts and exhibits
  are managed under strict facility and personnel access
  controls. Electronic files of documents are stored
  in encrypted form and are transmitted in an encrypted
  fashion to authenticated parties who are permitted to
  access the material. Our data is hosted in a Tier 4
  SSAE 16 certified facility.

  Veritext Legal Solutions complies with all federal and
  State regulations with respect to the provision of
  court reporting services, and maintains its neutrality
  and independence regardless of relationship or the
  financial outcome of any litigation. Veritext requires
  adherence to the foregoing professional and ethical
  standards from all of its subcontractors in their
  independent contractor agreements.

  Inquiries about Veritext Legal Solutions'
  confidentiality and security policies and practices
  should be directed to Veritext's Client Services
  Associates indicated on the cover of this document or
  at www.veritext.com.
              Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 207 of 312. PageID #: 357



     031222017            15:56 Cleveland Sight Center- LVC                                                                                                                       FAÑ2166S88731                                P005/007
           X12116/20.1.7 TErp «1St 58
                                                   ,
                                                             Y. 216. 44.5.- 2224' )34691                                                                                                                                        .5t12
              UniVarSitY Rospitaig 2/1afeel7 14ee!5ti                                                                                          AM           PAGE           (17018                raX äorver
   "$    DEFENDANT'S
           EXHIBIT

    1         2=i
                                                             .                        ,11                   .




                   Provi cr's name raid
                                         ,'
                                                            Is*rnths
                                                                                .    r.;
                                                                                                    LID
                                                                                                                                              '
                                                                                                                                               U          A'S -
                                                                                                                                                           eitieveue)
                                                                                                                                                                         °D         .       .-
                                                                                                                                                                                        6/01- eedTerz,...
                   Type oirpeitlizeimoicer.trieci4g                                                 ,epremero-P-elrr                                                                                                  CLOvel/A tiPi
                                                                                                                                                                                                                                 tee I O
                   TOTaphrm;
                                                             ..
                                                                                                                        rz.m                   L312:.LIIL
                   2A,ETj.L P4475__
                   Approximate dater cond [thin eminence&                                             1.1                                Probabi8Doration            hinditio're, Pt' -11-effil            Atep-r-
                                                                       ,

                   MIX') yew have treed patient for condition in the paat l2 months:                                                          N'4                 ( LA-ssle        Afciiv-7--me-Ntrr = 3 .JA ri -A -Arp

                   Vitspatlent'adMittee kr bereight ace lä Kospitat iiespke trytticiantiai medical curt facille?                                                                            ye
                   if yes', Inpatient -S               (DateJidmitted)..                              /
                               EmplOyeerieed                                        triatrneii!visiltr          IOW hYleeperyearclue to thc conditlön?                                  Yea

                   Wiumedientiohe Ptfiertklarg.eviketleetititermedi.eatten.PitStrfb.se                                                                .   yea

                   wttsthe Petiera reeed to:04161'110M- 4rä 'PrQvi'dcr(1) roievahlatioitarcalmara (aigibjesieel therepist,.speereset
                              -Yea            `ef           14p.            .
                                                                                    IF sp, state the 'nature end date of net meäuTtents-stuf elected dome> of isitmint

                    is the medical oonclitlotfeestpant¡i.                                            Yes        \       No liyes, 84e:toted 12816 of pollNely;                                        >




                   yda-;Impeorprceifdu a et gleo detytilrs mendef.fitnelons or ajab dirscreercm. answor thfva elastic= be civei! Oat
                   110, Otheretzoi rayon the fteperaff'4. 'own da39>ipilqn.oth1llharjobjuneitpie:
                                                   ;             4..
                    is the pflpToyea blabjeto Tiiribim,enyof hisftrer ob:unctions due                                                         the .tundition: 4/ Yes                     Nte              4.u.   irtze.
                                                                                                                                                                                                                    ni the
                       ib Ibri011Otig   the employee lOnablrito perform                                                        L          etio 6 IV1              24- '"- i;a-e'-'fffe, MS"          S 45- rz)heor,-- imerrivieier
t'llieer A96-7" Al Pla-cerv      rejig 6' 114               6; OCik Ce.railsT Glyvigie4 exeNT                                                                     4.1,44ietis mee- VArkki
         fiergifti;-                          áN 4                                                  clifk7roitCuie -to fienep- 10FG ez,Mkon
                    thuoribe id -xi other relevant mullet!. feu, rellmeci to the zondltIon er which the ere tom sceits
                    Tc            !tern,        .            e.       .          '  11';                            -                          tit .te
                                                                                                                            letzve eidultdelrijdJareim
                                                                                                                         .e a . A that are stiffieet.
                     to establish the met fix the .pegent t teke irnakze "eneitglis any need for the interrigtiont Etbsenc.es.or ror work on. a part4ime or
                                                                                                                                                                              ;




                    reduced                                                                                                                                                                                       schedule).


                                        DGOCAMI 2OSS Wg>9)e                                                                              Cbgritdee G-Magerief-                                            eggs.

                             azeseer,ve                                                             ebpjerg

                                 01/ \lY                     .                                  ;                   i   ft         it.         '/.                         1.11..e2ä312,erietkinfsma

                    Single COTItiM1011; period of% calisteliy
                    WI» the-emplOyie be. unable'to perform -some oral] rithIsibtr lob fürictions tor asingle-confürueus grloil of tint* 'clUtr taiteer
                    itedird cgratren, rridatilgany.tIme er treatment and recovery?                       _'No rf 9.0.13tegethe.-estirmeo beliintng

                                        -_
                                                                                                 ye
                    end e.milag dates for the period -the erepla.Yvs Is expected:to be tine* te.paieran3ore.s or'all Of hts/herfolitmetiont                                                                            /_/
                    - tg- i
                                                                                                                                                                                                                                 ,,.,...

                                              !'                       .,"'kW W.fg,ifite C.trOD/We &r                                                 Pgr-e«424,,,zgr             e S'Aele                r;. -w- Au --9   'iee--- ArP9rW
                                                                                                                                    Me cejv ce Vez-ee-',,cee-
                                                                                        .



                                                                                                          tevftlTio!,1                                                                           (2-.-' Avd-Geze .
                                                                                                                                                                                        .
                    poiblie-u Or het.iiiiwiteiiicctiNyorkscbej tile                                                                               .                                              .




                                                                                                                    -- -
                                                                                                                                          .
                                                                                                                                                                     .




                    WW ft be 'yricaT6eity nocessery et eel emplayee to. take leave co ertend foRoveup. appokitments ertater woA pert tima er en ii
                    roduzsi 3.Ciler10 bcbettite;o relic =Heal tonditiOn: ' Yet      No
                                               :.;.i.    i.                                                       INW)VgügJ(.7 AC/4,e?)                                                                                        7'v -reWAZ Cen
                                 2 I i'. a..g          tent 0Pg-C'ePee Ateeew.,zeß (Ai- is, -,0 -sf AVW sr
                                                       P.
                                                               '

                                                                  ,    .-

                                                                     1704406 gemvPilze
                             0 ta $ o E thALre e ez,pG54.2.0e-tew-7               Nease,gie N -7.5 -MT- `79i4 U- tefet 2upp,cae---
                                                       Ame- le      väpy-wp.a.53,           -




                                                                                                                        or,Agr-vze pii..-er,--encd,::
                                                                                                     ?ell, mr,
                                                                                                                                                                    fr, -.4e57( -g-   giwgzer egi. et-ricri-xel
                                                                                                                                                                                                        ell --P lerDp
                       CPUleAG                AVe           AZ VA624,W443-Areeit.::;eg, Wielege                                                                                   legate:, lg. jGvIrbee
                                  rfvuy        gswfi......,_ge, re freseoAuzi,,,)--.,,...V,LWAL
                                                                                                                                                                                                                                 if Me e
                                                                                                                C gaNbF IMD ecEsN TNIrL                                                            UH -MOSS       6
                                                                                                                                                                  i'l5.142.7beliVr'-'17-'97\2::'5 7.1;79e45:222::(&4-2:;:r
            Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 208 of 312. PageID #: 358



      03122/2017         15:56. Cleveland Sight Center - !VC                                                                                                                                      166588731                                       P.0061007
                           !         -                                          d      .;;;
           02/1-6/201.71 THtJ 15t. 5:a                                i.e. 2                           4e 222e i4e97                                                                                                                          203,6/%025
             UrliVersit                                                                    e'27181201,7 1,1 :                                    b()-             PAOE                 t0I8                        rax slever
2
A



o

:75
                    it #tie pride inrorjrtetion eurnO:Prit.10. estehlre.h the mediae! lieedivgjty 114° stich
                                                .       .                                       1




                   it there it a rcodtcat                                  co',ror tbliow-up getment appülntments, whet Le ifie ettimeted treatrnee .seheduie,
                   including, tilt dittas (4 tiny ietnadüled appointments end tall ernbunt cltmpioyea time :Die fequilroti ror each
                   ernmharnent trAtiditrB any -recovery puled:                                                        .


                                                                     e-Okr t---; et7 42:43 pepee-wer-e's
                                                                                                                           eerieczA                            rg-en         70.---.
                                                                                                                                                                                 e Iv-
                                                                                                                                                                                                                              T




                                                        ._._(I\ tree g c: - Avn-i.i vg ¡we o r 2 e 4g i feArrz w4724                                                       te.ern.    a Zt 9 tetemS tevi,e...                           fl(       sp&L1   7Ç1&
                   Inhere 13 ti tifec1101-iiesit'y That                                               employee work 5.1t3 a pe,:dreetreduaceededtkIct,e5tirnato ih.epirmitne oneduced werk
3
                   5 gficzbge the. emp loyee needat ..
                                                                                ffis.                            -,
                                                                                                          hour.(s) pei. ciey;,
                                                                                               Keen z2ofeeS gLi e ft '14 i
                                                                                                                                 :    days per week rtettt
                                                                                                                                                                       -
                                                                                                                                                                          Throubh             .    .




                                                                                                                                                                                     v emu peic,- wtzm
                                                                                                                                                                                                       .       .   -




                           .t    ..                                         I          _ _. .___
                                                                                                                                                                                 --me s &ego> te &Kr-                                                     Wrt.ee
                   Intertelgt tetv-e                             '   '''   ''''''- ,AP V2 PgaS                                  eeMr-eg.7ASet;                      E-4817-;
                                        :.     ! I;     v..:     1                                      .
                                                                                                                      .


                   Wilt the toridIttoniriternitterittyjg.e,;Tnt.(4 carployco From perform thg 60ilii er illi affil.Vh.e.-115.iefitiá.l.j0.b.ftleaticets?:
og
                   -II*                         A-£ Nei -A
                                                         .,....
                                                                           GLe,-
                                                                                           2)       - .,,ß Fmmor3,27 We- (2-Am-versea6--- 'veg., -7,-7 usg,
                                                                                                    Mqked
                                                                                                    ec-,07c,4 e.,-.           wrinvw ...... sc7GN-- z:.,z                   vgxeAgib- eraeeA, MO f2 e E.a0-,....0 $ Pi:he
                                                                                                                                                                                                                                          .sies

                   !f-   'ßb,,   provide                Ibrniztlort suftlelent.                                  gO       Otfibtigh      the rnuclical         necessity    for 'stüh iimrnelytp>ht 1*tv:    1 NUS& ea-uffll




                   used upon the employee's rnedi01 hlajury end your krtowlerlgtiof The                                                                         eorldition., eallynee    Keene Auld»                                  &ration
                   of (lie ompitlyee's intermIgnt. lanky te perfom3 some o                                                                   ll «Ilk/her:3.1/4°1J &notion', rii the,nekt '6 tnontli3 (211,                              episodd
                   evOryJ moi                                        -day.*
                                                        firequetwy; '                                                           tlimsPer                 !et:4(A.              Mtage(3).                   I           7,S-           üleldttifr".
                                                                                                                                                                                                                         ee,Aeez,--re-
                                                            Durgion:                                                            hated or                ds() ropia:                                        ce__.-iiircro                   Vgievemc.
                   retimated duration of alb need for intaneent                                                           v
                                                                                                                                                                                                                         '&1h -zee% feeK
                                                                                                                                         -
                   elgteitlfe.            PhysicittruP'ractittoner:                                                                                                                                                               t
                   prim blare              L.,              cey egUe WigS'                                                                     pex g; (g, )ge.(2.i!
                   Mild of Speeralintlon:. LON                                                  tiON 'Verce                                         phne p;4fj
                   Ä4fdr53: 1961.                            .       4              g*:.;.25÷-..                                         eivisuctizip:etevEtAIS279                                O4                   etne
                   Please Mite' Cdenet itertila,th bolew                                                                  d faX liram to The fippopriate learn tnerter hue on the e4t-ji cr
                   erriployeentt


                                                             b             0-Vt.` :".                       tn    I:: ;4
                                      ".."1:t       .        1%.:git7** .o?;'               I          a"..:4,:,11:?:e. '1            .4!'
                                      1                                               ei                                                     to. P. .ebeli A                          .2 ;'

                   'should you igve uny eigesiNnit Peeee ells plzthilltt MimeSemeig StrvIer4 tt 216467-87'60 tie) Wow tht prortepts
                   with a teen member. ThánPrcyon;




                                                                                                                           CONFIDENTIAL                                                                                       UH -MOSS 1362
         Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 209 of 312. PageID #: 359



                                                          University Circle                    Highbrook Lodge
                                                          1909 East 101'' Street               12944 Aquilla Road
                                                          Cleveland, OH 44106-4110             Chardon, OH 44024
                                                          216-791-8118
          Cleveland Sight Center                          clevelandsightcenter.org




                             Occupational Therapy Low Vision Evaluation Report



 Client: Deborah Moss

 DOB: 5/31/65

 Occupational Therapist: Erin.St. Denis, OTR/L

 Date of Occupational Therapy Visit: 4/5/17

 Referral Source: Community Referral, University Hospitals



OT received a referral for Ms. Moss to complete a Functional Low Vision Assessment related to work. Dr.
Balciunas, Cleveland Sight Center's low vision optometrist, evaluated Ms. Moss on 3/21/17. Ms. Moss
 has a                               Stargardt' Disease with visual acuities of 1/100 OU and a near visual
acuity of J16 aided. Dr. Balciunas reported that, "Stargardt's disease is a condition that permanently
diminishes central vision both distance and near. It does not affect peripheral vision. It is a progressive
condition, but Ms. Moss is not likely to get much worse at this point of the condition." Ms. Moss also
reports postural strain and spinal concerns related to her positioning at her work station. She may
benefit from an ergonomic evaluation of her work station.

Ms. Moss has worked for 20 years as a recreation therapy assistant on the geriatric psych floor at the
Parma branch of University Hospitals. She reports she has been an employee of University Hospitals
since 2014. She reports that there have been some changes in the population served; now serving a
younger geriatric population. While she was previously assessed and accommodation recommendations
were made, there are some continued concerns.

OT called and spoke with Georgene Kohlbacher, EAP Counselor, and requested a second visit for OT to
observe and further asses how Ms. Moss functions in her daily routine in her work setting. Ms.
Kohlbacher reported back that this request was not able to be accommodated due to HIPAA regulations.
OT explained report would be completed with information from 4/5/17 visit, she reported this would be
fine.

OT assessed Ms. Moss for CCTV technology. Ms. Moss reports that a Topaz CCTV (closed circuit
television or "magnifying television") was recommended in the past and she received a Merlin. She
reports the contrast of the Merlin model is not as good as the Topaz (she has a Topaz at home). OT
assessed patient this date with CCN technology. Patient uses reverse contrast with font size magnified
to 5 inches. Quality of contrast was assessed to be an important variable to crisp edges of letters for



                                                                                     Moss Production 000262
     Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 210 of 312. PageID #: 360




improved ease and speed of reading. The Topaz model with 24" monitor was beneficial. A DaVinci
model with audible text mode was also demonstrated and helpful. If considered, Ms. Moss would
benefit from further assessment. Ms. Moss reported she used to have a scanner to convert printed
materials to audible text. She reported this device was helpful for reading printed materials.

Ms. Moss reported she is a proficient Zoom Text user and has a computer with large monitor and
adaptive keyboard at her work station. She reported that Zoom text has not been working well at work
and is hopeful with UH software updates, the function of her Zoom Text software will improve. Ms.
Moss would benefit from UH's IT department to address Zoom Text compatibility with software. She
currently uses volunteers to assist her reading e -mails. Ms. Moss reported that UH may be utilizing iPads
in the future. The iPad would offer a high degree of portability between work stations and possibly
complete documentation outside of the office. With low vision accessibility features, she would be able
to access e -mails with use of audible reading features (i.e. Voice Over) built into the iPad. if medical
reports are accessible to the iPad, she may be able to listen to them using Voice Over. She would benefit
from training to learn the low vision accessibility features of the iPad, if UH incorporates this technology
for staff,

Ms. Moss reported that the new copiers at work have a flat touch screen. She would benefit from bump
dots to assist her in orienting to the position of copier functions display.

Ms. Moss is required to sign treatment plans. OT assessed her for writing aids. A typoscope/signature
guide was demonstrated and found to be helpful for writing her signature.

Ms. Moss is required to write out daily schedule on a white board as part of "Schedule Awareness." OT
problem -solved with Ms. Moss regarding the use of contrast electrical tape to grid off white board fields
for the daily schedule. She reports this method has been done and is effective.

Ms. Moss reported that, on occasion, she has bumped into staff when they are wearing dark clothing
that poorly contrasted with dark flooring on the unit. She reported this as a mild concern. High contrast -
light on dark- helps with improved viewing. Also, it was reported that she has walked into a patient
room when being seen by nursing. Use of verbal cues from staff is acceptable etiquette in working with
persons with low vision or blindness.

Ms. Moss is required to participate in crisis intervention and staff trainings. Having materials ahead of
time for review and partnering with a staff member or trainer who is aware of need for verbal and touch
prompts to motor Ms. Moss through any physical components may be beneficial.

It was reported that Ms. Moss has difficulty noticing when patients get up from their seats, need
assistance (i.e. during Bingo) or reading patient's facial expressions. Ms. Moss reported she uses
auditory compensatory strategies to listen for tone of voice or responsiveness when she initiates a
question or interaction. She reports she will also ask other staff/nurses for feedback regarding patient
behavior or affect. Otherwise, Ms. Moss is unable to see faces or expressions.

Low vision recommendations:


                                                                                     Moss Production 000263
       Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 211 of 312. PageID #: 361




1.   Topaz EZ HD with 24" monitor
2.   Assistive technology evaluation for a scanner may be beneficial for reading printed reading materials
     (not hand written).
3.   Work with UH's IT department re: Zoom Text accessibility with UH software
4.   Training in low vision accessibility feature of iPad if/when iPads are introduced to be used by staff.
5.   Marking of copier with bump dots for improved accessibility to flat display/touch screen for copier
     functions
6.   Typoscope for signatures
7.   Verbal prompts when passing in hall or to re -direct out of room if private session with a patient
8.   Accessible materials for staff trainings and staff/trainer assistance to motor through any physical
     components to training
9.   Additional optometrist recommendations: 10x LED hand held magnifier for spot reading,
     continuation of 8x DVI microscopic readers OD (right), +24 binocular AOLITE microscopic reading
     glasses.
10. Training of staff on Blindness Basics.




Report respectfully submitted by:




Erin St. Denis, OTR/L

Cleveland Sight Center

(216) 658-8783




                                                                                       Moss Production 000264
              Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 212 of 312. PageID #: 362



22e1 lCaren
From:                                             Evans, 'Allison
Sent:                                             Friday, MáÿÒ5, 2017 1:50 PM
To:                                               Kohlbacher; Georgene (gkohlba2)
Cc:                                               Farley, Karen; Fernandez, Laura; Reese, Jame (Litigation); Fulton -Royer, Jill
Subject:                                          RE: f/u Debbie Moss.


Georgene-

My apologies for the delayed response. Yes, .l was able to visit BCOA.fo.r a,little while on Wednesday.. I observed some
grOup and 2:1 patient time. .Again, I. have.no:t met .with. Deb to see her in the environment, but here are the observations
 made.

Ft.
    3s a v.ery'.dyiìam.ic environment that requires excellent situational awareness a..nd:.atténtion to detail. All staff must be
able to interpret the.affect pf multiple patients,at once through facial expressìorr.and.body language, be able.to'engage
patients with various levels of arousal and react to emotional and physical.distr.ess. With Limitations in these abilities,
the safety and the quality .of care for the patients ìs compromised. The group atmosphere adds to the complexity of this
due. to. a higher level of activity arid distractión in the room for both. the. employees and the patients, in addition to the
fact that ther..e can be as many as 1042 people in the. roan -eat once. Employe.es:.must. be able to respond to patients
experiencing internal stirñüli.,: those with toinniunicatiorr and behavioral issues and.patie.nts that ,pose a:safety riskdue
to fall or elopement risk.

ln addition, according to the job' description for a recreaticin therapist, group.activïties should include community,.
exercise and. recreational tasks. While some groups can be completed with.patients seated together             circle.
others will need to involve more movement and. physicality from the patients and the group leader. With that.there: is:
more risk for falls.and increased awareness.necessary for tracking patient movements and. interaction.




,.:...
While technology accommodations can facilitate success with documentation and gathering information.on patients,
aside frorn limiting all interaction tö 1:1, Which could still pose a risk,.there:is little that can be done to accomniodate for
tne' variability of a psychiatric patient population for someone with such significant vision deficits:

Please ..let me krGinr if l car be of further ass.istance,.

Allison

Allison              M> -I1.;. Oi'R/ I..
Rehab Sttpcu'vssot           Inpä i.iciit Pz>ograì:nniin ;
               I'.I.tlspr#?lfi Pan21a McclICRl Ce1#ex
70.07 Powers. L3o.crlcv:ird
          Ohio' 44
sa;   440.-:74S_4127                                                                                      ;Ñ.         ,;Y.a
                                                                                                                     _>x


                                                                                                     ,
                                                                                                                                   ,!T{##


(i)440-743_403?                                                                                          t.,,
                                                                                                                , ;
                                                                                                                 .
                                                                                                                           s á`   : ,;
Allìs,;rr.Evaiìst.Cll.E.11-l2tlspli'clls.C12 3'


FrOrri:'Kohibacher, Goorgene (gkohlba2)
Sent; Thursday; Máj/.04., 20.17 2:55. PM
TO: Evaris, Allison



                                                                    CONFIDENTIAL                                                       UH -MOSS 1392
         Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 213 of 312. PageID #: 363




     05/23/2417 TUB 11:39          FAX 216 445 2226 114697
                                                                                                             0a01/001

                           }..ti                         ¡   'PS


m             Jt      i

r)
CI


                                                                               LAN      eve itd.Clitne
0                                                                                   align f Tralaoulsä, MD
                                                                                            Ophthalmology
                                                                                       2022 East 105th St
                                                                                     Cleveland OH 44106
                                                                                      Dept: 216-444-2030
                May 23, 2017

                Georgene Kohlbacher, LISV1 S, CEAP
                11100 Euclid Avenue, Mail Stop 6036                                        DEFENDANT'S
                Cleveland, Ohio 44106                                                        EXHIBIT
                Fax: 215-953-3035
                re:        Deborah A. Moss
                           CCF 17031449
                           DOB: 05/31/1965
               Dear Ms. Kohlbacher:

               Pursuant to our Conversation on May 22, 2017 about the ocular health status and
               contribution of Ms. Moss' poor vision to her function, I would like to provide this
               sum nary.

               1. Indeed her condition is unable to improve and has led her to lose her central vision
               that provides the ability to see details and small targets from a distance and even from
               near. Her peripheral vision remains unaffected.
5
               2. I am uncertain about the impact of her poor central vision on her ability to perform
               individual tasks because I have not observed her in her work and I am not In a good
Ñ              position to make comments about that aspect, i can certainly appreciate that from a
               distance that she would not be able to recognize faces or expressions on faces that
               would give queues to particular situations or feelings.
0
               My hope is that Ms_ Moss receives the appropriate training and is given a little bit more
               time and maybe Instruction to see if she could meet the necessary requirements to
               perform this aspect of her work.
               I hope these comments are helpful, and I thank you for asking for my opinion.
               Sincerely,


               Elias L Traboulsi, M.D., M.Ed.

              EIT/sw
              cc:         Karen Farley, CHIP, MSN, Fax: 216-844-3990




                                                                                        Moss Production 000265
      Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 214 of 312. PageID #: 364
FYrom :                                                                       09111/2017 04:41          #157 P.001/002



                           mi Emi/2/ wtire

                  University Hospitals
                  Parma Medical. Center


           Sent regular USPS mail and certified mail

           September 6, 2017

           Ms. Deborah Moss
           63 Salem Court.
           Hinckley, OH 44233

           Re: Employment Status

           Dear Deborah:

          As you know, you have been in a leave of absence status since February 2017 due to our
          concerns regarding your ability to safely perform the essential functions of your position as
          Rehabilitation Therapist, PMC Hanna Pavilion, due to your significant vision impairment. You
          currently remain in a leave status.

          As you are aware, on February 14, 2017, you were referred to the UH Employee Assistance
          Program (EAP) for a mandatory fitness for duty due to safety concerns when you were unable
          to fully participate in de-escalation training which is essential when working with behavioral
          health/psychiatric patients. You were placed on paid administrative leave pending the fitness
          for duty evaluations.

           Over the course of the past several months, we have met with you on several occasions as part
           of the interactive process to discuss and determine your ability to safely perform the essential
           functions of your position with or without reasonable accommodation. On June 1, 2017 your
           manager, your EAP counselor and f met with you. We specifically discussed that the behavioral
           health unit is a very dynamic environment that requires excellent situational awareness and
           attention to detail. Staff must have the ability to interpret the affect of multiple patients at once
          through facial expression and body language. You acknowledged the legitimacy of our safety
          concerns, the increase in patient acuity, increased severity of psychiatric issues, the change in
          patient demographics, increased code violets, and fewer staff to monitor patient activities and to
          deliver assistance during patient outbursts. All of these factors contribute to an increased risk to
          you, patients, and other staff members. We discussed the possibility of other positions in
          University Hospitals that would be a better fit with your visual deficiencies and encouraged you
          to investigate other opportunities and reach out to UH Pathways Career Coach, Faye Naftzger,
          who could also be of assistance.

      On June 9, 2017, I informed you that based on our June 1, 2017 meeting and discussion, we
      were not able to identify any reasonable accommodation that would allow you to safely perform
      the essential functions of your job and return to your position at which time you had no
      suggestions for a reasonable accommodation. I also informed you that Administrative pay
      would cease but that you could utilize your paid time off/PTO (vacation pay). Most importantly, I
      informed you that your manager had initiated a Medical Leave of Absence (MLOA), and that you
              Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 215 of 312. PageID #: 365

     Grom :                                                                    09/11/2017 04:42         #157    h'   . UU2I UU'L
J,




               would be receiving medical certification paperwork from UH's Disability Management Services.
               An approved MLOA allows for employees to remain on role for up to 52 weeks.

               On June 20, 2017, you called me with questions regarding the MLOA paperwork that you had
               received and I referred you to Kara Ladaika, Disability Management Services. I also reinforced
               that an approved MLOA allows for employees to remain on role for up to 52 weeks.

               On August 7, 2017, I called you and you confirmed that you had not completed or returned the
               MLOA paperwork to Disability Management Services. You stated you didn't feel it would help
               you and that you had not applied for any other positions at UH. You also indicated that you
               intended to allow your PTO to run out. We discussed the need to bring closure to this matter.

               At this juncture, the majority of your PTO will run out as of September 16, 2017 which will be
               paid out on September 21, 2017. Any remaining PTO will be paid out the following pay date.
               Your manager is initiating a Personal Leave for you until December 31, 2017. PTO will not
               accrue during this time, however, you may apply for as many open UH positions as you are
               qualified. if you are unable to secure another position, your employment will be terminated
               effective January 1, 2018.

               I strongly encourage you to reach out to UH Pathways Career Coach, Faye Naftzger who can
               be reached at 216167.8363. Also, I am available for any questions by contacting me at
               440.743.4052.

               Sincerely,




               Deborah Sheldon
               HR Generalist
               University Hospitals Parma Medical Center

               Cc: Kathryn Holley, Manager, PMC Hanna Pavilion
    Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 216 of 312. PageID #: 366




                                ***CONFIDENTIAL FOR AGENCY USE ONLY***
                                  Opportunities for Ohioans with Disabilities
                                                 Application
Participant          Moss, Deborah (Debra) A.                                          Participant ID     109128
Caseload             VI-AKR1-3 - Sullivan, Tim
1. Basic
Application Date                  01/05/2017
Primary Staff at Application      Sullivan, Tim
Living Arrangement at Application Private residence
                                                                                        DEFENDANT'S
Voter Registration Outcome        Currently registered                                    EXHIBIT
County at Application             Medina
Zip Code at Application           44233                                            i
                                                                                   e
                                                                                           3'1          CI
Marital Status                              Married
United States Citizen?                      Yes
If no, legal status to work in the          Permanent Resident




Referral Information
Referral Date                               01/03/2017
Referral Source                             Self -Referred Person
Referral Source Detail

Organization Name
Last Name
First Name
Middle
Honorific

Address
Address Line 2
Address Line 3
City                                                       State      OH     Zip

Primary Phone                                         Voice      No        TDD     No        Fax     No
Second Phone                                          Voice      No        TDD     No        Fax     No
E-Mail Address

Comments
Participant Report                                 Page 1 of 8                                 Printed 02/22/2017




                                                                                 Moss Production 000941
    Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 217 of 312. PageID #: 367




                                ***CONFIDENTIAL FOR AGENCY USE ONLY***
                                  Opportunities for Ohioans with Disabilities
                                                 Application
Participant          Moss, Deborah (Debra) A.                                      Participant ID   109128
Caseload             VI-AKR1-3 - Sullivan, Tim

2. Financial
Income and Household Information
Primary Source of Support                   Family and Friends

Public Support
Public Support Available                             No
SSDI Status                                          Benefits Discontinued or Terminated
SS! Status                                           Applicant - Denied Benefits
Presumption of Eligibility Possible       No
Presumption of Eligibility Rationale
Will Exhaust TANF Benefits Within 2 Years
SSI Aged                                             $0.00
SSI Blind                                            $0,00
SSI Disabled                                         $0.00
SSDI Disabled                                        $0.00
VA                                                   $0.00
TANF                                                 $0.00
General Assistance                                   $0.00
Worker's Compensation                                $0.00
Other Disability                                     $0,00
Other                                                $0.00


3. Medical Insurance Information
Medical Insurance at Application
Private insurance through own employment


4. Employment

Date Last Employed
Participant is Requesting Services to Maintain Employment                Yes
Employment within one week of Application
Work Status at Application                  Competitive Integrated Employment
Job Title                                   Recreational Therapists (29112500)
Participant Report                                 Page 2 of 8                             Printed 02/22/2017




                                                                               Moss Production 000942
    Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 218 of 312. PageID #: 368




                            ***CONFIDENTIAL FOR AGENCY USE ONLY***
                              Opportunities for Ohioans with Disabilities
                                              Application

Participant      Moss, Deborah (Debra) A.                                     Participant ID   109128
Caseload         VI-AKR1-3 - Sullivan, Tim
Hours Worked per Week                   24
Salary                                                  $599.28 Weekly
Hourly Wage                                              $24.97

Work History
Name                  Parma Community General Hospital
Address               7007 Powers Boulevard
Address Line 2
City                  Parma                             State OH     Zip Code 44129-5495

Job Title             Recreation Therapist
Job Duties            Facilitating therapy groups for senior citizens w/ various mental health
                      disorders. Develops program and monitors their activitiy and then case notes
                      all encounters.


                      Current position and she wishes to remain working for this employer

                      Consumer is now working 30 hours per week (2/21/14) Aware adjusted

Hours Worked per Week                            30
Salary                                       $828.00 Weekly
Hourly Wage                                   $27.60
Start Date       12/1996                               End Date

Reason for Leaving

Other Comments
Has insurance benefits through her husband.

Likes:
enjoys helping people of all ages especially babies and elderly

Dislikes:
Not able to use comp[uter system now as a result of the software changes. She can no longer use
the computer independently.


Participant Report                               Page 3 of 8                          Printed 02/22/2017




                                                                          Moss Production 000943
    Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 219 of 312. PageID #: 369




                             ***CONFIDENTIAL FOR AGENCY USE ONLY***
                                  Opportunities for Ohioans with Disabilities
                                               Application
Participant      Moss, Deborah (Debra) A.                                           Participant ID     109128
Caseload         VI-AKR1 -3 - Sullivan, Tim
My disability makes completing some of my tasks difficult. Takes longer to complete my work
tasks. I also cannot travel alone by myself now.

Name                   Deborah Moss
Address                P.O. Box 181
Address Line 2
City                   Hinkley                           State OH       Zip Code 44233

Job Title              Baby Sitter
Job Duties             Had to watch a 6th month old baby.

                       Was not permitted to leave the house while the parents are away.

                       Likes:
                       Got to play Mom for a baby - reported I love babies.

                       Dislikes:
                       The Family did not want her leaving their home - did not like being inside all
                       day.

                       Did not feel her disability impacted her ability to care for a baby.

Hours Worked per Week                              40
Salary                                        $120.00 Weekly
Hourly Wage                                     $3.00
Start Date             01/1995                          End Date          01/1996

Reason for Leaving
Left to take a job in her field

Other Comments

Name                   BWC
Address                10524 Euclid Avenue
Address Line 2
City                   Cleveland                         State OH       Zip Code 44195

Participant Report                                Page 4 of 8                                 Printed 02/22/2017




                                                                              Moss Production 000944
    Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 220 of 312. PageID #: 370




                            ***CONFIDENTIAL FOR AGENCY USE ONLY***
                               Opportunities for Ohioans with Disabilities
                                              Application
Participant      Moss, Deborah (Debra) A.                                          Participant ID      109128
Caseload         VI-AKR1-3 - Sullivan, Tim
Job Title             Rec Therapist for injured workers
Job Duties            Taught the injured workers activities they could use to help keep their
                      recovery on track. Taught landbased and aquatic activities. Developed and
                      implimented programs through BWC.

                      Likes:
                      Could use their facility to stay in shape and gt paid for it at the same time.

                      Dislikes:
                      She had to travel a long way to work and it was difficult and stressful

                      Had difficulty charting and reading paperwork and reviewing notes took a lot of
                      time and as her vision continued to decline she had more difficulty.

Hours Worked per Week                            40
Salary                                       $440.00 Weekly
Hourly Wage                                   $11.00
Start Date       01/1989                              End Date           12/1994

Reason for Leaving
Facility was closed and was privatized - everyone lost their jobs

Other Comments



5. RSA -911 Programs
Veteran                                  No
Migrant or Seasonal Farmworker           1. Not a migrant or seasonal farmworker
Projects with Industry                   No


6. Disabilities
Disability Documentation
Number 1         Primary         Yes          Secondary No            Onset Date

Impairment                Visual Impairment Leading to Legal Blindness
Impairment Due To         Macular Degeneration
Specific Impairment       Losing Vision
Participant Report                               Page 5 of 8                               Printed 02/22/2017




                                                                             Moss Production 000945
    Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 221 of 312. PageID #: 371




                            ***CONFIDENTIAL FOR AGENCY USE ONLY***
                              Opportunities for Ohioans with Disabilities
                                              Application
Participant      Moss, Deborah (Debra) A.                                     Participant ID   109128
Caseload         VI-AKR 1-3 - Sullivan, Tim

ICD-9 Code
ICD-9 Description

Other Comments
Vision is getting worse and her vision now requires bigger and darker (more contrast) than before.
She is also no longer able to read the copier controls (will likely need bump dots installed).

Glare is an issue and she has to work in the Dark to minimize glare and reflection. Re[ports the
CCTV and Computer monitor looks gritty to her.
Last Updated


Disability Documentation
Number 2         Primary         No           Secondary Yes       Onset Date 01/2012

Impairment                 Other physical impairments
Impairment Due To          Physical Disorders/Not Elsewhere Classified
Specific Impairment        Restless Leg Syndrome

ICD-9 Code
ICD-9 Description

Other Comments
Takes meds and it seems to help but her sleep is off - Tamazipam (was on Gabapentin). Can
only sleep 4 hours at a time and then tosses and turns the rest of the night.
Last Updated


Disability Documentation
Number 3         Primary         No           Secondary No        Onset Date

Impairment                 Psychosocial impairments
Impairment Due To          Anxiety Disorder
Specific Impairment        Has issues w! worry about being able to work

ICD-9 Code
Participant Report                               Page 6 of 8                          Printed 02/22/2017




                                                                          Moss Production 000946
    Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 222 of 312. PageID #: 372




                           ***CONFIDENTIAL FOR AGENCY USE ONLY***
                             Opportunities for Ohioans with Disabilities
                                             Application
Participant      Moss, Deborah (Debra) A.                                        Participant ID       109128
Caseload         VI-AKR1-3 - Sullivan, Tim
ICD-9 Description

Other Comments
Has anxiety with work and worry about getting her work done and then sometimes at home. Her
Doctor knows but with her other meds does not want to take any more meds than required.
Last Updated




7. Special Programs

Other Agencies and Services
Individuals, Agencies, and Other Entities Participant Has Been Referred To
Referred To                                         Referral Date


Other Service Providers and Funding Sources Providing Services or Funding to Participant
Involved With                                  Begin Date       End Date




Case Fund Eligibility

8. Documentation
What does the participant expect from VR to gain or maintain employment?
Consumer reports needing assistance with her CCTV and Computer Access. Will also need help
with marking the copy machines as well. The consumer has tried to obtain assistance with the
purchase of another CCTV as the one she has is not working for her. She has worked with her
employer but is frustrated as she has provided her FOR w/ info and it has been since August.
Describe employment needs
Describe the next steps in establishing eligibility
Will need to review prior case and as her disability is not one that will get better over time this
information gained from the prior case is still valid. Additional medical information.


Participant Report                               Page 7 of 8                               Printed 02/22/2017




                                                                             Moss Production 000947
    Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 223 of 312. PageID #: 373




                                ***CONFIDENTIAL FOR AGENCY USE ONLY***
                                  Opportunities for Ohioans with Disabilities
                                                 Application
Participant          Moss, Deborah (Debra) A.                                   Participant ID   109128
Caseload             VI-AKR1-3 - Sullivan, Tim
 Other participant information or comments.


9. Employment Impediments
Poor Work History
1. Does NOT have poor work history
Lack of Educational or Occupational Skills Attainment
1. Does NOT lack educational or occupational skills
Limited English Proficiency
1. Does NOT have limited English skills
Limited Literacy Skills
1. Does NOT have limited literacy skills
Cultural Barriers
1. Cultural barriers do NOT inhibit ability to work
Basic Skills Deficient
1. Is NOT basic skills deficient
Dislocation from High -Wage and High -Benefit Employment
1. NOT dislocated from high-wage/benefit employment
Single Parent
1. NOT a single parent
Displaced Homemaker
1. NOT a displaced homemaker
Low Income
1. NOT low income
Dislocated Worker
1. NOT a dislocated worker

Foster Care Youth
1. NOT ever been in foster care




Participant Report                                 Page 8 of 8                          Printed 02/22/2017




                                                                            Moss Production 000948
      Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 224 of 312. PageID #: 374



                                 ***CONFIDENTIAL FOR AGENCY USE ONLY***
                                   Opportunities for Ohioans with Disabilities
                                                Case Notes
Participant      Moss, Deborah (Debra) A.                                        Participant ID   109128
Caseload         VI-AKR1-3 - Vacant, Akron
                     BSVI 1
1. General
Entry Date            01/05/2017
Author                Sullivan, Tim
Category              Comprehensive Assessment
Share Note            Yes


2. Note
Summary               Complete
Started 5/22

3. Activities Provided
No items selected


1. General
Entry Date            01/05/2017
Author                Sullivan, Tim
Category              Initial Interview
Share Note            Yes


2. Note
Summary               Pasted in from Word
See Attachment

3. Activities Provided
No items selected


1. General
Entry Date            01/05/2017
Author                Sullivan, Tim
Category              Medical Records
Participant Report                              Page 1 of 87                             Printed 01/18/2019



                                                                            Moss Production 000793
      Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 225 of 312. PageID #: 375



                                ***CONFIDENTIAL FOR AGENCY USE ONLY***
                                   Opportunities for Ohioans with Disabilities
                                                 Case Notes
Participant          Moss, Deborah (Debra) A.                                    Participant ID     109128
Caseload             VI-AKR1-3 - Vacant, Akron
                     BSVI 1
Share Note            Yes


2. Note
Summary               DR. M. FRANZ


3. Activities Provided
No items selected


1. General
Entry Date            01/05/2017
Author                Sullivan, Tim
Category              Medical Records
Share Note            Yes


2. Note
Summary               NO MED ON FILE -COLE EYE/DR. TRADOLSI


3. Activities Provided
No items selected


1. General
Entry Date            01/05/2017
Author                Sullivan, Tim
Category              Medical Records
Share Note            Yes


2. Note
Summary               FROM CSC - JAN'12 - CLVA



Participant Report                               Page 2 of 87                            Printed 01/18/2019


                                                                           Moss Production 000794
      Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 226 of 312. PageID #: 376



                                ***CONFIDENTIAL FOR AGENCY USE ONLY***
                                   Opportunities for Ohioans with Disabilities
                                                 Case Notes
Participant          Moss, Deborah (Debra) A.                                    Participant ID     109128
Caseload             VI-AKR1-3 - Vacant, Akron
                     BSVI 1
3. Activities Provided
No items selected


1. Generai
Entry Date            01/05/2017
Author                Sullivan, Tim
Category              Participant Acknowledgment
Share Note            No


2. Note
Summary       Signed Participant Acknowledgment LP                       Generated Letter         Yes
Signed PA Form is Attached

3. Activities Provided
Contact with Consumer


1. Generai
Entry Date            01/05/2017
Author                Sullivan, Tim
Category              Application for Services
Share Note            No


2. Note
Summary               Signed App for VR Services AP_LP                  Generated Letter          Yes
See Attached App Form

3. Activities Provided
Contact with Consumer



Participant Report                               Page 3 of 87                            Printed 01/18/2019


                                                                           Moss Production 000795
      Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 227 of 312. PageID #: 377



                              ***CONFIDENTIAL FOR AGENCY USE ONLY***
                                  Opportunities for Ohioans with Disabilities
                                                Case Notes
Participant      Moss, Deborah (Debra) A.                                       Participant ID    109128
Caseload         VI-AKR1-3 - Vacant, Akron
                 BSVI 1
1. General
Entry Date           01/05/2017
Author               Sullivan, Tim
Category             Correspondence
Share Note           No


2. Note
Summary              Fact Sheet - App and Elig Ind Rights and           Generated Letter         Yes
                     Duties LP

3. Activities Provided
No items selected


1, General
Entry Date           01/05/2017
Author               Sullivan, Tim
Category             Correspondence
Share Note           No


2. Note
Summary              Fact Sheet - App and Elig Ind Rights and           Generated Letter         Yes
                     Duties LP


3. Activities Provided
No items selected


1. General
Entry Date           01/05/2017
Author               Sullivan, Tim
Category             Correspondence
Participant Report                              Page 4 of 87                            Printed 01/18/2019


                                                                           Moss Production 000796
      Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 228 of 312. PageID #: 378



                              ***CONFIDENTIAL FOR AGENCY USE ONLY***
                                  Opportunities for Ohioans with Disabilities
                                                Case Notes
Participant      Moss, Deborah (Debra) A.                                       Participant ID    109128
Caseload         VI-AKR1-3 - Vacant, Akron
                 BSVI 1
Share Note           No


2. Note
Summary              Consent Form - Obtain & Release_LP                 Generated Letter         Yes


1 Activities Provided
No items selected


1. General
Entry Date           01/05/2017
Author               Sullivan, Tim
Category             Correspondence
Share Note           No


2. Note
Summary              Consent Form - Obtain & Release_LP                 Generated Letter         Yes


3. Activities Provided
No items selected


1. General
Entry Date           01/05/2017
Author               Sullivan, Tim
Category             Correspondence
Share Note           No


2. Note
Summary              Consent Form - Obtain & Release_LP                 Generated Letter         Yes


3. Activities Provided
Participant Report                              Page 5 of 87                             Printed 01/18/2019


                                                                           Moss Production 000797
      Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 229 of 312. PageID #: 379



                               ***CONFIDENTIAL FOR AGENCY USE ONLY***
                                    Opportunities for Ohioans with Disabilities
                                                 Case Notes
Participant      Moss, Deborah (Debra) A.                                         Participant ID   109128
Caseload         VI-AKR1-3 - Vacant, Akron
                     BSVI 1
No items selected


1. General
Entry Date            01/27/2017
Author                Sullivan, Tim
Category              Release Form
Share Note            No


2. Note
Summary               Signed Med Rel Deb Moss Dr. Traboulsi
Signed Med Rel Form Attached -- Please Send Both Release Forms
Deb Moss Signed CCF Cole Eye

3. Activities Provided
Contact with Consumer


1. General
Entry Date            01 /27/2017
Author                Sullivan, Tim
Category              Release Form
Share Note            No


2. Note
Summary               Signed Med Rel Dr. Ormsby
Signed Med Rel - Deb Moss Signed Med Rel Dr. Ormsby

3. Activities Provided
Contact with Consumer


1. General
Participant Report                               Page 6 of 87                             Printed 01/18/2019



                                                                             Moss Production 000798
       Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 230 of 312. PageID #: 380



                                  ***CONFIDENTIAL FOR AGENCY USE ONLY***
                                     Opportunities for Ohioans with Disabilities
                                                  Case Notes
 Participant         Moss, Deborah (Debra) A.                                      Participant ID     109128
 Caseload            VI-AKR1-3 - Vacant, Akron
                     BSVI 1
 Entry Date           01/27/2017
 Author               Sullivan, Tim
 Category             Release Form
 Share Note           No


 2. Note
 Summary              Deb Moss Signed Med Rel Dr. Bures
 Signed Med Rel - Deb Moss Signed Med Rel Dr. Bures

 3. Activities Provided
Contact with Consumer


1. General
Entry Date            01/27/2017
Author                Sullivan, Tim
Category              Release Form
Share Note            No


2. Note
Summary       Deb Moss Signed Med Rel CCF Cole Eye
See Signed Med Rel - Deb Moss Signed CCF Cole Eye

3. Activities Provided
Contact with Consumer


1. General
Entry Date           01/31/2017
Author               Sullivan, Tim
Category             Phone Call
Share Note           No
Participant Report                               Page 7 of 87                             Printed 01/18/2019


                                                                             Moss Production 000799
      Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 231 of 312. PageID #: 381



                               ***CONFIDENTIAL FOR AGENCY USE ONLY***
                                   Opportunities for Ohioans with Disabilities
                                                 Case Notes
Participant          Moss, Deborah (Debra) A.                                    Participant ID     109128
Caseload             VI-AKR1-3 - Vacant, Akron
                     BSVI 1


2. Note
Summary               call to Confirm Appt on Thursday
TC to Consumer to confirm our appointment on Thursday - request a call back,

3. Activities Provided
Contact with Consumer


1. General
Entry Date            02/01/2017
Author                Withrow, Tara
Category              Correspondence
Share Note            No


2. Note
Summary               Records Request - Cole Eye Institute              Generated Letter          Yes

3. Activities Provided
No items selected


1. General
Entry Date            02/01/2017
Author                Withrow, Tara
Category              Correspondence
Share Note            No


2. Note
Summary               Records Request - Dr. Bures                       Generated Letter       Yes

3. Activities Provided
Participant Report                               Page 8 of 87                           Printed 01/18/2019


                                                                           Moss Production 000800
      Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 232 of 312. PageID #: 382



                              ***CONFIDENTIAL FOR AGENCY USE ONLY***
                                  Opportunities for Ohioans with Disabilities
                                                Case Notes
Participant      Moss, Deborah (Debra) A.                                       Participant ID    109128
Caseload         VI-AKR1-3 - Vacant, Akron
                 BSVI 1
No items selected


t General
Entry Date           02/01/2017
Author               Withrow, Tara
Category             Correspondence
Share Note           No


2. Note
Summary              Records Request - Dr. Ormsby                       Generated Letter         Yes


3. Activities Provided
No items selected


1. General
Entry Date           02/01/2017
Author               Withrow, Tara
Category             Correspondence
Share Note           No


2. Note
Summary              Records Request - Dr. Traboulsi                     Generated Letter        Yes


3. Activities Provided
No items selected


1. General
Entry Date           02/02/2017
Author               Sullivan, Tim

Participant Report                              Page 9 of 87                            Printed 01/18/2019



                                                                           Moss Production 000801
      Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 233 of 312. PageID #: 383



                               ***CONFIDENTIAL FOR AGENCY USE ONLY***
                                    Opportunities for Ohioans with Disabilities
                                                  Case Notes
Participant          Moss, Deborah (Debra) A.                                     Participant ID    109128
Caseload             VI-AKR1-3 - Vacant, Akron
                     BSV 11
Category               Phone Call
Share Note             No


2. Note
Summary               TC to Consumers Work Number
TC to Consumer's Work Number to alert her she was being found eligible for services and that
would like to meet with her and draft her plan tomorrow as she had to work today (normally her
day off). Left VM forther.

3. Activities Provided
Contact with Consumer


1. General
Entry Date            02/02/2017
Author                Sullivan, Tim
Category              Correspondence
Share Note            No


2. Note
Summary               Eligibility & OOS Letter LP                         Generated Letter         Yes


3. Activities Provided
No items selected


1. General
Entry Date            02/02/2017
Author                Sullivan, Tim
Category              Comprehensive Assessment
Share Note            Yes


Participant Report                               Page 10 of 87                            Printed 01118/2019



                                                                             Moss Production 000802
      Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 234 of 312. PageID #: 384



                                ***CONFIDENTIAL FOR AGENCY USE ONLY***
                                   Opportunities for Ohioans with Disabilities
                                                 Case Notes
Participant          Moss, Deborah (Debra) A.                                    Participant ID     109128
Caseload             VI-AKR1-3 - Vacant, Akron
                     BSVI 1
2. Note
Summary               Draft In Word
Draft in Word and work underway to complete it.

3. Activities Provided
Contact with Consumer


1. General
Entry Date            02/02/2017
Author                Sullivan, Tim
Category              Phone Call
Share Note            No


2. Note
Summary               TC to Consumer
TC to Consumer confirming and discussing plan for her IPE Services. Will meet with her
tomorrow to draft plan and get her started. Consumer shared she still has tomorrow off and 10:00
is the preferred time to meet. VRC will meet her at her residence tomorrow.

We discussed vendors again before I finalized the CA and she would like to use the same
vendors as last time - Cleveland Sight Center, KDL, her Doctor's and has no interest in travelling
to Akron.

3. Activities Provided
Contact with Consumer


1. General
Entry Date            02/03/2017
Author                Sullivan, Tim
Category              Comprehensive Assessment
Share Note            Yes

Participant Report                             Page 11 of 87                            Printed 01/18/2019


                                                                           Moss Production 000803
      Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 235 of 312. PageID #: 385



                                 ***CONFIDENTIAL FOR AGENCY USE ONLY***
                                   Opportunities for Ohioans with Disabilities
                                                  Case Notes
Participant          Moss, Deborah (Debra) A.                                    Participant ID     109128
Caseload             VI-AKR1-3 - Vacant, Akron
                     BSVI 1


2. Note
Summary               Final CA
See Attached

3. Activities Provided
Contact with Consumer


1. General
Entry Date            02/03/2017
Author                Sullivan, Tim
Category              Correspondence
Share Note            No


2. Note
Summary               Consent Rel - Signed Rel for Employer              Generated Letter         Yes


3. Activities Provided
No items selected


1. General
Entry Date            02/03/2017
Author                Sullivan, Tim
Category              IPE - Signed
Share Note            No


2. Note
Summary               Signed Orig IPE
See attached scan


Participant Report                               Page 12 of 87                           Printed 01/18/2019


                                                                            Moss Production 000804
      Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 236 of 312. PageID #: 386



                               ***CONFIDENTIAL FOR AGENCY USE ONLY***
                                   Opportunities for Ohioans with Disabilities
                                                  Case Notes
Participant          Moss, Deborah (Debra) A.                                    Participant ID      109128
Caseload             VI-AKR1-3 - Vacant, Akron
                     BSVI 1
3. Activities Provided
Contact with Consumer


1. General
Entry Date            02/15/2017
Author                Withrow, Tara
Category              Correspondence
Share Note            No


2. Note
Summary               Records Request - Cole Eye Second Request          Generated Letter         Yes

3. Activities Provided
No items selected


1. General
Entry Date            02/15/2017
Author                Withrow, Tara
Category              Correspondence
Share Note            No


2. Note
Summary               Records Request - Dr. Bures Second Request         Generated Letter         Yes

3. Activities Provided
No items selected


1. General
Entry Date            02/15/2017

Participant Report                               Page 13 of 87                           Printed 01/18/2019


                                                                            Moss Production 000805
      Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 237 of 312. PageID #: 387



                                ***CONFIDENTIAL FOR AGENCY USE ONLY***
                                   Opportunities for Ohioans with Disabilities
                                                 Case Notes
Participant          Moss, Deborah (Debra) A.                                    Participant ID     109128
Caseload             VI-AKR1-3 - Vacant, Akron
                     BSVI 1
Author                Withrow, Tara
Category              Correspondence
Share Note            No


2. Note
Summary               Records Request - Dr. Ormsby Second Request        Generated Letter      Yes

3. Activities Provided
No items selected


1. General
Entry Date            02/15/2017
Author                Withrow, Tara
Category              Correspondence
Share Note            No


2. Note
Summary              Records Request - Dr. Traboulsi Second Request     Generated Letter       Yes

3. Activities Provided
No items selected


1. General
Entry Date            02/21/2017
Author                Sullivan, Tim
Category              Phone Call
Share Note            No


2. Note
Summary              VM from Consumer
Participant Report                             Page 14 of 87                            Printed 01/18/2019


                                                                           Moss Production 000806
      Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 238 of 312. PageID #: 388



                               ***CONFIDENTIAL FOR AGENCY USE ONLY***
                                   Opportunities for Ohioans with Disabilities
                                                  Case Notes
Participant          Moss, Deborah (Debra) A.                                    Participant ID     109128
Caseload             VI-AKR1-3 - Vacant, Akron
                     BSVI 1

VM from consumer asking that I give her a call so she can upd me on the situations.

3. Activities Provided
Contact with Consumer


1. General
Entry Date            02/21/2017
Author                Finnerty, Mary Anne
Category              Medical Records
Share Note            Yes


2. Note
Summary               Univ. Hosp. Record
From:.RightFax E-mail Gateway [rfax@rscadfs.rscad.state.oh.us]
Sent: 2/21/2017 12:51 PM
To: OOD NE Medical Fax

A fax has arrived from remote ID 'University Hosptials'.

Account: 9857840

2/21/2017 12:47:58 PM Transmission Record
       Received from remote ID: University Hosptials
       Inbound user ID NE_MEDICAL, routing code 9857840
       Result: (01352;0/0) Success
       Page record: 1 - 6
       Elapsed time: 02:52 on channel 11

3. Activities Provided
No items selected


1. General
Entry Date            02/22/2017

Participant Report                               Page 15 of 87                          Printed 01/18/2019


                                                                           Moss Production 000807
       Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 239 of 312. PageID #: 389



                                 ***CONFIDENTIAL FOR AGENCY USE ONLY***
                                    Opportunities for Ohioans with Disabilities
                                                  Case Notes
 Participant         Moss, Deborah (Debra) A.                                     Participant ID     109128
 Caseload            VI-AKR1-3 - Vacant, Akron
                     BSVI 1
 Author                Sullivan, Tim
 Category             Phone Call
 Share Note           No


 2. Note
 Summary              TC from consumer left VM
 TC from Consumer sharing she has been placed on Mandatory Medical Leave - while they make
 sure she is able to perform her Job. She has been sent to her POR, and will be sent to
                                                                                             her Eye
 Specialist soon. She reports that she is okay with all of this as it might be a way for her to get the
 items she needs documented. This all came about when University Hospitals absorbed
                                                                                              Parma
 Hospital where she works.

She will keep VRC in the loop. She is to contact this VRC before going to her eye doctor. She
has not seen an eye specialist since her last case with us.
VRC explained I cannot provide funding after the fact.

3. Activities Provided
Contact with Consumer


1. General
Entry Date            02/22/2017
Author                Sullivan, Tim
Category              Initial Interview
Share Note           Yes


2. Note
Summary              New Intake 2017 AWARE GEN
See Attached


3. Activities Provided
Contact with Consumer



Participant Report                              Page 16 of 87                             Printed 01/18/2019


                                                                            Moss Production 000808
      Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 240 of 312. PageID #: 390



                                ***CONFIDENTIAL FOR AGENCY USE ONLY***
                                    Opportunities for Ohioans with Disabilities
                                                 Case Notes

Participant          Moss, Deborah (Debra) A.                                     Participant ID    109128
Caseload             VI-AKR1-3 - Vacant, Akron
                     BSVI 1
1. General
Entry Date             02/22/2017
Author                Sullivan, Tim
Category              Correspondence
Share Note             No


2. Note
Summary               Forms - Referral to CRP                             Generated Letter         Yes


3. Activities Provided
No items selected


1. General
Entry Date            02/28/2017
Author                Flickinger, Danielle
Category              Correspondence
Share Note            No


2. Note
Summary               Records Request - Second Request                    Generated Letter         Yes
CA spoke to Pamela at the Cleveland Clinic Cole Eye Institute. Pamela states they never
received a request for records from our agency. She then requested the record request be resent.

3. Activities Provided
No Items selected


1. General
Entry Date            02/28/2017
Author                Flickinger, Danielle
Category              Case Note General
Participant Report                               Page 17 of 87                            Printed 01/18(2019



                                                                             Moss Production 000809
      Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 241 of 312. PageID #: 391



                               ***CONFIDENTIAL FOR AGENCY USE ONLY***
                                   Opportunities for Ohioans with Disabilities
                                                 Case Notes

Participant      Moss, Deborah (Debra) A.                                        Participant ID   109128
Caseload         VI-AKR1-3 - Vacant, Akron
                     BSVI 1
Share Note            No


2. Note
Summary               Record request follow up
CA spoke with Dr. Ormsby who stated he has received the request for records from our agency.
Dr.Ormsby states he hopes to have a completed and faxed back to our agency by 3/3/17 CA
provided fax number.

3. Activities Provided
No items selected


1. General
Entry Date            03/09/2017
Author                Sullivan, Tim
Category              E-Mail
Share Note            No


2. Note
Summary               update
From: Debbie Moss [dabmoss@aol.com]
Sent: 3/9/2017 11:08 AM
To: Sullivan, Timothy

Hi Tim,

Well, apparently the new keyboard was delivered. I guess they have definitely turned over to UH
system as my coworker just called asking questions as they are having trouble with the system.
 "woo hoo?!" I don't have to deal with that stress at this time. I am enjoying my "20 year
sabbatical" Getting lots of things done.

My eye Dr. refered to low vision clinic at sight center and they are certainly all on worng pages.   I

have an appointment that was made over 2 weeks ago and not until the 21st. Then we'll see ehat
happens from there.

I'll keep you posted.
Participant Report                               Page 18 of 87                           Printed 01/18/2019



                                                                            Moss Production 000810
      Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 242 of 312. PageID #: 392



                                ***CONFIDENTIAL FOR AGENCY USE ONLY***
                                   Opportunities for Ohioans with Disabilities
                                                  Case Notes

Participant          Moss, Deborah (Debra) A.                                    Participant ID      109128
Caseload             VI-AKR1-3 - Vacant, Akron
                     BSVI 1


Debbie


3. Activities Provided
No items selected


1. General
Entry Date            03/09/2017
Author                Sullivan, Tim
Category               E-Mail
Share Note            No


2. Note
Summary               RE: update
From: Sullivan, Timothy
Sent: 3/9/2017 11:14 AM
To: 'Debbie Moss'

Good Morning,



Thank you for keeping me in the loop.



I kinda thought you would not sit around for long. Do you mean the new ZoomText Keyboard was
delivered and they are having trouble with the ZoomText and the UH Computer System? Maybe
we could help your employer get the kinks worked out? What do you think?



Let me know,




Participant Report                               Page 19 of 87                           Printed 01/18/2019


                                                                            Moss Production 000811
      Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 243 of 312. PageID #: 393



                                ***CONFIDENTIAL FOR AGENCY USE ONLY***
                                   Opportunities for Ohioans with Disabilities
                                                  Case Notes
Participant          Moss, Deborah (Debra) A.                                    Participant ID    109128
Caseload             VI-AKR1 -3 - Vacant, Akron
                     BSVI 1
Tim


3. Activities Provided
No items selected


1. General
Entry Date            03/14/2017
Author                Finnerty, Mary Anne
Category              Medical Records
Share Note            Yes


2. Note
Summary               Dr. Ormsby/HealthSource, Records
From: RightFax E-mail Gateway [rfax@rscadfs.rscad.state.oh.us]
Sent: 3/14/2017 3:43 PM
To: OOD NE Medical Fax

A fax has arrived from remote ID '3302206115'.

3113/2017 4:00:28 PM Transmission Record
      Received from remote ID: 3302206115
      Inbound user ID NE_MEDICAL, routing code 9857840
      Result: (01352;0/0) Successful Send
      Page record: 1 - 43
      Elapsed time: 50:31 on channel 1

3. Activities Provided
No items selected


1. General
Entry Date            03/22/2017
Author                Withrow, Tara
Category              Report

Participant Report                                Page 20 of 87                          Printed 01/18/2019



                                                                            Moss Production 000812
      Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 244 of 312. PageID #: 394



                               ***CONFIDENTIAL FOR AGENCY USE ONLY***
                                  Opportunities for Ohioans with Disabilities
                                                Case Notes
Participant      Moss, Deborah (Debra) A.                                       Participant ID   109128
Caseload         VI-AKR1-3 - Vacant, Akron
                 BSVI 1
Share Note           No


2. Note
Summary              Moss RT Mar 1949152 03-20-17


3: Activities Provided
No items selected


1. General
Entry Date           03/30/2017
Author               Withrow, Tara
Category             Report
Share Note           No


2. Note
Summary              CSC - Low Vision Clinic Report


3. Activities Provided
No items selected


1. General
Entry Date           04/03/2017
Author               Sullivan, Tim
Category             E-Mail
Share Note           No


2. Note
Summary              update.
From: Debbie Moss [dabmoss©aol.com]
Sent: 4/3/2017 12:02 PM
Participant Report                             Page 21 of 87                            Printed 01/18/2019



                                                                           Moss Production 000813
       Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 245 of 312. PageID #: 395



                                ***CONFIDENTIAL FOR AGENCY USE ONLY***
                                   Opportunities for Ohioans with Disabilities
                                                  Case Notes
 Participant         Moss, Deborah (Debra) A.                                    Participant ID    109128
 Caseload            VI-AKR1-3 - Vacant, Akron
                     BSVI 1
To: Sullivan, Timothy; Sullivan, Timothy

Hi Tim,

I have 2 emails, not sure which is correct so I sent to both.

Anyway, "Time Marches On". So had low vision with Dr. on 22. Now apparently have to meet
with OT at sight center on Wed. for "work assessment" based eval as a referral from original
appointment. Also supposed to hear results of initial eval from UH wither later today or on Wed.

Also met with Bill and sounds like he wants me to upgrade to windows 10 as new zoomtext
upgrade is also available at no cost. My speech isn't working when I write emails and hasn't for
awhile and Zoomtext support hasn't been able to figure it out. Frustrating when not reading or
screen not moving. So I apologize for any errors.

Debbie


3. Activities Provided
No items selected


1. General
Entry Date            04/20/2017
Author                Sullivan, Tim
Category              E-Mail
Share Note            No


2. Note
Summary               update
From: Debbie Moss [dabmoss@aol.com]
Sent: 4/2012017 8:38 AM
To: Sullivan, Timothy; Sullivan, Timothy

Hi Tim,

Hope you are well. I seem to have just developed spring allergies, itchy eyes...

Anyhow, still no word on work. Thought I'd hear something by now but last contact was a week
Participant Report                               Page 22 of 87                           Printed 01/18/2019


                                                                            Moss Production 000814
      Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 246 of 312. PageID #: 396



                               ***CONFIDENTIAL FOR AGENCY USE ONLY***
                                   Opportunities for Ohioans with Disabilities
                                                 Case Notes
Participant      Moss, Deborah (Debra) A.                                        Participant ID    109128
Caseload         VI-AKR1-3 - Vacant, Akron
                     BSVI 1
ago Wed, when called to get verbal permission to talk to UH OT as they recommnended a
worksite eval (which is what I asked for as well for posturing...,). Who knows. 2 months, it's
going to be like starting a new job. They have been doing some reconstruction with fire
sprinklers (yes, believe it or not they did not have sprinlkers in parts of the floor which included my
office.

My home computer is acting up this week. Had to reboot twice this morning and I keep getting a
pop up for "advanced pc care" and it won't go away. Blocks my screen in certain areas where I
can't read what was typed and of course, my reader hasn'tbeen working for months. Bill just
waiting to get go ahead from you to have computer serviced.

I'll keep you posted.


Debbie Moss

3. Activities Provided
No items selected


1. General
Entry Date            04/20/2017
Author                Sullivan, Tim
Category              E-Mail
Share Note            No


2. Note
Summary               RE: update
From: Sullivan, Timothy
Sent: 4/20/2017 8:55 AM
To: 'Debbie Moss'

Okay,



Thanks for the update...

Participant Report                              Page 23 of 87                             Printed 01/18/2019



                                                                            Moss Production 000815
      Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 247 of 312. PageID #: 397



                              ***CONFIDENTIAL FOR AGENCY USE ONLY***
                                  Opportunities for Ohioans with Disabilities
                                                Case Notes
Participant      Moss, Deborah (Debra) A.                                       Participant ID   109128
Caseload         VI-AKR1-3 - Vacant, Akron
                 BSVI 1


Me too -- my allergies have not been like this in a couple of years... Today I am wheezing as
well.... Ugh... yuck....



Okay will get KDL auth released - please take this time to practice so you don't lose the computer
skills you have (I mean after the computer gets squared away.



Thank you again for the update.... If you hear anything at all let me know.



Tim

Akron BSVI Counselor for the Akron Office of BSVI.

3. Activities Provided
No items selected


1. General
Entry Date           04/24/2017
Author               Grair, Marcia
Category             Medical Records
Share Note           Yes


2. Note
Summary              MOSS MED REC CLEVE CLINIC & IOD INVOICE
                     4-24-17


3. Activities Provided
No items selected

Participant Report                             Page 24 of 87                            Printed 01/18/2019


                                                                           Moss Production 000816
      Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 248 of 312. PageID #: 398



                               ***CONFIDENTIAL FOR AGENCY USE ONLY***
                                   Opportunities for Ohioans with Disabilities
                                                 Case Notes
Participant          Moss, Deborah (Debra) A.                                    Participant ID   109128
Caseload       ,     VI-AKR1-3 - Vacant, Akron
                     BSVI 1

1. General
Entry Date            04/25/2017
Author                Withrow, Tara
Category              Correspondence
Share Note            No


2. Note
Summary               D Moss - Dr. Traboulsi CCF - Response to Rec
                      Req


3. Activities Provided
No items selected


1. General
Entry Date            05/02/2017
Author                Grair, Marcia
Category              Medical Records
Share Note            Yes


2. Note
Summary               MOSS MED REC CLEV CLINIC CCF MAIN
                      CAMPUS.


3.. Activities Provided
No items selected


1. General
Entry Date            05/10/2017
Author                Sullivan, Tim

Participant Report                               Page 25 of 87                           Printed 01/18/2019



                                                                            Moss Production 000817
       Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 249 of 312. PageID #: 399



                                ***CONFIDENTIAL FOR AGENCY USE ONLY***
                                   Opportunities for Ohioans with Disabilities
                                                 Case Notes
Participant          Moss, Deborah (Debra) A.                                    Participant ID     109128
Caseload             VI-AKR1-3 - Vacant, Akron
                     BSVI 1
Category              E-Mail
Share Note            No


2. Note
Summary               update
From: Debbie Moss [dabmoss@aol.com]
Sent: 5/10/2017 12:01 PM
To: Sullivan, Timothy

Hi Tim,

Still no word on work. Spoke to EAP lady today and even she doesn't know what the hold up is.
It all seems to be over my request to have posture eval at work station. That can be done when I
get back. They're apparently saying something about an OT observing what I would be doing if          I

were there. Seems like people at Parma are just dragging their feet. Now eating vacation time
and my life seems to be on hold regarding some plans,

Anyway, Bill just called and wants in writing that it is ok to have my computer serviced. He didn't
want to bug you Monday as I guess you were in a meeting.


Thanks, Debbie

3. Activities Provided
No items selected


1. General
Entry Date            06/01/2017
Author                Sullivan, Tim
Category              E-Mail
Share Note            No


2. Note
Summary              update
From: Debbie Moss [dabmoss@aol.com]
Participant Report                             Page 26 of 87                            Printed 01/18/2019



                                                                           Moss Production 000818
       Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 250 of 312. PageID #: 400



                                ***CONFIDENTIAL FOR AGENCY USE ONLY***
                                   Opportunities for Ohioans with Disabilities
                                                 Case Notes
Participant          Moss, Deborah (Debra) A.                                    Participant ID   109128
Caseload             VI-AKR1-3 - Vacant, Akron
                     BSVI 1
Sent: 6/1/2017 7:22 PM
To: Sullivan, Timothy; Sullivan, Timothy

Hi Tim,

Not sure if you got my phone message this afternoon but it is sounding like my options are;
1. resign
2. be terminated
3. return to work if they decide and "micro manage" me and then terminate if not working out.

They might check into other positions at the hospital totally unrelated to what I do, but could be
option.

My parents are in town so if you can't reach me, you can try my husband's cell and he can get a
hold of me. Running around.
330-591-0766.


Thanks, Debbie

3. Activities Provided
No items selected


1. General
Entry Date            06/02/2017
Author                Sullivan, Tim
Category              E-Mail
Share Note            No


2. Note
Summary               RE: update
From: Sullivan, Timothy
Sent: 6/2/2017 8:52 AM
To: 'Debbie Moss'

Good Morning,

Participant Report                               Page 27 of 87                           Printed 01/18/2019



                                                                            Moss Production 000819
        Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 251 of 312. PageID #: 401



                                ***CONFIDENTIAL FOR AGENCY USE ONLY***
                                   Opportunities for Ohioans with Disabilities
                                                 Case Notes
    Participant      Moss, Deborah (Debra) A.                                    Participant ID   109128
    Caseload         VI-AKR1-3 - Vacant, Akron
                     BSVI 1


    Hmmmm.,..



    Who gave you these options? HR?



Do you have a time frame? We can always add some services to your vocational plan for Job
Placement and Development. I know it is likely not what you wanted to do - but that is another
option you also have.

I   will try and call you this afternoon in between appointments.



Thank you for the update...



Hang in there...,



Tim

Vocational Rehabilitation Counselor for the Akron Office of OOD.

3. Activities Provided
No items selected


1. General
Entry Date            06/02/2017
Author                Sullivan, Tim
Category              E-Mail
Share Note            No

Participant Report                             Page 28 of 87                            Printed 01/18/2019


                                                                            Moss Production 000820
      Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 252 of 312. PageID #: 402



                               ***CONFIDENTIAL FOR AGENCY USE ONLY***
                                   Opportunities for Ohioans with Disabilities
                                                 Case Notes

Participant          Moss, Deborah (Debra) A.                                    Participant ID      109128
Caseload             VI-AKR1-3 - Vacant, Akron
                     BSVI 1


2. Note
Summary               Re: update
From: Debbie Moss jdabmoss@aol.com]
Sent: 6/2/2017 9:43 AM
To: Sullivan, Timothy

Hi Tim,

Yes it was HR. I may be out and about this afternoon leaving sometime after noon and back by
3ish if I do go out. Hope we connect.


Debbie




    Original Message
From: Timothy.Sullivan < Timothy.Sullivan@ood.ohio.gov>
To: Debbie Moss < dabmoss@aol.com>
Sent: Fri, Jun 2, 2017 8:52 am
Subject: RE: update



Good Morning,



Hmmmm....



Who gave you these options? HR?



Do you have a time frame? We can always add some services to your vocational plan for Job
Placement and Development. I know it is,likely not what you wanted to do - but that is another
Participant Report                               Page 29 of 87                           Printed 01/18/2019


                                                                            Moss Production 000821
      Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 253 of 312. PageID #: 403



                               ***CONFIDENTIAL FOR AGENCY USE ONLY***
                                   Opportunities for Ohioans with Disabilities
                                                 Case Notes

Participant      Moss, Deborah (Debra) A.                                        Participant ID    109128
Caseload         VI-AKR1-3 - Vacant, Akron
                     13SVI 1
option you also have.

I will try and call you this afternoon in between appointments.



Thank you for the update...



Hang in there....



Tim

Vocational Rehabilitation Counselor for the Akron Office of 000.

3. Activities Provided
No items selected


1. General
Entry Date            06/08/2017
Author                Sullivan, Tim
Category              Correspondence
Share Note            No


2. Note
Summary               Referral to KDL                                    Generated Letter         Yes


3. Activities Provided
No items selected


1. General

Participant Report                              Page 30 of 87                            Printed 01/18/2019


                                                                            Moss Production 000822
       Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 254 of 312. PageID #: 404



                               ***CONFIDENTIAL FOR AGENCY USE ONLY***
                                   Opportunities for Ohioans with Disabilities
                                                 Case Notes

 Participant         Moss, Deborah (Debra) A.                                    Participant ID     109128
 Caseload            VI-AKR1-3 - Vacant, Akron
                     BSVI 1
 Entry Date           06/08/2017
Author                Sullivan, Tim
 Category             Correspondence
Share Note            No


2. Note
Summary               Referral to ULVA                                   Generated Letter         Yes

3. Activities Provided
No items selected


1. General
Entry Date            06/10/2017
Author                Sullivan, Tim
Category              E-Mail
Share Note            No


2. Note
Summary              work property
From: Debbie Moss [dabmoss@aol.coml
Sent: 6/10/2017 9:53 AM
To: Sullivan, Timothy; Sullivan, Timothy

Hi Tim,

Well a new chapter is beginning. I did want to verify before I go to pick up my personal beongings
from work what is mine.
I know the closed circuit tv and zoomtext software and keyboards (particularly the one that was
just ordered in Feb?)
Is the computer monitor mine too?
Hopefuly we can talk Monday morning to discuss next steps.
Thanks again for all your help along the way.


Participant Report                             Page 31 of 87                            Printed 01/18/2019


                                                                           Moss Production 000823
      Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 255 of 312. PageID #: 405



                               ***CONFIDENTIAL FOR AGENCY USE ONLY***
                                   Opportunities for Ohioans with Disabilities
                                                Case Notes
Participant      Moss, Deborah (Debra) A.                                        Participant ID   109128
Caseload         VI-AKR1-3 - Vacant, Akron
                     BSVI 1
Debbie


3. Activities Provided
No items selected


1. General
Entry Date            06/12/2017
Author                Sullivan, Tim
Category              Documentation
Share Note            No


2. Note
Summary               Reviewed Purchases
Reviewed purchases per her last 2 cases and will call her to consult on what is happening now
with her job - it appears from her e-mail she may have resigned. VRC will get details per a call I
will make next.

She needs to bring home the following:
CCTV, Monitor, and ZoomText Keyboard

3. Activities Provided
No items selected


1. General
Entry Date            06/12/2017
Author                Sullivan, Tim
Category              Phone Call
Share Note            No


2. Note
Summary               TC to Debbie per her request

Participant Report                              Page 32 of 87                            Printed 01/18/2019


                                                                            Moss Production 000824
      Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 256 of 312. PageID #: 406



                              ***CONFIDENTIAL FOR AGENCY USE ONLY***
                                  Opportunities for Ohioans with Disabilities
                                                Case Notes
Participant      Moss, Deborah (Debra) A.                                       Participant ID    109128
Caseload         VI-AKR1-3 - Vacant, Akron
                 BSVI 1
TC to Debbie per her request in her e-mail from late on Friday. Her parents were leaving when I
called and so she asked that I call her back in about 10-15 min.

She did say a lot had happened and she needed to discuss this with me.

3. Activities Provided
Contact with Consumer


1. General
Entry Date           06/12/2017
Author               Sullivan, Tim
Category             Correspondence
Share Note           No


2. Note
Summary              Blank Letter - Fill In Signature_LP                Generated Letter         Yes


3. Activities Provided
No items selected


1. General
Entry Date           06/12/2017
Author               Sullivan, Tim
Category             E-Mail
Share Note           No


2. Note
Summary              Here are the items we discussed this am
From: Sullivan, Timothy
Sent: 6/12/2017 6:25 PM
To: Debbie Moss (dabmoss@aol.com)

Participant Report                             Page 33 of 87                            Printed 01/18/2019



                                                                           Moss Production 000825
      Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 257 of 312. PageID #: 407



                               ***CONFIDENTIAL FOR AGENCY USE ONLY***
                                   Opportunities for Ohioans with Disabilities
                                                 Case Notes
Participant      Moss, Deborah (Debra) A.                                        Participant ID   109128
Caseload         VI-AKR1-3 - Vacant, Akron
                     BSVI 1

Good Evening,



Here are the Job Placement and Development Vendors and the loan lease info for you.



Okay - I could only go back so far as the prior cases have been destroyed. You will need to
check on the Serial number for the ZoomText Upgrade. If you have a large Monitor at home your
employer may have provided the other one.



Thanks Tim - questions call me --- Thanks

3. Activities Provided
No items selected


1. General
Entry Date            06/26/2017
Author                Grair, Marcia
Category              Report
Share Note            No


2. Note
Summary               MOSS EQUIP JUN 2012401 6-26-17


3. Activities Provided
No items selected


1. General
Entry Date            06/29/2017

Participant Report                              Page 34 of 87                            Printed 01/18/2019


                                                                            Moss Production 000826
       Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 258 of 312. PageID #: 408



                                 ***CONFIDENTIAL FOR AGENCY USE ONLY***
                                   Opportunities for Ohioans with Disabilities
                                                  Case Notes
Participant          Moss, Deborah (Debra) A.                                    Participant ID     109128
Caseload             VI-AKR1-3 - Vacant, Akron
                     BSVI 1
Author                 Sullivan, Tim
Category              Correspondence
Share Note             No


2. Note
Summary               Forms - Loan/Lease Agreement                       Generated Letter         Yes

3. Activities Provided
No items selected


1. General
Entry Date            06/29/2017
Author                Sullivan, Tim
Category              E-Mail
Share Note            No


2. Note
Summary               Question
From: Sullivan, Timothy
Sent: 6/29/2017 9:21 AM
To: Bill Merholz (wmerholz@gmail.com)

Good Morning Bill,



Did you get the keyboard and software for Deb M? Please let me know so I can process her
billing to ULVA.



Thanks and have a great day...



Participant Report                               Page 35 of 87                          Printed 01/18/2019


                                                                           Moss Production 000827
      Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 259 of 312. PageID #: 409



                              ***CONFIDENTIAL FOR AGENCY USE ONLY***
                                  Opportunities for Ohioans with Disabilities
                                               Case Notes
Participant      Moss, Deborah (Debra) A.                                       Participant ID   109128
Caseload         VI-AKR1-3 - Vacant, Akron
                 BSVI 1

Tim

Vocational Counselor for the Akron Office of OOD

330/641-4089

3. Activities Provided
No items selected


1. General
Entry Date           06/29/2017
Author               Sullivan, Tim
Category             E-Mail
Share Note           No


2. Note
Summary              Re: Question
From: wmerholz@gmail.com [wmerholz@gmail.com]
Sent: 6/29/2017 11:45 AM
To: Sullivan, Timothy

Yes...have a great day.

From: Timothy.Sullivan@ood.ohio.gov < mailto:Timothy.Sullivan@ood.ohio.gov>
Sent: Thursday, June 29, 2017 9:21 AM
To: mailto:wmerholz@gmail.com
Subject: Question


Good Morning Bill,



Did you get the keyboard and software for Deb M? Please let me know so I can process her
billing to ULVA.

Participant Report                             Page 36 of 87                            Printed 01/18/2019


                                                                           Moss Production 000828
      Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 260 of 312. PageID #: 410



                               ***CONFIDENTIAL FOR AGENCY USE ONLY***
                                   Opportunities for Ohioans with Disabilities
                                                 Case Notes
Participant          Moss, Deborah (Debra) A.                                    Participant ID   109128
Caseload             VI-AKR1-3 - Vacant, Akron
                     BSVI 1


Thanks and have a great day...



Tim

Vocational Counselor for the Akron Office of OOD

330/641-4089




 < https://na0l.safelinks.protection.outlook.com/?url=http%3A%2F%2Fwww.avg.com%2Femail-
signature%3Futm_medium%3Demail%26utm_source%3Dlink%26utm_campaign%3Dsig-email%
26utm                              data=02%7C01 %7CTimothy.Sullivan%40ood.ohio.gov%
7Ce0c1 c8877424404153d708d4bf05e89e%7C50f8fcc494d84f0784eb36ed57c7c8a2%7C0%
7C0%7C636343479470329626& sdata=4FYFI011 u15DCl%2Fm155%
2BC8TccDsCOWHsJadvt6ac8FM%3D& reserved=0> Virus -free. www.avg.com <
https://na0l.safelinks.protection.outlook.com/?url=http%3A%2F%2Fwww.avg.com%2Femail-
signature%3Futm_medium%3Demail%26utm_source%3Dlink%26utm_campaign%3Dsig-email%
26utmcontent%3Demailclient& data=02%7C01 %7CTimothy.Sullivan%40ood.ohio,gov%
7Ce0c_1 c8877424404153d708d4bf05e89e%7C50f8fcc494d84f0784eb36ed57c7c8a2%7C0%
7C0%7C636343479470329626& sdata=4FYFI011 u15DCl%2Fm155%
2BC8TccDsCOWHsJadvt6ac8FM%3D& reserved=0>

3. Activities Provided
No items selected


1. General
Entry Date            06/29/2017
Author                Sullivan, Tim
Category              E-Mail
Share Note            No


2. Note
Participant Report                               Page 37 of 87                           Printed 01/18/2019



                                                                            Moss Production 000829
      Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 261 of 312. PageID #: 411



                              ***CONFIDENTIAL FOR AGENCY USE ONLY***
                                  Opportunities for Ohioans with Disabilities
                                               Case Notes
Participant      Moss, Deborah (Debra) A.                                       Participant ID   109128
Caseload         VI-AKR1-3 - Vacant, Akron
                 BSVI 1
Summary              Serial Number Needed
From: Sullivan, Timothy
Sent: 6/29/2017 12:28 PM
To: 'lindam@ulva.com'



Good Afternoon,



I need the serial number for the IRIS Software provided to Deb M...



Thanks and have a great day...



Tim

Vocational Counselor for the Akron Office of OOD

330/641-4089

3. Activities Provided
No items selected


1. General
Entry Date           07/11/2017
Author               Sullivan, Tim
Category             E-Mail
Share Note           No


2. Note
Summary              DM Auth#: 2012391

Participant Report                             Page 38 of 87                            Printed 01/18/2019



                                                                           Moss Production 000830
        Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 262 of 312. PageID #: 412



                              ***CONFIDENTIAL FOR AGENCY USE ONLY***
                                  Opportunities for Ohioans with Disabilities
                                               Case Notes
Participant      Moss, Deborah (Debra) A.                                       Participant ID   109128
Caseload         VI-AKR1-3 - Vacant, Akron
                 BSVI 1
From: wmerholz@gmail.com [wmerholz@gmail.com]
Sent: 7/11/2017 3:38 PM
To: Sullivan, Timothy

Tim,

Is it possible to extend this authorization through today 7/11?

Thanks,
Bill


3. Activities Provided
No items selected


1. General
Entry Date           07/11/2017
Author               Sullivan, Tim
Category             E-Mail
Share Note           No


2. Note
Summary              RE: DM Auth#: 2012391
From: Sullivan, Timothy
Sent: 7/11/2017 4:56 PM
To: 'wmerholz@gmail.com'

Bill,




I have made the request and asked you be sent an Amended Authorization.



Thanks and have a great day...


Participant Report                             Page 39 of 87                            Printed 01/18/2019



                                                                           Moss Production 000831
      Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 263 of 312. PageID #: 413



                               ***CONFIDENTIAL FOR AGENCY USE ONLY***
                                   Opportunities for Ohioans with Disabilities
                                                  Case Notes
Participant          Moss, Deborah (Debra) A.                                    Participant ID   109128
Caseload             VI-AKR1-3 - Vacant, Akron
                     BSVI 1

Tim

Vocational Counselor for the Akron Office of OOD

330/641-4089

3. Activities Provided
No items selected


1. General
Entry Date            07/11/2017
Author                Sullivan, Tim
Category              E-Mail
Share Note            No


2. Note
Summary               Re: DM Auth#: 2012391
From: wmerholz@gmail.com [wmerholz@gmail.com]
Sent: 7/11/2017 5:38 PM
To: Sullivan, Timothy

Thank you,

Sent from my ¡Phone

On Jul 11, 2017, at 4:56 PM, "Timothy.Sullivan@ood.ohio.gov <
mailto:Timothy.Sullivan@ood.ohio.gov> " < Timothy.Sullivan@ood.ohio.gov <
mailto:Timothy.Sullivan@ood.ohio.gov> > wrote:




        I have made the request and asked you be sent an Amended Authorization.
Participant Report                               Page 40 of 87                          Printed 01/18/2019


                                                                           Moss Production 000832
      Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 264 of 312. PageID #: 414



                               ***CONFIDENTIAL FOR AGENCY USE ONLY***
                                   Opportunities for Ohioans with Disabilities
                                                  Case Notes
Participant          Moss, Deborah (Debra) A.                                    Participant ID     109128
Caseload             VI-AKR1-3 - Vacant, Akron
                     BSVI 1




        Thanks and have a great day...



        Tim

        Vocational Counselor for the Akron Office of ODD

        330/641-4089

3. Activities Provided
No items selected


1. General
Entry Date            07/12/2017
Author                Pruchniewicz, Allison
Category              Report
Share Note            No


2. Note
Summary               Moss RT July 2012391 07-12-17
    Original Message
From: Akron5.Scan@OOD.ohio.gov [mailto:Akron5.Scan@OOD.ohio.gov]
Sent: Wednesday, July 12, 2017 11:51 AM
To: OOD NE Invoicing Fax
Subject: Moss RT July 2012391 07-12-17

FROM=
TO=
DATE=07/12/2017
TIME=10:50:02
TIMEZONE=-05:00
FCODE=

Participant Report                               Page 41 of 87                           Printed 01/18/2019



                                                                           Moss Production 000833
      Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 265 of 312. PageID #: 415



                              ***CONFIDENTIAL FOR AGENCY USE ONLY***
                                  Opportunities for Ohioans with Disabilities
                                               Case Notes

Participant      Moss, Deborah (Debra) A.                                       Participant ID   109128
Caseload         VI-AKR1-3 - Vacant, Akron
                 BSVI 1
3. Activities Provided
No items selected


1. General
Entry Date           07/16/2017
Author               Sullivan, Tim
Category             Documentation
Share Note           No


2. Note
Summary              Job Description
See Attached - Parma Gen prior position and accommodation form

3. Activities Provided
Contact with Consumer


1. General
Entry Date           07/18/2017
Author               Race, Rebecca
Category             Case Note General
Share Note           No


2. Note
Summary              Loan Agreement/Release Statement


3. Activities Provided
No items selected


1. General

Participant Report                             Page 42 of 87                            Printed 01/18/2019



                                                                           Moss Production 000834
      Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 266 of 312. PageID #: 416



                                ***CONFIDENTIAL FOR AGENCY USE ONLY***
                                   Opportunities for Ohioans with Disabilities
                                                 Case Notes
Participant      Moss, Deborah (Debra) A.                                        Participant ID   109128
Caseload         VI-AKR1-3 - Vacant, Akron
                     BSVI 1
Entry Date             08/03/2017
Author                Sullivan, Tim
Category               E-Mail
Share Note             No


2. Note
Summary               E_M Vendor Placements
See Attached - highlighted in green recommendations.

2nd time...

Also Sent Job Description and forwarded prior e-mail with the Vendors.

3. Activities Provided
Contact with Consumer


1. General
Entry Date            08/03/2017
Author                Sullivan, Tim
Category              E-Mail
Share Note            No


2. Note
Summary               FW: Here are the items we discussed this am
From: Sullivan, Timothy
Sent: 8/3/2017 11:30 AM
To: Debbie Moss (dabmoss@aol.com)

Good Morning,



Here you go the e-mail I sent you before. I will send the next e-mail with the job description
attached.
Participant Report                              Page 43 of 87                            Printed 01/18/2019


                                                                            Moss Production 000835
      Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 267 of 312. PageID #: 417



                               ***CONFIDENTIAL FOR AGENCY USE ONLY***
                                 Opportunities for Ohioans with Disabilities
                                                  Case Notes
Participant          Moss, Deborah (Debra) A.                                  Participant ID      109128
Caseload             VI-AKR1-3 - Vacant, Akron
                     BSVI 1




Let me know who you would like to use for help with finding work - once I know which one you
want to use I can add that to your plan.



Thanks and have a great day...



Tim

Vocational Counselor for the Akron Office of OOD

330/641-4089



From: Sullivan, Timothy
Sent: Monday, June 12, 2017 6:26 PM
To: Debbie Moss (dabmoss@aol.com) < dabmoss@aol.com>
Subject: Here are the items we discussed this am



Good Evening,



Here are the Job Placement and Development Vendors and the loan lease info for you.



Okay -- I could only go back so far as the prior cases have been destroyed. You will need to
check on the Serial number for the ZoomText Upgrade. If you have a large Monitor at home your
employer may have provided the other one,



Thanks Tim - questions call me --- Thanks

Participant Report                               Page 44 of 87                         Printed 01/18/2019



                                                                          Moss Production 000836
      Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 268 of 312. PageID #: 418



                              ***CONFIDENTIAL FOR AGENCY USE ONLY***
                                  Opportunities for Ohioans with Disabilities
                                                Case Notes

Participant      Moss, Deborah (Debra) A.                                       Participant ID   109128
Caseload         VI-AKR1-3 - Vacant, Akron
                 BSVI 1


3. Activities Provided
No items selected


1. General
Entry Date           08/03/2017
Author               Sullivan, Tim
Category             E-Mail
Share Note           No


2. Note
Summary              Job Description
From: Sullivan, Timothy
Sent: 8/3/2017 11:34 AM
To: Debbie Moss (dabmoss@aol.com)



Good Morning again,



Here is the Job Description...



Thanks and have a great day...



Tim

Vocational Counselor for the Akron Office of OOD

330/641-4089



Participant Report                             Page 45 of 87                            Printed 01/18/2019




                                                                           Moss Production 000837
      Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 269 of 312. PageID #: 419



                               ***CONFIDENTIAL FOR AGENCY USE ONLY***
                                   Opportunities for Ohioans with Disabilities
                                                 Case Notes
Participant          Moss, Deborah (Debra) A.                                    Participant ID   109128
Caseload             VI-AKR1-3 - Vacant, Akron
                     BSVI 1
3. Activities Provided
No items selected


1. General
Entry Date            08/03/2017
Author                Sullivan, Tim
Category              E-Mail
Share Note            No


2. Note
Summary               Re: Job Description
From: Debbie Moss [dabmoss@aol.comj
Sent: 8/3/2017 12:28 PM
To: Sullivan, Timothy

Thanks!!!

I will be calling the 2 vendors this afternoon, Don't know how I missed these attachments.

Thanks again,
Debbie




    Original Message
From: Timothy.Sullivan < Timothy.Sullivan@ood.ohio.gov>
To: Debbie Moss (dabmoss@aol.com) < dabmoss@aol.com>
Sent: Thu, Aug 3, 2017 11:35 am
Subject: Job Description




Good Morning again,

Participant Report                               Page 46 of 87                           Printed 01/18/2019



                                                                            Moss Production 000838
       Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 270 of 312. PageID #: 420



                                ***CONFIDENTIAL FOR AGENCY USE ONLY***
                                   Opportunities for Ohioans with Disabilities
                                                 Case Notes
Participant          Moss, Deborah (Debra) A.                                    Participant ID     109128
Caseload             VI-AKR1-3 - Vacant, Akron
                     BSVI 1


Here is the Job Description...



Thanks and have a great day...



Tim

Vocational Counselor for the Akron Office of OOD

330/641-4089

3. Activities Provided
No items selected


1. General
Entry Date            08/11/2017
Author                Sullivan, Tim
Category              E-Mail
Share Note            No


2. Note
Summary              Re: Here are the items we discussed this am
From: Debbie Moss [dabmoss@aol.com]
Sent: 8/11/2017 6:35 PM
To: Sullivan, Timothy

Hi Tim,

Both voc. specialists returned my calls this week. They both seem very good.
Do you have a preference of either Kimberly (voc. wirks) or Lisa with voc. resources? Have you
had better luck with either? Let me know your thoughts.

Participant Report                             Page 47 of 87                            Printed 01/18/2019


                                                                           Moss Production 000839
      Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 271 of 312. PageID #: 421



                           ***CONFIDENTIAL FOR AGENCY USE ONLY***
                             Opportunities for Ohioans with Disabilities
                                                 Case Notes
Participant      Moss, Deborah (Debra) A.                                           Participant ID    109128
Caseload         VI-AKR1-3 - Vacant, Akron
                 BSVI 1

Thanks,
Debbie




    Original Message
From: Timothy.Sullivan < Timothy.Sullivan@ood.ohio.gov>
To: Debbie Moss (dabmoss@aol.com) < dabmoss@aol.com>
Sent: Thu, Aug 3, 2017 11:30 am
Subject: FW: Here are the items we discussed this am



Good Morning,



Here you go the e-mail I sent you before.    I   will send the next e-mail with the job description
attached.



Let me know who you would like to use for help with finding work - once I know which one you
want to use I can add that to your plan.



Thanks and have a great day...



Tim

Vocational Counselor for the Akron Office of OOD

330/641-4089




Participant Report                           Page 48 of 87                                   Printed 01/18/2019



                                                                              Moss Production 000840
      Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 272 of 312. PageID #: 422



                               ***CONFIDENTIAL FOR AGENCY USE ONLY***
                                   Opportunities for Ohioans with Disabilities
                                                Case Notes

Participant      Moss, Deborah (Debra) A.                                        Participant ID   109128
Caseload         VI-AKR1-3 - Vacant, Akron
                     BSVI 1
From: Sullivan, Timothy
Sent: Monday, June 12, 2017 6:26 PM
To: Debbie Moss (dabmoss@aol.com < mailto:dabmoss@aol.com> ) < dabmoss@aol.com <
mailto:dabmoss@aol.com> >
Subject: Here are the items we discussed this am



Good Evening,



Here are the Job Placement and Development Vendors and the loan lease info for you.



Okay - I could only go back so far as the prior cases have been destroyed. You will need to
check on the Serial number for the ZoomText Upgrade. If you have a large Monitor at home your
employer may have provided the other one.



Thanks Tim - questions call me --- Thanks

3. Activities Provided
No items selected


1. General
Entry Date            08/14/2017
Author                Sullivan, Tim
Category              E-Mail
Share Note            No


2. Note
Summary               RE: Here are the items we discussed this am
From: Sullivan, Timothy
Sent: 8/14/2017 9:20 AM
Participant Report                              Page 49 of 87                            Printed 01/18/2019



                                                                            Moss Production 000841
      Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 273 of 312. PageID #: 423



                                ***CONFIDENTIAL FOR AGENCY USE ONLY***
                                   Opportunities for Ohioans with Disabilities
                                                  Case Notes
Participant          Moss, Deborah (Debra) A.                                    Participant lD    109128
Caseload             VI-AKR1-3 - Vacant, Akron
                     BSVI 1
To: 'Debbie Moss'

Good Morning,



Both are very good Voc Works (Kimberley) has a background working with Injured Workers and in
my opinion works a little faster. They have helped place more for me this year.



Thanks and have a great day...



Tim

Vocational Counselor for the Akron Office of OOD

330/641-4089

3. Activities Provided
No items selected


1. General
Entry Date            08/15/2017
Author                Sullivan, Tim
Category              E-Mail
Share Note            No


2. Note
Summary               Job Placement
From: Sullivan, Timothy
Sent: 8/15/2017 10:06 AM
To: Debbie Moss'

Good Morning,
Participant Report                               Page 50 of 87                           Printed 01/18/2019


                                                                            Moss Production 000842
       Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 274 of 312. PageID #: 424



                                ***CONFIDENTIAL FOR AGENCY USE ONLY***
                                   Opportunities for Ohioans with Disabilities
                                                  Case Notes
Participant          Moss, Deborah (Debra) A.                                    Participant ID    109128
Caseload             VI-AKR1-3 - Vacant, Akron
                     BSVI 1




Okay will work on the paperwork and we may need to meet are our free tomorrow?



Thanks and have a great day...



Tim

Vocational Counselor for the Akron Office of OOD

330/641-4089

3. Activities Provided
No items selected


1. General
Entry Date            08/15/2017
Author                Sullivan, Tim
Category              E-Mail
Share Note            No


2. Note
Summary               Re: Job Placement
From: Debbie Moss [dabmoss@aol.com]
Sent: 8/15/2017 8:56 PM
To: Sullivan, Timothy

Hi Tim,

After checking out Ohio Means Jobs, looks like it is used as part of package with voc job
searching.
Wed. before 11:30 is good or Thurs//fri. before noon.
Participant Report                               Page 51 of 87                           Printed 01/18/2019


                                                                            Moss Production 000843
      Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 275 of 312. PageID #: 425



                              ***CONFIDENTIAL FOR AGENCY USE ONLY***
                                   Opportunities for Ohioans with Disabilities
                                                Case Notes
Participant      Moss, Deborah (Debra) A.                                        Participant ID   109128
Caseload         VI-AKR1-3 - Vacant, Akron
                     BSVI 1


Debbie




    Original Message
From: Timothy.Sullivan < Timothy.Sullivan@ood.ohlo.gov>
To: Debbie Moss < dabmoss@aol.com>
Sent: Tue, Aug 15, 2017 10:07 am
Subject: Job Placement



Good Morning,



Okay will work on the paperwork and we may need to meet are our free tomorrow?



Thanks and have a great day...



Tim

Vocational Counselor for the Akron Office of OOD

330/641-4089

3. Activities Provided
No items selected


1. General
Entry Date            08/22/2017

Participant Report                              Page 52 of 87                            Printed 01/18/2019



                                                                            Moss Production 000844
       Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 276 of 312. PageID #: 426



                              ***CONFIDENTIAL FOR AGENCY USE ONLY***
                                Opportunities for Ohioans with Disabilities
                                              Case Notes
Participant      Moss, Deborah (Debra) A.                                     Participant ID   109128
Caseload         VI-AKR1-3 - Vacant, Akron
                 BSVI 1
Author               Sullivan, Tim
Category             E-Mail
Share Note           No


2. Note
Summary              Re: Here are the items we discussed this am
From: Debbie Moss [dabmoss@aol.com]
Sent: 8/22/2017 11:58 AM
To: Sullivan, Timothy

Hi Tim,

I guess when you work with voc specialist, they have you sign up with Ohiomeans jobs. It is also
mandated with unemployment.
It would probably still be best to work with Kimberly. This week I am free on Wed, and Friday all
day, Thursday before 11:30 or possibly after 3.

Thanks,
Debbie




    Original Message
From: Timothy.Sullivan < Timothy.Sullivan@ood.ohio.gov>
To: Debbie Moss < dabmoss@aol.com>
Sent: Mon, Aug 14, 2017 9:20 am
Subject: RE: Here are the items we discussed this am



Good Morning,



Both are very good Voc Works (Kimberley) has a background working with Injured Workers and in
my opinion works a little faster. They have helped place more for me this year.


Participant Report                           Page 53 of 87                            Printed 01/18/2019



                                                                         Moss Production 000845
      Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 277 of 312. PageID #: 427



                              ***CONFIDENTIAL FOR AGENCY USE ONLY***
                                  Opportunities for Ohioans with Disabilities
                                                Case Notes
Participant      Moss, Deborah (Debra) A.                                       Participant ID    109128
Caseload         VI-AKR1-3 - Vacant, Akron
                 BSVi 1

Thanks and have a great day...



Tim

Vocational Counselor for the Akron Office of OOD

330/641-4089

3. Activities Provided
No items selected


1. General
Entry Date           08/22/2017
Author               Sullivan, Tim
Category             E-Mail
Share Note           No


2. Note
Summary              RE: Here are the items we discussed this am
From: Sullivan, Timothy
Sent: 8/22/2017 1:18 PM
To: 'Debbie Moss'

Good Afternoon,



That is correct... it is one of the things our agency has made mandatory. Would Friday Sept 1st
work for you?



Thanks and have a great day...

Participant Report                             Page 54 of 87                            Printed 01/18/2019


                                                                           Moss Production 000846
      Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 278 of 312. PageID #: 428



                           ***CONFIDENTIAL FOR AGENCY USE ONLY***
                             Opportunities for Ohioans with Disabilities
                                             Case Notes
Participant      Moss, Deborah (Debra) A.                                     Participant ID     109128
Caseload         VI-AKR1-3 - Vacant, Akron
                 BSVI 1


Tim

Vocatibnal Counselor for the Akron Office of OOD

330/641-4089



From: Debbie Moss [mailto:dabmoss@aol.com]
Sent: Tuesday, August 22, 2017 11:58 AM
To: Sullivan, Timothy < Timothy.Sullivan@ood.ohio.gov>
Subject: Re: Here are the items we discussed this am



Hi Tim,

I guess when you work with voc specialist, they have you sign up with Ohiomeans jobs. It is also
mandated with unemployment.
It would probably still be best to work with Kimberly. This week I am free on Wed. and Friday all
day, Thursday before 11:30 or possibly after 3.

Thanks,
Debbie




    Original Message -----
 From: Timothy.Sullivan < Timothy.Sullivan@ood.ohio.gov <
 mailto:Timothy.Sullivan@ood.ohio.gov> >
To: Debbie Moss < dabmoss@aol.com < mailto:dabmoss@aol.com> >
Sent: Mon, Aug 14, 2017 9:20 am
'Subject: RE: Here are the items we discussed this am

Good Morning,



Both are very good Voc Works (Kimberley) has a background working with Injured Workers and in
Participant Report                           Page 55 of 87                            Printed 01/18/2019



                                                                        Moss Production 000847
      Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 279 of 312. PageID #: 429



                                ***CONFIDENTIAL FOR AGENCY USE ONLY***
                                    Opportunities for Ohioans with Disabilities
                                                 Case Notes
 Participant         Moss, Deborah (Debra) A.                                     Participant ID     109128
 Caseload            VI-AKR1-3 - Vacant, Akron
                     BSVI 1
 my opinion works a little faster. They have helped place more for me this year.



Thanks and have a great day...



Tim

Vocational Counselor for the Akron Office of OOD

330l641-4089

3. Activities Provided
No items selected


1. General
Entry Date            08/22/2017,
Author                Sullivan, Tim
Category              E-Mail
Share Note            No


2. Note
Summary          Re: Here are the items we discussed this am
From: Debbie Moss [dabmoss@aol.com]
Sent: 8/22/2017 3:03 PM
To: Sullivan, Timothy

Sure. I just have piano tuner coming at noon.


Debbie




Participant Report                              Page 56 of 87                            Printed 01/18/2019


                                                                            Moss Production 000848
       Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 280 of 312. PageID #: 430



                           ***CONFIDENTIAL FOR AGENCY USE ONLY***
                             Opportunities for Ohioans with Disabilities
                                             Case Notes
Participant      Moss, Deborah (Debra) A.                                   Participant ID     109128
Caseload         VI-AKR1-3 - Vacant, Akron
                 BSVI 1

-----Original Message
From: Timothy.Sullivan < Timothy.Sullivan@ood.ohio.gov>
To: Debbie Moss < dabmoss@aol.com>
Sent: Tue, Aug 22, 2017 1:31 pm
Subject: RE: Here are the items we discussed this am



Good Afternoon,



That is correct... it is one of the things our agency has made mandatory, Would Friday Sept 1st
work for you?



Thanks and have a great day...



Tini

Vocational Counselor for the Akron Office of OOD

330/641-4089



From: Debbie Moss [mailto:dabmoss@aol.com < mailto:dabmoss@aol.com?> ]
Sent: Tuesday, August 22, 2017 11:58 AM
To: Sullivan, Timothy < Timothy.Sullivan@ood.ohio.gov < mailto:Timothy.Sullivan@ood,ohio.gov>

Subject: Re: Here are the items we discussed this am



Hi Tim,

I guess when you work with voc specialist, they have you sign up with Ohiomeans jobs. It is also
mandated with unemployment.
Participant Report                           Page 57 of 87                            Printed 01/18/2019



                                                                        Moss Production 000849
       Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 281 of 312. PageID #: 431



                               ***CONFIDENTIAL FOR AGENCY USE ONLY***
                                   Opportunities for Ohioans with Disabilities
                                                 Case Notes
Participant          Moss, Deborah (Debra) A.                                    Participant ID   109128
Caseload             VI-AKR1-3 - Vacant, Akron
                     BSVI 1
It would probably still be best to work with Kimberly. This week I am free on Wed. and Friday all
day, Thursday before 11:30 or possibly after 3.

Thanks,
Debbie




    Original Message
From: Timothy.Sullivan < Timothy.Sullivan@ood.ohio.gov <
mailto:Timothy.Sullivan@ood.ohio.gov> >
To: Debbie Moss < dabmoss@aol.com < mailto:dabmoss@aol.com> >
Sent: Mon, Aug 14, 2017 9:20 am
Subject: RE: Here are the items we discussed this am

Good Morning,



Both are very good Voc Works (Kimberley) has a background working with Injured Workers and in
my opinion works a little faster. They have helped place more for me this year.



Thanks and have a great day...



Tim

Vocational Counselor for the Akron Office of DOD

3301641-4089


3. Activities Provided
No items selected


1. General
Entry Date            08/22/2017
Participant Report                               Page 58 of 87                           Printed 01/18/2019



                                                                            Moss Production 000850
       Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 282 of 312. PageID #: 432



                                 ***CONFIDENTIAL FOR AGENCY USE ONLY***
                                  Opportunities for Ohioans with Disabilities
                                                  Case Notes
Participant          Moss, Deborah (Debra) A.                                   Participant ID      109128
Caseload             Vi-AKR1-3 - Vacant, Akron
                     BSVI 1
Author                 Sullivan, Tim
Category               E-Mail
Share Note             No


2. Note
Summary               Re: Time
From: Debbie Moss [dabmoss@aol.com]
Sent: 8/22/2017 3:28 PM
To: Sullivan, Timothy

Sounds good. See you then.


Debbie




    Original Message
From: Timothy.Sullivan < Timothy.Sullivan@ood.ohio.gov>
To: Debbie Moss < dabmoss@aol.com>
Sent: Tue, Aug 22, 2017 3:25 pm
Subject: Time



Hello Again,



Will 10:00 work for you?



Thanks and have a great day...



Tim
Participant Report                               Page 59 of 87                          Printed 01/18/2019



                                                                           Moss Production 000851
      Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 283 of 312. PageID #: 433



                               ***CONFIDENTIAL FOR AGENCY USE ONLY***
                                 Opportunities for Ohioans with Disabilities
                                                  Case Notes
Participant          Moss, Deborah (Debra) A.                                  Participant ID    109128
Caseload             VI-AKR1-3 - Vacant, Akron
                     BSVI 1

Vocational Counselor for the Akron Office of OOD

330/641-4089



From: Debbie Moss [mailto:dabmoss@aol.com < mailto:dabmoss@aol.com?> I
Sent: Tuesday, August 22, 2017 3:03 PM
To: Sullivan, Timothy < Timothy.Sullivan@ood.ohio.gov < mailto:Timothy.Sullivan@ood.ohio.gov>

Subject: Re: Here are the items we discussed this am



Sure. I just have piano tuner coming at noon.


Debbie




    Original Message
From: Timothy.Sullivan < Timothy.Sullivan@ood.ohio.gov <
mailto:Timothy.Sullivan@ood.ohio.gov> >
To: Debbie Moss < dabmoss@aol.com < mailto:dabmoss@aol.com> >
Sent: Tue, Aug 22, 2017 1:31 pm
Subject: RE: Here are the items we discussed this am

Good Afternoon,



That is correct... it is one of the things our agency has made mandatory. Would Friday Sept 1st
work for you?



Thanks and have a great day...



Participant Report                               Page 60 of 87                         Printed 01/18/2019


                                                                          Moss Production 000852
      Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 284 of 312. PageID #: 434



                               ***CONFIDENTIAL FOR AGENCY USE ONLY***
                                 Opportunities for Ohioans with Disabilities
                                                  Case Notes
Participant          Moss, Deborah (Debra) A.                                  Participant ID    109128
Caseload             VI-AKR1-3 - Vacant, Akron
                     BSVI 1

Tim

Vocational Counselor for the Akron Office of OOD

330/641-4089



From: Debbie Moss [mailto:dabmoss@aol.com < mailto:dabmoss@aol.com?> ]
Sent: Tuesday, August 22, 2017 11:58 AM
To: Sullivan, Timothy < Timothy.Sullivan@ood.ohio.gov < mailto:Timothy.Sullivan@ood.ohio.gov>
>
Subject: Re: Here are the items we discussed this am



Hi Tim,

I guess when you work with voc specialist, they have you sign up with Ohiomeans jobs. It is also
mandated with unemployment.
It would probably still be best to work with Kimberly. This week I am free on Wed. and Friday all
day, Thursday before 11:30 or possibly after 3.

Thanks,
Debbie




    Original Message
From: Timothy.Sullivan < Timothy.Sullivan@ood.ohlo.gov <
mailto:Timothy.Sullivan@ood.ohio.gov> >
To: Debbie Moss < dabmoss@aol.com < mailto:dabmoss@aol.com> >
Sent: Mon, Aug 14, 2017 9:20 am
Subject: RE: Here are the items we discussed this am

Good Morning,



Both are very good Voc Works (Kimberley) has a background working with Injured Workers and in
Participant Report                               Page 61 of 87                         Printed 01/18/2019



                                                                          Moss Production 000853
      Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 285 of 312. PageID #: 435



                              ***CONFIDENTIAL FOR AGENCY USE ONLY***
                                  Opportunities for Ohioans with Disabilities
                                                Case Notes

Participant      Moss, Deborah (Debra) A.                                       Participant ID   109128
Caseload         VI-AKR1-3 - Vacant, Akron
                 BSVI 1
my opinion works a little faster. They have helped place more for me this year.



Thanks and have a great day..,



Tim

Vocational Counselor for the Akron Office of OOD

330/641-4089

3. Activities Provided
No items selected


1. General
Entry Date           09/06/2017
Author               Sullivan, Tim
Category             IPE - Signed
Share Note           No


2. Note
Summary              Signed IPE 2
See Attached

3. Activities Provided
Contact with Consumer


1. General
Entry Date           09/13/2017
Author               Sullivan, Tim

Participant Report                             Page 62 of 87                            Printed 01/18/2019



                                                                           Moss Production 000854
      Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 286 of 312. PageID #: 436



                                 ***CONFIDENTIAL FOR AGENCY USE ONLY***
                                  Opportunities for Ohioans with Disabilities
                                                Case Notes
Participant      Moss, Deborah (Debra) A.                                       Participant ID    109128
Caseload         VI-AKR1-3 - Vacant, Akron
                 BSVI 1
Category             Correspondence
Share Note           No


2. Note
Summary              Referral to VocWorks                               Generated Letter         Yes

3. Activities Provided
No items selected


1. General
Entry Date           09/29/2017
Author               Sullivan, Tim
Category             E-Mail
Share Note           No


2. Note
Summary              follow up
From: Debbie Moss [dabmoss@aol.com]
Sent: 9/29/2017 4:13 PM
To: Sullivan, Timothy

Hi Tim,

Just wondering what you found out about voc. specialist and Ohio means jobs.

Thanks,
Debbie

3. Activities Provided
No items selected


1. General

Participant Report                             Page 63 of 87                            Printed 01/18/2019



                                                                           Moss Production 000855
        Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 287 of 312. PageID #: 437



                                ***CONFIDENTIAL FOR AGENCY USE ONLY***
                                    Opportunities for Ohioans with Disabilities
                                                 Case Notes
Participant          Moss, Deborah (Debra) A.                                     Participant ID   109128
Caseload             VI-AKR1-3 - Vacant, Akron
                     BSVI 1
Entry Date             10/10/2017
Author                 Flickinger, Danielle
Category               E-Mail
Share Note             No


2. Note
Summary               Email to JD
Good morning Amy,
I hope you had a very nice weekend. I am currently trying to set up the Job Placement and
Development Meetings for Tim this month do you and Deb Moss have a meeting set up for either
the week of the 23rd or the week of the 31st that he may be able to attend. If so could you please
send me the date and time as well is a meeting place so I may place it on his calendar. Just
letting you know he has an all -day meeting on 24 October and will be unavailable for any
meetings that day. Thank you in advance for your cooperation with my request. I look forward to
seeing you soon.
Best,


3. Activities Provided
No items selected


1. General
Entry Date            10/12/2017
Author                Sullivan, Tim
Category              Phone Call
Share Note            No


2. Note
Summary               TC to Deb
VRC called the consumer regarding the job fair and explained to her that we are in the process of
sending out packets and that she was on the list for the Job Fair already.

Her first meeting w! the Job D went well - she reported she just has a lot of things to get done,
between that meeting an getting Jobs and Family Services paperwork (Unemployment). She will
be on vacation starting Saturday for a week.
Participant Report                               Page 64 of 87                            Printed 01/18/2019



                                                                             Moss Production 000856
        Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 288 of 312. PageID #: 438



                               ***CONFIDENTIAL FOR AGENCY USE ONLY***
                                  Opportunities for Ohioans with Disabilities
                                                  Case Notes
Participant      Moss, Deborah (Debra) A.                                       Participant ID    109128
Caseload         V!-AKR1-3 - Vacant, Akron
                 BSVI 1

VRC asked about her Technology and she shared she is having a little bit of difficulty and will be
calling ZoomText to get assistance. VRC shared if she is having difficulty after talking with them
to call me and I would see what I could do - maybe send out KDL to make sure her system is
working correctly.

3. Activities Provided
Contact with Consumer


1. General
Entry Date           10/26/2017
Author               Flickinger, Danielle
Category             E-Mail
Share Note           No


2. Note
Summary              Email packet for job fair
Good afternoon Deborah,
I hope you're having a nice day. I have attached the information for the Cleveland Job Fair on
November 2. If you have any questions do not hesitate to contact me.
Best,


3. Activities Provided
No items selected


1. General
Entry Date           10/30/2017
Author               Flickinger, Danielle
Category             Case Note General
Share Note           No


2. Note
Participant Report                               Page 65 of 87                          Printed 01/18/2019



                                                                           Moss Production 000857
      Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 289 of 312. PageID #: 439



                              ***CONFIDENTIAL FOR AGENCY USE ONLY***
                                  Opportunities for Ohioans with Disabilities
                                               Case Notes
Participant      Moss, Deborah (Debra) A.                                       Participant ID    109128
Caseload         VI-AKR1-3 - Vacant, Akron
                 BSVI 1
Summary              Phone call with Debra/job fair
CA spoke to Deborah who stated she is planning on attending the job fair on November 2 from 12
to 2:30 PM at the Holiday Inn. CA went over appropriate dress as well as to bring copies of her
resume. Debra stated she understood Debra then asked CA about the showcase beginning at
11:30 AM, CA did her best to answer questions with the information provided in the letter.

3. Activities Provided
No items selected


1. General
Entry Date           10/30/2017
Author               Sullivan, Tim
Category             E-Mail
Share Note           No


2. Note
Summary              E-Mail From Consumer
From: Debbie Moss [mailto:dabmoss@aol.com]
Sent: Monday, October 30, 2017 1:57 PM
To: Sullivan, Timothy < Timothy.Sullivan@ood.ohio.gov>
Subject: job fair

Hi Tim,

I didn't know if I might catch a ride to job fair with you on Thursday. I'm having a hard time finding
a ride.


Debbie

3. Activities Provided
Contact with Consumer


1. General
Participant Report                             Page 66 of 87                             Printed 01/18/2019


                                                                           Moss Production 000858
       Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 290 of 312. PageID #: 440



                                ***CONFIDENTIAL FOR AGENCY USE ONLY***
                                    Opportunities for Ohioans with Disabilities
                                                  Case Notes
Participant          Moss, Deborah (Debra) A.                                     Participant ID   109128
Caseload             VI-AKR1-3 - Vacant, Akron
                     BSVI 1
Entry Date             10/30/2017
Author                Sullivan, Tim
Category              Phone Call
Share Note            No


2. Note
Summary               TC to Debbie
Shared she may have a ride w/ an Uncle she will know tomorrow... She will call me in the am if
she does not.

3. Activities Provided
Contact with Consumer


1. General
Entry Date            11/01/2017
Author                Flickinger, Danielle
Category              E-Mail
Share Note            No


2. Note
Summary               Email with JD
Good morning Amy,
I enjoyed talking with you this morning. Could I please have the date and time of your next Job
development meeting with Deb Moss so that I may attend by phone this meeting if it works in our
schedules.
Thanks,

CA also spoke with JD this morning and laid the groundwork for attending the meeting by phone.

3. Activities Provided
No items selected


Participant Report                               Page 67 of 87                            Printed 01/18/2019



                                                                             Moss Production 000859
       Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 291 of 312. PageID #: 441



                                ***CONFIDENTIAL FOR AGENCY USE ONLY***
                                    Opportunities for Ohioans with Disabilities
                                                  Case Notes

Participant          Moss, Deborah (Debra) A.                                     Participant ID    109128
Caseload             VI-AKR1-3 - Vacant, Akron
                     BSVI 1
1. General
Entry Date             11/13/2017
Author                Flickinger, Danielle
Category              Case Note General
Share Note            No


2. Note
Summary               Phone calls/meeting with JD
 CA met with Deb Moss and her Job Developer Amy Rumrill. Amy and Deb stated they are
 through most of tier 1 and a registered with OMJ. Deb stated she registered with OMJ back in
August and frequently follows up on job leads provided from them. Debra also attended the job
fair in Cleveland and followed up with several nursing homes including Dan Barry and Evergreen
for Activity Director Positions she also has a contact Sam at Silver Meadows Rehab that both
Amy and Deb have followed up with. Amy and Deb stated since they've been meeting once a
week they have filled out 4 to 5 job applications. Deb stated prior to that she was filling out to job
 applications a week. Amy then stated transportation may become an issue has Deb past to stay
within the county Amy stated this may require a little creative thinking on her part. Amy also stated
that may be overqualified for activity Dir. positions which may be why she is not receiving calls
back. Debra also told CA she is utilizing a Linkedln profile but is not sure how to use the profile to
the fullest potential. CA ask if JD could help with this how also pose the same question to the
VRC. Deb states she utilizes a job log in her notebook to keep track of the position she's applied
for, and follows up with either a phone call or an email within 3 to 4 days of submitting an
application. Deb states she may need her VRC to help her figure out transportation in the future.
Amy stated Deb is very prompt and efficient with keeping appointments and schedules their
appointments in a timely fashion. CA asked for Devon Amy within the next two business days to
send an email confirmation of registration with OMJ.

3. Activities Provided
No items selected


1. General
Entry Date            11/14/2017
Author                Flickinger, Danielle
Category              E-Mail
Share Note            No
Participant Report                               Page 68 of 87                            Printed 01/18/2019



                                                                             Moss Production 000860
      Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 292 of 312. PageID #: 442



                              ***CONFIDENTIAL FOR AGENCY USE ONLY***
                                Opportunities for Ohioans with Disabilities
                                              Case Notes
Participant      Moss, Deborah (Debra) A.                                     Participant ID   109128
Caseload         V1-AKR1-3 - Vacant, Akron
                 BSVI 1


2. Note
Summary              Email OMJ registration
Hello below is Deb Moss' ohiomeansjobs registration verification. Thanks.

Amy Rumrill, M.Ed., CRC
Vocational Specialist
330-472-9149 Phone
1-855-643-0423 Fax


    Original Message
From: Debbie Moss [mailto:dabmoss@aol.com]
Sent: Monday, November 13, 2017 8:02 PM
To: Rumrill, Amy
Subject: Fwd: Welcome to OhioMeansJobs!



Debbie Moss


    Original Message
From: omjseekerhelp < omjseekerhelp@monster.com>
To: dabmoss < dabmoss@aol.com>
Sent: Tue, Aug 15, 2017 05:46 PM
Subject: Welcome to OhioMeansJobs!



Welcome to OhioMeansJobs
Hi Deborah,
Welcome to OhioMeansJobs.com! We've partnered with Monster.com to help you find the right
job and get your career on track. You can log into your account with either your username or your
email address.
The job you want is out there.
Get closer to it with these tips.
Post your resume - double your chances of finding a job Hear about positions directly from
employers and double your chances of landing a job.
Write a compelling resume headline
When you post your resume, it's important for it to have an attention -grabbing headline. This is
Participant Report                            Page 69 of 87                           Printed 01/18/2019



                                                                         Moss Production 000861
      Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 293 of 312. PageID #: 443



                              ***CONFIDENTIAL FOR AGENCY USE ONLY***
                                  Opportunities for Ohioans with Disabilities
                                                Case Notes
Participant      Moss, Deborah (Debra) A.                                       Participant ID   109128
Caseload         VI-AKR1-3 - Vacant, Akron
                 BSVI 1
what employers will see when your resume appears in their searches. To write a compelling
resume headline, include your desired job title and also other keywords that employers may
search for.
Click the button below to post your resume, set your career goals and access job search tools to
help you find your next job.
GET STARTED
Best of luck in your job search,
The OhioMeansJobs - Monster Team
Questions? Please do not reply to this email, contact us here.
To read the OhioMeansJobs.com Terms of Use, visit
https://jobseeker.ohiomeansjobs.monster.com/UsageTerms.aspx
To read the Monster Privacy Commitment, visit http://inside.monster.com/privacy/home.aspx.
If you have any doubt about the authenticity of this email, simply open a new web browser, type in
http://jobseeker.ohlomeansjobs.monster.com/,
log in to your account safely and securely and then perform the requested activity.
CONFIDENTIALITY NOTICE: This is an e-mail transmission and the
information is privileged and/or confidential. It is intended only for
the use of the individual
have received this communication in error, please notify the sender at
the reply e-mail address and delete it from your system without copying
or forwarding it. If you are not the intended recipient, you are hereby
notified that any retention, distribution, or dissemination of this
information is strictly prohibited. Thank you.




This message was secured by ZixCorp(R).

3. Activities Provided
No items selected


1. Generai
Entry Date           11/24/2017
Author               Bradley, Kimberly S.
Category             Report
Share Note           No

Participant Report                             Page 70 of 87                            Printed 01/18/2019



                                                                           Moss Production 000862
      Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 294 of 312. PageID #: 444



                               ***CONFIDENTIAL FOR AGENCY USE ONLY***
                                   Opportunities for Ohioans with Disabilities
                                                 Case Notes
Participant          Moss, Deborah (Debra) A.                                    Participant ID   109128
Caseload             VI-AKR1-3 - Vacant, Akron
                     BSVI 1


2. Note
Summary               Moss INTAKE Oct 2070496 11-22-17


3. Activities Provided
No items selected


1. General
Entry Date            11/29/2017
Author                Sullivan, Tim
Category              E-Mail
Share Note            No


2. Note
Summary               DM
From: Rumrill, Amy [Amy.Rumrill@VocWorks.com]
Sent: 11/29/2017 6:28 AM
To: Sullivan, Timothy

This message was sent securely using ZixCorp. < http://www.zixcorp.com/get-started/>


Hello Tim, could I call you today sometime about Deb Moss? Thanks.



Amy Rumrill, M.Ed., CRC

Vocational Specialist

330-472-9149 Phone

1-855-643-0423 Fax



Participant Report                               Page 71 of 87                           Printed 01/18/2019



                                                                            Moss Production 000863
        Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 295 of 312. PageID #: 445



                               ***CONFIDENTIAL FOR AGENCY USE ONLY***
                                   Opportunities for Ohioans with Disabilities
                                                 Case Notes
Participant      Moss, Deborah (Debra) A.                                        Participant ID   109128
Caseload         VI-AKR1-3 - Vacant, Akron
                     BSVI 1

CONFIDENTIALITY NOTICE: This is an e-mail transmission and the
information is privileged and/or confidential. It is intended only for
the use of the individual or entity to which it is addressed. If you
have received this communication in error, please notify the sender at
the reply e-mail address and delete it from your system without copying
or forwarding it. If you are not the intended recipient, you are hereby
notified that any retention, distribution, or dissemination of this
information is strictly prohibited. Thank you.




This message was secured by ZixCorp < http://www.zixcorp.com> (R).

3. Activities Provided
No items selected


1. General
Entry Date            12/04/2017
Author                Flickinger, Danielle
Category              E-Mail
Share Note            No


2. Note
Summary               Email with JD
Good afternoon Amy,
I hope you had a very nice weekend. I'm covering the job placement and development meetings
for Tim for December. I was wondering when your next meeting with Deborah Moss is so that
may attended by phone. Please let me know as soon as possible so I can place it on my
calendar. Please provide a phone number where you can be reached for the meeting.
Best,


3. Activities Provided
No items selected

Participant Report                              Page 72 of 87                            Printed 01/18/2019



                                                                            Moss Production 000864
        Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 296 of 312. PageID #: 446



                              ***CONFIDENTIAL FOR AGENCY USE ONLY***
                                  Opportunities for Ohioans with Disabilities
                                               Case Notes
Participant      Moss, Deborah (Debra) A.                                       Participant ID    109128
Caseload         VI-AKR1-3 - Vacant, Akron
                 BSVI 1

1. General
Entry Date           12/05/2017
Author               Flickinger, Danielle
Category             E-Mail
Share Note           No


2. Note
Summary              Email from JD
Danielle, my next meeting with Deb Moss is on Tues 12/5 at 12:30 p.m. If you would like to call
in, my number is 330-472-9149. I spoke with Tim about this case on 11/30. lam uncertain about
the direction of the case due to the following circumstance: Deb will be receiving unemployment
of $20 per hour until next August, 2018 and she is unwilling to accept a job earning less than that.
I discussed with Tim that the market for recreational therapists is small and Deb is applying for all
available jobs but other than that we are not sure of jobs to apply to that would have earnings that
will meet her needs. I am copying Tim here to see if he has spoken to Deb to see what we are
going to do now. If you do call into the meeting on 12/5 Danielle I will talk to you then. Thanks.

Amy Rumrill, M.Ed., CRC
Vocational Specialist
330-472-9149 Phone
1-855-643-0423 Fax

From: Danielle.Flickinger@ood.ohio.gov [mailto:Danielle.Flickinger@ood.ohio.gov]
Sent: Monday, December 04, 2017 2:59 PM
To: Rumrill, Amy
Subject: RSCsecure

This message was sent securely using ZixCorp.


Good afternoon Amy,
 I hope you had a very nice weekend. I'm covering the job placement and development meetings
for Tim for December. I was wondering when your next meeting with Deborah Moss is so that I
may attended by phone. Please let me know as soon as possible so I can place it on my
calendar. Please provide a phone number where you can be reached for the meeting.
Best,

Danielle Flickinger
Participant Report                             Page 73 of 87                             Printed 01/18/2019



                                                                           Moss Production 000865
      Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 297 of 312. PageID #: 447



                               ***CONFIDENTIAL FOR AGENCY USE ONLY***
                                   Opportunities for Ohioans with Disabilities
                                                 Case Notes
 Participant         Moss, Deborah (Debra) A.                                    Participant ID     109128
 Caseload            VI-AKR1-3 - Vacant, Akron
                     BSVI 1
Caseload Assistant
Opportunities for Ohioans with Disabilities
234-206-4196
161 South High Street # 103
Akron, OH 44308


CONFIDENTIALITY NOTICE: This is an e-mail transmission and the
information is privileged and/or confidential. It is intended only for
the use of the individual or entity to which it is addressed. If you
have received this communication in error, please notify the sender at
the reply e-mail address and delete it from your system without copying
or forwarding it. If you are not the intended recipient, you are hereby
notified that any retention, distribution, or dissemination of this
information is strictly prohibited. Thank you.




This message was secured by ZixCorp(R).

CONFIDENTIALITY NOTICE: This is an e-mail transmission and the
 information is privileged and/or confidential. It is intended only for
the use of the individual or entity to which it is addressed. If you
 have received this communication in error, please notify the sender at
the reply e-mail address and delete it from your system without copying
or forwarding it. If you are not the intended recipient, you are hereby
notified that any retention, distribution, or dissemination of this
information is strictly prohibited. Thank you.




This message w

3. Activities Provided
No items selected


1. General
Entry Date            12/05/2017
Participant Report                             Page 74 of 87                            Printed 01/18/2019


                                                                           Moss Production 000866
       Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 298 of 312. PageID #: 448




                                ***CONFIDENTIAL FOR AGENCY USE ONLY***
                                   Opportunities for Ohioans with Disabilities
                                                  Case Notes
Participant          Moss, Deborah (Debra) A.                                    Participant ID      109128
Caseload             VI-AKR1-3 - Vacant, Akron
                     BSVI 1
Author                Sullivan, Tim
Category              Phone Call
Share Note            No


2. Note
Summary               TC to Deb
TC to Deb to discuss her Job Search and to touch base with her on how she and the Job
Developer are getting along.

VRC and consumer had conversation regarding her unemployment and job search. Deb is
earning nearly what she was getting paid when working for Parma Gen. Hosp. The
unemployment benefits will not expire until next Sept. She will also have healthcare at no cost
until then as well. Deb lives in a rural area that does not really have transportation to areas that
would have a job that pays in this range. As a result, Deb shared she will not take a job that does
not pay at least what she was being paid on unemployment which is in the $20.00/hour range.
Her wage at Parma was $26.20 per hour. Deb also shared she wanted to work only part-time
which further limits her opportunities, Consequently, we will close her case as this counselor
feels this is not a wise use of resources. She asked if she could call us back and this counselor
shared she could but she would have to be prepared to accept an appropriate job with likely a
reduced wage based on her location. She was also encouraged to make sure she practices with
her computer to retain her computer skills in preparation for her job search next Summer/Fall.

3. Activities Provided
Contact with Consumer


1. General
Entry Date            12/05/2017
Author                Sullivan, Tim
Category              Phone Call
Share Note            No


2. Note
Summary              TC to Job Developer
TC to Amy sharing what we had discussed and what Bed wanted to do - Amy also was in
Participant Report                               Page 75 of 87                           Printed 01/18/2019


                                                                            Moss Production 000867
      Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 299 of 312. PageID #: 449



                               ***CONFIDENTIAL FOR AGENCY USE ONLY***
                                   Opportunities for Ohioans with Disabilities
                                                 Case Notes
Participant          Moss, Deborah (Debra) A.                                    Participant ID      109128
Caseload             VI-AKR1-3 - Vacant, Akron
                     BSVI 1
agreement to close her case now as she has not been open to any job offers for less than $20.00
per hour. Amy shared they had found nothing even close. even looking outside of her local area
they had not found anything in that pay range.
She was instructed to cancel her appointment for later this afternoon.

Amy shared she will have a Closure report to me this afternoon.

3. Activities Provided
No items selected


1. General
Entry Date            12/05/2017
Author                Sullivan, Tim
Category              Correspondence
Share Note            No


2. Note
Summary               Closure w/o Employment Outcome                     Generated Letter         Yes


3. Activities Provided
No items selected


1. General
Entry Date            12/05/2017
Author                Sullivan, Tim
Category              E-Mail
Share Note            No


2. Note
Summary               RE: RSCsecure
From: Rumrill, Amy [Amy.Rumrill@VocWorks.com]

Participant Report                               Page 76 of 87                           Printed 01/18/2019


                                                                            Moss Production 000868
        Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 300 of 312. PageID #: 450



                               ***CONFIDENTIAL FOR AGENCY USE ONLY***
                                 Opportunities for Ohioans with Disabilities
                                                 Case Notes
Participant          Moss, Deborah (Debra) A.                                  Participant ID   109128
Caseload             VI-AKR1-3 - Vacant, Akron
                     BSVI 1
Sent: 12/5/2017 11:12 AM
To: Flickinger, Danielle
Cc: Sullivan, Timothy

This message was sent securely using ZixCorp. < http://www.zixcorp.com/get-started/>


Danielle Tim is going to close Deb Moss' case today so we won't be meeting so you don't need to
call me at 12:30 since I won't be meeting her. Thanks.



Amy Rumrill, M.Ed., CRC

Vocational Specialist

330-472-9149 Phone

1-855-643-0423 Fax



From: Danielle.Flickinger@ood.ohio.gov [mailto:Danielle.Flickinger@ood.ohio.gov]
Sent: Tuesday, December 05, 2017 8:06 AM
To: Rumrill, Amy
Subject: RE: RSCsecure



This message was sent securely using ZixCorp. < http://www.zixcorp.com/get-started/>



Good morning Amy,

I hope you had a nice evening. I placed the meeting on my calendar for today at 12:30 PM. Talk
to you then.

Best,

Danielle


Participant Report                               Page 77 of 87                         Printed 01/18/2019


                                                                          Moss Production 000869
       Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 301 of 312. PageID #: 451



                               ***CONFIDENTIAL FOR AGENCY USE ONLY***
                                 Opportunities for Ohioans with Disabilities
                                                  Case Notes
Participant          Moss, Deborah (Debra) A.                                   Participant ID    109128
Caseload             VI-AKR1-3 - Vacant, Akron
                     BSVI 1


From: Rumrill, Amy [mailto:Amy.Rumrill@VocWorks.com]
Sent: Monday, December 04, 2017 7:17 PM
To: Flickinger, Danielle < Danielle.Flickinger@ood.ohio.gov <
mailto:Danielle.Flickinger@ood.ohio.gov> >
Cc: Sullivan, Timothy < Timothy.Sullivan@ood.ohio.gov <
mailto:Timothy.Sullivan@ood.ohio.gov> >
Subject: RE: RSÇsecure



This message was sent securely using ZixCorp. < http://www.zixcorp.com/get-started/>



Danielle, my next meeting with Deb Moss is on Tues 12/5 at 12:30 p.m. If you would like to call
in, my number is 330-472-9149. I spoke with Tim about this case on 11/30. I am uncertain about
the direction of the case due to the following circumstance: Deb will be receiving unemployment
of $20 per hour until next August, 2018 and she is unwilling to accept a job earning less than that.
I discussed with Tim that the market for recreational therapists is small and Deb is applying for all
available jobs but other than that we are not sure of jobs to apply to that would have earnings that
will meet her needs. I am copying Tim here to see if he has spoken to Deb to see what we are
going to do now. If you do call into the meeting on 12/5 Danielle I will talk to you then. Thanks.



Amy Rumrill, M.Ed., CRC

Vocational Specialist

330-472-9149 Phone

1-855-643-0423 Fax



From: Danielle.Flickinger@ood.ohio.gov < mailto:Danielle.Flickinger@ood.ohio.gov>
[mailto:Danielle.Flickinger@ood.ohio.gov]
Sent: Monday, December 04, 2017 2:59 PM
To: Rumrill, Amy
Subject: RSCsecure
Participant Report                               Page 78 of 87                          Printed 01/18/2019


                                                                          Moss Production 000870
        Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 302 of 312. PageID #: 452



                               ***CONFIDENTIAL FOR AGENCY USE ONLY***
                                 Opportunities for Ohioans with Disabilities
                                                  Case Notes
Participant          Moss, Deborah (Debra) A.                                  Participant ID      109128
Caseload             Vi-AKR1-3 - Vacant, Akron
                     BSVI 1




This message was sent securely using ZixCorp. < http://www.zixcorp.com/get-started/>



Good afternoon Amy,

I hope you had a very nice weekend. I'm covering the job placement and development meetings
for Tim for December. I was wondering when your next meeting with Deborah Moss is so that I
may attended by phone. Please let me know as soon as possible so I can place it on my
calendar. Please provide a phone number where you can be reached for the meeting.

Best,



Danielle Flickinger

Caseload Assistant

Opportunities for Ohioans with Disabilities

234-206-4196

161 South High Street # 103

Akron, OH 44308




CONFIDENTIALITY NOTICE: This is an e-mail transmission and the
information is privileged and/or confidential. It is intended only for
the use of the individual or entity to which it is addressed. If you
have received this communication in error, please notify the sender at
the reply e-mail address and delete it from your system without copying
or forwarding it. If you are not the intended recipient, you are hereby
notified that any retention, distribution, or dissemination of this
information is strictly prohibited. Thank you.


Participant Report                               Page 79 of 87                         Printed 01/18/2019


                                                                          Moss Production 000871
      Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 303 of 312. PageID #: 453



                              ***CONFIDENTIAL FOR AGENCY USE ONLY***
                               Opportunities for Ohioans with Disabilities
                                             Case Notes
Participant      Moss, Deborah (Debra) A.                                      Participant ID   109128
Caseload         VI-AKR1-3 - Vacant, Akron
                     BSVI 1




This message was secured by ZixCorp < http://www.zixcorp.com> (R).


CONFIDENTIALITY NOTICE: This is an e-mail transmission and the
information is privileged and/or confidential. It is intended only for
the use of the individual or entity to which it is addressed. If you
have received this communication in error, please notify the sender at
the reply e-mail address and delete it from your system without copying
or forwarding it. If you are not the intended recipient, you are hereby
notified that any retention, distribution, or dissemination of this
information is strictly prohibited. Thank you.




This message was secured by ZixCorp < http://www.zixcorp.com> (R).


CONFIDENTIALITY NOTICE: This is an e-mail transmission and the
information is privileged and/or confidential. It is intended only for
the use of the individual or entity to which it is addressed. If you
have received this communication in error, please notify the sender at
the reply e-mail address and delete it from your system without copying
or forwarding it. If you are not the intended recipient, you are hereby
notified that any retention, distribution, or dissemination of this
information is strictly prohibited. Thank you.




This message was secured by ZixCorp < http://www.zixcorp.com> (R).


CONFIDENTIALITY NOTICE: This is an e-mail transmission and the
information is privileged and/or confidential. It is intended only for
the use of the individual or entity to which it is addressed. If you
Participant Report                           Page 80 of 87                             Printed 01/18/2019


                                                                          Moss Production 000872
      Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 304 of 312. PageID #: 454



                               ***CONFIDENTIAL FOR AGENCY USE ONLY***
                                   Opportunities for Ohioans with Disabilities
                                                Case Notes
Participant      Moss, Deborah (Debra) A.                                        Participant ID   109128
Caseload         VI-AKR1-3 - Vacant, Akron
                     BSVI 1
have received this communication in error, please notify the sender at
the reply e-mail address and delete it from your system without copying
or forwarding it. If you are not the intended recipient, you are hereby
notified that any retention, distribution, or dissemination of this
information is strictly prohibited. Thank you.




This message was secured by ZixCorp < http://www.zixcorp.com> (R).

3. Activities Provided
No items selected


1. General
Entry Date            12/05/2017
Author                Sullivan, Tim
Category              E-Mail
Share Note            No


2. Note
Summary               RE: DM
From: Rumrill, Amy [Amy.Rumrill@VocWorks.com]
Sent: 12/5/2017 11:19 AM
To: Sullivan, Timothy

This message was sent securely using ZixCorp. < http://www.zixcorp.com/get-started/>



Tim see attached closure report.



Amy Rumrili, M.Ed,, CRC

Vocational Specialist
Participant Report                              Page 81 of 87                            Printed 01/18/2019


                                                                            Moss Production 000873
      Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 305 of 312. PageID #: 455




                               ***CONFIDENTIAL FOR AGENCY USE ONLY***
                                 Opportunities for Ohioans with Disabilities
                                                  Case Notes
Participant          Moss, Deborah (Debra) A.                                  Participant ID     109128
Caseload             VI-AKR1-3 - Vacant, Akron
                     BSVI 1

330-472-9149 Phone

1-855-643-0423 Fax



From: Timothy.Sullivan@ood.ohio.gov [mailto:Timothy.Sullivan@ood.ohio.gov]
Sent: Tuesday, December 05, 2017 11:08 AM
To: Rumrill, Amy
Subject: DM



This message was sent securely using ZixCorp. < http://www.zixcorp.com/get-started/>



Hello,



I just spoke to DM again and she reports she is going to not take any job that will pay her less
than the Parma / Unemployment Rate is paying her. At this point it is not feasible to look only for
jobs paying that rate and I don't think it is a wise expenditure of resources. Consequently, we will
close her case until June -July and then likely reopen her case if she is not working.



Thanks for alerting me to the situation...



Tim

Vocational Counselor for the Akron Office of OOD

330/641-4089




Participant Report                               Page 82 of 87                          Printed 01/18/2019


                                                                         Moss Production 000874
      Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 306 of 312. PageID #: 456



                              ***CONFIDENTIAL FOR AGENCY USE ONLY***
                                  Opportunities for Ohioans with Disabilities
                                                Case Notes
Participant      Moss, Deborah (Debra) A.                                       Participant ID   109128
Caseload         VI-AKR1-3 - Vacant, Akron
                 BSVI 1
CONFIDENTIALITY NOTICE: This is an e-mail transmission and the
information is privileged and/or confidential. It is intended only for
the use of the individual or entity to which it is addressed. If you
have received this communication in error, please notify the sender at
the reply e-mail address and delete it from your system without copying
or forwarding it. If you are not the intended recipient, you are hereby
notified that any retention, distribution, or dissemination of this
information is strictly prohibited. Thank you.




This message was secured by ZixCorp < http://www.zixcorp.com> (R).


CONFIDENTIALITY NOTICE: This is an e-mail transmission and the
information is privileged and/or confidential. It is intended only for
the us of the individual or entity to which it is addressed. If you
have received this communication in error, please notify the sender at
the reply e-mail address and delete it from your system without copying
or forwarding it. If you are not the intended recipient, you are hereby
notified that any retention, distribution, or dissemination of this
information is strictly prohibited. Thank you.




This message was secured by ZixCorp < http://www.zixcorp.com> (R).

3. Activities Provided
No items selected


1. Generai
Entry Date           12/06/2017
Author               Grair, Marcia
Category             Correspondence
Share Note           No

Participant Report                             Page 83 of 87                            Printed 01/18/2019


                                                                           Moss Production 000875
       Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 307 of 312. PageID #: 457



                                ***CONFIDENTIAL FOR AGENCY USE ONLY***
                                   Opportunities for Ohioans with Disabilities
                                                    Case Notes

Participant          Moss, Deborah (Debra) A.                                    Participant ID     109128
Caseload             V I-AKR 1-3 - Vacant, Akron
                     BSVI 1


2. Note
Summary               BILLING NOTIFICATION 2068084                       Generated Letter         Yes

3. Activities Provided
No items selected


1. General
Entry Date            12/06/2017
Author                Grair, Marcia
Category              Correspondence
Share Note            No


2. Note
Summary               BILLING NOTIFICATION 2068093                       Generated Letter         Yes

3. Activities Provided
No items selected


1. General
Entry Date            12/20/2017
Author                Grair, Marcia
Category              Correspondence
Share Note            No


2. Note
Summary               BILLLING NOTICE 2068093                            Generated Letter         Yes


3. Activities Provided
No items selected
Participant Report                                 Page 84 of 87                         Printed 01/18/2019


                                                                            Moss Production 000876
       Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 308 of 312. PageID #: 458



                                ***CONFIDENTIAL FOR AGENCY USE ONLY***
                                    Opportunities for Ohioans with Disabilities
                                                  Case Notes
Participant          Moss, Deborah (Debra) A.                                     Participant ID     109128
Caseload             VI-AKR1-3 - Vacant, Akron
                     BSVI 1



1. General
Entry Date             12/22/2017
Author                 Pruchniewicz, Allison
Category               Report - Job Search
Share Note             No


2. Note
Summary               Moss Tier I Oct/Nov 2068093 12-22-17
From: Banks, Angela [mailto:Angela.Banks@CareWorks.com]
Sent: Friday, December 22, 2017 11:07 AM
To: OOD NE Invoicing Fax < OOD.NEInvoicingFax@ood.ohio.gov>
Subject: Moss Tier I Oct/Nov 2068093 12-22-17

3. Activities Provided
No items selected


1. General
Entry Date            01/17/2018
Author                Grair, Marcia
Category              Correspondence
Share Note            No


2. Note
Summary               BILLING NOTICE 2077978                              Generated Letter         Yes


3. Activities Provided
No items selected


1. General
Participant Report                               Page 85 of 87                            Printed 01/1812019



                                                                             Moss Production 000877
       Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 309 of 312. PageID #: 459



                               ***CONFIDENTIAL FOR AGENCY USE ONLY***
                                    Opportunities for Ohioans with Disabilities
                                                  Case Notes
Participant          Moss, Deborah (Debra) A.                                     Participant ID     109128
Caseload             VI-AKR1-3 - Vacant, Akron
                     BSVI 1
Entry Date             03/05/2018
Author                Grair, Marcia
Category              Correspondence
Share Note            No


2. Note
Summary               POST 90 -DAY INVOICE LETTER 2077978                 Generated Letter         Yes

3. Activities Provided
No items selected


1. General
Entry Date            01/15/2019
Author                Osborne, Daniel
Category              E-Mail
Share Note            No


2. Note
Summary               Case information request
From: Johnson, Shannon
Sent: 1/15/2019 10:22 AM
To: Osborne, Daniel

Hello, please read below.

Thank you!

Shannon Johnson, AP1
Opportunities for Ohioans with Disabilities
14650 Detroit Ave., Suite 200
Lakewood, Ohio 44107
216-227-3250
Shannon.Johnson@ood.ohio.gov

Participant Report                               Page 86 of 87                            Printed 01/18/2019


                                                                             Moss Production 000878
        Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 310 of 312. PageID #: 460



                               ***CONFIDENTIAL FOR AGENCY USE ONLY***
                                 Opportunities for Ohioans with Disabilities
                                                 Case Notes
Participant          Moss, Deborah (Debra) A.                                  Participant ID   109128
Caseload             VI-AKR1-3 - Vacant, Akron
                     BSVI 1

    Original Message
From: Debbie Moss [mailto:dabmoss@aol.com]
Sent: Monday, January 14, 2019 4:19 PM
To: OOD NE Medical Fax < ood.NEMedicalFax@ood.ohio.gov> ; ewhite@dannlaw.com
Subject:

Hello

I am writing to request my closed file be faxed to

Emily White (lawyer)
216-373-0536

This matter is urgent as I am in the process of litigation against my former employer and their
lawyers are requesting information.
I only need file from JAN. 2015 to present which my case was closed maybe in April of 2018 or
earlier.

I had sent an email to Tim Sullivan on Monday, January 7, 2018 not realizing he is no longer
employed with OOD.

My phone (home) 330-225-9597
email daabmoss@aol.com

Thank you for your cooperation in this urgent matter.
Deborah Moss

3. Activities Provided
No items selected




Participant Report                               Page 87 of 87                         Printed 01/18/2019


                                                                          Moss Production 000879
Fax Server
    Case: 1:18-cv-02257-JG Doc #: 22-1
                       1/18/2019       Filed:
                                  8:55:40  AM 04/15/19
                                                PAGE 311  of 312.Fax
                                                       6/020      PageID #: 461
                                                                     Server




                                                                              t 4:53
                                                  rrrxx,r,r,rxrxr.rxxrxrrxxxx,rxx.r.r.r,rxrrxrr.rxxx,r,r

                                                       P.O. Box 182848
                                                  Columbus, Ohio 43218-2848



                                              Exit -Closure Report
        To:                  Tim Sullivan, OOD


        From:                Amy Rumrill, Vocational Specialist
                                              ,



        Telephone:           330-472-9149

        Date:                12/5/17

        Consumer Name: Deborah Moss

        Date of Referral: 9/28/17

       Services Provided: Job
        Development/Placement

        Return to Work Status (check all that apply)
          RTW                                     Authorized Service Completed Skills Training
       E No Contact From Consumer           E     Medical/Psychological                                    E Transfer Other Vendor
                                            Instability
       E No Current Authorization           ® Other Consumer and VRC agreed about case closure today since
       consumer will be receiving unemployment benefits until August, 2018. When she looks for a job she will
       need to make at least what she is earning on these benefits. This will be difficult to do unless she
       secures a job as a recreational therapist. Recreational therapist jobs are not abundant in the labor
       market and especially in the county that she lives in. Consumer needs to work in Medina county only due
       to transportation.
       Additional Comments/Recommendations:
       Thank you for this: referral. Please let me know if additional services are needed in the future.




                                                                                                             Moss Production 000393
Case: 1:18-cv-02257-JG Doc #: 22-1 Filed: 04/15/19 312 of 312. PageID #: 462




   Tr
        University Hospitals
        Parma Medical Center


  Sent regular USPS mail and certified mail

  January 18, 2018


 Ms. Deborah Moss
 63 Salem Court.
 Hinckley, OH 44233

 Re: Employment Status

 Dear Deborah:

 This is a follow up to our phone conversation this week and of the letter dated
                                                                                 September 6,
 2017 regarding your employment status.

 The letter dated September 6, 2017 summarized our concerns regarding
                                                                             your ability to safely
 perform your job, your leave status, the exhaustion of your paid time off (PTO),
                                                                                   our
 encouragement for you to seek other positions within UH and to utilize the services of
                                                                                            UH
 Pathways Coach, Faye Naftzger, as well as notification that your leave status would
 December 31, 2017_                                                                       end

As you have not secured another position within UH and you have confirmed to
                                                                                 me that you
have not applied for other jobs in the healthcare system, this confirms we have processed the
termination of your employment effective January 1, 2018.

Per our conversation, you indicated that you had personally owned software at Parma Medical
Center and I have advised Kathryn Holley, Manager, to contact you regarding this.

If you have further questions or concerns, please don't hesitate to contact me.

Sincerely,




Deborah Sheldon
HR Generalist
University Hospitals Parma Medical Center
440-743-4052
Deborah.sheldon@uhhospitais org

Cc: Kathryn Holley, Manager, PMC Hanna Pavilion
File




                                         CONFIDENTIAL                                    UH -MOSS 1388
